Exhibit 10.2

 
EXECUTION VERSION
 
 
This AMENDMENT No. 1 (this “Amendment”), dated as of May 9, 2019, by and among
FUSION CONNECT, INC., a Delaware corporation (the “Borrower”), CERTAIN
SUBSIDIARIES OF THE BORROWER party hereto, as Guarantor Subsidiaries, the
LENDERS party hereto and WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington
Trust”), as Administrative Agent.
 
 
RECITALS
 
WHEREAS, reference is made to the First Lien Credit and Guaranty Agreement,
dated as of May 4, 2018, among the Borrower, the Guarantor Subsidiaries, the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent (the “Credit Agreement”), as amended by this Amendment (the “Amended
Credit Agreement”);
 
WHEREAS, reference is also made to the First Lien Pledge and Security Agreement,
dated as of May 4, 2018 (the “Pledge and Security Agreement”; and the Pledge and
Security Agreement as amended hereby, being the “Amended Pledge and Security
Agreement”), among the Borrower, the other grantors from time to time party
thereto and the Administrative Agent.
 
WHEREAS, the Borrower wishes to incur a new term loan facility (the “Super
Senior Term Facility”) in an aggregate principal amount of $15,000,000 (the
“Super Senior Term Loans”) pursuant to a Super Senior Secured Credit Agreement
to be dated on or about the date of this Amendment (the “Super Senior Credit
Agreement”) among, inter alia, the Borrower, Wilmington Trust, National
Association, as administrative agent and collateral agent, and the lenders party
thereto to provide for, among others, the establishment of the Super Senior Term
Facility and the extension of Super Senior Term Loans to the Borrower; and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Requisite Lenders amend the Credit Agreement and the Pledge and Security
Agreement as set forth herein in connection with the foregoing;
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
Section 1. Definitions. Each capitalized term used and not otherwise defined in
this Amendment shall have the meaning assigned to such term in the Amended
Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
(a) With effect as of the Amendment No. 1 Effective Date, the Credit Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
underlined text) as set forth in the marked blacklined copy of the Amended
Credit Agreement attached as Annex I hereto (which shall be the Amended Credit
Agreement). Said Annex I has been blacklined to show all changes from the Credit
Agreement as in effect immediately prior to the date hereof, it being agreed
that, by virtue of this Amendment upon the effectiveness hereof, any amendments
or other modifications to the Credit
 
 


 

 
 
(b) Agreement prior to the date hereof that are not reflected in said Annex I
(other than as set forth in the Forbearance Agreement, dated as of April 15,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Forbearance Agreement”) shall cease to be in effect or, as the case may be,
shall be modified as set forth in said Annex I, and Annex I shall for all
purposes be deemed to constitute the Amended Credit Agreement, which is amended,
supplemented and otherwise modified as set forth in the Forbearance Agreement.
 
(c) With effect as of the Amendment No. 1 Effective Date, the Credit Agreement
is hereby further amended to add each of the below described Schedules to the
Credit Agreement in proper numeric order in the forms attached as Schedule IV
hereto:
 
6.1A                      Indebtedness as of the Amendment No. 1 Effective Date
 
6.2A                      Liens as of the Amendment No. 1 Effective Date
 
6.6A                      Investments as of the Amendment No. 1 Effective Date
 
Section 3. Amendments to Pledge and Security Agreement.
 
(a) With effect as of the Amendment No. 1 Effective Date, the Pledge and
Security Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: underlined text) as set forth in the marked blacklined copy
of the Amended Pledge and Security Agreement attached as Annex II hereto (which
shall be the Amended Pledge and Security Agreement). Said Annex II has been
blacklined to show all changes from the Pledge and Security Agreement as in
effect immediately prior to the date hereof, it being agreed that, by virtue of
this Amendment upon the effectiveness hereof, any amendments or other
modifications to the Pledge and Security Agreement prior to the date hereof that
are not reflected in said Annex II (other than as set forth in the Forbearance
Agreement) shall cease to be in effect or, as the case may be, shall be modified
as set forth in said Annex II, and Annex II shall for all purposes be deemed to
constitute the Amended Pledge and Security Agreement, which is amended,
supplemented and otherwise modified as set forth in the Forbearance Agreement.
 
(b) With effect as of the Amendment No. 1 Effective Date, Schedule I of the
Pledge and Security Agreement is hereby amended and restated as set forth in
Schedule I hereto.
 
(c) With effect as of the Amendment No. 1 Effective Date, the Pledge and
Security Agreement is hereby further amended to add Schedule IV to the Security
Agreement in the form attached as Schedule II hereto.
 
Section 4. Representations and Warranties.
 
(a) Each of the Credit Parties has all requisite power and authority to execute
and deliver this Amendment and to perform the transactions contemplated hereby.
 
 
 
 
(b) This Amendment, each other Credit Document as amended hereby and the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or other organizational and, if required, stockholder,
shareholder or other equityholder action on the part of each Credit Party.
 
(c) This Amendment, each other Credit Document as amended hereby and the
transactions contemplated hereby and thereby do not and will not (a) violate any
applicable law, including any order of any Governmental Authority, (b) violate
the Organizational Documents of the Borrower or any Restricted Subsidiary, (c)
violate or result (alone or with notice or lapse of time, or both) in a default
under any Contractual Obligation of the Borrower or any Restricted Subsidiary,
or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Borrower or any Restricted Subsidiary, or give rise
to a right of, or result in, any termination, cancelation or acceleration or
right of renegotiation of any obligation thereunder, or (d) except for Liens
created under the Credit Documents, the Super Senior Credit Documents or the
Second Lien Credit Documents, result in or require the creation or imposition of
any Lien on any asset of the Borrower or any Restricted Subsidiary.
 
(d) This Amendment, each other Credit Document as amended hereby and the
transactions contemplated hereby and thereby do not and will not require any
registration with, consent or approval of, notice to, or other action by any
Governmental Authority, except (a) such as have been obtained or made and are in
full force and effect, (b) filings and recordings with respect to the Collateral
necessary to perfect Liens created and (c) filings and registrations under
applicable securities laws relating to the Disposition by the Collateral Agent
pursuant to the Pledge and Security Agreement of Collateral that constitute
Securities.
 
(e) This Amendment, each other Credit Document as amended hereby has been duly
executed and delivered by each Credit Party that is a party hereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
 
Section 5. Effectiveness. This Amendment and each of the amendments to the
Credit Documents referenced herein shall become effective on the date (such
date, the “Amendment No. 1 Effective Date”) that the following conditions have
been satisfied:
 
(a) The Administrative Agent shall have received fully-executed counterparts of
this Amendment from the Borrower and each other Credit Party, the Requisite
Lenders and the Administrative Agent or evidence satisfactory to the
Administrative Agent and the Requisite Lenders that each such party has signed a
counterpart of this Amendment.
 
(b) The Administrative Agent shall have received evidence that the Super Senior
Credit Agreement has been duly executed and delivered by all parties thereto and
that all of the conditions precedent specified in Section 3.1 of the Super
Senior Credit Agreement shall have been, or substantially concurrently with the
Amendment No. 1 Effective Date shall be, satisfied or waived, in accordance with
the terms and conditions thereunder.
 
 
 
 


(c) The representations and warranties in Section 4 of this Amendment shall be
true and correct in all material respects, in each case on and as of the
Amendment No. 1 Effective Date.
 
Section 6. Entire Agreement. THIS AMENDMENT CONSTITUTES THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF (BUT DOES NOT SUPERSEDE ANY PROVISIONS OF ANY SEPARATE
CONFIDENTIALITY AGREEMENT OR SIMILAR AGREEMENT OR FEE LETTER BETWEEN OR AMONG
ANY CREDIT PARTIES AND ANY AGENT OR LENDER OR ANY AFFILIATE OF ANY OF THE
FOREGOING, ALL OF WHICH PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT).
 
Section 7. Credit Document. Each party hereto acknowledges and agrees that this
Amendment constitutes a “Credit Document” for all purposes of the Amended Credit
Agreement and the other Credit Documents.
 
Section 8. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY HERETO ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT EXCLUSIVELY IN ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AMENDMENT, EACH
PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS (SUBJECT TO CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 10.1 OF THE AMENDED CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE
 
 
 
 
(c) IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS,
THE LENDERS AND THE ISSUING BANKS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY CREDIT DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL
OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF,
AND CONSENTS TO VENUE IN, ANY SUCH COURT.
 
Section 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AMENDMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
Section 10. Severability. In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
 
 
 
Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
Section 12. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
Section 13. Expenses; Indemnity.
 
(a) The Borrower agrees to pay promptly all reasonable and documented
out-of-pocket fees, costs and expenses (including the reasonable fees, expenses
and other charges of Davis Polk & Wardwell LLP, Simpson Thacher & Bartlett LLP,
Bennet Jones LLP, Greenhill and Co., and Arnold & Porter Kaye Scholer LLP)
incurred by the Requisite Lenders and the Administrative Agent in connection
with the negotiation, structuring, documentation and arrangement of this
Amendment, including the preparation, execution, delivery and administration of
this Amendment, the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated thereby shall be consummated) or any other document or matter
requested by the Borrower or any other Credit Party.
 
(b) Each Credit Party hereby agrees and confirms that any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims, actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable
out-of-pocket fees, expenses and other charges of counsel and consultants for
the Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person (including by any
Credit Party or any Affiliate thereof), whether or not any such Indemnitee shall
be designated as a party or a potential party thereto (but limited, in the case
of any one such proceeding or hearing, to fees, expenses and other charges of
one firm of primary counsel, one firm of regulatory counsel, and, if reasonably
necessary, one firm of local counsel in each applicable jurisdiction for all the
Indemnitees (and, if any Indemnitee shall have advised the Borrower that there
is an actual or perceived conflict of interest, one additional firm of primary
counsel, one additional firm of regulatory counsel and, if reasonably necessary,
one additional firm of local counsel in each applicable jurisdiction for each
group of affected Indemnitees that are similarly situated (in each case,
excluding allocated costs of in-house counsel)), and any fees or expenses
incurred by the Indemnitees in enforcing this indemnity), whether direct,
indirect, special, consequential or otherwise and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable causes of action or on contract or otherwise, that may
be imposed on, incurred by or asserted against any such Indemnitee, in any
 
 
 
(c) manner relating to or arising out of this Amendment or the transactions
contemplated hereby shall be “Indemnified Liabilities” that are subject to and
covered by the indemnity in Section 10.3 of the Amended Credit Agreement.
 
Section 14. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent, in each case under the Credit Agreement or any other
Credit Document, and (ii) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Credit Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Credit Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect as expressly amended hereby. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein or as provided in the exhibits hereto, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Credit Documents, or constitute a waiver of any provision of
any of the Credit Documents. This Amendment shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Credit Agreement, which shall remain in full force and
effect as expressly modified hereby or as provided in the exhibits hereto.
Nothing implied in this Amendment or in any other document contemplated hereby
shall be construed as a release or other discharge of any of the Credit Parties
from the Credit Documents. From and after the Amendment No. 1 Effective Date,
all references to the Credit Agreement, the Pledge and Security Agreement or in
any Credit Document and all references in the Credit Agreement or the Pledge and
Security Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement and/or the Pledge and Security
Agreement shall, unless expressly provided otherwise, be deemed to refer to the
Amended Credit Agreement and/or the Amended Pledge and Security Agreement,
respectively. Each of the Credit Parties hereby consents to this Amendment and
confirms that all obligations of such Credit Party under the Credit Documents to
which such Credit Party is a party shall continue to apply to the Amended Credit
Agreement and the other Credit Documents as amended hereby. Each Credit Party
hereby ratifies and reaffirms (a) that each of the Credit Documents to which it
is a party has been duly executed and delivered by such Credit Party to the
Administrative Agent and to the Lenders and is in full force and effect as of
the date hereof, (b) its grant of liens on or security interests in its
properties pursuant to the Credit Documents as security for the Obligations
under or with respect to the Amended Credit Agreement and confirms and agrees
that such liens and security interests secure all of the Obligations, including
any additional Obligations hereafter arising or incurred pursuant to or in
connection with this Amendment, the Amended Credit Agreement or any other Credit
Document; and (c) the Administrative Agent and the Lenders are and shall be
entitled to all of the rights, remedies and benefits provided for in the Credit
Documents.
 
Section 15. Direction to Administrative Agent and Collateral Agent. The Lenders
party hereto, constituting the Requisite Lenders, hereby (a) authorize and
direct (i) the Administrative Agent to execute and deliver this Amendment, and
(ii) the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver (x) the Super Senior Intercreditor Agreement and (y) a
joinder to the Intercreditor Agreement to join the Super Senior Agent as an


 
 
 
Section 16. Additional First Lien Obligations Representative to the
Intercreditor Agreement, and (b) acknowledge and agree that (x) the direction in
this Section 15 constitutes a direction from the Lenders under the provisions of
Section 9 of the Credit Agreement and (y) Sections 9.3 and 9.6 of the Amended
Credit Agreement shall apply to any and all actions taken by the Administrative
Agent and the Collateral Agent in accordance with such directions.
 
 
 
[Remainder of page left intentionally blank]
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
FUSION CONNECT, INC.,
as Borrower and Grantor
 
By: /s/ James P. Prenetta, Jr.
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel
 

 
FUSION CONNECT, INC.,
as Borrower and Grantor
 
By: /s/ James P. Prenetta, Jr.
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel
 
FUSION NBS ACQUISITION CORP.
FUSION LLC
FUSION BCHI ACQUISITION LLC
FUSION CLOUD SERVICES, LLC
FUSION CB HOLDINGS, INC.
FUSION COMMUNICATIONS, LLC
FUSION MANAGEMENT SERVICES LLC
FUSION TELECOM LLC
FUSION TEXAS HOLDINGS, INC.
FUSION TELECOM OF KANSAS, LLC
FUSION TELECOM OF OKLAHOMA, LLC
FUSION TELECOM OF MISSOURI, LLC
BIRCAN HOLDINGS, LLC
FUSION PM HOLDINGS, INC.
FUSION CLOUD COMPANY LLC
FUSION MPHC GROUP, INC.
FUSION MPHC HOLDING CORPORATION, as Guarantors and Grantors
 
By:
/s/ James P. Prenetta, Jr.
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel

 
 
[Fusion - Signature Page to Amendment No. 1]


 
 
 
FUSION TELECOM OF TEXAS, LTD., L.L.P, as Grantor
 
By: Fusion Texas Holdings, Inc., its general partner
By:
/s/ James P. Prenetta, Jr.
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel

 
[Signature Page to Amendment No. 1]

 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By: /s/ Jeffery Rose
 
 
Name: Jeffery Rose
 
 
Title: Vice President
 
 
 
 
 

 
 
 
 
GOLDAMN SACHS LENDING PARTNERS, LLC, as a Lender
 
By:
/s/ Jamie Minieri
Name:
Jamie Minieri
Title:
Authorized Signatory

 
 
 
[Signature Page to Amendment No. 1]

 
 
 
MUFG UNION BANK, N.A., as a Lender
 
By:
/s/ John Lilly
Name:
John Lilly
Title:
Director

 
 
 
[Signature Page to Amendment No. 1]

 
 
 
 
CROWN POINT CLO 4 Ltd.
By: Pretium Credit Management, LLC, as Collateral Manager,
as a Lender
 
By:
/s/ Gil Tollinchi
Name:
Gil Tollinchi
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
 
 
CROWN POINT CLO III, Ltd.
By: Pretium Credit Management, LLC, as Collateral Manager,
as a Lender
 
By:
/s/ Gil Tollinchi
Name:
Gil Tollinchi
Title:
Managing Director

 
 
[Signature Page to Amendment No. 1]

 
 
CROWN POINT CLO 5 Ltd.
By: Pretium Credit Management, LLC, as Collateral Manager,
 as a Lender
 
By:
/s/ Gil Tollinchi
Name:
Gil Tollinchi
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
CROWN POINT CLO 6 Ltd.
By: Pretium Credit Management, LLC, as Collateral Manager,
as a Lender
 
By:
/s/ Gil Tollinchi
Name:
Gil Tollinchi
Title:
Managing Director

 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 1]

 
 
 
CROWN POINT CLO 7 Ltd.
By: Pretium Credit Management, LLC, as Collateral Manager,
as a Lender
 
By:
/s/ Gil Tollinchi
Name:
Gil Tollinchi
Title:
Managing Director

 
 
 
 
[Signature Page to Amendment No. 1]

 
 
CM FINANCE SPV Ltd., as a Lender
 
By:
/s/Christopher E. Jansen
Name:
Christopher E. Jansen
Title:
Co Chief Investment Officer

 
 
 
 
[Signature Page to Amendment No. 1]

 
 
 
ELLINGTON CLO MANAGEMENT LLC
On behalf of:
ELLINGTON CLO I, LTD.
ELLINGTON CLO II, LTD.
ELLINGTON CLO III, LTD.
ELLINGTON CLO IV, LTD.
 
By:
/s/ Mark Heron
Name:
Mark Heron
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
GARISON FUNDING 2018-1 LP, as Lender
 By: Garrison Middle Market Funding II GP LLC, its Collateral Manager
 
By:
/s/ Daniel Hahn
Name:
Daniel Hahn
Title:
Vice President

 
 
GARISON MIDDLE MARKET FUNDING II SECONDARY LP, as Lender
 By: Garrison Middle Market Funding II Manager LLC, its Collateral Manager
 
By:
/s/ Daniel Hahn
Name:
Daniel Hahn
Title:
Vice President

 
 
 
GARRISON FUNDING 2018-2 LTD., as Lender
By: Garrison Capital Inc., its Collateral Manager
By: Garrison Capital Advisers LLC, its Investment Advisers
 
By:
/s/ Paul Travers
Name:
Daniel Hahn
Title:
Vice President

 
 
[Signature Page to Amendment No. 1]

 
 
 
HALCYON LOAN ADVISORS FUNDING 2014-3 LTD.,
as a Lender
By: Halcyon Loan Advisors 2014-3 LLC as Collateral Manager
 
By:
/s/ David Martino
Name:
David Martino
Title:
Controller

 
 
[Signature Page to Amendment No. 1]

 
 
 
HALCYON LOAN ADVISORS FUNDING 2015-1 LTD., as a Lender
By: Halcyon Loan Advisors 2015-1 LLC, as Collateral Manager
 
By:
/s/ David Martino
Name:
David Martino
Title:
Controller

 
 
[Signature Page to Amendment No. 1]

 
 
 
HALCYON LOAN ADVISORS FUNDING 2015-2 LTD., as a Lender
 
By:
/s/ David Martino
Name:
David Martino
Title:
Controller

 
 
[Signature Page to Amendment No. 1]

 
 
 
HALCYON LOAN ADVISORS FUNDING 2015-3 LTD., as a Lender
By: Halcyon Loan Advisors 2015-3 LLC, as Collateral Manager
 
By:
/s/ David Martino
Name:
David Martino
Title:
Controller

 
 
[Signature Page to Amendment No. 1]

 
 
HALCYON LOAN ADVISORS FUNDING 2017-1 LTD., as a Lender
By: Halcyon Loan Advisors A LLC, as Collateral Manager
 
By:
/s/ David Martino
Name:
David Martino
Title:
Controller

 
 
[Signature Page to Amendment No. 1]

 
 
HALCYON LOAN ADVISORS FUNDING 2017-2 LTD., as a Lender
By: Halcyon Loan Advisors A LLC, as Collateral Manager
 
By:
/s/ David Martino
Name:
David Martino
Title:
Controller

 
 
 
[Signature Page to Amendment No. 1]

 
 
 
HALCYON LOAN ADVISORS FUNDING 2018-1 LTD., as a Lender
 
By:
/s/ David Martino
Name:
David Martino
Title:
Controller

 
 
[Signature Page to Amendment No. 1]

 
 
 
HALCYON LOAN ADVISORS FUNDING 2018-2 LTD., as a Lender
By: Halcyon Loan Advisors 2018-2 LLC, as Collateral Manager
 
By:
/s/ David Martino
Name:
David Martino
Title:
Controller

 
 
[Signature Page to Amendment No. 1]

 
 
 
IDEO., as a Lender
 
By:
/s/ Madonna Sequeira
Name:
Madonna Sequeira
Title:
Authorized Signatory

 
 
[Signature Page to Amendment No. 1]

 
 
 
LAKE PLACID FUNDING, as a Lender
 
By:
/s/ Madonna Sequeira
Name:
Madonna Sequeira
Title:
Authorized Signatory

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2013-4, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2014-5, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2014-6, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2015-10, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2015-8, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2015-19, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2016-11, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2016-12, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2017-13, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
OCP CLO 2017-14, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
OCP CLO 2018-15, Ltd., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
OCP Credit Strategy Fund, as a Lender
By: Onex Credit Partners, LLC, its manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
 
[Signature Page to Amendment No. 1]

 
 
 
ONEX CLP FUNDING L.P., as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
Onex Debt Opportunity Fund, LP, as a Lender
By: Onex Credit Partners, LLC, its investment manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
Onex Debt Opportunity Fund, Ltd. as a Lender
By: Onex Credit Partners, LLC, its investment manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
Onex Senior Credit II, LP, as a Lender
By: Onex Credit Partners, LLC, its investment manager
 
By:
/s/ Paul Travers
Name:
Paul Travers
Title:
Portfolio Manager

 
 
[Signature Page to Amendment No. 1]

 
 
 
VC4 Debt Investment (US), LLC, as a Lender
 
By:
/s/ James Murray
Name:
James Murray
Title:
Authorized Signature

 
[Signature Page to Amendment No. 1]

 
 
VC5 Debt Investment (Cayman), LTD, as a Lender
 
By:
/s/ James Murray
Name:
James Murray
Title:
Authorized Signature

 
 
[Signature Page to Amendment No. 1]

 
 
VECTOR FUSION HOLDINGS CAYMAN, LTD., as a Lender
 
By:
/s/ James Murray
Name:
James Murray
Title:
Authorized Signatory

 
[Signature Page to Amendment No. 1]

 
 
VECTOR TRADING (CAYMAN), L.P., as a Lender
 
By:
/s/ James Murray
Name:
James Murray
Title:
Authorized Signatory

 
 
 
 
[Signature Page to Amendment No. 1]

 
 
Venture 28A CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture 31 CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management III LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture 32 CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture 33 CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture 35 CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XII CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
 
[Signature Page to Amendment No. 1]

 
 
Venture XIII CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XIV CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
 
[Signature Page to Amendment No. 1]

 
 
Venture XV CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XVI CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
 
[Signature Page to Amendment No. 1]

 
 
Venture XVII CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XVIII CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XIX CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
 
[Signature Page to Amendment No. 1]

 
 
Venture XX CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XXI CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XXII CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
 
[Signature Page to Amendment No. 1]

 
 
Venture XXIII CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XXIV CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XXV CLO, Limited, as a Lender
By: its investment advisor MJX Asset Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XXVI CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XXVII CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XXVIII CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
Venture XXIX CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
 
[Signature Page to Amendment No. 1]

 
 
Venture XXX CLO, Limited, as a Lender
By: its investment advisor MJX Venture Management II LLC
 
By:
/s/ Michael Regan
Name:
Michael Regan
Title:
Managing Director

 
[Signature Page to Amendment No. 1]

 
 
[Form of Super Senior Intercreditor Agreement has been omitted]
 
 
 
 
 
 
 



 
 
Annex I – Amended Credit Agreement – Attached
 
 
 
 
 
 
 
 
 
 




EXECUTION VERSION
FIRST LIEN CREDIT AND GUARANTY AGREEMENT
 
dated as of May 4, 2018,
 
among
 
FUSION CONNECT, INC.,
as Borrower,
 
CERTAIN SUBSIDIARIES OF FUSION CONNECT, INC.,
as Guarantor Subsidiaries,
 
THE LENDERS PARTY HERETO
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent
 
________________________________________________________
 
GOLDMAN SACHS LENDING PARTNERS LLC,
MORGAN STANLEY SENIOR FUNDING, INC.
and
MUFG UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,
 
GOLDMAN SACHS LENDING PARTNERS LLC,
as Syndication Agent
 
________________________________________________________
 
$595,000,000 Senior Secured First Lien Credit Facilities
________________________________________________________
[CS&M Ref. No. 4025-110]
 
 
 
THE TRANCHE B TERM LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED
STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO
LATER THAN 10 DAYS AFTER THE CLOSING DATE, A LENDER MAY OBTAIN THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE
TRANCHE B TERM LOANS BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE
BORROWER AT THE ADDRESS SET FORTH IN SCHEDULE 10.01.
[[NYCORP:3699330v29:05/03/2018--08:25 PM]]#91962167v11

 
 
TABLE OF CONTENTS
Page
 
SECTION 1. DEFINITIONS AND INTERPRETATION  1
1.1. 
Definitions 1
1.2. 
Accounting Terms; Pro Forma Calculations 7172
1.3. 
Interpretation, Etc 7273
1.4. 
Classification of Loans and Borrowings 73
1.5. 
Conditionality Testing Date 7374
1.6. 
Effectuation of Transactions 74
 
SECTION 2. LOANS AND LETTERS OF CREDIT  74
2.1. 
Term Loans 74
2.2. 
Revolving Loans 7576
2.3. 
Letters of Credit 7677
2.4. 
Pro Rata Shares; Obligations Several; Availability of Funds8384
2.5. 
Use of Proceeds 8385
2.6. 
Evidence of Debt; Register; Notes 8485
2.7. 
Interest on Loans and Letter of Credit Disbursements 8486
2.8. 
Conversion/Continuation 8688
2.9. 
Default Interest 8689
2.10. Fees  8789
2.11. Scheduled Installments; Repayment on Maturity Date  8890
2.12.Voluntary Prepayments/Commitment Reductions; Call Protection  8891
2.13. Mandatory Prepayments/Commitment Reductions  9093
2.14.Application of Prepayments; Waivable Mandatory Prepayments  9598
2.15. General Provisions Regarding Payments  9599
2.16. Ratable Sharing  97100
2.17. Making or Maintaining Eurodollar Rate Loans  97101
2.18. Increased Costs; Capital Adequacy and Liquidity  1004
2.19. Taxes; Withholding, Etc  1015
2.20. Obligation to Mitigate  1049
2.21. Defaulting Lenders  1059
2.22. Replacement of Lenders  107112
2.23. Incremental Facilities  108113
2.24. Extension/Modification Offers  1127
2.25. Refinancing Facilities  1149
 
SECTION 3. CONDITIONS PRECEDENT  117122
3.1. 
Closing Date 117122
3.2. 
Each Credit Extension 1206
 
SECTION 4. REPRESENTATIONS AND WARRANTIES  1217
4.1. 
Organization; Requisite Power and Authority; Qualification1217
4.2. 
Equity Interests and Ownership 1217
4.3. 
Due Authorization 1217
4.4. 
No Conflict 1217
4.5. 
Governmental Approvals 1228
4.6. 
Binding Obligation 1228
4.7. 
Historical Financial Statements; Projections; Pro Forma Financial
Statements 1228
 
 

 
 
4.8. 
No Material Adverse Effect 1229
4.9. 
Adverse Proceedings 1239
4.10. Payment of Taxes  1239
4.11. Properties  1239
4.12. Environmental Matters  123130
4.13. No Defaults  124130
4.14. Investment Company Act  124130
4.15. Federal Reserve Regulations  124130
4.16. Employee Benefit Plans  124130
4.17. Solvency  125131
4.18. Compliance with Laws  125131
4.19. Disclosure  125131
4.20. Collateral Matters  125131
4.21. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act  126132
4.22. Communications Regulatory Matters  126133
 
SECTION 5. AFFIRMATIVE COVENANTS  127134
5.1. 
Financial Statements and Other Reports 127134
5.2. 
Existence, Licenses, Etc 1307
5.3. 
Payment of Taxes 1307
5.4. 
Maintenance of Properties 1307
5.5. 
Insurance 1318
5.6. 
Books and Records; Inspections 1318
5.7. 
Lenders Meetings 1329
5.8. 
Compliance with Laws 1329
5.9. 
Environmental Matters 1329
5.10. Subsidiaries  1329
5.11. Additional Collateral  1329
5.12. Further Assurances  133140
5.13. Maintenance of Ratings  133140
5.14. Use of Proceeds  133140
5.15. Post-Closing Matters  133140
5.16. Vector Subordinated Note Cash Collateral Account  133140
 
SECTION 6. NEGATIVE COVENANTS  134141
6.1. 
Indebtedness 134141
6.2. 
Liens 1408
6.3. 
No Further Negative Pledges 142151
6.4. 
Restricted Junior Payments 143152
6.5. 
Restrictions on Subsidiary Distributions 145154
6.6. 
Investments 146155
6.7. 
Financial Covenants 1509
6.8. 
Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries 151161
6.9. 
Sales and Leasebacks 153163
6.10. Transactions with Affiliates  153163
6.11. Conduct of Business  153163
6.12. Hedge Agreements  153163
6.13.Amendments or Waivers of Organizational Documents and Certain
Agreements  153164
6.14. Fiscal Year  154164
 
 

 
 
 
SECTION 7. GUARANTEE  154164
7.1. 
Guarantee of the Obligations 154164
7.2. 
Indemnity by the Borrower; Contribution by the Guarantors154164
7.3. 
Liability of Guarantors Absolute 155165
7.4. 
Waivers by the Guarantors 157167
7.5. 
Guarantors’ Rights of Subrogation, Contribution, Etc 157168
7.6. 
Continuing Guarantee 158168
7.7. 
Authority of the Guarantors or the Borrower 158169
7.8. 
Financial Condition of the Credit Parties 158169
7.9. 
Bankruptcy, Etc 158169
7.10. Keepwell  159170
 
SECTION 8. EVENTS OF DEFAULT  159170
8.1. 
Events of Default 159170
 
SECTION 9. AGENTS  162173
9.1. 
Appointment of Agents 162173
9.2. 
Powers and Duties 163173
9.3. 
General Immunity 163174
9.4. 
Acts in Individual Capacity 165176
9.5. 
Lenders’ and Issuing Banks’ Representations, Warranties and
Acknowledgments 165177
9.6. 
Right to Indemnity 166178
9.7. 
Successor Administrative Agent and Collateral Agent167178
9.8. 
Collateral Documents and Obligations Guarantee 168179
9.9. 
Withholding Taxes 171183
9.10.Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim  172183
9.11. Certain ERISA Matters  172184
9.12. Concerning the Vector Facility Arrangements  174186
 
SECTION 10. MISCELLANEOUS  175187
10.1. Notices  175187
10.2. Expenses  176188
10.3. Indemnity  177189
10.4. Set-Off  178190
10.5. Amendments and Waivers  178191
10.6. Successors and Assigns; Participations  183195
10.7. Independence of Covenants  189202
10.8. Survival of Representations, Warranties and Agreements  189202
10.9. No Waiver; Remedies Cumulative  190203
10.10. Marshalling; Payments Set Aside  190203
10.11. Severability  190203
10.12. Independent Nature of Lenders’ Rights  190203
10.13. Headings  191203
10.14. APPLICABLE LAW  191203
10.15. CONSENT TO JURISDICTION  191204
10.16. WAIVER OF JURY TRIAL  191204
10.17. Confidentiality  192205
10.18. Usury Savings Clause  193206
10.19. Counterparts  193206
10.20. Effectiveness; Entire Agreement  193206
10.21. PATRIOT Act  194206
 
 

 
 
10.22. Electronic Execution of Assignments  194206
10.23. No Fiduciary Duty  194207
10.24. Permitted Intercreditor Agreements  194207
10.25.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions  196209
 
 
SCHEDULES:                                                
2.1                   
Commitments
2.3               Letter of Credit Issuing Commitments
4.2               Equity Interests and Ownership
4.11(b)                      Real Estate
6.1               Indebtedness
6.1A               Indebtedness as of the Amendment No. 1 Effective Date
6.2               Liens
6.2A               Liens as of the Amendment No. 1 Effective Date
6.3               Negative Pledges
6.5               Restrictions on Subsidiary Distributions
6.6               Investments
6.6A               Investments as of the Amendment No. 1 Effective Date
6.10               Affiliate Transactions
10.1               Notices
 
EXHIBITS:                                 
A                
Assignment Agreement
B               Closing Date Certificate
C               Compliance Certificate
D               Conversion/Continuation Notice
E               Counterpart Agreement
F               Funding Notice
G Intercompany Indebtedness Subordination Agreement
H               Intercompany Note
I               Intercreditor Agreement
J               Issuance Notice
K               Pledge and Security Agreement
L               Solvency Certificate
M               Supplemental Collateral Questionnaire
N               Form of Note
O-1 
Form of US Tax Certificate For Foreign Lenders That Are Not Partnerships For US
Federal Income Tax Purposes
O-2 
Form of US Tax Certificate For Foreign Participants That Are Not Partnerships
For US Federal Income Tax Purposes
O-3 
Form of US Tax Certificate For Foreign Participants That Are Partnerships For US
Federal Income Tax Purposes
O-4 
Form of US Tax Certificate For Foreign Lenders That Are Partnerships For US
Federal Income Tax Purposes
 
 

 
FIRST LIEN CREDIT AND GUARANTY AGREEMENT dated as of May 4, 2018, among FUSION
CONNECT, INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF
THE BORROWER party hereto, as Guarantor Subsidiaries, the LENDERS party hereto
and WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington Trust”), as
Administrative Agent and Collateral Agent.
 
The Lenders have agreed to extend credit facilities to the Borrower in an
aggregate principal amount of $595,000,000, consisting of Tranche A Term Loans
in an aggregate principal amount of $45,000,000, Tranche B Term Loans in an
aggregate principal amount of $510,000,000 and Revolving Commitments in an
aggregate initial amount of $40,000,000.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1. DEFINITIONS AND INTERPRETATION
 
1.1. Definitions. As used in this Agreement (including the recitals hereto), the
following terms have the meanings specified below:
 
“Acquired Company” means Birch Communications Holdings, Inc., a Georgia
corporation.
 
“Acquired Company Indemnity Letter Agreement” means the letter agreement dated
August 26, 2017, pursuant to which BCHI Holdings, LLC, a Georgia limited
liability company, agreed to indemnify the Borrower and its Subsidiaries with
respect to certain Adverse Proceedings, as such letter agreement is in effect on
the Closing Date.
 
“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.
 
“Acquisition Consideration” means, with respect to any Acquisition, the purchase
consideration for such Acquisition, whether paid in Cash or other property
(valued at the fair value thereof, as determined reasonably and in good faith by
an Authorized Officer of the Borrower), but excluding any component thereof
consisting of Equity Interests in the Borrower (other than any Disqualified
Equity Interests) and whether payable at or prior to the consummation of such
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and including
(a) any earnouts and other agreements to make any payment the amount of which
is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flows or profits (or the like) of the
Person or assets being acquired, provided that any such future payment that is
subject to a contingency shall be considered Acquisition Consideration only to
the extent of the reserve, if any, required under GAAP to be established by the
Borrower or any Restricted Subsidiary in respect thereof at the time of the
consummation of such Acquisition, and (b) the aggregate amount of Indebtedness
assumed by the Borrower or any Restricted Subsidiary in connection with such
Acquisition.
 
 
 

 
 
“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
determined by the Administrative Agent to be the rate that appears on the page
of the Reuters Screen that displays the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London time) on the Interest Rate Determination Date for such
Interest Period, or (ii) in the event the rate referred to in the preceding
clause (i) does not appear on such page or if the Reuters Screen shall cease to
be available, the rate per annum determined by the Administrative Agent to be
the offered rate on such other page or other service that displays the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London time) on such Interest Rate Determination Date, by (b) an amount equal
to one minus the Applicable Reserve Requirement; provided that, notwithstanding
the foregoing, (A) if the Adjusted Eurodollar Rate, determined as provided
above, would otherwise be less than zero, then the Adjusted Eurodollar Rate
shall be deemed to be zero and (B) in the case of Tranche A Term Loans and
Tranche B Term Loans, the Adjusted Eurodollar Rate shall at no time be less than
1.00% per annum.
 
“Administrative Agent” means Wilmington Trust, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.
 
“Administrative Agent Fee Letter” means the Fee Letter, dated as of the Closing
Date, between Wilmington Trust and the Borrower.
 
“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Borrower or any Subsidiary, threatened in writing against or
affecting the Borrower or any Subsidiary or any property of the Borrower or any
Subsidiary.
 
“Affected Lender” as defined in Section 2.17(b).
 
“Affected Loans” as defined in Section 2.17(b).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified; provided that for purposes of Section 6.10, the term “Affiliate” also
means any Person that directly or indirectly beneficially owns Equity Interests
in the Person specified representing 10% or more of the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in the Person specified and any Person that would
be an Affiliate of any such beneficial owner pursuant to this definition (but
without giving effect to this proviso).
 
“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Syndication Agent, (d) the Arrangers and (e) any other Person appointed
under the Credit Documents to serve in an agent or similar capacity, including
any Auction Manager.
 
“Aggregate Amounts Due” as defined in Section 2.16.
 
“Aggregate Payments” as defined in Section 7.2(b).
 
 
 

 
 
“Agreement” means this First Lien Credit and Guaranty Agreement dated as of May
4, 2018.
 
“Amendment No. 1” means that certain Amendment No. 1 to First Lien Credit and
Guaranty Agreement, dated as of the Amendment No. 1 Effective Date, among the
Administrative Agent, the Borrower, the Guarantor Subsidiaries and the Lenders
party thereto.
 
“Amendment No. 1 Effective Date” means May 9, 2019, the date on which all
conditions precedent set forth in Section 5 of Amendment No. 1 are satisfied.
 
“Anti-Corruption Laws” as defined in Section 4.21.
 
“Applicable ECF Percentage” means, with respect to any Fiscal Year, (a) 50% if
the Total Net Leverage Ratio as of the last day of such Fiscal Year is greater
than 2.90:1.00, (b) 25% if the Total Net Leverage Ratio as of the last day of
such Fiscal Year is equal to or less than 2.90:1.00 but greater than 2.40:1.00
and (c) 0% if the Total Net Leverage Ratio as of the last day of such Fiscal
Year is equal to or less than 2.40:1.00.
 
“Applicable Rate” means, on any day, (a) with respect to any Tranche A Term
Loan, (i) 4.00% per annum plus Incremental Interest, in the case of a Base Rate
Loan, and (ii) 5.00% per annum plus Incremental Interest, in the case of a
Eurodollar Rate Loan, (b) with respect to any Tranche B Term Loan, (i) 6.50% per
annum plus Incremental Interest, in the case of a Base Rate Loan, and (ii) 7.50%
per annum plus Incremental Interest, in the case of a Eurodollar Rate Loan, (c)
with respect to any Revolving Loan, (i) from the Closing Date until the third
Business Day following the date of the delivery of the financial statements
pursuant to Section 5.1(b) for the Fiscal Quarter ending June 30, 2018, and of
the related Compliance Certificate pursuant to Section 5.1(c), (A) 4.00% per
annum plus Incremental Interest, in the case of a Base Rate Loan, and (B) 5.00%
per annum plus Incremental Interest, in the case of a Eurodollar Rate Loan and
(ii) thereafter, as set forth in the table below, as determined based on the
First Lien Net Leverage Ratio as of the end of the most recent Fiscal Quarter
for which financial statements have been delivered pursuant to Section 5.1(a) or
5.1(b) and the related Compliance Certificate has been delivered pursuant to
Section 5.1(c), in each case, at least three Business Days prior to such day,
and (d) with respect to Loans of any other Class, the rate per annum specified
in the Incremental Facility Agreement, the Extension/Modification Agreement or
the Refinancing Facility Agreement, as the case may be, establishing Loans of
such Class.
 
 
Pricing Level
First Lien Net Leverage Ratio
Applicable Rate for Revolving Loans that are Eurodollar Rate Loans
Applicable Rate for Revolving Loans that are Base Rate Loans
1
> 2.45:1.00
5.00% plus Incremental Interest
4.00% plus Incremental Interest
2
 
≤  2.45:1.00
but > 1.70:1.00
4.75% plus Incremental Interest
 
3.75% plus Incremental Interest
 
3
≤  1.70:1.00
4.50% plus Incremental Interest
3.50% plus Incremental Interest

 
 
 

 
 
Any increase or decrease in the Applicable Rate for Revolving Loans resulting
from a change in the First Lien Net Leverage Ratio shall become effective as of
the third Business Day following the date the financial statements and the
related Compliance Certificate are delivered to the Administrative Agent
pursuant to Section 5.1(a) or 5.1(b) and Section 5.1(c); provided that if the
Borrower has not delivered to the Administrative Agent any financial statements
or Compliance Certificate required to have been delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(c), from and after the date such financial
statements or Compliance Certificate were required to have been so delivered the
Applicable Rate for Revolving Loans shall be determined by reference to Pricing
Level 1 in the table above and shall continue to so apply to and including the
third Business Day following the date such financial statements and related
Compliance Certificate are so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (b) as
of the first Business Day after an Event of Default under Section 8.1(a), 8.1(f)
or 8.1(g) shall have occurred and be continuing, the Applicable Rate for
Revolving Loans shall be determined by reference to Pricing Level 1 in the table
above, and shall continue to so apply to but excluding the date on which such
Event of Default shall cease to be continuing (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).
 
If any financial statements or Compliance Certificate delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(c) shall prove to have been inaccurate, and such
inaccuracy shall have resulted in the payment of interest hereunder at lower
rates than those that would have been paid but for such inaccuracy, then (i) the
Borrower shall promptly deliver to the Administrative Agent corrected financial
statements and a corrected Compliance Certificate for such period and (ii) the
Borrower shall promptly pay to the Administrative Agent, for the account of the
Revolving Lenders, the interest that should have been paid but were not paid as
a result of such inaccuracy. Nothing in this paragraph shall limit the rights of
the Administrative Agent or any Lender under Section 2.9 or 8.
 
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System against “Eurocurrency liabilities” (as such term is defined in Regulation
D) under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate for a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
the benefit of credits for proration, exceptions or offsets that may be
available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.
 
“Approved Cost Savings” means “run rate” net cost savings, operating expense
reductions and other operating improvements and synergies attributable to (a)
the Transactions and reflected in the model delivered to the Arrangers prior to
the Closing Date or (b) the Specified Acquisition and reflected in the quality
of earnings report delivered to the Arrangers in respect of the Specified
Acquisition prior to the Closing Date; provided that, in the case of this clause
(b), (i) such Acquisition is consummated on or prior to December 31, 2018 and
(ii) the Approved Cost Savings permitted by this clause (b) shall not exceed
$16,700,000 in the aggregate.
 
 
 

 
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party, or its counsel or
advisors, provides to any Agent that is distributed to any Agent, any Lender or
any Issuing Bank by means of electronic communications pursuant to Section
10.1(b).
 
“Arrangers” means Goldman Sachs, MSSF and MUFG, each in its capacity as a joint
lead arranger and joint bookrunner for the credit facilities established under
this Agreement.
 
“Asset Sale” means any Disposition of assets (other than Dispositions made in
reliance on Section 6.8(b)(i), (ii), (iii), (iv), (vi), (vii) or (viii)), other
than any such Disposition (or series of related Dispositions) resulting in
aggregate Net Proceeds not exceeding $5,000,000 during any Fiscal Year.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications
thereto as may be approved by the Administrative Agent.
 
“Assignment Effective Date” as defined in Section 10.6(b).
 
“Auction” as defined in Section 10.6(i)(i).
 
“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution agreed to by the Borrower and the Administrative Agent (whether or
not an Affiliate of the Administrative Agent) to act as an auction manager in
connection with any Auction; provided that the Borrower shall not designate the
Administrative Agent as the Auction Manager without the prior written consent of
the Administrative Agent (it being understood that the Administrative Agent
shall be under no obligation to agree to act as the Auction Manager).
 
“Authorized Officer” means, with respect to any Person, any individual holding
the position of chief executive officer, president, chief operating officer,
chief financial officer, principal accounting officer, treasurer, secretary,
assistant secretary, executive vice president or senior vice president of such
Person; provided that, when such term is used in reference to any document
executed by, or a certification of, an Authorized Officer, the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to the Administrative Agent as to the authority of such individual.
 
“Available Basket Amount” means, as of any date:
 
(a)  the Available Excess Cash Flow Amount as of such date; plus
 
(b)  the Declined Mandatory Prepayment Retained Amount as of such date; plus
 
(c)  [reserved]; plus
 
(d)  the aggregate amount of Returns and, without duplication, dividends,
distributions and other returns on capital received in Cash or Cash Equivalents
as of such date in respect of any Acquisition or other Investments made (or
deemed made pursuant to the definition of the term “Unrestricted Subsidiary”)
using the Available Basket Amount, provided that the aggregate amount by which
the Available Basket Amount is increased pursuant to this clause (d) in respect
of any Acquisition or other Investment shall not exceed the amount by which the
Available Basket Amount shall have been reduced on account of the Acquisition
Consideration with respect to such Acquisition or the original amount of any
such other Investment; plus
 
 
 

 
 
(e)  without duplication of amounts otherwise increasing the Available Basket
Amount pursuant to clause (d) above, in the event any Unrestricted Subsidiary
has been designated as a Restricted Subsidiary, or has been merged or
consolidated with the Borrower or a Restricted Subsidiary (where the surviving
entity in such merger or consolidation is the Borrower or a Restricted
Subsidiary), or transfers or conveys all or substantially all of its assets to,
or is liquidated into, the Borrower or a Restricted Subsidiary, on or prior to
such date, the lesser of (i) the amount of all Investments made using the
Available Basket Amount in such Unrestricted Subsidiary (including any such
Investment deemed made pursuant to the definition of the term “Unrestricted
Subsidiary”), net of the aggregate amount, if any, by which the Available Basket
Amount shall have been increased prior to such time in respect of such
Investments pursuant to clause (d) above, and (ii) the fair value of such
Unrestricted Subsidiary (as determined reasonably and in good faith by an
Authorized Officer of the Borrower) at the time it is designated as a Restricted
Subsidiary or the time of such merger, consolidation, transfer, conveyance or
liquidation, as applicable; minus
 
(f)  the portion of the Available Basket Amount utilized after the Closing Date
and on or prior to such date pursuant to Section 6.4(j) or 6.6(n), with the
utilization pursuant to Section 6.6(n) for any Acquisition being the Acquisition
Consideration in respect thereof and the utilization pursuant to Section 6.6(n)
for any other Investment (or any deemed Investment in respect of any designation
of an Unrestricted Subsidiary) being the amount thereof as of the date the
applicable Investment is made, determined in accordance with the definition of
“Investment” (or the definition of “Unrestricted Subsidiary”).
 
“Available Excess Cash Flow Amount” means, as of any date, an amount equal to
the sum, for the Fiscal Years of the Borrower in respect of which financial
statements and the related Compliance Certificate have been delivered in
accordance with Sections 5.1(a) and 5.1(c), and for which prepayments required
by Section 2.13(e) (if any) have been made, in each case on or prior to such
date (commencing with the Fiscal Year ending December 31, 2019), of the products
of (a) the amount of Consolidated Excess Cash Flow (to the extent such amount
exceeds zero) for each such Fiscal Year multiplied by (b) the Retained ECF
Percentage for such Fiscal Year (it being understood that the Retained ECF
Percentage of Consolidated Excess Cash Flow for any such Fiscal Year shall be
included in the Available Excess Cash Flow Amount regardless of whether a
prepayment is required for such Fiscal Year under Section 2.13(e)).
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
 
 
 

 
 
“Base Rate” means, for any day, the rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% per annum and (c) the Adjusted Eurodollar Rate
that would be applicable to a Eurodollar Rate Loan with an Interest Period of
one month commencing on such day plus 1%; provided that, notwithstanding the
foregoing, (i) if the Base Rate, determined as provided above, would otherwise
be less than 1.00% per annum, then the Base Rate shall be deemed to be 1.00% per
annum and (ii) in the case of Tranche A Term Loans and Tranche B Term Loans, the
Base Rate shall at no time be less than 2.00% per annum. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurodollar Rate shall be effective on the effective day of such change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar
Rate, as the case may be.
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.
 
“Borrower” as defined in the preamble hereto.
 
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.
 
“Bridge Agent” means the collateral agent and/or the administrative agent under
the Bridge Credit Documents, as applicable.
 
“Bridge Credit Agreement” means the Super Senior Secured Credit Agreement dated
on or about the date of the Amendment No. 1 Effective Date among, inter alia,
the Borrower, Wilmington Trust, as administrative agent and collateral agent,
and the lenders parties thereto.
 
“Bridge Credit Document” has the meaning assigned to the term “Credit Document”
in the Bridge Credit Agreement.
 
“Bridge Intercreditor Agreement” means the Intercreditor Agreement dated on or
about the date of the Amendment No. 1 Effective Date, substantially in the form
of Schedule V of Amendment No. 1, and entered into among the Collateral Agent
and the Bridge Agent.
 
“Bridge Obligations” has the meaning assigned to the term “Obligations” in the
Bridge Credit Agreement.
 
“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.
 
 
 

 
 
“Canadian Subsidiaries” means collectively, Primus Management ULC, a British
Columbia unlimited liability company, and Bircan Management ULC, a British
Columbia unlimited liability company and any other Subsidiary of the Borrower
organized under the laws of Canada or any province or political division
thereof.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in conformity with GAAP, subject to
Section 1.2(a). The amount of such obligations shall be the capitalized amount
thereof determined in conformity with GAAP, subject to Section 1.2(a), and the
final maturity of such obligations shall be the date of the last payment due
under such lease (or other arrangement) before such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or penalty. For
purposes of Section 6.2, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
 
“Cash” means money, currency or a credit balance in any demand or deposit
account.
 
“Cash Collateralize” means, with respect to any Obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral or Cash
Equivalents in Dollars, at a location and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the applicable
Issuing Bank. The term “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America and backed by the full faith and
credit of the United States of America, in each case maturing within one year
after such date; (b) marketable direct obligations issued by any State of the
United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than 270 days from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) time deposits,
certificates of deposit or bankers’ acceptances maturing within 270 days after
such date and issued or accepted by any Revolving Lender or by any commercial
bank organized or licensed to conduct a banking business under the laws of the
United States of America, any State thereof or the District of Columbia that
(i) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (ii) has Tier 1 capital (as defined in
such regulations) of not less than $500,000,000; (e) fully collateralized
repurchase agreements with a term of not more than 30 days from such date for
securities described in clause (a) or clause (b) above and entered into with a
financial institution satisfying the criteria described in clause (d) above; (f)
shares of any money market mutual fund that (i) has substantially all its assets
invested continuously in the types of investments referred to in clauses (a)
through (e) above, (ii) has net assets of not less than $5,000,000,000 and (iii)
has ratings of at least AA+ from S&P or at least Aa1 from Moody’s; and (g) in
the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.
 
 
 

 
 
“Cash Management Services” means cash management and related services provided
to the Borrower or any Restricted Subsidiary, including treasury, depository,
return items, overdraft, controlled disbursement, cash sweeps, zero balance
arrangements, merchant stored value cards, e-payables, electronic funds
transfer, interstate depository network and automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) services and credit cards,
credit card processing services, debit cards, stored value cards and commercial
cards (including so-called “‘purchase cards”, “procurement cards” or “p-cards”)
arrangements.
 
“Cash Management Services Provider” means any Person that (a) is, or was on the
Closing Date, an Agent, an Arranger, an Issuing Bank or any Affiliate of any of
the foregoing, whether or not such Person shall have been an Agent, an Arranger
or any Affiliate of any of the foregoing at the time the applicable agreement in
respect of Cash Management Services was entered into, (b) is a counterparty to
an agreement in respect of Cash Management Services in effect on the Closing
Date and is a Lender or an Affiliate of a Lender as of the Closing Date or
(c) becomes a counterparty after the Closing Date to an agreement in respect of
Cash Management Services at a time when such Person is a Lender or an Affiliate
of a Lender.
 
“CFC” means (a) any Person that is a “controlled foreign corporation” (within
the meaning of Section 957 of the Internal Revenue Code), but only if a Credit
Party or a “United States person” (within the meaning of Section 7701(a)(30) of
the Internal Revenue Code) that is an Affiliate of a Credit Party is, with
respect to such Person, a “United States shareholder” (within the meaning of
Section 951(b) of the Internal Revenue Code) described in Section 951(a)(1) of
the Internal Revenue Code and (b) each Subsidiary of any Person described in
clause (a).
 
“CFC Holding Company” means each Subsidiary that is treated as a partnership or
a disregarded entity for United States federal income tax purposes and that has
no material assets other than assets that consist (directly or indirectly
through disregarded entities or partnerships) of Equity Interests or
indebtedness (as determined for United States tax purposes) in one or more CFCs
or CFC Holding Companies.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
 
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than
Permitted Holders, of Equity Interests in the Borrower representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Borrower, or (b) the occurrence of any
“change of control” (or similar event, however denominated) with respect to the
Borrower under and as defined in any Permitted Second Lien Indebtedness
Document, any Permitted Incremental Equivalent Indebtedness, any Permitted
Credit Agreement Refinancing Indebtedness, any Permitted Subordinated
Indebtedness or in any indenture or other agreement or instrument evidencing,
governing the rights of the holders of or otherwise relating to any other
Material Indebtedness of the Borrower or any Restricted Subsidiary.
 
 
 

 
 
“Claiming Guarantor” as defined in Section 7.2(b).
 
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans or Tranche B Term Loans or Loans of another “Class” established
pursuant to Section 2.23, 2.24 or 2.25 as contemplated below, (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment, a
Tranche A Term Loan Commitment or a Tranche B Term Loan Commitment or a
Commitment of another “Class” established pursuant to Section 2.23, 2.24 or 2.25
as contemplated below and (c) any Lender, refers to whether such Lender has a
Loan or Commitment of a particular Class. Additional Classes of Loans,
Borrowings, Commitments and Lenders may be created pursuant to Section 2.23,
2.24 or 2.25 and, as provided in Section 2.23, 2.24 or 2.25, any Incremental
Term Loans, any Extended/Modified Term Loans or any Refinancing Term Loans may
be treated as a single Class with any other Class of Term Loans having the same
terms as such Incremental Term Loans, Extended/Modified Term Loans or
Refinancing Term Loans, as applicable.
 
“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 10.5).
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit B.
 
“Closing Date Common Equity Issuance” means the issuance and sale, on the
Closing Date, by the Borrower of shares of its common stock, par value $0.01 per
share, for gross cash proceeds of $4,999,998.50.
 
“Closing Date Preferred Stock” means a new series of preferred stock of the
Borrower, designated as Series D Cumulative Preferred Stock, par value $0.01 per
share, issued and sold on the Closing Date by the Borrower to Holcombe T. Green,
Jr. (or an entity majority-owned and Controlled by Holcombe T. Green, Jr.), for
gross cash proceeds of $14,700,000.
 
“Closing Date Prepayment” means the prepayment on or prior to the Closing Date
of a portion of the Existing Subordinated Notes in an aggregate principal amount
of $3,000,000, plus a further reduction on the Closing Date in the aggregate
principal amount of the Existing Subordinated Notes resulting from the set-off
against the aggregate principal amount thereof on the Closing Date of a $920,000
receivable owed by one or more of the holders of the Existing Subordinated
Notes.
 
“Closing Date Refinancing” means (a) the payment and discharge of the principal
of and interest accrued on all outstanding Indebtedness and all other amounts
outstanding or accrued, including all prepayment premium, under the Existing
Debt Documents, the termination of the commitments thereunder and the
cancellation or termination, or the cash collateralizing or backstopping with
Letters of Credit in a manner reasonably satisfactory to the Administrative
Agent, of all letters of credit outstanding thereunder, (b) the termination and
release of all Guarantees and Liens supporting or securing any of the
Indebtedness or other obligations referred to in the foregoing clause (a) or
created under the documentation governing any such Indebtedness and (c) the
making of the Closing Date Prepayment.
 
“Collateral” means, collectively, all of the property (including Equity
Interests) on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.
 
“Collateral Agent” means Wilmington Trust, in its capacity as collateral agent
for the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.
 
 
 

 
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a)  the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of this Agreement duly executed
and delivered on behalf of such Person, or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Closing Date, a Counterpart Agreement
duly executed and delivered on behalf of such Person;
 
(b)  the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary (i) either (A) a counterpart of the Pledge and Security
Agreement, duly executed and delivered on behalf of such Person, or (B) in the
case of any Person that becomes a Designated Subsidiary after the Closing Date,
a supplement to the Pledge and Security Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, and (ii) an
acknowledgment of the Intercreditor Agreement and, if then in effect, each other
Permitted Intercreditor Agreement, in each case, in the form specified therein,
duly executed and delivered on behalf of such Person;
 
(c)  in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the Administrative Agent shall have received, to the extent
requested by the Administrative Agent, documents, opinions and certificates of
the type referred to in Sections 3.1(b), 3.1(d), 3.1(e), 3.1(f) and 3.1(k) with
respect to such Designated Subsidiary;
 
(d)  all Equity Interests owned by or on behalf of any Credit Party shall have
been pledged pursuant to the Pledge and Security Agreement (provided that the
Credit Parties shall not be required to pledge (i) more than 65% of the
outstanding voting Equity Interests in any CFC or CFC Holding Company[reserved]
or (ii) Equity Interests that constitute Excluded Property), and the Collateral
Agent shall, to the extent required by the Pledge and Security Agreement, have
received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;
 
(e)  (i) the Borrower and each Restricted Subsidiary shall have duly executed
and delivered a counterpart of each of the Intercompany Note and the
Intercompany Indebtedness Subordination Agreement and (ii) all Indebtedness of
any other Person in a principal amount of $1,00250,000 or more that is owing to
any Credit Party shall be evidenced by a promissory note, and the Intercompany
Note, each other promissory note (if any) evidencing Indebtedness of the
Borrower or any Restricted Subsidiary to any Credit Party and each promissory
note referred to in clause (ii) above shall, in each case, have been pledged
pursuant to the Pledge and Security Agreement and the Collateral Agent shall
have received the Intercompany Note and all such other promissory notes,
together with undated instruments of transfer with respect thereto endorsed in
blank;
 
(f)  all instruments and documents, including UCC financing statements
(including transmitting utility financing statements), required by applicable
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Collateral Documents
and to perfect such Liens to the extent required by, and with the priority
required by, the Collateral Documents shall have been filed, registered or
recorded; and
 
 
 

 
 
(g)  the Collateral Agent shall have received (i) a Mortgage with respect to
each Material Real Estate Asset, if any, duly executed and delivered by the
record owner of such Material Real Estate Asset, (ii) a fully paid policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid and enforceable Lien on
the Material Real Estate Asset described therein, free of any other Liens other
than Permitted Liens, which policies shall be in form and substance reasonably
satisfactory to the Collateral AgentRequisite Lenders, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent or the
Requisite Lenders may reasonably request, (iii) a completed Flood Certificate
with respect to each Materialany owned Real Estate Asset subject to a Lien
pursuant to a Mortgage, which Flood Certificate shall be addressed to the
Collateral Agent and shall otherwise comply with the Flood Program and if the
Flood Certificate with respect to any Materialsuch Real Estate Asset states that
any “Building” (as defined in 12 CFR Chapter III, Section 339.2) included as
part of such Material Real Estate Asset is located in a Flood Zone, (A) an
acknowledgement of a written notification from the applicable Credit Party to
the Collateral Agent as to the existence of such Material Real Estate Asset and
as to whether the community in which such Material Real Estate Asset is located
is participating in the Flood Program and (B) if such Material Real Estate Asset
is located in a community that participates in the Flood Program, evidence that
the applicable Credit Party has obtained a policy of flood insurance that is in
compliance with all applicable requirements of the Flood Program and other
applicable law (including as to the amount of insurance coverage required
thereunder), provided that the foregoing requirements of this clause (iii) shall
be completed (and copies of such Flood Certificate and, if applicable, such
acknowledgement and evidence of flood insurance shall have been made available
to the Lenders) at least 20 Business Days (or such shorter period within which
each of the Revolving Lenders shall have advised the Collateral Agent that its
flood insurance due diligence and flood insurance compliance have been
completed) prior to the execution and delivery of a Mortgage with respect to
such Material Real Estate Asset, (iv) with respect to any Material Real Estate
Asset encumbered by a Lien that is to be subordinated to the Lien created in
accordance with this Agreement and the other Credit Documents, an amendment or
agreement of subordination duly executed and delivered with respect to any Lien
or encumbrance that, but for such subordination, would have priority over the
Mortgage delivered to the Collateral Agent and, (v) such surveys, abstracts,
appraisals, legal opinions and other documents as the Collateral Agent or the
Requisite Lenders may reasonably request with respect to any such Mortgage or
Material Real Estate Asset. and (vi) with respect to any Leasehold Property with
a fair market value of greater than $1,000,000, if reasonably requested by the
Requisite Lenders, (A) evidence that a memorandum of lease for the lease
pursuant to which the leasehold interest in the Leasehold Property has been
demised to the applicable Credit Party has been recorded in the applicable real
property records, (B) to the extent required by such lease, evidence that the
landlord thereunder has consented to the granting of a Mortgage of the leasehold
interest in such Leasehold Property, in form and substance reasonably acceptable
to the Requisite Lenders, and (C) upon the request of the Collateral Agent or
the Requisite Lenders, an estoppel certificate from the landlord under the
related Lease.
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties if and for so long as the Collateral
Agent (acting at the written direction of the Requisite Lenders), in
consultation with the Borrower, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
deliverables shall be excessive in relation to the benefit that would be
afforded to the Lenders therefrom. The Collateral Agent (acting at the written
direction of the Requisite Lenders) may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Obligations Guarantee by any Restricted
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.
 
 
 

 
 
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Credit Document to the contrary:
 
(aa) the Collateral and Guarantee Requirement shall not apply to any of the
following assets (collectively, the “Excluded Property”; each capitalized term
used in this clause (aa) but not defined in this Agreement having the meaning
given to it in the Pledge and Security Agreement): (i) any Leasehold Property
and any Real Estate Asset that is not a Material Real Estate Asset, (ii) any
motor vehicles and other assets subject to certificates of title, except to the
extent perfection of a security interest therein may be accomplished by the
filing of UCC financing statements or an equivalent thereof in appropriate form
in the applicable jurisdiction,[reserved], (ii) [reserved], (iii) any Commercial
Tort Claim as to which the claim thereunder is less than $2,00250,000, (iv) (A)
any assets if, for so long as and to the extent a security interest may not be
granted in such assets as a matter of applicable law, (B) any lease, license
(including any License), contract or other agreement or any rights or interests
thereunder if, for so long as and to the extent the grant of a security interest
therein would (x) constitute or result in (1) the unenforceability of any right,
title or interest of the applicable Credit Party in or (2) a breach or
termination pursuant to the terms of, or a default under, such lease, license,
contract or other agreement or (y) require a consent, approval, license or
authorization not obtained from a Governmental Authority or third party, except,
in each case under this clause (B), to the extent that such breach or default is
ineffective under the UCC or other applicable law or principles of equity, and
(C) any property subject to a Lien securing any purchase money obligation or
Capital Lease Obligation (or any Refinancing Indebtedness in respect thereof)
if, for so long as and to the extent the grant of a security interest therein
would constitute or result in a breach or a default under the related
agreements, provided that this clause (C) shall apply only if such Lien and such
purchase money obligation or Capital Lease Obligation are permitted hereunder,
except, in each case under this clause (iv) to the extent that such law or the
terms in such lease, license, contract or other agreement providing for such
prohibition, breach, right of termination or default or requiring such consent,
approval, license or authorization is ineffective under the UCC or other
applicable law or principles of equity, provided further that this clause (iv)
shall not exclude Proceeds thereof and Accounts and Payment Intangibles arising
therefrom the assignment of which is deemed effective under the UCC, (v) any
governmental licenses or state or local franchises, charters and authorizations
of a Governmental Authority if, for so long as and to the extent the grant of a
security interest therein is prohibited or restricted by applicable law
(including the CPCN issued in Colorado to Cbeyond Communications LLC and to
Fusion LLC (formerly known as Network Billing Systems, LLC)), except, in each
case under this clause (v), to the extent that such prohibition or restriction
is ineffective under the UCC or other applicable law or principles of equity,
provided that this clause (v) shall not exclude Proceeds thereof and Accounts
and Payment Intangibles arising therefrom the assignment of which is deemed
effective under the UCC, (vi) Equity Interests in any Person that is not a
wholly owned Restricted Subsidiary if, for so long as and to the extent (A) the
Organizational Documents of such Person or any related joint venture,
shareholders’ or similar agreement prohibits or restricts such pledge without
the consent of any Person other than the Borrower or a Restricted Subsidiary (it
being understood that none of the Credit Parties shall be required to seek the
consent of third parties thereunder), or (B) in the case of any Person that is
not a Restricted Subsidiary (including any Unrestricted Subsidiary), such Equity
Interests have been pledged in connection with any Indebtedness of such Person
(but only to the extent that such Equity Interests remain pledged in connection
with such Indebtedness)[reserved], (vii) any “intent to use” trademark
application for which a statement of use has not been filed with the United
States Patent and Trademark Office, but only to the extent that the grant of a
security interest therein would invalidate such trademark application, (viii)
any Letter-of-Credit Rights (except to the extent constituting a Supporting
Obligation of other Collateral as to which perfection of a security interest
therein may be accomplished solely by the filing of a UCC financing statement in
the applicable jurisdiction (it being understood that no actions shall be
required to perfect a security interest in a Letter-of-Credit Rights, other than
the filing of a UCC financing statement)), and (ix) the deposit account, and all
Cash on deposit therein, pledged or assigned as collateral to East West Bank to
secure the Existing EWB Letter of Credit,[reserved], and (ix) [reserved], and in
each case of this clause (aa) other than any Proceeds, substitutions or
replacements of the foregoing (unless such Proceeds, substitutions or
replacements themselves would constitute assets described in clauses (i) through
(ix) above); provided, in each case, that such assets shall constitute Excluded
Property only if they are not subject to any Lien securing any Permitted Second
Lien Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness or
any Permitted Incremental Equivalent Indebtedness; and
 
 
 

 
 
(bb)  (i) no delivery of certificates or other instruments representing Equity
Interests in any Subsidiaries that are not Material Subsidiaries shall be
required, (ii) other than with respect to the Escrow Cash Collateral as provided
in Section 3.1(r) and the Vector Subordinated Note Cash Collateral Account as
required by Section 5.16, there shall be no requirement to obtain any control
agreements with respect to any deposit accounts or securities accounts,
(iii)other than as specifically set forth herein, there shall be no requirement
to obtain any landlord waivers, estoppels, collateral access letters or similar
third party agreements and (iv) no security or pledge agreements governed under
the laws of any non-US jurisdiction shall be required, and no actions in any
non-US jurisdiction shall be required in order to create or perfect any security
interest in assets located or titled outside the United States..
 
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
if any, the Intellectual Property Security Agreements, the Escrow Cash
Collateral Control Agreement, the Vector Subordinated Note Cash Collateral
Control Agreement, and all other instruments, documents and agreements delivered
by or on behalf of any Credit Party pursuant to this Agreement or any of the
other Credit Documents in order to grant to, or perfect in favor of, the
Collateral Agent, for the benefit of the Secured Parties, a Lien on any property
of such Credit Party as security for the Obligations.
 
“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower pursuant to Section 3.1(d).
 
“Commitment” means a Revolving Commitment or a Term Loan Commitment.
 
“Commitment Fee Rate” means, on any day, (a) with respect to the Revolving
Commitments, the applicable rate per annum set forth below based on the First
Lien Net Leverage Ratio as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.1(a) or
5.1(b) and the related Compliance Certificate has been delivered pursuant to
Section 5.1(c), in each case, at least three Business Days prior to such day,
provided that, for purposes of this clause (a), until the third Business Day
following the date of the delivery of the financial statements pursuant to
Section 5.1(b) for the Fiscal Quarter ending June 30, 2018, and of the related
Compliance Certificate pursuant to Section 5.1(c), the Commitment Fee Rate shall
be determined by reference to Pricing Level 1 in the table below, and (b) with
respect to any Extended/Modified Commitments or Refinancing Revolving
Commitments of any Class, the rate or rates per annum specified in the
applicable Extension/Modification Agreement or Refinancing Facility Agreement.
 
Pricing Level
 
First Lien Net Leverage Ratio
Commitment Fee Rate
 
1
> 1.70:1.00
0.500%
2
≤ 1.70:1.00
0.375%

 
Any increase or decrease in the Commitment Fee Rate resulting from a change in
the First Lien Net Leverage Ratio shall become effective as of the third
Business Day following the date the financial statements and the related
Compliance Certificate are delivered to the Administrative Agent pursuant to
Section 5.1(a) or 5.1(b) and Section 5.1(c); provided that if the Borrower has
not delivered to the Administrative Agent any financial statements or Compliance
Certificate required to have been delivered pursuant to Section 5.1(a), 5.1(b)
or 5.1(c), from and after the date such financial statements or Compliance
Certificate were required to have been so delivered the Commitment Fee Rate
shall be determined by reference to Pricing Level 1 in the table above and shall
continue to so apply to and including the third Business Day following the date
such financial statements and related Compliance Certificate are so delivered
(and thereafter the pricing level otherwise determined in accordance with this
definition shall apply) and (b) as of the first Business Day after an Event of
Default under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and be
continuing, the Commitment Fee Rate shall be determined by reference to Pricing
Level 1 in the table above, and shall continue to so apply to but excluding the
date on which such Event of Default shall cease to be continuing (and thereafter
the pricing level otherwise determined in accordance with this definition shall
apply).
 
 
 

 
 
If any financial statements or Compliance Certificate delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(c) shall prove to have been inaccurate, and such
inaccuracy shall have resulted in the payment of fees hereunder at lower rates
than those that would have been paid but for such inaccuracy, then (i) the
Borrower shall promptly deliver to the Administrative Agent corrected financial
statements and a corrected Compliance Certificate for such period and (ii) the
Borrower shall promptly pay to the Administrative Agent, for the account of the
Revolving Lenders, the fees that should have been paid but were not paid as a
result of such inaccuracy. Nothing in this paragraph shall limit the rights of
the Administrative Agent or any Lender under Section 2.9 or 8.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 USC. § 1 et seq.).
 
“Communications Laws” means (a) the Communications Act of 1934, (b) the rules
and regulations of the FCC promulgated under Title 47 of the U.S. Code of
Federal Regulations, as they may be amended or supplemented from time to time
and decisions, policies, reports and orders issued pursuant to the adoption of
such rules and regulations, (c) the Communications Assistance for Law
Enforcement Act, codified at 47 U.S.C. §1001, et. seq., (d) such other laws of
the United States codified or otherwise included in Title 47 of the U.S. Code as
may be applicable to the conduct of the business of the Borrower and the
Restricted Subsidiaries, (e) any other law of any Governmental Authority with
jurisdiction over telecommunications related matters, including all laws
administered by any State PUC, and (f) the terms and conditions of any License
granted or issued to the Borrower or any Restricted Subsidiaries.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period, plus
 
(a) without duplication and to the extent deducted (and not added back) in
arriving at such Consolidated Net Income (or, in the case of amounts pursuant to
clause (viii) or (xvii) below, to the extent not already included in
Consolidated Net Income), the sum for the Borrower and the Restricted
Subsidiaries of the following amounts for such period:
 
(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedge Agreements entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such Hedge
Agreements, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities,
 
(ii) provision for Federal, state and foreign taxes based on income, profits or
capital gains, including in respect of repatriated funds,
 
(iii) depreciation and amortization, including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs, but excluding amortization of any other prepaid cash expense that
was paid and not expensed in a prior period,
 
(iv) non-cash charges, including impairment charges and any other write-down or
write-off of assets, noncash fair value adjustments of Investments and noncash
stock-based and similar incentive-based compensation (including with respect to
any profits interest relating to membership interests in any partnership or
limited liability company), but excluding any such noncash charge or loss to the
extent that it represents an amortization of a prepaid cash expense that was
paid and not expensed in a prior period or write-down or write-off with respect
to accounts receivable (including any addition to bad debt reserves or bad debt
expense) or inventory,
 
 
 

 
 
(v) extraordinary losses, determined in conformity with GAAP,
 
(vi) unusual or non-recurring charges, including, in each case, to the extent
unusual or non-recurring, operating expenses directly attributable to the
implementation of cost savings initiatives, merger costs, severance costs,
relocation costs, integration and facilities’ opening costs, signing costs,
retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities, costs associated with tax projects/audits
and costs consisting of professional, consulting or other fees relating to any
of the foregoing; provided that the aggregate amount added back pursuant to this
clause (vi) and pursuant to clauses (vii), (xiii) and, other than with respect
to the Approved Cost Savings, (viii) of this definition for any Test Period
shall not exceed (A) for any Test Period ending on or prior to December 31,
2018, 5% of Consolidated Adjusted EBITDA for such Test Period and (B) for any
Test Period ending thereafter, 15% of Consolidated Adjusted EBITDA for such Test
Period, in the case of each of clauses (A) and (B), calculated prior to giving
effect to any addback pursuant to this clause (vi) or pursuant to clause (vii),
(viii) or (xiii) of this definition,
 
(vii) restructuring charges, accruals and reserves (including restructuring
charges related to the Merger or to Acquisitions consummated after the Closing
Date); provided that the aggregate amount added back pursuant to this clause
(vii) and pursuant to clauses (vi), (xiii) and, other than with respect to the
Approved Cost Savings, (viii) of this definition for any Test Period shall not
exceed (A) for any Test Period ending on or prior to December 31, 2018, 5% of
Consolidated Adjusted EBITDA for such Test Period and (B) for any Test Period
ending thereafter, 15% of Consolidated Adjusted EBITDA for such Test Period, in
the case of each of clauses (A) and (B), calculated prior to giving effect to
any addback pursuant to this clause (vii) or pursuant to clause (vi), (viii) or
(xiii) of this definition,
 
(viii) the amount of “run rate” net cost savings, operating expense reductions
and other operating improvements and synergies reasonably projected by the
Borrower in good faith to be realized in connection with the Transactions or any
other Pro Forma Event or the implementation of any operational initiative,
including the termination, abandonment or discontinuance of operations and
product lines (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of the applicable Test Period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) such cost savings, operating expense reductions and other operating
improvements and synergies are reasonably identifiable, factually supportable
and reasonably expected to be realized within 12 months after the Closing Date
or within 12 months after the consummation of such other Pro Forma Event or the
adoption of such initiative, as applicable, (B) no cost savings, operating
expense reductions and other operating improvements and synergies shall be added
pursuant to this clause (viii) to the extent duplicative of any items otherwise
added in calculating Consolidated Adjusted EBITDA, whether pursuant to the
requirement of Section 1.2(b) or otherwise, for such period and (C) other than
with respect to the Approved Cost Savings, the aggregate amount added back
pursuant to this clause (viii) and pursuant to clauses (vi), (vii) and (xiii) of
this definition for any Test Period shall not exceed (x) for any Test Period
ending on or prior to December 31, 2018, 5% of Consolidated Adjusted EBITDA for
such Test Period and (y) for any Test Period ending thereafter, 15% of
Consolidated Adjusted EBITDA for such Test Period, in the case of each of
clauses (x) and (y), calculated prior to giving effect to any addback pursuant
to this clause (viii) or pursuant to clause (vi), (vii) or (xiii) of this
definition,
 
 
 

 
 
(ix) the amount of any noncontrolling interest consisting of income of any
Restricted Subsidiary that is not wholly owned by the Borrower attributable to
noncontrolling Equity Interests of third parties in such Restricted Subsidiary,
 
(x) after-tax losses attributable to any Disposition of assets (other than
Dispositions in the ordinary course of business),
 
(xi) the amount of any net losses from discontinued operations, determined in
conformity with GAAP,
 
(xii) (A) transaction fees, costs and expenses incurred in connection with the
Transactions prior to the Closing Date, (B) transaction fees, costs and expenses
in an aggregate amount not to exceed $1,500,000 incurred in connection with the
Transactions after the Closing Date but prior to the one year anniversary of the
Closing Date and (C) transaction fees, costs and expenses in an aggregate amount
not to exceed $1,000,000 incurred on or prior to December 31, 2018 in connection
with the Specified Acquisition (whether or not the Specified Acquisition is
consummated),
 
(xiii) transaction fees, costs and expenses incurred during such period, or any
amortization thereof for such period, in connection with any Acquisition, any
Investment (other than intercompany Investments in the ordinary course of
business), any Disposition (other than Dispositions in the ordinary course of
business), any incurrence, repayment or refinancing of Indebtedness (or any
amendment or other modification of any Indebtedness) or any issuance of Equity
Interests, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed; provided that the
aggregate amount added back pursuant to this clause (xiii) and pursuant to
clauses (vi), (vii) and, other than with respect to the Approved Cost Savings,
(viii) of this definition for any Test Period shall not exceed (A) for any Test
Period ending on or prior to December 31, 2018, 5% of Consolidated Adjusted
EBITDA for such Test Period and (B) for any Test Period ending thereafter, 15%
of Consolidated Adjusted EBITDA for such Test Period, in the case of each of
clauses (A) and (B), calculated prior to giving effect to any addback pursuant
to this clause (xiii) or pursuant to clause (vi), (vii) or (viii) of this
definition,
 
(xiv) any loss attributable to the early extinguishment of Indebtedness or
obligations under any Hedge Agreement,
 
(xv) any unrealized loss attributable to the mark-to-market movement in the
valuation of obligations under any Hedge Agreement pursuant to FASB Accounting
Standards Codification 815, as amended,
 
(xvi) any unrealized loss attributable to the mark-to-market movement in the
valuation of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standards Codification 830,
 
 
 

 
 
(xvii) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Acquisition or
Disposition (other than in the ordinary course of business) permitted under the
Credit Documents or in connection with any Insurance/Condemnation Event
(disregarding the exception in the definition of such term), including lost
profits covered by business interruption insurance, in each case, to the extent
(A) actually reimbursed by the applicable third party insurer or other third
party during such period or (B) (1) the Borrower has received notification from
the applicable third party insurer or other third party that it intends to
reimburse such expenses, charges or losses or such lost profits and (2) there
exists reasonable evidence that such expenses, charges or losses or lost profits
will in fact be reimbursed by such insurer or other third party within 270 days
after the related amount is first added to Consolidated Adjusted EBITDA pursuant
to this clause (xvii), provided that no amount may be added pursuant to this
clause (xvii) to the extent that (x) such insurer or other third party shall
have denied in writing reimbursement for such amount and (y) such amount has not
actually been reimbursed within 270 days after it is first added to Consolidated
Adjusted EBITDA pursuant to this clause (xvii) (with a deduction for any amount
so added back to the extent not so reimbursed within such 270 days),
 
(xviii) any contingent or deferred payments (including earnout payments,
noncompete payments and consulting payments) actually made to sellers during
such period in connection with any Acquisition, and any losses for such period
arising from the remeasurement of the fair value of any liability recorded with
respect to any earnout or other contingent or deferred consideration arising
from any Acquisition, less
 
(b) without duplication and to the extent included in arriving at such
Consolidated Net Income (or, in the case of amounts pursuant to clause (ix)
below, to the extent not already deducted from Consolidated Net Income), the sum
for the Borrower and the Restricted Subsidiaries of the following amounts for
such period:
 
(i) non-cash gains or items of income (other than the accrual of revenue in the
ordinary course), excluding any non-cash items of income in respect of which
Cash was received in a prior period or will be received in a future period,
 
(ii) extraordinary gains or items of income, determined in conformity with GAAP,
 
(iii) unusual or non-recurring gains or items of income,
 
(iv) gains attributable to any Disposition of assets (other than Dispositions in
the ordinary course of business),
 
(v) the amount of any net income from discontinued operations, determined in
conformity with GAAP,
 
(vi) any gain attributable to the early extinguishment of Indebtedness or
obligations under any Hedge Agreement,
 
(vii) any unrealized gain attributable to the mark-to-market movement in the
valuation of obligations under any Hedge Agreement pursuant to FASB Accounting
Standards Codification 815, as amended,
 
 
 

 
 
(viii) any unrealized gain attributable to the mark-to-market movement in the
valuation of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standards Codification 830, and
 
(ix) the amount of any noncontrolling interest consisting of losses of any
Restricted Subsidiary that is not wholly owned by the Borrower attributable to
noncontrolling Equity Interests of third parties in such Restricted Subsidiary.
 
For purposes of calculating Consolidated Adjusted EBITDA for any period, if
during such period the Borrower or any Restricted Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated
Adjusted EBITDA for such period shall be calculated after giving Pro Forma
Effect thereto in accordance with Section 1.2(b).
 
Notwithstanding the foregoing, but subject to the immediately preceding
paragraph, Consolidated Adjusted EBITDA for (A) the Fiscal Quarter ended March
31, 2017, shall be deemed to be equal to $37,350,000, (B) the Fiscal Quarter
ended June 30, 2017, shall be deemed to be equal to $40,745,000, (C) the Fiscal
Quarter ended September 30, 2017, shall be deemed to be equal to $39,783,000 and
(D) the Fiscal Quarter ended December 31, 2017, shall be deemed to be equal to
$43,778,000.
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Borrower and the Restricted Subsidiaries during such
period that are required to be included in “purchase of property, plant and
equipment” or similar items on a consolidated statement of cash flows, or that
are otherwise required to be capitalized on a consolidated balance sheet, of the
Borrower and the Restricted Subsidiaries for such period prepared in conformity
with GAAP; provided that Consolidated Capital Expenditures shall not include any
expenditures (a) to the extent made with Net Proceeds reinvested pursuant to
Section 2.13(a) or 2.13(b) or (b) that constitute an Acquisition permitted under
Section 6.6; provided further that, except for purposes of calculating
Consolidated Excess Cash Flow for any period, in the event the Borrower or any
Restricted Subsidiary consummates an Acquisition, Consolidated Capital
Expenditures shall not include any such expenditures made by any Person,
business unit, division, product line or line of business acquired pursuant to
such Acquisition, in each case, prior to the date of the consummation of such
Acquisition.
 
“Consolidated Excess Cash Flow” means, for any period, an amount equal to:
 
(a) the sum, without duplication, of:
 
(i) Consolidated Net Income for such period;
 
(ii) the aggregate amount of all non-cash charges (including depreciation
expense, amortization expense and deferred tax expense), to the extent deducted
in arriving at Consolidated Net Income;
 
(iii) the sum of (A) the amount, if any, by which Consolidated Working Capital
decreased during such period (except as a result of the reclassification of
items from short-term to long-term or vice versa) and (B) the net amount, if
any, by which the consolidated deferred revenues of the Borrower and the
Restricted Subsidiaries increased during such period, in each case, other than
any such decreases or increases, as applicable, arising from an Acquisition or
from a Disposition of assets (other than in the ordinary course of business) by
the Borrower or any of the Restricted Subsidiaries completed during such period;
 
 
 

 
 
(iv) the aggregate amount of net non-cash loss on any Disposition of assets by
the Borrower and the Restricted Subsidiaries (other than Dispositions in the
ordinary course of business), to the extent deducted in arriving at Consolidated
Net Income;
 
(v) the aggregate amount of cash payments received in respect of Hedge
Agreements during such period, to the extent not included in arriving at
Consolidated Net Income;
 
(vi) the aggregate amount of any non-cash loss for such period attributable to
the early extinguishment of Indebtedness or Hedge Agreements, to the extent
deducted in arriving at such Consolidated Net Income;
 
(vii) income tax expense, to the extent deducted in arriving at such
Consolidated Net Income; minus
 
(b) the sum, without duplication, of:
 
(i) the aggregate amount of all non-cash credits included in arriving at
Consolidated Net Income;
 
(ii) without duplication of amounts deducted pursuant to clause (xi) below in
any prior period, the Consolidated Capital Expenditures made by the Borrower and
the Restricted Subsidiaries in Cash during such period, except to the extent
financed with Excluded Sources;
 
(iii) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries repaid or prepaid (including, to the extent of Cash
spent, through repurchases and redemptions) by the Borrower and the Restricted
Subsidiaries in Cash during such period (including (A) the principal component
of payments in respect of Capital Lease Obligations, (B) scheduled Installments
of Term Loans made pursuant to Section 2.11, (C) the amount of any mandatory
prepayment of Term Loans or any Permitted Pari Passu Secured Indebtedness
actually made with the Net Proceeds of an Asset Sale or an
Insurance/Condemnation Event, in each case, to the extent such Net Proceeds
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, and (D) to the extent of Cash spent, repurchases by the
Borrower of Term Loans pursuant to Section 10.6(i)(ii), but excluding (1) all
other repayments or prepayments (including repurchases and redemptions) of Term
Loans and Permitted Pari Passu Secured Indebtedness, (2) all repayments or
prepayments (including repurchases and redemptions) of any revolving credit
loans (other than in respect of any revolving credit facility to the extent
there is an equivalent permanent reduction in commitments thereunder, other than
in connection with a refinancing thereof) and (3) repayments or prepayments
(including repurchases and redemptions) of Permitted Second Lien Indebtedness or
any other Junior Indebtedness (it being understood and agreed that any amount
excluded pursuant to clauses (1) through (3) above may not be deducted under any
other clause of this definition)), except to the extent financed with Excluded
Sources;
 
(iv) the aggregate amount of net non-cash gain on any Disposition of assets by
the Borrower and the Restricted Subsidiaries (other than Dispositions in the
ordinary course of business), to the extent included in arriving at Consolidated
Net Income;
 
 
 

 
 
(v) the sum of (i) the amount, if any, by which Consolidated Working Capital
increased during such period (except as a result of the reclassification of
items from short-term to long-term or vice versa) and (ii) the net amount, if
any, by which the consolidated deferred revenues of the Borrower and the
Restricted Subsidiaries decreased during such period, in each case, other than
any such increases or decreases, as applicable, arising from an Acquisition or
from a Disposition of assets (other than in the ordinary course of business) by
the Borrower or any of the Restricted Subsidiaries completed during such period;
 
(vi) the aggregate amount of any non-cash gain for such period attributable to
the early extinguishment of Indebtedness, Hedge Agreements or other derivative
instruments, to the extent included in arriving at Consolidated Net Income;
 
(vii) the aggregate amount of Cash payments made by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries other than Indebtedness, except
to the extent financed with Excluded Sources;
 
(viii) without duplication of amounts deducted pursuant to clause (xi) below in
any prior period, the aggregate amount of Cash paid by the Borrower and the
Restricted Subsidiaries during such period to consummate any Acquisition or
Investment (other than intercompany Investments) permitted under Section 6.6(l),
6.6(m) or 6.6(o), except to the extent financed with Excluded Sources;
 
(ix) the aggregate amount of Restricted Junior Payments permitted by Section
6.4(e), 6.4(g)(i) or 6.4(i) paid by the Borrower and the Restricted Subsidiaries
in Cash during such period, except to the extent financed with Excluded Sources;
 
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in Cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,
except to the extent financed with Excluded Sources;
 
(xi) without duplication of amounts deducted from Excess Cash Flow in any prior
period, the aggregate consideration required to be paid in Cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Acquisitions or Consolidated Capital Expenditures, in each case, to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following the end of such period; provided that to the extent that the
aggregate amount of Cash actually utilized to finance such Acquisitions or
Consolidated Capital Expenditures during such period of four consecutive Fiscal
Quarters is less than the Contract Consideration, the amount of such shortfall
shall be added to the calculation of Consolidated Excess Cash Flow at the end of
such period of four consecutive Fiscal Quarters;
 
(xii) to the extent not deducted in arriving at Consolidated Net Income,
directors’ fees (including salary and bonus) and board consulting fees and
related reimbursement of reasonable out-of-pocket expenses paid by the Borrower
and the Restricted Subsidiaries in Cash in such period;
 
 
 

 
 
(xiii) to the extent not deducted in arriving at Consolidated Net Income,
transaction fees, costs and expenses incurred in connection with the
Transactions or any Acquisition paid by the Borrower and the Restricted
Subsidiaries in Cash in such period;
 
(xiv) to the extent not deducted in arriving at Consolidated Net Income, income
taxes, including penalties and interest, paid by the Borrower and the Restricted
Subsidiaries in Cash in such period; and
 
(xv) to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount of Cash payments made by the Borrower and the Restricted
Subsidiaries in respect of Hedge Agreements during such period.
 
“Consolidated First Lien Net Debt” means, as of any date, without duplication:
 
(a)  the sum of the aggregate principal amount of Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding as of such date that is secured by
any Lien on any asset of the Borrower or any Restricted Subsidiary (other than
Liens that are contractually subordinated to the Liens of the Collateral Agent
created pursuant to the Credit Documents), in the amount that would be required
to be reflected on a balance sheet prepared as of such date on a consolidated
basis in conformity with GAAP (but subject to Section 1.2(a)), consisting solely
of Indebtedness for borrowed money, obligations evidenced by bonds, debentures,
notes or similar instruments and purchase money indebtedness, plus
 
(b)  the aggregate amount of Capital Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding as of such date, plus
 
(c) to the extent the amount thereof would be required to be reflected on a
balance sheet prepared as of such date on a consolidated basis in conformity
with GAAP (but subject to Section 1.2(a)), the aggregate amount of purchase
price adjustments, earnouts, deferred compensation or other similar arrangements
incurred by the Borrower and the Restricted Subsidiaries in connection with any
Acquisition, in each case, that are secured by any Lien on any asset of the
Borrower or any Restricted Subsidiary (other than Liens that are contractually
subordinated to the Liens of the Collateral Agent created pursuant to the Credit
Documents), plus
 
(d)  the aggregate amount outstanding as of such date of unreimbursed drawings
or other disbursements under all letters of credit and letters of guaranty in
respect of which the Borrower or any Restricted Subsidiary is an account party,
in each case that are secured by any Lien on any asset of the Borrower or any
Restricted Subsidiary (other than Liens that are contractually subordinated to
the Liens of the Collateral Agent created pursuant to the Credit Documents),
plus
 
(e)  all obligations, contingent or otherwise, of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances outstanding as of such date that
are secured by any Lien on any asset of the Borrower or any Restricted
Subsidiary (other than Liens that are contractually subordinated to the Liens of
the Collateral Agent created pursuant to the Credit Documents), plus
 
(f)  Guarantees outstanding as of such date by the Borrower or any Restricted
Subsidiary of Indebtedness of the type described in clauses (a) through (e)
above of any Person other than the Borrower or any Restricted Subsidiary
(whether or not such Indebtedness is secured) if such Guarantees (including
letters of credit providing for such Guarantees) are secured by any Lien on any
asset of the Borrower or any Restricted Subsidiary (other than Liens that are
contractually subordinated to the Liens of the Collateral Agent created pursuant
to the Credit Documents), minus
 
 
 

 
 
(g)  the aggregate amount of Unrestricted Cash as of such date (but disregarding
the proceeds of Indebtedness that is incurred on such date).
 
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Interest Expense for such period, (b) the
aggregate amount of scheduled principal payments made during such period in
respect of Long-Term Indebtedness of the Borrower and the Restricted
Subsidiaries (other than payments made by the Borrower or any Restricted
Subsidiary to the Borrower or a Restricted Subsidiary), (c) the aggregate amount
of principal payments (other than scheduled principal payments) made during such
period in respect of Long-Term Indebtedness of the Borrower and the Restricted
Subsidiaries (other than payments made by the Borrower or any Restricted
Subsidiary to the Borrower or a Restricted Subsidiary), to the extent that such
payments reduced any scheduled principal payments that would have become due
within one year after the date of the applicable payment, (d) the aggregate
amount of principal payments on Capital Lease Obligations, determined in
conformity with GAAP, made by the Borrower and the Restricted Subsidiaries
during such period and (e) Consolidated Capital Expenditures for such period
(except to the extent financed by incurring Long-Term Indebtedness).
 
“Consolidated Interest Expense” means, for any period:
 
(a) the sum, without duplication, of (i) the total interest expense (including
imputed interest expense in respect of Capital Lease Obligations) for the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net payments, if any, made (less net payments, if any,
received) pursuant to obligations under Hedge Agreements in respect of any
Indebtedness, and (ii) any interest or other financing costs becoming payable
during such period in respect of Indebtedness of the Borrower or any Restricted
Subsidiary to the extent such interest or other financing costs shall have been
capitalized rather than included in total interest expense for such period in
accordance with GAAP, minus
 
(b) cash interest income of the Borrower and the Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, minus
 
(c) to the extent included in clause (a) for such period, the sum, without
duplication, of (i) amortization or write-down of capitalized interest, deferred
financing costs or debt issuance costs, commissions, fees and expenses,
pay-in-kind interest expense, the amortization of original issue discount
resulting from the issuance of Indebtedness below par and any other amounts of
non-cash interest (including as a result of the effects of purchase accounting),
(ii) the accretion or accrual of discounted liabilities during such period,
(iii) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Hedge Agreements or other
derivative instruments pursuant to FASB Accounting Standards Codification 815,
(iv) any one-time cash costs associated with breakage in respect of Hedge
Agreements for interest rates, (v) all additional interest or liquidated damages
then owing pursuant to any registration rights agreement and any comparable
“additional interest” or liquidated damages with respect to any securities
designed to compensate the holders thereof for a failure to publicly register
such securities, (vi) any expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, purchase accounting, (vii) fees and expenses associated with
the consummation of the Transactions and (viii) commitment and other financing
fees (excluding, for the avoidance of doubt, the commitment fees in respect of
the Revolving Commitments).
 
 
 

 
 
For purposes of calculating Consolidated Interest Expense for any period, if
during such period the Borrower or any Restricted Subsidiary shall have
consummated a Material Acquisition (other than the Transactions) or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving Pro Forma Effect thereto in accordance with Section 1.2(b).
 
Notwithstanding the foregoing (but subject to the immediately preceding
paragraph), Consolidated Interest Expense shall be deemed to be (A) for the four
Fiscal Quarter period ended on the last day of the first Fiscal Quarter ending
after the Closing Date, Consolidated Interest Expense for such Fiscal Quarter
multiplied by four, (B) for the four Fiscal Quarter period ended on the last day
of the second Fiscal Quarter ending after the Closing Date, Consolidated
Interest Expense for the two Fiscal Quarters then most recently ended multiplied
by two, and (C) for the four Fiscal Quarter period ended on the last day of the
third Fiscal Quarter ending after the Closing Date, Consolidated Interest
Expense for the three Fiscal Quarters then most recently ended multiplied by
4/3; provided that, in the event the Closing Date shall have occurred after the
first day of the first Fiscal Quarter ending after the Closing Date,
Consolidated Interest Expense for such Fiscal Quarter shall be deemed, for
purposes of clauses (A), (B) and (C) above, to be Consolidated Interest Expense
for the period from and including the Closing Date to and including the last day
of such Fiscal Quarter, multiplied by a fraction equal to (x) 90 divided by (y)
the number of days actually elapsed from and including the Closing Date to and
including the last day of such Fiscal Quarter.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided that there shall be
excluded, without duplication, (a) the cumulative effect of a change in
accounting principles during such period and (b) the net income (or loss) of any
Person (including any Unrestricted Subsidiary or any Person accounted for under
the equity method of accounting) that is not the Borrower or a Restricted
Subsidiary except, in the case of net income, to the extent of the amount of
Cash dividends or similar Cash distributions actually paid by such Person to the
Borrower or any Restricted Subsidiary during such period.
 
“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or 5.1(b) (or, prior to the first such delivery, for
which financial statements are included in the Historical Financial Statements),
determined on a consolidated basis in conformity with GAAP, but excluding
therefrom any Escrow Cash Collateral. Consolidated Total Assets as of any date
prior to the Closing Date shall be determined on a Pro Forma basis to give
effect to the Merger and the other Transactions to occur on the Closing Date.
 
“Consolidated Total Debt” means, as of any date, without duplication:
 
(a)  the sum of the aggregate principal amount of Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding as of such date, in the amount that
would be required to be reflected on a balance sheet prepared as of such date on
a consolidated basis in conformity with GAAP (but subject to Section 1.2(a)),
consisting solely of Indebtedness for borrowed money, obligations evidenced by
bonds, debentures, notes or similar instruments and purchase money indebtedness,
plus
 
(b)  the aggregate amount of Capital Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding as of such date, plus
 
 
 

 
 
(c) to the extent the amount thereof would be required to be reflected on a
balance sheet prepared as of such date on a consolidated basis in conformity
with GAAP (but subject to Section 1.2(a)), the aggregate amount of purchase
price adjustments, earnouts, deferred compensation or other similar arrangements
incurred by the Borrower and the Restricted Subsidiaries in connection with any
Acquisition, plus
 
(d)  the aggregate amount outstanding as of such date of unreimbursed drawings
or other disbursements under all letters of credit and letters of guaranty in
respect of which the Borrower or any Restricted Subsidiary is an account party,
plus
 
(e)  all obligations, contingent or otherwise, of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances outstanding as of such date, plus
 
(f)  Guarantees outstanding as of such date by the Borrower or any Restricted
Subsidiary of Indebtedness of the type described in clauses (a) through (e)
above of any Person other than the Borrower or any Restricted Subsidiary.
 
“Consolidated Total Net Debt” means, as of any date, without duplication:
 
(a)  the sum of the aggregate principal amount of Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding as of such date, in the amount that
would be required to be reflected on a balance sheet prepared as of such date on
a consolidated basis in conformity with GAAP (but subject to Section 1.2(a)),
consisting solely of Indebtedness for borrowed money, obligations evidenced by
bonds, debentures, notes or similar instruments and purchase money indebtedness,
plus
 
(b)  the aggregate amount of Capital Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding as of such date, plus
 
(c) to the extent the amount thereof would be required to be reflected on a
balance sheet prepared as of such date on a consolidated basis in conformity
with GAAP (but subject to Section 1.2(a)), the aggregate amount of purchase
price adjustments, earnouts, deferred compensation or other similar arrangements
incurred by the Borrower and the Restricted Subsidiaries in connection with any
Acquisition, plus
 
(d)  the aggregate amount outstanding as of such date of unreimbursed drawings
or other disbursements under all letters of credit and letters of guaranty in
respect of which the Borrower or any Restricted Subsidiary is an account party,
plus
 
(e)  all obligations, contingent or otherwise, of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances outstanding as of such date, plus
 
(f)  Guarantees outstanding as of such date by the Borrower or any Restricted
Subsidiary of Indebtedness of the type described in clauses (a) through (e)
above of any Person other than the Borrower or any Restricted Subsidiary, minus
 
(g)  the aggregate amount of Unrestricted Cash as of such date (but disregarding
the proceeds of Indebtedness that is incurred on such date); provided that, with
respect to the calculation of Consolidated Total Net Debt for purposes of
testing the covenant set forth in Section 6.7(a) (including any such testing to
determine compliance therewith on a Pro Forma Basis as required by any other
provision hereof), the aggregate amount of such Unrestricted Cash deducted
pursuant to this clause (g) shall not exceed $30,000,000.
 
 
 

 
 
“Consolidated Working Capital” means, as of any date, the excess of (a) the sum
of all amounts (other than Cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date (excluding all amounts attributable to Unrestricted
Subsidiaries), but excluding, without duplication, (i) assets relating to
current and deferred income taxes and (ii) the effects from applying purchase
accounting, less (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date (excluding all amounts attributable to Unrestricted
Subsidiaries), excluding, without duplication, (i) the current portion of any
Long-Term Indebtedness, (ii) all Indebtedness (including letter of credit
obligations) under any revolving credit facility, to the extent otherwise
included therein, (iii) the current portion of interest, (iv) the current
portion of current and deferred income Taxes, (v) non-cash compensation
liabilities and (vi) the effects from applying purchase accounting.
 
“Consumer/SMB Business” means the “Consumer/SMB Business” as defined in the
Merger Agreement as in effect on the Closing Date.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.
 
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ability to exercise voting power, the ownership of
Securities, by contract, or otherwise. The words “Controlling”, “Controlled by”
and “under common Control with” have correlative meanings.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit D.
 
“Counterpart Agreement” means a First Lien Counterpart Agreement substantially
in the form of Exhibit E.
 
“Credit Date” means the date of any Credit Extension.
 
“Credit Document” means each of this Agreement, the Collateral Documents, the
Post-Closing Letter Agreement, the Counterpart Agreements, the
Extension/Modification Agreements, the Incremental Facility Agreements, the
Refinancing Facility Agreements, the Permitted Intercreditor Agreements and,
except for purposes of Section 10.5, the Notes, if any, any documents or
certificates executed by the Borrower in favor of any Issuing Bank relating to
Letters of Credit (including any fee letter relating to the fees payable to such
Issuing Bank pursuant to Section 2.10(b)), the Collateral Questionnaire and all
other documents, certificates, instruments or agreements executed and delivered
by or on behalf of any Credit Party for the benefit of any Agent, any Issuing
Bank or any Lender in connection herewith on or after the date hereof and which
are designated as “Credit Documents” pursuant to an agreement between the
Borrower and the Administrative Agent.
 
 
 

 
 
“Credit Extension” means the making of a Loan or the issuance, amendment (if
increasing the face amount thereof) or extension of a Letter of Credit.
 
“Credit Parties” means the Borrower and the Guarantor Subsidiaries.
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement (including under corporate statutes), rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States of America or other applicable jurisdictions from time to time in
effect.
 
“Declined Mandatory Prepayment Retained Amount” means any portion of the amount
of any mandatory prepayment of Loans required pursuant to Section 2.13(a),
2.13(b) or 2.13(e) that has been declined by the Lenders in accordance with
Section 2.14(c), but only to the extent retained by the Borrower in accordance
with Section 2.14(c).
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Period” means the period during which either a Default or Event of
Default has occurred and is continuing (whether or not subject to any
forbearance).
 
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed (i) to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in good faith in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable Default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) to pay to the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable Default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) is,
or a direct or indirect parent company of such Lender is, (i)  the subject of a
Bail-In Action, (ii) insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors or (iii) the
subject of a proceeding under any Debtor Relief Laws, or a receiver, trustee,
conservator, intervenor or sequestrator or the like (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in a like capacity with respect to such Lender) has been appointed for
such Lender or its direct or indirect parent company, or such Lender or its
direct or indirect parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank and each Lender.
 
 
 

 
 
“Designated Subsidiary” means each Restricted Subsidiary of the Borrower,
including the Acquired Company and its Restricted Subsidiaries, other than (a)
any Subsidiary that is not a wholly owned Subsidiary, (b) any Subsidiary that is
a CFC or a CFC Holding Company, (c) any Subsidiary of a CFC or CFC Holding
Company, (d) any Subsidiary that is not a Material Subsidiary,[reserved], (c)
[reserved], (d) [reserved], (e) any Subsidiary that is prohibited by applicable
law or, in the case of any Subsidiary acquired after the Closing Date, any
Contractual Obligation in effect at the time such Subsidiary is acquired (and
not entered into in contemplation of or in connection with such acquisition)
from providing an Obligations Guarantee (including any such prohibition arising
from any requirement to obtain a consent, approval (including regulatory
approval), license or authorization of any Governmental Authority that has not
been obtained in order to provide such Obligations Guarantee); provided that to
the extent any such consent, approval, license or authorization is required from
the FCC or any State PUC, the Borrower and the Restricted Subsidiaries shall use
commercially reasonable efforts (including by making all applicable filings and
submitting all applicable notices) to obtain the same promptly after such
Restricted Subsidiary is otherwise required to become a Designated Subsidiary,
(f) any captive insurance company, (g) any not-for-profit Subsidiary or (h) any
Subsidiary where the burden or cost of providing an Obligations Guarantee by
such Subsidiary is excessive in relation to the benefit that would be afforded
to the Lenders thereby, as determined by the Administrative Agent in
consultation with the Borrower, or (i) any Canadian Subsidiaries for as long as
the Requisite Lenders reasonably determine in good faith, after consultation
with the Borrower, that the direct and indirect costs and risks associated with
providing an Obligations Guarantee outweigh the benefits afforded thereby;
provided that, notwithstanding the foregoing, a Subsidiary shall be a Designated
Subsidiary if such Subsidiary shall be an obligor (including pursuant to a
Guarantee) in respect of any Permitted Second Lien Indebtedness, any Permitted
Credit Agreement Refinancing Indebtedness, any Permitted Incremental Equivalent
Indebtedness or any Permitted Subordinated Indebtedness. Notwithstanding the
foregoing, neither Primus Management ULC, a British Columbia unlimited liability
company, nor Bircan Management ULC, a British Columbia unlimited liability
company, shall be a “Designated Subsidiary” unless so designated by the Borrower
in writing to the Administrative Agent.
 
“Discharge of Super Senior Secured Obligations” shall have the meaning as
defined in the Bridge Intercreditor Agreement.
 
“Disposition” means any sale, transfer, lease or other disposition (including
any sale or issuance of Equity Interests in a Subsidiary) of any property by any
Person, including any sale, transfer or other disposition, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Dispose” has the meaning correlative thereto.
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and Cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests) or (c) is or becomes convertible into or exchangeable for,
either mandatorily or at the option of the holder thereof, Indebtedness or any
other Equity Interests (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and Cash in lieu of
fractional shares of such Equity Interests), in each case, prior to the date
that is 91 days after the latest Maturity Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
date hereof, the date hereof), except, in the case of clauses (a) and (b), as a
result of a “change of control” or “asset sale”, so long as any rights of the
holders thereof upon the occurrence of such a change of control or asset sale
event are subject to the prior payment in full of all Obligations described in
clause (a) of the definition of “Obligations”, the cancelation or expiration of
all Letters of Credit and the termination of the Commitments; provided that an
Equity Interest in any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further that the Closing Date
Preferred Stock shall not constitute a Disqualified Equity Interest.
 
 
 

 
 
“Disqualified Institution” means (a) such competitors of the Borrower and its
Subsidiaries as have been identified by name in writing by the Borrower to the
Administrative Agent from time to time and (b) any Affiliate of any such Person
identified pursuant to clause (a) above (i) that has been identified by name in
writing by the Borrower to the Administrative Agent from time to time or (ii)
where such Affiliate’s relationship to such Person is readily apparent on its
face on the basis of the name of such Affiliate, in each case under this clause
(b), other than any such Affiliate that is a bona fide fixed income investor or
debt fund that is engaged in the making, purchasing, holding or otherwise
investing in commercial loans, bonds or similar extensions of credit in the
ordinary course of business; provided that no Person shall be a Disqualified
Institution until the date on which the list of Disqualified Institutions that
have been so identified by name pursuant to this definition shall have been made
available to the Lenders on the Platform. It is understood and agreed that any
identification by the Borrower pursuant to this definition shall not apply
retroactively to disqualify any assignment or participation to any Person that
shall have become a Lender or a participant prior thereto (but that no further
assignments or delegations to, or sales of participations by, may be made to any
such Person thereafter and such Person shall thereafter for all other purposes
be a Disqualified Institution). The Administrative Agent will promptly make such
list available on the Platform upon the written request of the Borrower that it
do so. Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto acknowledges and agrees that the Administrative Agent shall not
have any duty to ascertain, monitor or enforce compliance with the list of
Disqualified Institutions and shall not have any liability with respect to any
assignment or participation made to a Disqualified Institution.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above, or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course of business; provided
that in no event shall any natural person (or any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), any Defaulting Lender, any Disqualified Institution, the
Borrower, any Subsidiary or any other Affiliate of the Borrower be an Eligible
Assignee.
 
“Employee Benefit Plan” means any of (a) an “employee benefit plan”, as defined
in Section 3(3) of ERISA, that is subject to Parts II, III or IV of Title I of
ERISA or Title IV of ERISA and that is or was sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates, (b) a “plan”
as defined in Section 4975 of the Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”, in each case, other than a Foreign Plan.
 
 
 

 
 
“Engagement Letter” means the Engagement Letter dated February 13, 2018, among
Goldman Sachs Bank USA, MSSF, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and the
Borrower.
 
“Environmental Laws” means all applicable laws (including common law), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
or any other requirements of Governmental Authorities relating to pollution or
to the protection of the environment, natural resources, threatened or
endangered species or human health and safety.
 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages,
monitoring and remediation costs and reasonable fees and expenses of attorneys
and consultants), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment, recycling,
disposal (or arrangement for such activities) of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which such Person is a member, (b) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which such Person is a member and (c) any member
of an affiliated service group within the meaning of Section 414(m) or 414(o) of
the Internal Revenue Code of which such Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member. Any Person that was, but has since ceased to be, an ERISA Affiliate
(within the meaning of the previous sentence) of the Borrower or any Restricted
Subsidiary shall continue to be considered an ERISA Affiliate of the Borrower or
such Restricted Subsidiary within the meaning of this definition with respect to
the period such Person was an ERISA Affiliate of the Borrower or such Restricted
Subsidiary and with respect to liabilities arising after such period for which
the Borrower or such Restricted Subsidiary could be liable under the Internal
Revenue Code or ERISA.
 
 
 

 
 
“ERISA Event” means (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation), (b) the failure of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
to meet the minimum funding standard of Section 412 of the Internal Revenue Code
or Section 302 of ERISA with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Internal Revenue Code) or the failure
to make by its due date a required installment under Section 430(j) of the
Internal Revenue Code with respect to any Pension Plan or the failure of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
to make any required contribution to a Multiemployer Plan, (c) the filing
pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, (d) the provision by the administrator of any
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA, (e) the withdrawal by the Borrower, any Restricted Subsidiary or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower, any Restricted Subsidiary or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (f) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the appointment of a trustee to administer, any Pension Plan, (g) the
incurrence by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan, (h) the imposition of liability on the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA, (i) the withdrawal of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) from any Multiemployer Plan if there is any liability therefor,
(j) the receipt by the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan (i) that such
Multiemployer Plan is in insolvency pursuant to Section 4245 of ERISA, (ii) that
such Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA) or
(iii) that such Multiemployer Plan intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, (k) a determination that any Pension Plan is in
“at risk” status (as defined in Section 430(i)(4) of the Internal Revenue Code
or Section 303(i)(4) of ERISA) with respect to any plan year, (l) the occurrence
of an act or omission that could reasonably be expected to give rise to the
imposition on the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409, Section 502(c), 502(i) or
502(l), or Section 4071 of ERISA in respect of any Employee Benefit Plan, (m)
the assertion of a claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan, (n) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code, (o) the imposition
of a Lien pursuant to Section 430(k) of the Internal Revenue Code or Section
303(k) of ERISA or a violation of Section 436 of the Internal Revenue Code or
(p) the occurrence of a non-exempt “prohibited transaction” (as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA) with respect
to which the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates is a “disqualified person” (within the meaning of Section 4975
of the Internal Revenue Code) or a “party in interest” (within the meaning of
Section 406 of ERISA).
 
 
 

 
 
“Escrow Cash Amount” means $62,000,000.
 
“Escrow Cash Collateral” means Cash proceeds from the borrowing of the Tranche B
Term Borrowings in an aggregate amount equal to the Escrow Cash Amount that has
been deposited into the Escrow Cash Collateral Account, together with any
interest or profits thereon.
 
“Escrow Cash Collateral Account” as defined in Section 3.1(r).
 
“Escrow Cash Collateral Control Agreement” as defined in Section 3.1(r).
 
“Escrow Cash Collateral Outside Date” as defined in Section 2.13(d).
 
“Escrow Cash Collateral Termination Date” as defined in Section 2.13(d).
 
“Escrow Cash Release Conditions” means:
 
(a) (i) the Arrangers shall have received a copy of the definitive Specified
Acquisition Agreement, together with all closing deliverables thereunder,
certified by an Authorized Officer of the Borrower as complete and correct; (ii)
the Specified Acquisition shall have been (or substantially concurrently with
the release of the Escrow Cash Collateral from the Escrow Cash Collateral
Account shall be) consummated in accordance with and on the terms set forth in
the draft of the Specified Acquisition Agreement provided to the Arrangers via
email at 5:43 p.m. (New York City time) on May 1, 2018, and without giving
effect to amendments, supplements, waivers or other modifications to (including
any consents under) the Specified Acquisition Agreement from the draft so
provided to the Arrangers that are adverse in any material respect to the
Lenders and that have not been approved by the Arrangers (such approval not to
be unreasonably withheld, delayed or conditioned) (it being understood and
agreed that any increase in or reduction of the purchase price in respect of the
Specified Acquisition (other than in accordance with the terms of the draft
Specified Acquisition Agreement so provided to the Arrangers (including, without
limitation, working capital adjustments)) will, in each case, be deemed to be
adverse in a material respect to the Lenders; provided that (A) any such
increase, when taken together with all prior such increases, of 5.0% or less in
the purchase price in respect of the Specified Acquisition from the amount set
forth in the draft Specified Acquisition Agreement so provided to the Arrangers
will be deemed not to be adverse in a material respect to the Lenders so long as
such increase is in the form of Equity Interests in the Borrower (other than any
Disqualified Equity Interests) or is funded with the Net Proceeds received (and
not otherwise applied) by the Borrower after the Closing Date but on or prior to
the date of consummation of the Specified Acquisition from any issuance and sale
of Equity Interests in the Borrower (other than any Disqualified Equity
Interests and other than any Equity Interests issued or sold to any Subsidiary
of the Borrower) and (B) any such decrease, when taken together with all prior
such decreases, of 5.0% or less in the purchase price in respect of the
Specified Acquisition from the amount set forth in the draft Specified
Acquisition Agreement so provided to the Arrangers will be deemed not to be
adverse in a material respect to the Lenders); and (iii) not less than
$10,000,000 of the consideration for the Specified Acquisition shall have been
funded with Equity Interests in the Borrower (other than any Disqualified Equity
Interests) or the Net Proceeds received (and not otherwise applied) by the
Borrower after the Closing Date but on or prior to the date of consummation of
the Specified Acquisition from any issuance and sale of Equity Interests in the
Borrower (other than any Disqualified Equity Interests and other than any Equity
Interests issued or sold to any Subsidiary of the Borrower);
 
 
 

 
 
(b) (i) since January 1, 2017, no event or events shall have occurred that have
had or would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect (as defined in the Specified Acquisition
Agreement provided to the Arrangers as described in clause (a)(ii) above); and
(ii) the Specified Acquisition Agreement Representations shall be true and
correct as and to the extent required by the definition of such term;
 
(c) if requested by the Arrangers, the Arrangers shall have received (i) solely
to the extent available to the Borrower, (A) audited consolidated financial
statements of the Person to be acquired pursuant to the Specified Acquisition
and its consolidated Subsidiaries for the fiscal year most recently ended at
least 90 days prior to the date of consummation of the Specified Acquisition
(and the related audit report) and (B) unaudited consolidated financial
statements of the Person to be acquired pursuant to the Specified Acquisition
and its consolidated Subsidiaries for each subsequent fiscal quarter ended at
least 45 days prior to the date of consummation of the Specified Acquisition,
and (ii) a customary pro forma consolidated balance sheet and related pro forma
consolidated statement of operations of the Borrower, as of the end of or for
the latest period of four consecutive fiscal quarters ended at least 45 days
prior to the date of consummation of the Specified Acquisition (90 days prior to
the date of consummation of the Specified Acquisition in the case the last such
fiscal quarter is the fourth fiscal quarter of the fiscal year), prepared after
giving effect to the transactions contemplated by the Specified Acquisition
Agreement and this Agreement in respect of the Specified Acquisition as if they
had occurred as of the end of such period (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of operations);
and
 
(d) at least five days prior to the date of consummation of the Specified
Acquisition, the Lenders shall have received all documentation and other
information with respect to the Person to be acquired pursuant to the Specified
Acquisition and its Subsidiaries required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means any condition or event set forth in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Property” as defined in the definition of the term “Collateral and
Guarantee Requirement”.
 
“Excluded Sources” means the proceeds of any issuance or incurrence of
Indebtedness by, or the issuance of any Equity Interests by, or the making of
capital contributions to, the Borrower or any of the Restricted Subsidiaries,
the proceeds of any Disposition outside the ordinary course of business and any
other proceeds not included in Consolidated Net Income.
 
“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is illegal
at such time under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time such guarantee or grant of a security
interest becomes effective with respect to such related Swap Obligation.
 
 
 

 
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, US federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment requested by the
Borrower under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19(g) and (d)
any US federal withholding Taxes imposed under FATCA.
 
“Existing Debt Documents” means (a) the Credit Agreement, dated as of November
14, 2016, as amended, among Fusion NBS Acquisition Corp., East West Bank, as
Administrative Agent, Swingline Lender, an Issuing Bank and a Lender, and the
other lenders party thereto, (b) the Fifth Amended and Restated Securities
Purchase Agreement and Security Agreement, dated as of November 14, 2016, as
amended, among Fusion NBS Acquisition Corp., the Borrower, the subsidiaries of
the Borrower guarantors thereto, Praesidian Capital Opportunity Fund III, LP, as
Agent, and the lenders party thereto, (c) that certain Second Amended and
Restated Unsecured Promissory Note, dated November 14, 2016, payable by the
Borrower to Marvin Rosen and (d) the Credit Agreement, dated as of July 18,
2014, as amended, among the Acquired Company, Birch Communications, Inc.,
Cbeyond, Inc., the other guarantors party thereto, the lenders party thereto and
PNC Bank, National Association, as Administrative Agent.
 
“Existing EWB Letter of Credit” means the Irrevocable Standby Letter of Credit
No. 17OSL03973 in the amount of $450,000 issued on August 23, 2017 by East West
Bank.
 
“Existing Subordinated Notes” means the subordinated notes, each dated October
28, 2016, as amended and restated as of May 4, 2018, in favor of Holcombe T.
Green, Jr., R. Kirby Godsey and the Holcombe T. Green, Jr. 2013 Five-Year
Annuity Trust.
 
“Extended/Modified Commitments” as defined in the definition of
“Extension/Modification Permitted Amendment”.
 
“Extended/Modified Loans” as defined in the definition of
“Extension/Modification Permitted Amendment”.
 
“Extended/Modified Term Loans” as defined in the definition of
“Extension/Modification Permitted Amendment”.
 
“Extended/Modified Term Loan Maturity Date” means, with respect to
Extended/Modified Term Loans of any Class, the scheduled date on which such
Extended/Modified Term Loans shall become due and payable in full hereunder, as
specified in the applicable Extension/Modification Agreement.
 
“Extending/Modifying Lenders” as defined in Section 2.24(a).
 
 
 

 
 
“Extension/Modification Agreement” means an Extension/Modification Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Extending/Modifying
Lenders, effecting one or more Extension/Modification Permitted Amendments and
such other amendments hereto and to the other Credit Documents as are
contemplated by Section 2.24.
 
“Extension/Modification Offer” as defined in Section 2.24(a).
 
“Extension/Modification Permitted Amendment” means an amendment to this
Agreement and the other Credit Documents, effected in connection with an
Extension/Modification Offer pursuant to Section 2.24, providing for (a) an
extension of the Maturity Date and/or (b) an increase or decrease in the yield
(including any increase or decrease in, or an introduction of, interest margins,
benchmark rate floors, fixed interest rates or fees or premiums), in each case,
applicable to the Loans and/or Commitments of the Extending/Modifying Lenders of
the applicable Extension/Modification Request Class (such Loans or Commitments
being referred to as the “Extended/Modified Loans” or “Extended/Modified
Commitments”, as applicable) and, in connection therewith:
 
(i)  in the case of any Extended/Modified Loans that are Term Loans of any Class
(such Extended/Modified Loans being referred to as the “Extended/Modified Term
Loans”), any modification of the scheduled amortization applicable thereto,
provided that the weighted average life to maturity of such Extended/Modified
Term Loans shall be no shorter than the remaining weighted average life to
maturity of the Term Loans of the applicable Extension/Modification Request
Class, determined at the time of such Extension/Modification Offer (and, for
purposes of determining the weighted average life to maturity of any such Term
Loans, the effects of any prepayments made prior to the date of the
determination shall be disregarded),
 
(ii)  a modification of voluntary or mandatory prepayments applicable to such
Extended/Modified Term Loans (including prepayment premiums, “no call” terms and
other restrictions thereon), provided that in the case of any Extended/Modified
Term Loans, such requirements may provide that such Extended/Modified Term Loans
may participate in any mandatory prepayments on a pro rata basis (or on a basis
that is less than pro rata) with the Term Loans of the applicable
Extension/Modification Request Class, but may not provide for mandatory
prepayment requirements that are more favorable than those applicable to the
Term Loans of the applicable Extension/Modification Request Class, and/or
 
(iii)  any addition of any affirmative or negative covenants applicable to the
Borrower and/or any Subsidiary, provided that to the extent such covenants are
not consistent with those applicable to the Loans or Commitments of the
applicable Extension/Modification Request Class, such differences shall be
reasonably acceptable to the Administrative Agent (except for covenants
(A) beneficial to the Lenders where this Agreement is amended to include such
covenants for the benefit of all Lenders (or, in the case of Extended/Modified
Term Loans that are TLA Term Loans, all Lenders holding TLA Term Loans or
Revolving Commitments) or (B) applicable only to periods after the latest
Maturity Date in effect at the time of effectiveness of the applicable
Extension/Modification Agreement).
 
“Extension/Modification Request Class” as defined in Section 2.24(a).
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Restricted Subsidiary or any of their
respective predecessors or Affiliates.
 
 
 

 
 
“Fair Share” as defined in Section 7.2(b).
 
“Fair Share Contribution Amount” as defined in Section 7.2(b).
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, effective
as of the date hereof (or any amended or successor version that is not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Internal Revenue Code.
 
“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions by major financial
institutions selected by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Effective Rate, determined as above, would
otherwise be less than zero, then the Federal Funds Effective Rate shall be
deemed to be zero for all purposes of this Agreement.
 
“Fee Letters” means (a) the Fee Letter, dated April 30, 2018, between Goldman
Sachs and the Borrower, (b) the Amended and Restated Arranger Fee Letter, dated
May 4, 2018, among Goldman Sachs, MSSF, MUFG and the Borrower, (c) the
Administrative Agent Fee Letter and (d) the Vector Letter, dated May 4, 2018,
between Vector SPV and the Borrower.
 
“Financial Officer Certification” means (a) with respect to any consolidated
financial statements of any Person, a certificate of the chief financial officer
of such Person stating that such financial statements present fairly, in all
material respects, the consolidated financial position of such Person and its
Subsidiaries as of the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a consistent basis (except as otherwise disclosed in such
financial statements), subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes, and (b) with respect to any
Unrestricted Subsidiary Reconciliation Statement, a certificate of the chief
financial officer of the Borrower stating that such reconciliation statement
accurately reflects all adjustments necessary to treat the Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and to otherwise
eliminate all accounts of the Unrestricted Subsidiaries and reflects no other
adjustment from the related GAAP financial statement (except as otherwise
disclosed in such reconciliation statement).
 
“Financing Transactions” means (a) the execution, delivery and performance by
each Credit Party of the Credit Documents to which it is to be a party, the
creation of the Liens provided for in the Collateral Documents and, in the case
of the Borrower, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder and (b) the execution, delivery and
performance by each Credit Party of the Second Lien Credit Documents to which it
is to be a party, the creation of the Liens provided for in the Second Lien
Credit Documents and, in the case of the Borrower, the borrowing of the loans
under the Second Lien Credit Agreement and the use of the proceeds thereof.
 
 
 

 
 
“First Lien Net Leverage Ratio” means the ratio, as of any date, of (a)
Consolidated First Lien Net Debt as of such date to (b) Consolidated Adjusted
EBITDA for the period of four consecutive Fiscal Quarters of the Borrower ended
on such date (or, if such date is not the last day of a Fiscal Quarter, most
recently prior to such date).
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Borrower and the Subsidiaries ending
on December 31 of each calendar year.
 
“Fixed Charge Coverage Ratio” means the ratio, as of the last day of any period
of four consecutive Fiscal Quarters, of (a) Consolidated Adjusted EBITDA for
such period to (b) Consolidated Fixed Charges for such period.
 
“Fixed Charge Coverage Ratio Covenant” means the covenant of the Borrower set
forth in Section 6.7(c).
 
“Fixed Charge Coverage Ratio Covenant Period” means the period commencing on the
Closing Date and terminating on the first date on which the aggregate
outstanding principal amount of the Tranche A Term Loans shall be zero.
 
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage or
required pursuant to the terms hereof to become subject to a Mortgage in favor
of the Collateral Agent, for the benefit of the Secured Parties, and located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
 
“Flood Certificate” means a life of loan “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency.
 
“Flood Program” means the National Flood Insurance Program created by the US
Congress pursuant to (a) the National Flood Insurance Act of 1968, as now or
hereafter in effect or any successor statute thereto, (b) the Flood Disaster
Protection Act of 1973, as now or hereafter in effect or any successor statute
thereto, (c) the National Flood Insurance Reform Act of 1994, as now or
hereafter in effect or any successor statute thereto, (d) the Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012, as now or
hereafter in effect or any successor statute thereto, including any and all
rules and regulations promulgated thereunder.
 
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as now or hereafter in effect or any
successor statute thereto.
 
“Foreign Lender” means a Lender that is not a US Person.
 
“Foreign Plan” means any plan that would be an Employee Benefit Plan but for the
fact that is not subject to United States law and that is maintained or
contributed to by the Borrower, any Restricted Subsidiary or, to the extent that
the Borrower or any Restricted Subsidiary shall have liability with respect to
such Pension Plan, any of their respective ERISA Affiliates for or on behalf of
its employees whose principal place of employment is outside of the United
States.
 
 
 

 
 
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable laws or by the
terms of such Foreign Plan, (b) the existence of unfunded liabilities in excess
of the amount permitted under any applicable law, or in excess of the amount
that would be permitted absent a waiver from the applicable Governmental
Authority, (c) the receipt of a notice from a Governmental Authority relating to
the intention to terminate any such Foreign Plan, or alleging the insolvency of
any such Foreign Plan, or alleging the insolvency of the Borrower or any
Restricted Subsidiary that sponsors, contributes to or participates in such
Foreign Plan, (d) the initiation of any action or filing by the Borrower or any
Restricted Subsidiary to voluntarily terminate or wind up in whole or in part
any Foreign Plan where any such Foreign Plan is not fully funded and that would
result in the incurrence of a liability by the Borrower or any Restricted
Subsidiary, (e) the incurrence of liability by the Borrower or any Restricted
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, (f) the failure to timely register or loss of
good standing with applicable Governmental Authorities of any such Foreign Plan
required to be so registered or maintain such standing if such failure to
register or loss of such standing would result in the incurrence of a liability
by the Borrower or any Restricted Subsidiary or (g) the failure of any Foreign
Plan to comply with any material provisions of applicable laws or with the
material terms of such Foreign Plan if such failure would result in the
incurrence of a liability by the Borrower or any Restricted Subsidiary.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, with respect to any Issuing Bank, such Defaulting Lender’s
applicable Pro Rata Share of the Letter of Credit Usage attributable to Letters
of Credit issued by such Issuing Bank, other than any portion of such Pro Rata
Share that has been reallocated to other Revolving Lenders in accordance with
the terms of Section 2.21(a)(iii) or Cash Collateralized in accordance with the
terms hereof.
 
“Funding Notice” means a notice substantially in the form of Exhibit F.
 
“Fusion Global Arrangement” means the “Fusion Global Arrangement” as defined in
the Merger Agreement as in effect on the Closing Date.
 
“GAAP” means, at any time, subject to Section 1.2(a), United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.
 
“Goldman Sachs” means Goldman Sachs Lending Partners LLC.
 
“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).
 
 
 

 
 
“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, Securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include (i)
endorsements for collection or deposit in the ordinary course of business or
(ii) customary indemnity obligations entered into in connection with any
Acquisition or any Disposition permitted hereunder (other than any such
obligations with respect to Indebtedness). The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of (A) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (B) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (A), pursuant to such terms
or, in the case of clause (B), reasonably and in good faith by the chief
financial officer of the Borrower)).
 
“Guarantor Subsidiary” means each Restricted Subsidiary that is a party hereto
as a “Guarantor” and a party to the Pledge and Security Agreement as a “Grantor”
thereunder.
 
“Guarantors” means each Guarantor Subsidiary; provided that the term
“Guarantors” shall also include the Borrower solely for purposes of the
Guarantee of Obligations of the other Credit Parties pursuant to Section 7.
 
“Hazardous Materials” means any petroleum or petroleum products, radioactive
materials or wastes, asbestos in any form, polychlorinated biphenyls, hazardous
or toxic substances and any other chemical, material, waste or substance that is
prohibited, limited or regulated, or that could result in liability, under any
Environmental Law.
 
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock, stock option, stock appreciation right or similar plan or
right providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.
 
 
 

 
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.
 
“Historical Acquired Company Financial Statements” means the audited
consolidated balance sheets and related audited consolidated statements of
operations and comprehensive income, stockholders’ equity and cash flows, in
each case prepared in conformity with GAAP, of the Acquired Company and its
consolidated Subsidiaries for the fiscal year ended December 31, 2017.
 
“Historical Borrower Financial Statements” means the audited consolidated
balance sheets and related consolidated statements of operations, changes in
stockholders’ equity and cash flows, in each case prepared in conformity with
GAAP, of the Borrower and its consolidated Subsidiaries for the Fiscal Year
ended December 31, 2017.
 
“Incremental Amount” means, as of any date of determination, an amount not in
excess of (a) (i) the sum of (A) $50,000,000 and (B) the aggregate principal
amount of Tranche A Term Loans and Tranche B Term Loans prepaid prior to such
date pursuant to Section 2.12(a) and the aggregate amount of reductions of the
Revolving Commitments made, prior to such date, pursuant to Section 2.12(b), in
each case, to the extent not financed with the proceeds of any Long-Term
Indebtedness and excluding any such reduction in connection with a refinancing
thereof (and, in each case, excluding any prepayments or reductions thereof in
excess of the amount thereof outstanding as of the Closing Date (less the
aggregate principal amount of Tranche B Term Loans prepaid pursuant to
Section 2.13(d)) or incurred in reliance on this clause (a)), minus (ii) the sum
of (A) the aggregate amount of Incremental Commitments established prior to such
date in reliance on this clause (a), (B) the aggregate principal amount of any
Permitted Incremental Equivalent Indebtedness incurred prior to such date in
reliance on this clause (a) and (C) the aggregate principal amount of any
Permitted Second Lien Indebtedness incurred in reliance on clause (a)(i)(A) of
the definition of “Incremental Amount” under the Second Lien Credit Agreement
(or any comparable successor provision) (the amounts available on such date
under this clause (a) above being referred to as the “Unrestricted Incremental
Amount”), plus (b) an additional amount so long as, in the case of this clause
(b), after giving Pro Forma Effect to the incurrence of Indebtedness with
respect to which the Incremental Amount is being determined and the use of
proceeds thereof (but without netting the Cash proceeds of such Indebtedness
(and any other Indebtedness incurred substantially concurrently therewith), and
assuming, solely for purposes of this determination, that the entire amount of
the Incremental Commitments with respect to which the Incremental Amount is
being determined are fully funded as Loans), (i) in the case of the
establishment of any Incremental Commitments or the incurrence of any Permitted
Incremental Equivalent Indebtedness that is Permitted Pari Passu Secured
Indebtedness, the First Lien Net Leverage Ratio, determined as of the last day
of the Test Period most recently ended on or prior to such date, shall not
exceed 3.20:1.00 (the “First Lien Incremental Leverage Limit”), (ii) in the case
of the incurrence of any other Permitted Incremental Equivalent Indebtedness,
the Total Net Leverage Ratio, determined as of the last day of the Test Period
most recently ended on or prior to such date, shall not exceed 3.65:1.00 (the
“Total Incremental Leverage Limit”) and (iii) the Borrower shall be in
compliance with Sections 6.7(a) and, during the Fixed Charge Coverage Ratio
Covenant Period, 6.7(c), determined as of the last day of or for, as applicable,
the Test Period most recently ended on or prior to such date; provided that (I)
if, for purposes of determining capacity under clause (b) above, Pro Forma
Effect is given to the entire committed amount of any Indebtedness with respect
to which the Incremental Amount is being determined, such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without any further testing under this definition (provided that such committed
amount shall, solely for purposes of calculating availability under clause (b)
above, at all times thereafter be deemed to be fully funded as Indebtedness for
borrowed money), (II) in the case of any Incremental Commitments or Permitted
Incremental Equivalent Indebtedness established or incurred concurrently in
reliance on the Unrestricted Incremental Amount and in reliance on clause (b)
above, the First Lien Net Leverage Ratio or the Total Net Leverage Ratio, as the
case may be, shall be permitted to exceed the First Lien Incremental Leverage
Limit or the Total Incremental Leverage Limit, as applicable, to the extent of
the amounts of such Incremental Commitments or Permitted Incremental Equivalent
Indebtedness established or incurred in reliance on the Unrestricted Incremental
Amount, (III) in the case of any Incremental Commitments or Permitted
Incremental Equivalent Indebtedness established or incurred in reliance on
clause (b) above, any Revolving Loans incurred concurrently therewith or any
other Indebtedness incurred concurrently therewith pursuant to and in accordance
with any clause of Section 6.1 that does not require observance of the First
Lien Net Leverage Ratio or the Total Net Leverage Ratio shall, solely in the
case of subclauses (i) and (ii) of clause (b) above, be disregarded for purposes
of calculating the First Lien Net Leverage Ratio or the Total Net Leverage
Ratio, as applicable, under such subclauses of clause (b) above, (IV) in the
case of any Incremental Term Loan Commitment or Permitted Incremental Equivalent
Indebtedness established or incurred in reliance on clause (b) above, to the
extent the proceeds thereof are intended to be applied to finance a Limited
Conditionality Transaction, at the election of the Borrower, Pro Forma
Compliance with the First Lien Net Leverage Ratio or the Total Net Leverage
Ratio, as applicable, and Sections 6.7(a) and, during the Fixed Charge Coverage
Ratio Covenant Period, 6.7(c) as required under clause (b) above (but not, for
the avoidance of doubt, actual compliance with Section 6.7(a) or, during the
Fixed Charge Coverage Ratio Covenant Period, 6.7(c)) may be tested in accordance
with the provisions of Section 1.5, and (V) any Incremental Commitments and
Permitted Incremental Equivalent Indebtedness may be established or incurred in
reliance on clause (a) or (b) above regardless of whether there is capacity
under any such other clause above, or may be established or incurred in reliance
in part on clause (a) or (b) above and in part on any such other clause above,
all as determined by the Borrower in its sole discretion, provided that absent
an election by the Borrower, to the extent that the applicable requirements have
been satisfied, such incurrence shall be deemed to have been made pursuant to
clause (b) above.
 
 
 

 
 
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.
 
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments of any Class, specifying the purposes for
which the proceeds of the Loans made pursuant thereto will be used and effecting
such other amendments hereto and to the other Credit Documents as are
contemplated by Section 2.23.
 
“Incremental Interest” shall mean an additional interest rate of 1.00% per
annum.
 
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
 
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.23, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Agreement.
 
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.
 
“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans of a single Class.
 
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an Incremental Term Loan.
 
“Incremental Term Loan” means a term loan made by an Incremental Term Lender to
the Borrower pursuant to Section 2.23.
 
“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.23, to make Incremental Term Loans of any Class
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Class to be made by such Lender, subject to
any increase or reduction pursuant to the terms and conditions hereof. The
initial amount of each Lender’s Incremental Term Loan Commitment of any Class,
if any, is set forth in the Incremental Facility Agreement or Assignment
Agreement pursuant to which such Lender shall have established or assumed its
Incremental Term Loan Commitment of such Class.
 
“Incremental Term Loan Maturity Date” means, with respect to Incremental Term
Loans of any Class, the scheduled date on which such Incremental Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.
 
“Incremental Tranche A Term Loans” means Incremental Term Loans that have
scheduled amortization of 5.00% or more per annum, a final maturity of five
years or less from the date of incurrence and are primarily syndicated to or
otherwise provided by commercial banks (as reasonably determined by the Borrower
in good faith).
 
 
 

 
 
“incur” means to create, incur, assume or, in the case of any Indebtedness,
otherwise become liable with respect to such Indebtedness.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of deferred purchase price of property or
services (excluding (i) current accounts payable incurred in the ordinary course
of business, (ii) deferred compensation payable to directors, officers,
employees or consultants of such Person or any of its Subsidiaries and
(iii) purchase price adjustments, earnouts, deferred compensation or other
similar arrangements incurred in connection with any Acquisition, except to the
extent that the amount payable pursuant to such purchase price adjustment,
earnout, deferred compensation or similar arrangement is reflected on such
Person’s consolidated balance sheet in conformity with GAAP), (e) all Capital
Lease Obligations of such Person, (f) the maximum aggregate amount (determined
after giving effect to any prior drawings or reductions that have been
reimbursed) of all letters of credit and letters of guaranty in respect of which
such Person is an account party, (g) the principal component of all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) all Indebtedness of others secured by any Lien on any property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, valued, as of any date of determination, at the
lesser of (i) the principal amount of such Indebtedness and (ii) the fair value
of such property (as determined in good faith by such Person), (i) all
Guarantees by such Person of Indebtedness of others and (j) all Disqualified
Equity Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnified Liabilities” means any and all liabilities (including Environmental
Liabilities), obligations, losses, damages (including natural resource damages),
penalties, claims, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials), expenses and disbursements of any kind or nature
whatsoever (including the reasonable out-of-pocket fees, expenses and other
charges of counsel and consultants for the Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person (including by any Credit Party or any Affiliate
thereof), whether or not any such Indemnitee shall be designated as a party or a
potential party thereto (but limited, in the case of any one such proceeding or
hearing, to fees, expenses and other charges of one firm of primary counsel, one
firm of regulatory counsel, and, if reasonably necessary, one firm of local
counsel in each applicable jurisdiction for all the Indemnitees (and, if any
Indemnitee shall have advised the Borrower that there is an actual or perceived
conflict of interest, one additional firm of primary counsel, one additional
firm of regulatory counsel and, if reasonably necessary, one additional firm of
local counsel in each applicable jurisdiction for each group of affected
Indemnitees that are similarly situated (in each case, excluding allocated costs
of in-house counsel)), and any fees or expenses incurred by the Indemnitees in
enforcing this indemnity), whether direct, indirect, special, consequential or
otherwise and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable causes of
action or on contract or otherwise, that may be imposed on, incurred by or
asserted against any such Indemnitee, in any manner relating to or arising out
of (a) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make Credit
Extensions, the issuance, amendment, extension or renewal of any Letter of
Credit by any Issuing Bank (including the failure of any Issuing Bank to honor a
drawing under any Letter of Credit as a result of any Governmental Act), the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, the Vector Facility Arrangements, any amendments,
waivers or consents with respect to any provision of this Agreement or any of
the other Credit Documents, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Obligations Guarantee)), (b) any commitment
letter, engagement letter, fee letter or other letter or agreement delivered by
any Agent, any Arranger, any Issuing Bank or any Lender to the Borrower or any
of its Affiliates in connection with the arrangement of the credit facilities
provided for herein or in connection with the transactions contemplated by this
Agreement or (c) any actual or alleged presence or Release of Hazardous
Materials on, at or under or from any property currently or formerly owned,
leased or operated by the Borrower or any Affiliate or any Environmental
Liability related in any way to the Borrower or any Affiliate.
 
 
 

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitee” as defined in Section 10.3.
 
“Installment” means (a) when used in respect of the Tranche A Term Loans or
Tranche A Term Borrowings, each payment of the principal amount thereof due
under Section 2.11(a) (including the payment due on the Tranche A Term Loan
Maturity Date), (b) when used in respect of the Tranche B Term Loans or Tranche
B Term Borrowings, each payment of the principal amount thereof due under
Section 2.11(b) (including the payment due on the Tranche B Term Loan Maturity
Date) and (c) when used in respect of any Term Loans or Term Borrowings of any
other Class, each payment of the principal amount thereof due under Section
2.11(c) (including the payment due on the Maturity Date applicable to the Term
Loans of such Class).
 
“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any Disposition under a threat of such taking of, all or any
part of any assets of the Borrower or any Restricted Subsidiary, other than any
of the foregoing resulting in aggregate Net Proceeds not exceeding $5,000,000
during any Fiscal Year.
 
“Intellectual Property” as defined in the Pledge and Security Agreement.
 
“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.
 
“Intercompany Indebtedness Subordination Agreement” means a First Lien
Intercompany Indebtedness Subordination Agreement substantially in the form of
Exhibit G.
 
“Intercompany Note” means a promissory note substantially in the form of
Exhibit H.
 
“Intercreditor Agreement” means the Intercreditor Agreement in substantially the
form set forth in Exhibit I, with such changes therefrom as may be agreed to by
the Administrative Agent and the Borrower or as are contemplated by
Section 10.24.
 
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date, and (b) with respect to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan and, in the case of any such Loan with an Interest Period of longer than
three months’ duration, each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month, two months, three
months or six months thereafter (or, in the case of any Eurodollar Rate
Borrowing of any Class, such longer period thereafter as shall have been
consented to by each Lender of such Class and notified in writing to the
Administrative Agent), as selected by the Borrower in the applicable Funding
Notice or Conversion/Continuation Notice; provided that (a) if an Interest
Period would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless no
succeeding Business Day occurs in such month, in which case such Interest Period
shall end on the immediately preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall, subject to clause (c) below, end on the last
Business Day of the last calendar month of such Interest Period and
(c) notwithstanding anything to the contrary in this Agreement, no Interest
Period for a Eurodollar Rate Borrowing of any Class may extend beyond the
Maturity Date for Borrowings of such Class. For purposes hereof, the date of a
Eurodollar Rate Borrowing shall initially be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
 
 

 
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986.
 
“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than trade advances made in the ordinary course of
business that would be recorded as accounts receivable on the balance sheet of
the specified Person prepared in conformity with GAAP) to, Guarantees of any
Indebtedness of (including any such Guarantees arising as a result of the
specified Person being a co-maker of any note or other instrument or a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty), or any other investments in (including any investment in the form of
transfer of property for consideration that is less than the fair value thereof
(as determined reasonably and in good faith by the chief financial officer of
the Borrower)), any other Person that are held or made by the specified Person.
The amount, as of any date of determination, of (a) any Investment in the form
of a loan or an advance shall be the aggregate principal amount thereof made on
or prior to such date of determination, minus the amount, as of such date of
determination, of any Returns with respect thereto, but without any adjustment
for write-downs or write-offs (including as a result of forgiveness of any
portion thereof) with respect to such loan or advance after the date thereof,
(b) any Investment in the form of a Guarantee shall be determined in accordance
with the definition of the term “Guarantee”, (c) any Investment in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other Securities of any Person shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Borrower) of the consideration therefor (including any Indebtedness assumed in
connection therewith), plus the fair value (as so determined) of all additions,
as of such date of determination, thereto, and minus the amount, as of such date
of determination, of any Returns with respect thereto, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined reasonably and in
good faith by the chief financial officer of the Borrower) of such Equity
Interests or other property as of the time of such transfer (less, in the case
of any investment in the form of transfer of property for consideration that is
less than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any Returns with respect thereto, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such transfer, and
(e) any Investment (other than any Investment referred to in clause (a), (b),
(c) or (d) above) in any Person resulting from the issuance by such Person of
its Equity Interests to the investor shall be the fair value (as determined
reasonably and in good faith by the chief financial officer of the Borrower) of
such Equity Interests at the time of the issuance thereof.
 
“Iqmax Disposition” means the Disposition by the Borrower and the Restricted
Subsidiaries of the assets acquired pursuant to that certain Asset Purchase
Agreement, dated as of January 24, 2018, by and between Network Billing Systems,
LLC and Iqmax, Inc., such Disposition to be consummated in accordance with the
terms of such Asset Purchase Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit J.
 
 
 

 
 
“Issuing Bank” means (a) each of Goldman Sachs, MSSF and MUFG and (b) any other
Revolving Lender (or an Affiliate thereof) that shall have become an Issuing
Bank as provided herein, other than any such Person that shall have ceased to be
an Issuing Bank as provided herein, each in its capacity as an issuer of Letters
of Credit hereunder.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Junior Indebtedness” means (a) any Permitted Second Lien Indebtedness, (b) any
Permitted Credit Agreement Refinancing Indebtedness and any Permitted
Incremental Equivalent Indebtedness that, in each case, is Permitted Junior Lien
Secured Indebtedness or Permitted Unsecured Indebtedness and (c) the
Subordinated Notes, any other Permitted Subordinated Indebtedness or any other
Subordinated Indebtedness, other than any Subordinated Indebtedness owing to the
Borrower or any Restricted Subsidiary.
 
“Junior Lien Intercreditor Agreement” means, with respect to any Permitted
Junior Lien Secured Indebtedness, the Intercreditor Agreement or any other
intercreditor agreement, in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower, that contains terms and conditions that are
within the range of terms and conditions customary for intercreditor agreements
that are of the type that govern intercreditor relationships between holders of
senior secured credit facilities and holders of the same type of Indebtedness as
such Permitted Junior Lien Secured Indebtedness.
 
“LCT Test Date” as defined in Section 1.5.
 
“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.
 
“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto in accordance with the
terms hereof pursuant to an Assignment Agreement, an Incremental Facility
Agreement or a Refinancing Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment Agreement.
 
“Lender Presentation” means the Lender Presentation dated February 2018 and the
Transaction Update dated April 2018, relating to this Agreement and the credit
facilities provided for herein.
 
“Letter of Credit” means a letter of credit issued or to be issued by any
Issuing Bank pursuant to this Agreement, in each case other than any Letter of
Credit that ceases to be a “Letter of Credit” outstanding hereunder pursuant to
Section 10.8.
 
“Letter of Credit Issuing Commitment” means, with respect to any Issuing Bank,
the commitment, if any, of such Issuing Bank to issue Letters of Credit,
expressed as an amount representing the maximum aggregate Letter of Credit Usage
attributable to Letters of Credit issued by such Issuing Bank. The initial
amount of each Issuing Bank’s Letter of Credit Issuing Commitment on the Closing
Date, if any, is set forth on Schedule 2.3. The aggregate amount of the Letter
of Credit Issuing Commitments as of the Closing Date is $15,000,000.
 
“Letter of Credit Sublimit” means $15,000,000; provided that the Letter of
Credit Sublimit may be increased at any time by the written agreement of the
Borrower, the Administrative Agent and each Issuing Bank that will provide a
Letter of Credit Issuing Commitment to the Borrower in an aggregate amount for
the Issuing Banks party to such agreement that is not less than the amount of
such increase.
 
 
 

 
 
“Letter of Credit Usage” means, at any time, the sum of (a) the maximum
aggregate amount that is, or at any time thereafter pursuant to the terms
thereof may become, available for drawing under all Letters of Credit
outstanding at such time (regardless of whether any conditions for drawing could
then be met) and (b) the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Banks and not theretofore reimbursed by or on
behalf of the Borrower. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or Rule 3.14
of the ISP, Article 29 of the UCP, or any similar provisions in applicable law
or the express terms of such Letter of Credit, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
 
“License” means any license, permit, consent, certificate, franchise approval,
waiver, registration or authorization granted or issued by the FCC, any State
PUC or any other Governmental Authority with authority to regulate the provision
of telecommunications services.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing.
 
“Limited Conditionality Transaction” means an Acquisition or Investment (other
than an intercompany Investment) permitted by this Agreement that the Borrower
or a Restricted Subsidiary is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
terms of the applicable agreement) and the consummation of which is not
conditioned on the availability of, or on obtaining, third party financing.
 
“Loan” means a Revolving Loan, a Tranche A Term Loan, a Tranche B Term Loan, an
Incremental Term Loan of any Class, an Extended/Modified Term Loan of any Class
or a Refinancing Term Loan of any Class.
 
“Long-Term Indebtedness” means any Indebtedness that, in conformity with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
 
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Revolving Exposures and unused Revolving Commitments of all the Revolving
Lenders at such time and (b) in the case of the Term Lenders of any Class,
Lenders having Term Loan Exposure of such Class representing more than 50% of
the Term Loan Exposure of all the Term Lenders of such Class at such time. For
purposes of this definition, the amount of Revolving Exposures, unused Revolving
Commitments and Term Loan Exposures of any Class shall be determined by
excluding the Revolving Exposure, unused Revolving Commitment and Term Loan
Exposure of such Class of any Defaulting Lender.
 
“Margin Stock” as defined in Regulation U.
 
“Material Acquisition” means any Acquisition, or a series of related
Acquisitions, by the Borrower or any Restricted Subsidiary; provided that the
portion of the Consolidated Adjusted EBITDA, calculated on a Pro Forma Basis for
such Acquisition or Acquisitions, attributable to the Persons or the assets so
acquired for the most recent period of 12 consecutive months for which financial
statements are available at the time of the consummation thereof exceeds
$10,000,000; provided further that the Specified Acquisition shall in any event
constitute a Material Acquisition.
 
 
 

 
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit Parties
to fully and timely perform their obligations under the Credit Documents, taken
as a whole, (c) the legality, validity, binding effect or enforceability against
the Credit Parties of any Credit Documents to which they are party or (d) the
rights, remedies and benefits available to, or conferred upon, any Agent, any
Arranger, any Issuing Bank, any Lender or any Secured Party under the Credit
Documents, taken as a whole.
 
“Material Disposition” means any Disposition, or a series of related
Dispositions, by the Borrower or any Restricted Subsidiary of (a) all or
substantially all the issued and outstanding Equity Interests in any Person or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the portion of the
Consolidated Adjusted EBITDA for the most recent Test Period attributable to the
Persons or assets so Disposed exceeds $10,000,000.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Credit Documents), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount of $10,000,0001,500,000 or more, provided that
any Permitted Second Lien Indebtedness, Permitted Incremental Equivalent
Indebtedness, Permitted Credit Agreement Refinancing Indebtedness and Permitted
Subordinated Indebtedness shall at all times constitute “Material Indebtedness”;
provided, further, that the Credit Parties’ equipment financing arrangements
with each of First American Commercial Bank Corp., Inc. and Varilease Finance,
Inc. as of the date hereof shall not constitute “Material Indebtedness”. In the
case of any Material Indebtedness that is a Guarantee of any other Indebtedness,
each reference to “Material Indebtedness” shall be deemed to include a reference
to such Guaranteed Indebtedness. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedge Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Hedge
Agreement were terminated at such time.
 
“Material Real Estate Asset” means each Real Estate Asset owned in fee by a
Credit Party that, together with the improvements thereon and all contiguous and
all related parcels and the improvements thereon forming part of such Real
Estate Asset, has a fair value, as of the Closing Date or as of the time of the
acquisition thereof, of greater than $51,000,000 in the aggregate.
 
“Material Subsidiary” means each Restricted Subsidiary (a) the consolidated
total assets of which (determined on a consolidated basis for such Restricted
Subsidiary and its Restricted Subsidiaries) equal 5.0% or more of the
Consolidated Total Assets or (b) the consolidated revenues of which (determined
on a consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) equal 5.0% or more of the consolidated revenues of the Borrower
and the Restricted Subsidiaries, in each case as of the end of or for the most
recent period of four consecutive Fiscal Quarters of the Borrower for which
financial statements have been delivered pursuant to Section 5.1(a) or
5.1(b) (or, prior to the delivery of any such financial statements, as of the
end of or for the period of four consecutive Fiscal Quarters ending with the
last Fiscal Quarter included in the Historical Borrower Financial Statements);
provided that if at the end of or for any such most recent period of four
consecutive Fiscal Quarters the combined consolidated total assets or combined
consolidated revenues of all Restricted Subsidiaries that under clauses (a) and
(b) above would not constitute Material Subsidiaries would, but for this
proviso, exceed 10.0% of the Consolidated Total Assets or 10.0% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries, then one
or more of such excluded Restricted Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts (determined on a consolidated basis for such Restricted Subsidiary and
its Restricted Subsidiaries) of their consolidated total assets or consolidated
revenues, as the case may be, until such excess shall have been eliminated;
provided further that the Borrower may specify any wholly owned Domestic
Subsidiary to be a Material Subsidiary, irrespective of whether such Subsidiary
meets the requirements set forth under clause (a) or (b) above. For purposes of
this definition, the Consolidated Total Assets and consolidated revenues of the
Borrower as of any date prior to, or for any period that commenced prior to, the
Closing Date shall be determined on a Pro Forma Basis to give effect to the
Merger and the other Transactions to occur on the Closing Date.
 
 
 

 
 
“Maturity Date” means the Revolving Maturity Date, the Tranche A Term Loan
Maturity Date, the Tranche B Term Loan Maturity Date, the Incremental Term Loan
Maturity Date with respect to the Incremental Term Loans of any Class, the
Extended/Modified Term Loan Maturity Date with respect to the Extended/Modified
Term Loans of any Class or the Refinancing Term Loan Maturity Date with respect
to the Refinancing Term Loans of any Class, as the context requires.
 
“Merger” means the merger of the Acquired Company with and into Merger Sub, with
Merger Sub surviving such merger as a wholly owned Subsidiary of the Borrower,
pursuant to the Merger Agreement.
 
“Merger Agreement” means the Agreement and Plan of Merger dated as of August 26,
2017, as amended by the First Amendment to Agreement and Plan of Merger dated as
of September 15, 2017, the Second Amendment to Agreement and Plan of Merger
dated as of September 29, 2017, the Amended and Restated Third Amendment to
Agreement and Plan of Merger dated as of October 27, 2017, the Fourth Amendment
to Agreement and Plan of Merger, dated as of January 24, 2018, the Fifth
Amendment to Agreement and Plan of Merger, dated as of January 25, 2018, the
Sixth Amendment to Agreement and Plan of Merger, dated as of March 12, 2018, the
Seventh Amendment to Agreement and Plan of Merger, dated as of April 4, 2018,
the Eighth Amendment to Agreement and Plan of Merger, dated as of April 26,
2018, and the Ninth Amendment to Agreement and Plan of Merger, dated as of
April 27, 2018, by and among the Borrower, Merger Sub and the Acquired Company,
together with the exhibits (including the forms of the stockholders’ agreement
and the registration rights agreement), disclosure letters and other documents
relating thereto.
 
“Merger Sub” means Fusion BCHI Acquisition LLC, a Delaware limited liability
company.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent.
 
“MSSF” means Morgan Stanley Senior Funding, Inc.
 
“MUFG” means MUFG Union Bank, N.A.
 
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the Cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds received
in respect of such event, including any Cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses (including
any underwriting discounts and commissions) paid in connection with such event
by the Borrower or any Restricted Subsidiary to Persons that are not Affiliates
of the Borrower or any Restricted Subsidiary, (ii) in the case of any Asset Sale
or Insurance/Condemnation Event, (A) the amount of all payments (including in
respect of principal, accrued interest and premiums) required to be made by the
Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness of the Borrower or the Restricted Subsidiaries of the types
referred to in clauses (a) through (e) of the definition of “Indebtedness”
(other than Loans, Permitted Second Lien Indebtedness, Permitted Credit
Agreement Refinancing Indebtedness, Permitted Incremental Equivalent
Indebtedness, Permitted Subordinated Indebtedness and any Indebtedness owed to
the Borrower or any Subsidiary) secured by the assets subject thereto, (B) the
amount of all Taxes paid (or reasonably estimated to be payable) by the Borrower
or any Restricted Subsidiary, and the amount of any reserves established by the
Borrower or any Restricted Subsidiary in conformity with GAAP to fund purchase
price adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable that are directly attributable to the occurrence of such
event and (C) the repayment of customer deposits required upon such Asset Sale
or Insurance/Condemnation Event and (iii) in the case of any proceeds from any
Asset Sale or Insurance/Condemnation Event affecting the assets of a Restricted
Subsidiary that is not a wholly owned Subsidiary, the portion of such proceeds
received by such Restricted Subsidiary attributable to the noncontrolling
interests in such Restricted Subsidiary, in each case as determined reasonably
and in good faith by the chief financial officer of the Borrower. For purposes
of this definition, in the event any contingent liability reserve established
with respect to any event as described in clause (b)(ii)(B) above shall be
reduced, the amount of such reduction shall, except to the extent such reduction
is made as a result of a payment having been made in respect of the contingent
liabilities for which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of Cash proceeds in respect of such
event.
 
 
 

 
 
“New Subordinated Note” means the subordinated unsecured note issued by the
Borrower on the Closing Date to Holcombe T. Green, Jr. (or an entity
majority-owned and Controlled by Holcombe T. Green, Jr. or his heirs,
beneficiaries, trusts or estate) in an aggregate principal amount of
$10,000,000.
 
“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.
 
“Note” means a promissory note issued to any Lender pursuant to Section 2.6(c).
 
“Obligations” means (a) all obligations of every nature of each Credit Party
under this Agreement and the other Credit Documents, whether for principal,
interest (including default interest accruing pursuant to Section 2.9 and
interest (including such default interest) that would continue to accrue
pursuant to the Credit Documents on any such obligation after the commencement
of any proceeding under the Debtor Relief Laws with respect to any Credit Party,
whether or not such interest is allowed or allowable against such Credit Party
in any such proceeding), reimbursement of amounts drawn under Letters of Credit,
fees (including prepayment fees), expenses, indemnification or otherwise, (b)
all Specified Hedge Obligations, excluding, with respect to any Guarantor,
Excluded Swap Obligations with respect to such Guarantor, and (c) all Specified
Cash Management Services Obligations.
 
“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.
 
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
 
“Open Market Purchases” as defined in Section 10.6(i)(ii).
 
“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.22).
 
 
 

 
 
“Pari Passu Intercreditor Agreement” means, with respect to any Permitted Pari
Passu Secured Indebtedness, an intercreditor agreement, in form and substance
reasonably satisfactory to the Collateral Agent and the Borrower, that contains
terms and conditions that are within the range of terms and conditions customary
for intercreditor agreements that are of the type that govern intercreditor
relationships between holders of senior secured credit facilities and holders of
the same type of Indebtedness as such Permitted Pari Passu Secured Indebtedness.
 
“Participant Register” as defined in Section 10.6(g).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Permitted Acquisition” means any Acquisition by the Borrower or any Restricted
Subsidiary; provided that:
 
(a)  (i) in the case of any Acquisition of Equity Interests in a Person, each of
such Person and its Subsidiaries will become a Restricted Subsidiary (or will be
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
with the continuing or surviving Person being the Borrower (in the case of any
such transaction involving the Borrower) or a Restricted Subsidiary) and (ii) in
the case of any Acquisition of other assets, such assets will be owned by the
Borrower or any Restricted Subsidiary;
 
(b)  all actions required to be taken with respect to such Person or such
assets, as the case may be, in order to satisfy the requirements set forth in
clauses (a), (b), (c) and (d) of the definition of the term “Collateral and
Guarantee Requirement” (subject to the discretion of the Collateral Agent set
forth in such definition) shall have been taken (or arrangements for the taking
of such actions satisfactory to the Collateral Agent shall have been made) (it
being understood that all other requirements set forth in such definition that
are applicable to such Acquisition shall be required to be satisfied in
accordance with (and within the time periods provided in) Sections 5.10 and
5.11);
 
(c)  (i) the Total Net Leverage Ratio, determined as of the last day of the Test
Period most recently ended prior to the consummation thereof (giving Pro Forma
Effect to such Acquisition and any other Pro Forma Events in connection
therewith (including incurrence of Indebtedness)), shall not be greater than the
lesser of (A) the greater of (x) 3.65:1.00 and (y) the Total Net Leverage Ratio
as of such last day (but determined prior to giving Pro Forma Effect to such
Acquisition or any other Pro Forma Events in connection therewith (including
incurrence of Indebtedness)) and (B) the maximum Total Net Leverage Ratio
permitted under the financial covenant set forth in Section 6.7(a) and (ii) in
the case of any such Acquisition consummated during the Fixed Charge Coverage
Ratio Covenant Period, the Fixed Charge Coverage Ratio, determined for the Test
Period most recently ended prior to the consummation thereof (giving Pro Forma
Effect to such Acquisition and any other Pro Forma Events in connection
therewith (including incurrence of Indebtedness)), shall not be less than the
minimum Fixed Charge Coverage Ratio permitted under the financial covenant set
forth in Section 6.7(c); provided that the Administrative Agent shall have
received a certificate of an Authorized Officer of the Borrower demonstrating
that the condition set forth in this clause (c) have been satisfied; provided,
further, that, in the case of any Limited Conditionality Transaction, at the
election of the Borrower, the condition set forth in this clause (c) may be
tested in accordance with Section 1.5;
 
 
 

 
 
(d)  the business of any such acquired Person, or such acquired assets, as the
case may be, constitute a business permitted under Section 6.11;
 
(e)  immediately prior and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom; provided that,
in the case of any Limited Conditionality Transaction, at the election of the
Borrower, the condition set forth in this clause (e) may be tested in accordance
with Section 1.5; and
 
(f)  the Acquisition Consideration paid in respect of such Acquisition shall not
be in the form of Cash or Cash Equivalents unless the Fixed Charge Coverage
Ratio, determined as of the last day of the Test Period most recently ended
prior to the consummation thereof (giving Pro Forma Effect to such Acquisition
and any other Pro Forma Events in connection therewith (including incurrence of
Indebtedness)), (i) in the case of any such Acquisition consummated on or prior
to the third anniversary of the Closing Date, shall be greater than or equal to
1.40:1.00 and (ii) in the case of any such Acquisition consummated at any time
thereafter, shall be greater than or equal to 1.50:1.00; provided that the
Administrative Agent shall have received a certificate of an Authorized Officer
of the Borrower demonstrating that the condition set forth in this clause (f)
has been satisfied; provided, further, that, in the case of any Limited
Conditionality Transaction, at the election of the Borrower, the condition set
forth in this clause (f) may be tested in accordance with Section 1.5.
 
“Permitted Credit Agreement Refinancing Indebtedness” means Indebtedness
permitted under Section 6.1(i).
 
“Permitted Encumbrances” means:
 
(a)  Liens imposed by law for Taxes that are not overdue by more than 30 days or
are being contested in compliance with Section 5.3, if adequate reserves with
respect thereto are maintained by the applicable Person in conformity with GAAP;
 
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or Section 303(k) of ERISA), arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in good faith by appropriate
proceedings promptly and diligently conducted, if adequate reserves with respect
thereto are maintained by the applicable Person in conformity with GAAP;
 
(c)  pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Internal Revenue Code or Section 303(k) of ERISA) and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;
 
(d)  pledges and deposits made (i) in the ordinary course of business to secure
the performance of bids, trade contracts (other than for payment of
Indebtedness), leases (other than capital leases), statutory obligations (other
than any Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA), public utility services provided to the Borrower or a
Restricted Subsidiary, surety, litigation and appeal bonds, performance bonds
and other obligations of a like nature and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the Borrower or
any Restricted Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;
 
 
 

 
 
(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);
 
(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and the Restricted Subsidiaries, taken as a whole;
 
(g)  any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
is not violated by the current use and operation of the affected real property;
 
(h)  ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;
 
(i) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
 
(j)  banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations;
 
(k)  Liens arising by virtue of precautionary UCC financing statement filings
(or similar filings under applicable law) regarding operating leases entered
into by the Borrower and the Restricted Subsidiaries in the ordinary course of
business;
 
(l)  Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than any capital lease), license or
sublicense or concession agreement permitted by this Agreement;
 
(m)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
(n)  deposits of Cash with the owner or lessor of premises leased and operated
by the Borrower or any Restricted Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business;
 
(o)  Liens that are contractual rights of set-off; and
 
(p) Liens on Cash and Cash Equivalents securing obligations in respect of Hedge
Agreements permitted under Section 6.12;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees and similar instruments.
 
 
 

 
 
“Permitted Holders” means (a) Holcombe T. Green, Jr., R. Kirby Godsey, Holcombe
Green, III, Marvin S. Rosen and Matthew D. Rosen and their respective heirs,
beneficiaries, trusts, estates and controlled Affiliates (including, for so long
as such Person constitutes such a controlled Affiliate, BCHI Holdings, LLC, a
Georgia limited liability company) and (b) any employee benefit plan of the
Borrower or any Subsidiary, or any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan.
 
“Permitted Incremental Equivalent Indebtedness” means Indebtedness permitted
under Section 6.1(h).
 
“Permitted Intercreditor Agreement” means the Intercreditor Agreement, the
Bridge Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any
Pari Passu Intercreditor Agreement.
 
“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any other Credit Party in the form of one or more series of
junior lien secured bona fide “high yield” notes, bonds or debentures or junior
lien secured term loans, and the Guarantees thereof by any Credit Party;
provided that (a) such Indebtedness is secured by Liens on all or a portion of
the Collateral on a junior priority basis with the Liens on the Collateral
securing the Obligations and is not secured by any assets of the Borrower or any
Subsidiary other than the Collateral, (b) such Indebtedness is not Guaranteed by
any Person other than the Credit Parties and (c) the administrative agent,
collateral agent, trustee and/or any similar representative acting on behalf of
the holders of such Indebtedness shall have become party to a Junior Lien
Intercreditor Agreement, providing that the Liens on the Collateral securing
such Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations; provided that if such Indebtedness is the initial
Permitted Junior Lien Secured Indebtedness incurred by the Borrower and the
other Credit Parties, then the Borrower and the other Credit Parties shall have
executed and delivered the Junior Lien Intercreditor Agreement (or an
acknowledgement thereof in the form specified therein) and the Collateral Agent
agrees to execute and deliver, on behalf of the Lenders and the other Secured
Parties, the Junior Lien Intercreditor Agreement. It is understood and agreed
that, notwithstanding the final paragraph of Section 6.1, Permitted Junior Lien
Secured Indebtedness may only be incurred and outstanding in reliance on Section
6.1(e), 6.1(h) or 6.1(i).
 
“Permitted Lien” means any Lien permitted by Section 6.2.
 
“Permitted Pari Passu Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any other Credit Party in the form of one or more series of
senior secured bona fide “high yield” notes, bonds or debentures (but not
loans), and the Guarantees thereof by any Credit Party; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a pari
passu basis with the Liens on the Collateral securing the Obligations (it being
understood that the determination as to whether such Liens are on a pari passu
basis shall be made without regard to control of remedies) and is not secured by
any assets of the Borrower or any Subsidiary other than the Collateral, (b) such
Indebtedness is not Guaranteed by any Person other than the Credit Parties and
(c) the administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become party to a Pari Passu Intercreditor Agreement providing that the Liens on
the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Obligations (it being understood that the
determination as to whether such Liens rank equal in priority shall be made
without regard to control of remedies); provided that if such Indebtedness is
the initial Permitted Pari Passu Secured Indebtedness incurred by the Borrower
and the other Credit Parties, then the Borrower and the other Credit Parties
shall have executed and delivered the Pari Passu Intercreditor Agreement (or an
acknowledgement thereof in the form specified therein) and the Collateral Agent
agrees to execute and deliver, on behalf of the Lenders and the other Secured
Parties, the Pari Passu Intercreditor Agreement. It is understood and agreed
that, notwithstanding the final paragraph of Section 6.1, Permitted Pari Passu
Secured Indebtedness may only be incurred and outstanding in reliance on
Section 6.1(h) or 6.1(i).
 
 
 

 
 
“Permitted Second Lien Indebtedness” means Indebtedness permitted under
Section 6.1(e). As of the date hereof, Indebtedness under the Second Lien Credit
Agreement constitutes Permitted Second Lien Indebtedness.
 
“Permitted Second Lien Indebtedness Documents” means the Second Lien Credit
Agreement and the other Second Lien Credit Documents and any other credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Permitted Second Lien Indebtedness.
 
“Permitted Subordinated Indebtedness” means Indebtedness permitted under
Section 6.1(q). As of the date hereof, the Subordinated Notes constitute
Permitted Subordinated Indebtedness.
 
“Permitted Subordinated Indebtedness Document” means the Subordinated Notes and
any other credit agreement, indenture or other agreement or instrument
evidencing or governing the rights of the holders of any Permitted Subordinated
Indebtedness.
 
“Permitted Unsecured Indebtedness” means any Indebtedness of the Borrower and/or
any other Credit Party in the form of one or more series of unsecured, senior or
subordinated bona fide “high yield” notes, bonds or debentures or unsecured,
senior or subordinated term loans; provided that (a) such Indebtedness is not
secured by any Liens on any assets of the Borrower or any Subsidiary and (b)
such Indebtedness is not Guaranteed by any Person other than the Credit Parties.
 
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.
 
“Platform” means Debtdomain, IntraLinks/IntraAgency, SyndTrak or another similar
website or other information platform.
 
“Pledge and Security Agreement” means the First Lien Pledge and Security
Agreement dated as of the date hereof, among the Borrower, the other Credit
Parties and the Collateral Agent, substantially in the form of Exhibit K.
 
“Post-Closing Letter Agreement” means the First Lien Post-Closing Letter
Agreement dated as of the date hereof, among the Borrower, the Administrative
Agent and the Collateral Agent.
 
“Previously Absent Financial Maintenance Covenant” means, at any time, (a) any
financial maintenance covenant that is not included in this Agreement at such
time for the benefit of all Lenders and (b) any financial maintenance covenant
that is included in this Agreement at such time for the benefit of all Lenders
but has covenant levels or effectiveness triggers that are more restrictive on
the Borrower and the Restricted Subsidiaries than the covenant levels or
effectiveness triggers set forth in this Agreement at such time.
 
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 70% of the nation’s 10 largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Any Agent and any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
 
 
 

 
 
“Private Lenders” means Lenders that wish to receive Private-Side Information.
 
“Private-Side Information” means any information with respect to the Borrower
and the Subsidiaries that is not Public-Side Information.
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any Pro Forma Event, that such Pro Forma Event and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement for
the applicable covenant or requirement: (a) historical income statement items
(whether positive or negative) attributable to the property or Person, if any,
subject to such Pro Forma Event, (i) in the case of a Disposition of a business
unit, division, product line or line of business of the Borrower or any
Restricted Subsidiary, a Disposition that otherwise results in a Restricted
Subsidiary ceasing to be a Subsidiary or a designation of a Subsidiary as an
Unrestricted Subsidiary, shall be excluded, and (ii) in the case of an
Acquisition by the Borrower or a Restricted Subsidiary, whether by merger,
consolidation or otherwise, or any other Investment that results in a Person
becoming a Restricted Subsidiary or a designation of a Subsidiary as a
Restricted Subsidiary, shall be included, (b) any repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness in
connection therewith and (c) any Indebtedness incurred or assumed by the
Borrower or any of the Restricted Subsidiaries in connection therewith, and if
such Indebtedness has a floating or formula rate, such Indebtedness shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any hedging obligations applicable to such Indebtedness if such
hedging obligation has a remaining term in excess of 12 months). “Pro Forma
Basis,” “Pro Forma Compliance” and “Pro Forma Effect” in respect of any Pro
Forma Event shall be calculated in a reasonable and factually supportable manner
by the Borrower and in the manner that is consistent with the definition of
Consolidated Adjusted EBITDA. For the avoidance of doubt, the amount of net cost
savings, operating expense reductions, other operating improvements and
synergies projected by the Borrower in good faith to be realized as a result of
actions taken or to be taken in connection with any Pro Forma Event may be
included in Consolidated Adjusted EBITDA in the manner, and subject to the
limitations, set forth in the definition of such term.
 
“Pro Forma Event” means (a) any Acquisition by the Borrower or a Restricted
Subsidiary, whether by merger, consolidation or otherwise, or any other
Investment (other than intercompany Investments), (b) any Disposition of a
business unit, division, product line or line of business of the Borrower or a
Restricted Subsidiary and any other Disposition that results in a Restricted
Subsidiary ceasing to be a Subsidiary, (c) any designation of a Subsidiary as a
Restricted Subsidiary or as an Unrestricted Subsidiary, (d) any incurrence or
repayment, retirement, redemption, satisfaction and discharge or defeasance of
Indebtedness, (e) any Restricted Junior Payment and (f) any other transaction
where the consummation thereof, or the determination of whether such transaction
is permitted to be consummated under this Agreement, requires that a financial
covenant or test be calculated on a Pro Forma Basis after giving Pro Forma
Effect to such transaction.
 
“Pro Forma Financial Statements” means pro forma condensed combined balance
sheet as of September 30, 2017 and the pro forma condensed consolidated
statements of operations for the Fiscal Year ended December 31, 2016, in each
case, of the Borrower and its consolidated Subsidiaries, prepared after giving
effect to the Transactions as contemplated by such pro forma financial
statements as if they had occurred as of the end of such period (in the case of
such balance sheet) or on January 1, 2016 (in the case of such statement of
operations), in each case as included in the Definitive Proxy Statement (Form
DEF 14A) for the Borrower filed with the SEC on December 28, 2017, as amended by
the Borrower’s Form 8-K filed with the SEC on February 13, 2018.
 
 
 

 
 
“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the
Tranche A Term Loans or Tranche A Term Borrowings, the percentage obtained by
dividing (i) the Tranche A Term Loan Exposure of such Lender at such time by
(ii) the aggregate Tranche A Term Loan Exposure of all the Lenders at such time,
(b) when used in reference to payments, computations and other matters relating
to the Tranche B Term Loans or Tranche B Term Borrowings, the percentage
obtained by dividing (i) the Tranche B Term Loan Exposure of such Lender at such
time by (ii) the aggregate Tranche B Term Loan Exposure of all the Lenders at
such time, (c) when used in reference to payments, computations and other
matters relating to Term Loan Commitments, Term Loans or Term Borrowings of any
other Class, the percentage obtained by dividing (i) the Term Loan Exposure of
such Lender with respect to such Class at such time by (ii) the aggregate Term
Loan Exposure of all the Lenders with respect to such Class at such time,
(d) when used in reference to payments, computations and other matters relating
to the Revolving Commitments, Revolving Loans, Revolving Borrowings or Letters
of Credit or participations therein or Letter of Credit Usage, the percentage
obtained by dividing (i) the Revolving Commitment of such Lender at such time by
(ii) the aggregate Revolving Commitments of all the Lenders at such time,
provided that if the Revolving Commitments have terminated or expired, the Pro
Rata Share under this clause (d) shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments, and
(e) when used for any other purpose (including under Section 9.6), the
percentage obtained by dividing (i) an amount equal to the sum of the Tranche A
Term Loan Exposure, the Tranche B Term Loan Exposure, the Term Loan Exposure of
each such other Class and the Revolving Commitments of such Lender at such time
by (ii) an amount equal to the sum of the aggregate Tranche A Term Loan
Exposure, the aggregate Tranche B Term Loan Exposure, the aggregate Term Loan
Exposure of each such other Class and the aggregate Revolving Commitments of all
the Lenders at such time; provided that if the Revolving Commitments have
terminated or expired, the Pro Rata Share under this clause (e) shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.
 
“Projections” means the projections of the Borrower and the Restricted
Subsidiaries for each Fiscal Quarter of Fiscal Year 2018 and for each Fiscal
Year thereafter through and including Fiscal Year 2025 heretofore provided to
the Lenders.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.
 
“Public-Side Information” means information that is either (a) available to all
holders of Traded Securities of the Borrower or any Subsidiary or (b) not
material non-public information (for purposes of United States federal, state or
other applicable securities laws).
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Real Estate Asset” means any interest (fee, leasehold or otherwise) owned by
any Credit Party in any real property.
 
 
 

 
 
“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.
 
“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.
 
“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Lenders,
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Credit Documents as are contemplated by Section 2.25.
 
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest on such Original
Indebtedness, any original issue discount applicable to such Refinancing
Indebtedness, any unused commitments in respect of such Original Indebtedness
(only if and to the extent that, had such Original Indebtedness been incurred
under such commitments at the time such Refinancing Indebtedness is incurred, it
would have been permitted hereunder) and any reasonable fees, premiums and
expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the stated final maturity of such Original
Indebtedness (other than as a result of an acceleration of any such stated
maturity upon an event of default or a voluntary termination by the Borrower or
any Restricted Subsidiary of any commitments to extend credit in respect
thereof); (c) the weighted average life to maturity of such Refinancing
Indebtedness shall not be shorter than the remaining weighted average life to
maturity of such Original Indebtedness (and, for purposes of determining the
weighted average life to maturity of such Original Indebtedness, the effects of
any prepayments made prior to the date of the determination shall be
disregarded); (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Restricted Subsidiary that
shall not have been (or, in the case of after-acquired Restricted Subsidiaries,
shall not have been required to become) an obligor in respect of such Original
Indebtedness; (e) if such Original Indebtedness shall have been subordinated to
the Obligations, such Refinancing Indebtedness shall also be subordinated to the
Obligations on terms not less favorable in any material respect to the Lenders,
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent (with the Administrative Agent agreeing to provide a
copy thereof, together with the drafts referred to below, to the Lenders
promptly upon receipt) at least five Business Days prior to the incurrence of
such Refinancing Indebtedness, together with drafts of the subordination terms
to be applicable thereto, stating that the Borrower has determined in good faith
that such subordination terms satisfy the requirement of this clause (e) shall
be conclusive evidence that such terms satisfy such requirement unless the
Administrative Agent, the Requisite Tranche A/Revolving Lenders or the Requisite
Lenders notify the Borrower in writing within such five Business Day period that
it or they disagree with such determination (including a reasonably detailed
description of the basis upon which it or they disagree); (f) if such Original
Indebtedness shall be Permitted Credit Agreement Refinancing Indebtedness or
Permitted Incremental Equivalent Indebtedness, then (i) such Refinancing
Indebtedness satisfies the Specified Permitted Indebtedness Documentation
Requirements, (ii) if such Original Indebtedness was Permitted Pari Passu
Secured Indebtedness, such Refinancing Indebtedness, if secured, shall be
Permitted Pari Passu Secured Indebtedness or Permitted Junior Lien Secured
Indebtedness and (iii) if such Original Indebtedness was Permitted Junior Lien
Secured Indebtedness, such Refinancing Indebtedness, if secured, shall be
Permitted Junior Lien Secured Indebtedness; (g) if such Original Indebtedness
was Permitted Second Lien Indebtedness, then such Refinancing Indebtedness shall
satisfy the Specified Permitted Indebtedness Documentation Requirements and
shall be Permitted Junior Lien Secured Indebtedness or Permitted Unsecured
Indebtedness; and (h) such Refinancing Indebtedness shall not be secured by any
Lien on any asset other than the assets that secured (or, in the case of
after-acquired assets, would be required to secure pursuant to the terms
thereof) such Original Indebtedness or, to the extent such assets would have
been required to secure such Original Indebtedness pursuant to the terms
thereof, that are proceeds and products of, or after-acquired property that is
affixed or incorporated into, the assets that secured such Original
Indebtedness.
 
 
 

 
 
“Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Term Lenders.
 
“Refinancing Loans” means the Refinancing Revolving Loans and the Refinancing
Term Loans.
 
“Refinancing Revolving Commitments” as defined in Section 2.25(a).
 
“Refinancing Revolving Lender” as defined in Section 2.25(a).
 
“Refinancing Revolving Loans” as defined in Section 2.25(a).
 
“Refinancing Term Lender” as defined in Section 2.25(a).
 
“Refinancing Term Loans” as defined in Section 2.25(a).
 
“Refinancing Term Loan Commitments” as defined in Section 2.25(a).
 
“Refinancing Term Loan Maturity Date” means, with respect to Refinancing Term
Loans of any Class, the scheduled date on which such Refinancing Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Refinancing Facility Agreement.
 
“Register” as defined in Section 2.6(b).
 
“Regulation D” means Regulation D of the Board of Governors.
 
“Regulation T” means Regulation T of the Board of Governors.
 
“Regulation U” means Regulation U of the Board of Governors.
 
“Regulation X” means Regulation X of the Board of Governors.
 
“Reimbursement Date” as defined in Section 2.3(d).
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents, administrators, managers, representatives and advisors of such
Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or from, under, within or upon any building, structure,
facility or fixture.
 
 
 

 
 
“Repricing Event” means, with respect to any Tranche A Term Loan or Tranche B
Term Loan, (a) any prepayment or repayment of such Tranche A Term Loan or
Tranche B Term Loan, as applicable, with the proceeds of, or made in connection
with the incurrence of, any Indebtedness secured by any Lien on any asset of any
Credit Party (other than any Permitted Junior Lien Secured Indebtedness) that
has a Weighted Average Yield lower than the Weighted Average Yield of such
Tranche A Term Loan or Tranche B Term Loan, as applicable, at the time of such
prepayment or repayment and (b) any amendment or other modification of this
Agreement that, directly or indirectly, reduces the Weighted Average Yield of
such Tranche A Term Loan or Tranche B Term Loan, as applicable; provided the
primary purpose of such prepayment, repayment, amendment or other modification
was to reduce the Weighted Average Yield applicable to the Tranche A Term Loans
or Tranche B Term Loans, as applicable.
 
“Requisite Lenders” means, at any time, Lenders having or holding Revolving
Exposure, unused Revolving Commitments, Tranche A Term Loan Exposure, Tranche B
Term Loan Exposure and Term Loan Exposure of any other Class representing more
than 50% of the sum of the Revolving Exposure, unused Revolving Commitments,
Tranche A Term Loan Exposure, Tranche B Term Loan Exposure and Term Loan
Exposure of each such other Class of all the Lenders at such time. For purposes
of this definition, the amount of Revolving Exposure, unused Revolving
Commitment, Tranche A Term Loan Exposure, Tranche B Term Loan Exposure and Term
Loan Exposure of any other Class shall be determined by excluding the Revolving
Exposure, unused Revolving Commitment, Tranche A Term Loan Exposure, Tranche B
Term Loan Exposure and Term Loan Exposure of each such other Class of any
Defaulting Lender.
 
“Requisite Tranche A/Revolving Lenders” means, at any time, Lenders having or
holding Revolving Exposure, unused Revolving Commitments and Tranche A Term Loan
Exposure representing more than 50% of the sum of the Revolving Exposure, unused
Revolving Commitments and Tranche A Term Loan Exposure of all the Lenders at
such time. For purposes of this definition, the amount of Revolving Exposure,
unused Revolving Commitment and Tranche A Term Loan Exposure shall be determined
by excluding the Revolving Exposure, unused Revolving Commitment and Tranche A
Term Loan Exposure of any Defaulting Lender.
 
“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect (whether in Cash, Securities or other property), with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, (b) any payment
or distribution, direct or indirect (whether in Cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary, and (c) any payment or
other distribution, direct or indirect (whether in Cash, Securities or other
property) of or in respect of principal of or interest or premium on any Junior
Indebtedness, or any payment or other distribution (whether in Cash, Securities
or other property), including any sinking fund or similar deposit, on account of
the redemption, retirement, purchase, acquisition, defeasance (including
in-substance or legal defeasance), exchange, conversion, cancelation or
termination of any Junior Indebtedness.
 
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
 
“Retained ECF Percentage” means, with respect to any Fiscal Year, (a) 100% minus
(b) the Applicable ECF Percentage with respect to such Fiscal Year.
 
“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor in Cash or Cash Equivalents of principal
thereof and (b) with respect to any other Investment, any return of capital
received by the investor in Cash or Cash Equivalents in respect of such
Investment.
 
 
 

 
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder. The
initial amount of each Lender’s Revolving Commitment, if any, is set forth on
Schedule 2.1 or in the applicable Assignment Agreement or an Incremental
Facility Agreement, as applicable, subject to any increase or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Revolving
Commitments as of the Closing Date is $40,000,000.
 
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Revolving Commitment Termination Date” means the earlier to occur of (a) the
Revolving Maturity Date and (b) the date on which all the Revolving Commitments
are terminated or permanently reduced to zero pursuant hereto.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Revolving Loans of such Lender
outstanding at such time and (b) such Lender’s applicable Pro Rata Share of the
Letter of Credit Usage at such time.
 
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.
 
“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2(a).
 
“Revolving Maturity Date” means the date that is four years after the Closing
Date (or, if such date is not a Business Day, the immediately preceding Business
Day).
 
“Rollover Indebtedness” means Indebtedness of any Credit Party issued to any
Lender in lieu of such Lender’s applicable Pro Rata Share of any prepayment of
any Borrowing made pursuant to Section 2.12(a)(i).
 
“S&P” means S&P Global Ratings, or any successor to its rating agency business.
 
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary Disposes of such property to any Person and the Borrower
or any Restricted Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
Disposed of, from such Person or its Affiliates.
 
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the US Department of
State, the US Department of Treasury (including OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or the Department of Foreign Affairs,
Trade and Development (Canada), (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person controlled or 50% or more owned by any
such Person or Persons described in clause (a) or (b) above.
 
 
 

 
 
“Sanctions” as defined in Section 4.21.
 
“Sanctions Laws” as defined in Section 4.21.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Second Lien Credit Agreement” means the Second Lien Credit and Guaranty
Agreement, dated as of the date hereof, among the Borrower, the Guarantor
Subsidiaries, the lenders party thereto and Wilmington Trust, as administrative
agent and collateral agent thereunder.
 
“Second Lien Credit Documents” means the “Credit Documents” as defined in the
Second Lien Credit Agreement.
 
“Second Lien Permitted Incremental Equivalent Indebtedness” has the meaning
assigned to the term “Permitted Incremental Equivalent Indebtedness” (or any
comparable successor provision) in the Second Lien Credit Agreement.
 
“Secured Parties” as defined in the Pledge and Security Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933.
 
“Solvency Certificate” means a Solvency Certificate executed by the chief
financial officer of the Borrower substantially in the form of Exhibit L.
 
“Solvent” means, with respect to the Borrower and the Subsidiaries, on a
consolidated basis, that as of the date of determination, (a) the sum of the
debt and other liabilities (including contingent liabilities) of the Borrower
and the Subsidiaries, on a consolidated basis, does not exceed the present fair
saleable value of the present assets of the Borrower and the Subsidiaries, on a
consolidated basis, (b) the capital of the Borrower and the Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
conducted or proposed to be conducted, on a consolidated basis, (c) the Borrower
and the Subsidiaries, on a consolidated basis, have not incurred and do not
intend to incur, or believe (nor should they reasonably believe) that they will
incur, debts and liabilities (including contingent liabilities), on a
consolidated basis, beyond the ability of the Borrower and the Subsidiaries, on
a consolidated basis, to pay such debts and liabilities as they become due
(whether at maturity or otherwise) and (d) the Borrower and the Subsidiaries, on
a consolidated basis, are “solvent” within the meaning given to that term and
similar terms under any applicable Debtor Relief Laws and other applicable laws
relating to preferences, fraudulent transfers and conveyances or transfers
undervalue. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under GAAP).
 
 
 

 
 
“Specified Acquisition” means an Acquisition identified to the Arrangers prior
to the Closing Date (for the avoidance of doubt, not constituting the
Acquisition of the Acquired Company), the business of which constitutes a
business engaged in (or any business that is similar, complementary or related
to, or a reasonable extension of, the business engaged in) by the Borrower and
the Restricted Subsidiaries (excluding, for purposes of this definition, the
Acquired Company and its Subsidiaries) on the Closing Date; provided that such
Acquisition (a) if such Acquisition is consummated prior to the Escrow Cash
Collateral Outside Date, to the extent of the Acquisition Consideration therefor
(other than any portion thereof funded with Net Proceeds received (and not
otherwise applied) by the Borrower after the Closing Date but on or prior to the
date of consummation of such Acquisition from any issuance and sale of Equity
Interests in the Borrower (other than any Disqualified Equity Interests and
other than any Equity Interests issued or sold to any Subsidiary of the
Borrower)), is consummated solely in reliance on Section 6.6(w) and (b) in any
event, is consummated on or prior to December 31, 2018.
 
“Specified Acquisition Agreement” means the Agreement and Plan of Merger to be
entered into by the Borrower and the other parties thereto in respect of the
Specified Acquisition, together with all exhibits, disclosure schedules and
other documents relating thereto.
 
“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by or with respect to the Person to be
acquired pursuant to the Specified Acquisition and its Subsidiaries in the
Specified Acquisition Agreement as are material to the interests of the Lenders
(but only to the extent that the Borrower or any of its Affiliates has the right
under the Specified Acquisition Agreement not to consummate the Specified
Acquisition, or to terminate its obligations under the Specified Acquisition
Agreement, as a result of a failure of such representations and warranties in
the Specified Acquisition Agreement to be true and correct).
 
“Specified Cash Management Services Agreement” means any agreement relating to
Cash Management Services that is entered into between the Borrower or any
Restricted Subsidiary and a Cash Management Services Provider.
 
“Specified Cash Management Services Obligations” means all obligations of every
nature of the Borrower and each Restricted Subsidiary (whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash Management Services provided under any
Specified Cash Management Services Agreement, including obligations for interest
(including interest that would continue to accrue pursuant to such Specified
Cash Management Services Agreement on any such obligation after the commencement
of any proceeding under the Debtor Relief Laws with respect to the Borrower or
any Restricted Subsidiary, whether or not such interest is allowed or allowable
against the Borrower or such Restricted Subsidiary in any such proceeding),
fees, expenses, indemnification or otherwise.
 
“Specified Hedge Obligations” means, with respect to each Hedge Agreement in
respect of interest rates or foreign currency exchange rates that (a) is with a
counterparty that is, or was on the Closing Date, an Agent, an Arranger, an
Issuing Bank or any Affiliate of any of the foregoing, whether or not such
counterparty shall have been an Agent, an Arranger, an Issuing Bank or any
Affiliate of any of the foregoing at the time such Hedge Agreement was entered
into, (b) is in effect on the Closing Date with a counterparty that is a Lender
or an Affiliate of a Lender as of the Closing Date or (c) is entered into after
the Closing Date with a counterparty that is a Lender or an Affiliate of a
Lender at the time such Hedge Agreement is entered into, all obligations of
every nature of the Borrower or any Restricted Subsidiary under such Hedge
Agreement (whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)), including obligations for
interest (including interest that would continue to accrue pursuant to such
Hedge Agreement on any such obligation after the commencement of any proceeding
under the Debtor Relief Laws with respect to the Borrower or any Restricted
Subsidiary, whether or not such interest is allowed or allowable against the
Borrower or such Restricted Subsidiary in any such proceeding), payments for
early termination of such Hedge Agreement, fees, expenses, indemnification or
otherwise.
 
 
 

 
 
“Specified Permitted Indebtedness Documentation Requirements” means, with
respect to any Indebtedness, the requirements that the terms of such
Indebtedness (excluding interest rates (whether fixed or floating), interest
margins, benchmark rate floors, fees, original issue discounts and prepayment or
redemption terms (including “no call” terms and other restrictions thereunder)
and premiums) are, when taken as a whole, either (a) not materially more
favorable to the lenders or holders providing such Indebtedness than those
applicable under this Agreement when taken as a whole (other than terms
benefitting such lenders or holders (i) where this Agreement is amended to
include such beneficial terms for the benefit of all Lenders or (ii) applicable
only to periods after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness) or (b) solely in the case of Permitted Pari
Passu Secured Indebtedness, otherwise on current market terms for such type of
Indebtedness; provided that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent (with the Administrative Agent
agreeing to provide a copy thereof, together with any drafts referred to below,
to the Lenders promptly upon receipt) at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirements of this definition
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent, the Requisite Tranche A/Revolving
Lenders or the Requisite Lenders notify the Borrower in writing within such five
Business Day period that it or they disagree with such determination (including
a reasonably detailed description of the basis upon which it or they disagree);
provided further that such Indebtedness shall not include any Previously Absent
Financial Maintenance Covenant unless such Previously Absent Financial
Maintenance Covenant applies only to periods after the latest Maturity Date in
effect at the time of incurrence of such Indebtedness or this Agreement is
amended to include such Previously Absent Financial Maintenance Covenant for the
benefit of all Lenders.
 
“State PUC” means any Governmental Authority of any State that exercises
authority over intrastate telecommunications rates or provision of
telecommunications services or the ownership, construction or operation of any
intrastate network facility or telecommunications systems or over Persons that
own, construct or operate an intrastate network facility or telecommunications
systems, in each case by reason of the nature or type of the business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in such state.
 
“Subordinated Indebtedness” of any Person means Indebtedness of such Person that
is contractually subordinated in right of payment to any other Indebtedness of
such Person, including, for the avoidance of doubt, the Subordinated Notes.
 
“Subordinated Notes” means the Existing Subordinated Notes and the New
Subordinated Note.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person  of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.
 
 
 

 
 
“Supplemental Collateral Questionnaire” means a certificate in the form of
Exhibit M or any other form approved by the Collateral Agent.
 
“Swap Obligation” as defined in “Excluded Swap Obligation”.
 
“Syndication Agent” means Goldman Sachs, in its capacity as syndication agent
for the credit facilities established under this Agreement.
 
“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Borrowing” means a Borrowing comprised of Term Loans.
 
“Term Lender” means a Lender with a Term Loan Commitment or a Term Loan.
 
“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan, an Incremental
Term Loan of any Class, an Extended/Modified Term Loan of any Class or a
Refinancing Term Loan of any Class.
 
“Term Loan Commitment” means a Tranche A Term Loan Commitment, a Tranche B Term
Loan Commitment, an Incremental Term Loan Commitment of any Class or a
Refinancing Term Loan Commitment of any Class.
 
“Term Loan Exposure” means, with respect to any Lender, for any Class of Term
Loan Commitments or Term Loans at any time, (a) prior to the making of the Term
Loans of such Class, the Term Loan Commitment of such Class of such Lender at
such time and (b) after the making of the Term Loans of such Class, the
aggregate principal amount of the Term Loans of such Class of such Lender at
such time.
 
“Test Period” means, for any date of determination, the most recent period of
four consecutive Fiscal Quarters of the Borrower for which financial statements
have been delivered pursuant to Section 5.1(a) or 5.1(b) (or, prior to the first
delivery of any such financial statements, the period of four consecutive Fiscal
Quarters of the Borrower ended December 31, 2017).
 
“TLA Term Loans” means (a) the Tranche A Term Loans, (b) the Incremental
Tranche A Term Loans and (c) any other Class of Term Loans that have scheduled
amortization of 5.00% or more per annum, a final maturity of five years or less
from the date of incurrence and are primarily syndicated to or otherwise
provided by commercial banks (as reasonably determined by the Borrower in good
faith).
 
“Total Leverage Ratio” means the ratio, as of any date, of (a) Consolidated
Total Debt as of such date to (b) Consolidated Adjusted EBITDA for the period of
four consecutive Fiscal Quarters of the Borrower ended on such date (or, if such
date is not the last day of a Fiscal Quarter, most recently prior to such date).
 
“Total Net Leverage Ratio” means the ratio, as of any date, of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters of the Borrower ended on such date
(or, if such date is not the last day of a Fiscal Quarter, most recently prior
to such date).
 
 
 

 
 
“Total Revolving Commitments” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders in effect at such time.
 
“Total Utilization of Revolving Commitments” means, at any time, the sum of
(a) the aggregate principal amount of all Revolving Loans outstanding at such
time and (b) the Letter of Credit Usage at such time.
 
“Traded Securities” means any debt or equity Securities issued pursuant to a
public offering registered under the Securities Act or Rule 144A offering or
other similar private placement.
 
“Tranche A Term Borrowing” means a Borrowing comprised of Tranche A Term Loans.
 
“Tranche A Term Loan” means a term loan made by a Lender to the Borrower
pursuant to Section 2.1(a)(i).
 
“Tranche A Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make a Tranche A Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the Tranche
A Term Loan to be made by such Lender, subject to any increase or reduction
pursuant to the terms and conditions hereof. The initial amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Schedule 2.1 or in the
Assignment Agreement pursuant to which such Lender shall have assumed its
Tranche A Term Loan Commitment. The aggregate amount of the Tranche A Term Loan
Commitments as of the Closing Date is $45,000,000.
 
“Tranche A Term Loan Exposure” means, with respect to any Lender at any time,
(a) prior to the making of Tranche A Term Loans hereunder, the Tranche A Term
Loan Commitment of such Lender at such time and (b) after the making of Tranche
A Term Loans hereunder, the aggregate principal amount of the Tranche A Term
Loans of such Lender outstanding at such time.
 
“Tranche A Term Loan Maturity Date” means the date that is four years after the
Closing Date (or, if such date is not a Business Day, the immediately preceding
Business Day).
 
“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.
 
“Tranche B Term Loan” means a term loan made by a Lender to the Borrower
pursuant to Section 2.1(a)(ii).
 
“Tranche B Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender, subject to any increase or reduction
pursuant to the terms and conditions hereof. The initial amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Schedule 2.1 or in the
Assignment Agreement pursuant to which such Lender shall have assumed its
Tranche B Term Loan Commitment. The aggregate amount of the Tranche B Term Loan
Commitments as of the Closing Date is $510,000,000.
 
“Tranche B Term Loan Exposure” means, with respect to any Lender at any time,
(a) prior to the making of Tranche B Term Loans hereunder, the Tranche B Term
Loan Commitment of such Lender at such time and (b) after the making of Tranche
B Term Loans hereunder, the aggregate principal amount of the Tranche B Term
Loans of such Lender outstanding at such time.
 
“Tranche B Term Loan Maturity Date” means the date that is five years after the
Closing Date (or, if such date is not a Business Day, the immediately preceding
Business Day).
 
 
 

 
 
“Transactions” means (a) the Financing Transactions, (b) the Closing Date
Refinancing, (c) the Merger and the other transactions contemplated by the
Merger Agreement, including the distribution of the Consumer/SMB Business and
the consummation of the Fusion Global Arrangement or the dissolution of Fusion
Global Services LLC, (d) the issuance of the New Subordinated Note, (e) the
Closing Date Common Equity Issuance, (f) the issuance and sale of the Closing
Date Preferred Stock and (g) the payment of fees and expenses in connection with
the foregoing.
 
“Treasury Rate” means, as of any date of determination of the Yield Maintenance
Amount, the yield to maturity at the time of computation of United States
Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H.15(519) that has become
publicly available at least two Business Days prior to such date of
determination (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from such date of determination to but excluding the date that is 12
months after the Closing Date; provided, however, that if the period from such
date of determination to but excluding the date that is 12 months after the
Closing Date is not equal to the constant maturity of the United States Treasury
security for which a weekly average yield is given, the Treasury Rate shall be
obtained by using the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year.
 
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
 
“Unrestricted Cash” means, on any date, Cash and Cash Equivalents (excluding,
for the avoidance of doubt, security deposits held by the Borrower or any
Restricted Subsidiary) owned on such date by the Borrower or any Restricted
Subsidiary, as reflected on a balance sheet prepared as of such date in
conformity with GAAP (but only to the extent the number reflected is a positive
number); provided that (a) except in the case of any Cash or Cash Equivalents
consisting of Vector Subordinated Note Collateral, such Cash and Cash
Equivalents do not appear (and would not be required to appear) as “restricted”
on a consolidated balance sheet of such Person prepared in conformity with GAAP,
(b) such Cash and Cash Equivalents are free and clear of all Liens, other than
(i) nonconsensual Liens permitted by Section 6.2 (including clause (a) of the
definition of the term “Permitted Encumbrances”), (ii) Liens referred to in
clause (i) of the definition of the term “Permitted Encumbrances”, (iii) Liens
created under the Credit Documents and (iv) Liens securing any Permitted Second
Lien Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness or
any Permitted Incremental Equivalent Indebtedness, and (c) except in the case of
contractual restrictions in respect of any Vector Subordinated Note Collateral
pursuant to the Vector Subordinated Note Cash Collateral Control Agreement or
this Agreement, the use of such Cash and Cash Equivalents for application to the
payment of Indebtedness is not prohibited in any material respect by applicable
law or any material Contractual Obligation and such Cash and Cash Equivalents
are not contractually restricted in any material respect from being distributed
to the Borrower; provided further that the Escrow Cash Collateral shall not
constitute Unrestricted Cash.
 
 
 

 
 
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary in the manner provided below and not
subsequently redesignated as a “Restricted Subsidiary” in the manner provided
below and (b) each Subsidiary of an Unrestricted Subsidiary.
 
The Borrower may designate any Subsidiary to be an “Unrestricted Subsidiary” by
delivering to the Administrative Agent a certificate of the chief financial
officer of the Borrower specifying such designation and certifying that such
designated Subsidiary satisfies the requirements set forth in this definition;
provided that no Subsidiary may be designated as an Unrestricted Subsidiary
unless (a) immediately after giving Pro Forma Effect to such designation, no
Default or Event of Default has occurred and is continuing or would result
therefrom, (b) immediately after giving Pro Forma Effect to such designation,
(i) the Total Net Leverage Ratio shall not be greater than the lesser of (A)
4.00:1.00 and (B) the maximum Total Net Leverage Ratio permitted under the
financial covenant set forth in Section 6.7(a), in each case, determined as of
the last day of the then most recently ended Test Period, (ii) in the case of
any such designation during the Fixed Charge Coverage Ratio Covenant Period, the
Fixed Charge Coverage Ratio shall not be less than the minimum Fixed Charge
Coverage Ratio permitted under the financial covenant set forth in Section
6.7(c), determined for the then most recently ended Test Period, and (iii) the
combined “EBITDA” of all the Unrestricted Subsidiaries (calculated in accordance
with the definition of the term Consolidated Adjusted EBITDA, mutatis mutandis)
for the most recent period Test Period then ended shall not exceed 5% of the
Consolidated Adjusted EBITDA for such Test Period, (c) such Subsidiary does not
own any Equity Interests in any of the Restricted Subsidiaries, (d) neither such
Subsidiary nor any of its Subsidiaries owns or holds any License that is
required for the conduct of business in the ordinary course by the Borrower and
the Restricted Subsidiaries or is otherwise material to the Borrower and the
Restricted Subsidiaries, (e) each Subsidiary of such Subsidiary has been
designated as (and, for so long as it is a Subsidiary of the Borrower, continues
as) an “Unrestricted Subsidiary” in accordance with this definition, (f) the
Investments in such Unrestricted Subsidiary by the Borrower and the Restricted
Subsidiaries (including, after giving effect to the next sentence, those
resulting from such designation) are permitted under Section 6.6, (g) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under any Permitted
Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness, any Permitted Incremental Equivalent Indebtedness and any
Permitted Subordinated Indebtedness and (h) no Subsidiary may be designated as
an Unrestricted Subsidiary if it was previously an Unrestricted Subsidiary that
has been redesignated as a Restricted Subsidiary. Upon the designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower and the Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal at the time of such designation to the fair value
of such Subsidiary (as determined reasonably and in good faith by the chief
financial officer of the Borrower). The Borrower shall cause each Unrestricted
Subsidiary to satisfy at all times the requirements set forth in clauses (c),
(d) and (g) above.
 
The Borrower may designate any Unrestricted Subsidiary as a “Restricted
Subsidiary” by delivering to the Administrative Agent a certificate of the chief
financial officer of the Borrower specifying such redesignation and certifying
that such redesignation satisfies the requirements set forth in this paragraph;
provided that (a) immediately after giving Pro Forma Effect to such
redesignation, no Default or Event of Default has occurred and is continuing or
would result therefrom and (b) the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence, at the time of such
redesignation, of any Indebtedness, Liens and Investments of such Subsidiary
existing at such time.
 
 
 

 
 
“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
balance sheet or statement of comprehensive income, shareholders’ equity or cash
flows of the Borrower, such financial statement (in substantially the same form)
prepared on the basis of consolidating the accounts of the Borrower and the
Restricted Subsidiaries and treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.
 
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code and a disregarded entity (for
US federal income tax purposes) owned by such Person.
 
“US Tax Compliance Certificate” as defined in Section 2.19(g)(ii)(B)(3).
 
“Vector Collateral” means any assets of any Vector Lender provided as collateral
to secure obligations of the Vector Lenders under the Vector Senior Loan
Facility (including any such assets in the form of Tranche B Term Loans held by
any Vector Lender).
 
“Vector Facility Arrangements” means the Vector Senior Loan Facility and the
Vector Subordinated Note.
 
“Vector Lender” means Vector SPV or any Affiliate thereof that holds Term Loans
and is an obligor under the Vector Senior Loan Facility.
 
“Vector Senior Loan Facility Lender” means Goldman Sachs or any of its
Affiliates.
 
“Vector Senior Loan Facility” means the Credit Agreement dated as of May 4,
2018, among Vector SPV, as borrower, the Vector Senior Loan Facility Lender,
Goldman Sachs, as administrative agent, and U.S. Bank National Association, as
collateral agent and collateral custodian, pursuant to which, and on the terms
and conditions set forth therein, the Vector Senior Loan Facility Lender shall
make a senior secured loan to Vector SPV, which loan shall be secured by, among
other things, the Tranche B Term Loans held by Vector SPV and a cash reserve
funded in part with the proceeds of the Vector Subordinated Note.
 
“Vector SPV” means Vector Fusion Holdings (Cayman) Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands that is
a subsidiary of Vector Capital V, L.P.
 
“Vector Subordinated Note” means the Subordinated Note dated May 4, 2018, and in
a principal amount of $25,000,000, issued by Vector SPV to the Borrower for cash
consideration of $25,000,000.
 
“Vector Subordinated Note Cash Collateral Account” means a blocked deposit
account maintained with East West Bank or another depository institution
reasonably acceptable to the Majority in Interest of the Revolving Lenders (a)
in which any prepayment or repayment or other amount or value received by the
Borrower or any of its Subsidiaries in respect of the Vector Subordinated Note
shall be deposited in accordance with Section 5.16 to be held as cash collateral
securing the Obligations and (b) that is subject to a control agreement in favor
of the Collateral Agent, in form and substance reasonably satisfactory to the
Majority in Interest of the Revolving Lenders (the “Vector Subordinated Note
Cash Collateral Control Agreement”), pursuant to which the amounts on deposit in
the Vector Subordinated Note Cash Collateral Account shall be subject to the
sole control and dominion of the Collateral Agent, to be released by the
Collateral Agent solely in accordance with the provisions of Section
9.8(d)(ii)(D).
 
 
 

 
 
“Vector Subordinated Note Cash Collateral Control Agreement” as defined in the
definition of the term “Vector Subordinated Note Cash Collateral Account”.
 
“Vector Subordinated Note Collateral” means all right, title and interest in, to
and under any and all of the following assets and properties now owned or at any
time hereafter acquired by any Credit Party or in which any Credit Party now has
or at any time in the future may acquire any right, title or interest: (a) the
Vector Subordinated Note, all rights of the Credit Parties under the Vector
Subordinated Note, including such rights in respect of all Accounts and Payment
Intangibles arising from, and all other amounts or value received by any Credit
Party in respect of, the foregoing, (b) the Vector Subordinated Note Cash
Collateral Account and all Cash and Cash Equivalents on deposit therein,
including all interest and profits thereon, and (c) all Proceeds, substitutions
or replacements of the foregoing; provided that any Cash or Cash Equivalents
released to the Borrower from the Vector Subordinated Note Cash Collateral
Account in accordance with Section 9.8(d)(ii)(D) shall, upon such release, no
longer constitute Vector Subordinated Note Collateral or Proceeds thereof.
 
“Weighted Average Yield” means, at any time, with respect to any Loan or other
Indebtedness, the weighted average yield to stated maturity of such Loan or
other Indebtedness based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees or original issue discount payable
by the Borrower or any of its Affiliates to the Lenders or other applicable
creditors advancing such Loan or other Indebtedness with respect thereto (but
not any arrangement fees, structuring fees, commitment fees, underwriting fees
or other fees not paid generally to all such Lenders or other applicable
creditors, and excluding any ticking or amendment fees previously paid with
respect to such Loans or other Indebtedness) (in each case, with upfront or
similar fees or original issue discount being deemed to constitute like amounts
of original issue discount, and such fees and original discount being equated to
interest margins in a manner consistent with generally accepted financial
practice based on an assumed life to maturity of the lesser of four years and
the tenor of such Loan or other Indebtedness) and to any interest rate “floor”.
It is agreed that, for purposes of determining the Weighted Average Yield of the
Tranche B Term Loans, subject to adjustment for any fees payable by the Borrower
or any of its Affiliates after the Closing Date in accordance with the foregoing
provisions of this definition, the upfront or similar fees or original issue
discount applicable to all the Tranche B Term Loans outstanding on the Closing
Date shall be deemed to be 4.00%). For purposes of determining the Weighted
Average Yield of any floating rate Indebtedness at any time, the rate of
interest applicable to such Indebtedness at such time shall be assumed to be the
rate applicable at all times prior to maturity; provided that appropriate
adjustments shall be made for any scheduled changes in rates of interest
provided for in the documents governing such Indebtedness. Determinations of the
Weighted Average Yield shall be made in a manner consistent with accepted
financial practice.
 
“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.
 
“Wilmington Trust” as defined in the preamble hereto.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
 
 

 
 
“Yield Maintenance Amount” means, with respect to any Tranche B Term Loan that
is prepaid pursuant to Section 2.12(a)(i) (for the avoidance of doubt, including
on account of the requirements set forth in Section 2.25) or 2.13(c) or is
subject to any amendment or other modification of this Agreement that, directly
or indirectly, reduces the Weighted Average Yield of such Tranche B Term Loan
(or is required to be assigned pursuant to Section 2.22 in connection with such
amendment or modification), an amount equal to the present value of the sum of
(a) the aggregate amount of interest that would have otherwise been payable on
the principal amount of such Tranche B Term Loan so prepaid or subject to such
amendment or modification (or assignment) (assuming that such Tranche B Term
Loan will bear interest at a rate per annum equal to the sum of (i) the Adjusted
Eurodollar Rate for an Interest Period of three months (giving effect to any
floor rate) as of the date of such prepayment or amendment or modification (or
assignment) plus (ii) the Applicable Rate with respect to Tranche B Term Loans
that are Eurodollar Rate Loans) from the date of such prepayment or amendment or
modification (or assignment) through the date that is 12 months after the
Closing Date, plus (b) 1.00% of the principal amount of such Tranche B Term Loan
so prepaid or subject to such amendment or modification (or assignment),
discounted in accordance with accepted financial practice at a discount rate
(applied on the same periodic basis as that on which interest on the Tranche B
Term Loans is payable) equal to the Treasury Rate plus 50 basis points per
annum. Determinations of the Yield Maintenance Amount shall be made in a manner
consistent with accepted financial practice.
 
1.2. Accounting Terms; Pro Forma Calculations. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in conformity with GAAP as in effect from time to time;
provided that (i) if the Borrower, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Requisite
Lenders, by notice to the Borrower, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (A) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
(and related interpretations) to value any Indebtedness or other liabilities of
the Borrower or any Subsidiary at “fair value”, as defined therein, (B) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change to GAAP occurring after the date hereof as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 842), issued by the Financial Accounting Standards Board on May
16, 2013, or any other proposals issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) was not required to be
so treated under GAAP as in effect on December 31, 2015. It is understood and
agreed that when any term of an accounting or financial nature refers to a
determination being made on a “consolidated basis”, when such reference is made
with respect to the Borrower and the Restricted Subsidiaries (or any Restricted
Subsidiary and its Restricted Subsidiaries), such determination shall exclude
from such consolidation the accounts of the Unrestricted Subsidiaries.
 
 
 

 
 
(a) All computations required to be made hereunder giving effect to any
Acquisition, Disposition or other Pro Forma Event shall be calculated after
giving Pro Forma Effect thereto (and, in the case of any computations made
hereunder to determine whether such Acquisition, Disposition or other Pro Forma
Event is permitted to be consummated hereunder, to any other such Pro Forma
Event consummated since the first day of the period covered by any component of
such Pro Forma computation and on or prior to the date of such computation) as
if such Pro Forma Event occurred on the first day of the most recent Test
Period. It is understood that, prior to the last day of the Test Period ending
on June 30, 2018, for purposes of any provision hereof that requires compliance
with Section 6.7(a) or 6.7(c) on a Pro Forma Basis, such compliance will be
determined based on the ratio set forth in Section 6.7(a) or 6.7(c), as
applicable, that would be first applicable under such Section.
 
(b) Prior to the release of the Escrow Cash Collateral in accordance with the
terms of the Escrow Cash Collateral Control Agreement and Section 9.8(d)(ii),
Tranche B Term Loans in an aggregate principal amount equal to the amount of
Escrow Cash Collateral on deposit in the Escrow Cash Collateral Account at any
time, but in no event in excess of the Escrow Cash Amount, shall be deemed not
to be outstanding solely for purposes of determining actual compliance by the
Borrower with Section 6.7(a) or 6.7(c).
 
1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. The words “not otherwise applied”, and
words of similar import, when used with reference to any amount of Net Proceeds
of any issuance or sale of Equity Interests that is proposed to be applied to
any particular use, payment or transaction, shall be construed to mean that such
amount was not previously applied, or is not simultaneously being applied, to
any other use, payment or transaction other than such particular use, payment or
transaction. Except as otherwise expressly provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Credit
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority or any self-regulating entity, any other Governmental
Authority or entity that shall have succeeded to any or all functions thereof,
and (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof. Terms defined in the UCC as in effect in the
State of New York on the Closing Date and not otherwise defined herein shall,
unless the context otherwise indicates, have the meanings provided by those
definitions.
 
 
 

 
 
1.4. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Rate
Loan” or “Eurodollar Rate Borrowing”) or by Class and Type (e.g., a “Eurodollar
Rate Revolving Loan” or “Eurodollar Rate Revolving Borrowing”).
 
1.5. Conditionality Testing Date. Solely for purposes of determining compliance
with any provision of this Agreement (including compliance with the First Lien
Net Leverage Ratio, the Fixed Charge Coverage Ratio, the Total Leverage Ratio,
the Total Net Leverage Ratio or any other financial metric, the absence of any
Default or Event of Default and the accuracy of any representation or warranty)
that expressly permits such compliance to be determined or tested in accordance
with the provisions of this Section 1.5 in connection with a Limited
Conditionality Transaction (but, for the avoidance of doubt, not for purposes of
determining whether the Borrower has actually complied with Section 6.7 itself),
the date of determination of whether such provision has been satisfied shall, at
the option of the Borrower and upon delivery by the Borrower on or prior to the
applicable LCT Test Date of a written notice to that effect to the
Administrative Agent, be the date on which the definitive agreements for such
Limited Conditionality Transaction are entered into (the “LCT Test Date”), with
such determination to give effect on a Pro Forma Basis to such Limited
Conditionality Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness or Liens and the
use of proceeds thereof) as if they had occurred at the beginning of the most
recent Test Period ending prior to the LCT Test Date. For the avoidance of
doubt, if the Borrower has exercised such option and any of the ratios,
financial metrics or amounts for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio,
financial metric or amount, including due to fluctuations in Consolidated
Adjusted EBITDA, at or prior to the consummation of the Limited Conditionality
Transaction, such ratio, financial metric or amount will be deemed not to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether such provision has been satisfied in connection with such
Limited Conditionality Transaction. If the Borrower has exercised such option in
connection with any Limited Conditionality Transaction, then, in connection with
any subsequent calculation of ratios, financial metrics or amounts (but, for the
avoidance of doubt, not for purposes of determining whether the Borrower has
actually complied with Section 6.7 itself) on or following the relevant LCT Test
Date and prior to the earlier of (a) the date on which such Limited
Conditionality Transaction is consummated and (b) the date that the definitive
agreements for such Limited Conditionality Transaction are terminated or expire
without consummation of such Limited Conditionality Transaction (with the
Borrower agreeing to provide the Administrative Agent with prompt notice
thereof), any such ratio, financial metric or basket shall be calculated on a
Pro Forma Basis assuming such Limited Conditionality Transaction and the other
transactions in connection therewith (including any incurrence of Indebtedness
or Liens and the use of proceeds thereof) have been consummated.
 
1.6. Effectuation of Transactions. All references herein to the Borrower and the
Subsidiaries or the Restricted Subsidiaries shall be deemed to be (unless the
context otherwise requires) references to such Persons, and all the
representations and warranties of the Borrower and the other Credit Parties
contained in this Agreement and the other Credit Documents shall be deemed made,
in each case, after giving effect to the Merger and the other Transactions to
occur on the Closing Date.
 
SECTION 2. LOANS AND LETTERS OF CREDIT
 
2.1. Term Loans. Term Loan Commitments. Subject to the terms and conditions
hereof, each Lender agrees to make, on the Closing Date, a term loan to the
Borrower in Dollars in a principal amount not to exceed such Lender’s Tranche A
Term Loan Commitment. Amounts borrowed pursuant to this Section 2.1(a)(i) that
are repaid or prepaid may not be reborrowed. Each Lender’s Tranche A Term Loan
Commitment shall terminate immediately and without any further action upon the
making of a Tranche A Term Loan, as applicable, by such Lender or, if earlier,
at 5:00 p.m. (New York City time) on the Closing Date.
 
 
 

 
 
(i) Subject to the terms and conditions hereof, each Lender agrees to make, on
the Closing Date, a term loan to the Borrower in Dollars in a principal amount
not to exceed such Lender’s Tranche B Term Loan Commitment. Amounts borrowed
pursuant to this Section 2.1(a)(ii) that are repaid or prepaid may not be
reborrowed. Each Lender’s Tranche B Term Loan Commitment shall terminate
immediately and without any further action upon the making of a Tranche B Term
Loan, as applicable, by such Lender or, if earlier, at 5:00 p.m. (New York City
time) on the Closing Date.
 
(ii) Additional Classes of Term Loan Commitments may be established as provided
in Section 2.23 or 2.25, and the Term Loans thereunder shall be made in
accordance with, and subject to the terms and conditions set forth in, such
Section.
 
(a) Borrowing Mechanics for Term Loans.
 
(i) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
of the same Class and Type made by the Lenders of such Class proportionately to
their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Term Borrowing, such Borrowing shall be in an aggregate
amount of $1,000,000 or an integral multiple of $500,000 in excess of such
amount; provided that a Eurodollar Rate Term Borrowing that results from a
continuation of an outstanding Eurodollar Rate Term Borrowing may be in an
aggregate amount that is equal to the amount of such outstanding Borrowing.
 
(ii) To request a Term Borrowing, the Borrower shall deliver to the
Administrative Agent a fully completed and executed Funding Notice (A) in the
case of a Eurodollar Rate Term Borrowing, not later than 2:00 p.m. (New York
City time) at least three Business Days in advance of the proposed Credit Date
(which shall be a Business Day) and (B) in the case of a Base Rate Term
Borrowing, not later than 11:00 a.m. (New York City time) at least one Business
Day in advance of the proposed Credit Date (which shall be a Business Day) (or,
in each case, with respect to any Borrowing of Incremental Term Loans or
Refinancing Term Loans, not later than such other time as shall be specified
therefor in the applicable Incremental Facility Agreement or Refinancing
Facility Agreement). Promptly upon receipt by the Administrative Agent of a
Funding Notice in accordance with this paragraph, the Administrative Agent shall
notify each Term Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Term Loan to be made as part of the requested Term
Borrowing. Following delivery of a Funding Notice for a Eurodollar Rate Term
Borrowing, any failure to make such Borrowing shall be subject to
Section 2.17(c).
 
(iii) Each Lender shall make the principal amount of each Term Loan required to
be made by it hereunder on any Credit Date available to the Administrative Agent
not later than 1:00 p.m. (New York City time) on such Credit Date (or, with
respect to any Borrowing of Incremental Term Loans or Refinancing Term Loans,
not later than such other time as shall be specified therefor in the applicable
Incremental Facility Agreement or Refinancing Facility Agreement) by wire
transfer of same day funds in Dollars to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make each such Term Loan available to the Borrower by
promptly remitting the amounts so received, in like funds, to the account
specified by the Borrower in the applicable Funding Notice (it being agreed
that, in the case of the Tranche B Term Loans made on the Closing Date, an
amount of the proceeds thereof equal to the Escrow Cash Amount shall be
remitted, in like funds, by the Administrative Agent to the Escrow Cash
Collateral Account).
 
 
 

 
 
2.2. Revolving Loans. Revolving Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender agrees to make
loans to the Borrower in Dollars in an aggregate principal amount at any one
time outstanding that will not result in (i) such Lender’s Revolving Exposure
exceeding its Revolving Commitment or (ii) the Total Utilization of Revolving
Commitments exceeding the Total Revolving Commitments. Amounts borrowed pursuant
to this Section 2.2(a) that are repaid or prepaid may, subject to the terms and
conditions hereof, be reborrowed during the Revolving Commitment Period. Each
Lender’s Revolving Commitment shall terminate on the Revolving Commitment
Termination Date.
 
(a) Borrowing Mechanics for Revolving Loans.
 
(i) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Revolving Lenders proportionately
to their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Revolving Borrowing, such Borrowing shall be in an
aggregate amount of $1,000,000 or an integral multiple of $500,000 in excess of
such amount; provided that a Eurodollar Rate Revolving Borrowing that results
from a continuation of an outstanding Eurodollar Rate Revolving Borrowing may be
in an aggregate amount that is equal to the amount of such outstanding
Borrowing. At the time each Base Rate Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount of $1,000,000 or an integral multiple
of $500,000 in excess of such amount; provided that such Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Total
Revolving Commitments or that is required to finance the reimbursement of a
drawing under a Letter of Credit as contemplated by Section 2.3(d).
 
(ii) To request a Revolving Borrowing, the Borrower shall deliver to the
Administrative Agent a fully completed and executed Funding Notice (A) in the
case of a Eurodollar Rate Revolving Borrowing, not later than 2:00 p.m. (New
York City time) at least three Business Days in advance of the proposed Credit
Date (which shall be a Business Day) and (B) in the case of a Base Rate
Revolving Borrowing, not later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date (which shall be a Business
Day). In lieu of delivering a Funding Notice, the Borrower may give the
Administrative Agent, not later than the applicable time set forth above,
telephonic notice of any proposed Revolving Borrowing; provided that such
telephonic notice shall be promptly confirmed in writing by delivery to the
Administrative Agent of a fully completed and executed Funding Notice. Promptly
upon receipt by the Administrative Agent of a Funding Notice or a telephonic
notice in accordance with this paragraph, the Administrative Agent shall notify
each Revolving Lender of the details thereof and of the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
Following delivery of a Funding Notice or a telephonic notice for a Eurodollar
Rate Revolving Borrowing, any failure to make such Borrowing shall be subject to
Section 2.17(c).
 
(iii) Each Lender shall make the principal amount of the Revolving Loan required
to be made by it hereunder on any Credit Date available to the Administrative
Agent not later than 1:00 p.m. (New York City time) on such Credit Date by wire
transfer of same day funds in Dollars to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make each such Revolving Loan available to the
Borrower by promptly remitting the amounts so received, in like funds, to the
account specified by the Borrower in the applicable Funding Notice (or, in the
case of a Base Rate Revolving Borrowing specified by the Borrower in the
applicable Funding Notice as made to finance reimbursement of a drawing under a
Letter of Credit as contemplated by Section 2.3(d), to the applicable Issuing
Bank).
 
 
 

 
 
2.3. Letters of Credit. General. During the Revolving Commitment Period, subject
to the terms and conditions hereof, each Issuing Bank agrees to issue Letters of
Credit for the account of the Borrower; provided that no Letter of Credit shall
be, or shall be required to be, issued (or shall be amended or extended) by any
Issuing Bank unless (i) such Issuing Bank (if other than the Person serving as
the Administrative Agent) shall have given written notice thereof to the
Administrative Agent pursuant to Section 2.3(g), (ii) after giving effect
thereto (A) the Total Utilization of Revolving Commitments shall not exceed the
Total Revolving Commitments, (B) the Letter of Credit Usage shall not exceed the
Letter of Credit Sublimit and (C) the Letter of Credit Usage attributable to
Letters of Credit issued by such Issuing Bank shall not exceed the Letter of
Credit Issuing Commitment of such Issuing Bank, (iii) such Letter of Credit
shall be denominated in Dollars, (iv) such Letter of Credit shall have an
expiration date that is not later than the earlier of (A) five Business Days
prior to the Revolving Maturity Date and (B) the date that is one year after the
date of issuance of such Letter of Credit (or, in the case of an extension of
any Letter of Credit, one year after the then-current expiration date at the
time of such extension), provided that, in the case of any Letter of Credit,
such Issuing Bank may agree that such Letter of Credit will automatically extend
for one or more successive periods not to exceed one year each (but in any event
to a date not later than five Business Days prior to the Revolving Maturity
Date) unless such Issuing Bank elects not to extend for any such additional
period and (v) such issuance (or amendment or extension) is in accordance with
such Issuing Bank’s standard operating procedures. Each Letter of Credit shall
be in a form acceptable to the applicable Issuing Bank in its discretion and
shall be of the type approved for issuance by such Issuing Bank (it being
understood that standby Letters of Credit are deemed to be approved).
 
(a) Request for Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment or extension (other than an
automatic extension permitted under Section 2.3(a)) of an outstanding Letter of
Credit), the Borrower shall deliver to the Administrative Agent and the
applicable Issuing Bank a fully completed and executed Issuance Notice not later
than 11:00 a.m. (New York City time) at least two Business Days, or such shorter
period as may be agreed to by such Issuing Bank in any particular instance, in
advance of the proposed date of issuance, amendment or extension. If requested
by the applicable Issuing Bank, the Borrower also shall submit, not later than
the time set forth above, a completed and executed letter of credit application
on such Issuing Bank’s standard form in connection with any such request;
provided that in the event of any inconsistency or conflict between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement or any other Loan Document, the terms and conditions of this
Agreement or such Loan Document shall govern and control.
 
 
 

 
 
(b) Responsibility of the Issuing Banks. In determining whether to honor any
drawing under any Letter of Credit, the Issuing Banks shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document, it being agreed that, with
respect to such documents that appear on their face to be in substantial
compliance, but are not in strict compliance, with the terms of such Letter of
Credit, the applicable Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents. None of the Issuing
Banks, the Agents, any of their respective Related Parties or any correspondent,
participant or assignee of any Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Requisite Lenders or the Majority in Interest of the
Revolving Lenders, as applicable, (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or entered into in connection with
any Letter of Credit, (iv) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any Person in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged, (v) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason,
(vi) failure of the beneficiary of any Letter of Credit to comply with any
conditions required in order to draw upon such Letter of Credit, (vii) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, facsimile or otherwise, (viii) errors in interpretation of technical
terms, (ix) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, (x) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit or (xi) any consequences arising from causes
beyond the control of the applicable Issuing Bank, including any Governmental
Acts. The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, the Agents, any of their respective Related Parties or any
correspondent, participant or assignee of any Issuing Bank shall be liable or
responsible for any of the matters described in Section 2.3(k); provided that
anything in such Section to the contrary notwithstanding, the Borrower may have
a claim against an Issuing Bank, and such Issuing Bank may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
indirect, consequential, special, punitive or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such Issuing Bank’s willful
misconduct or gross negligence, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, the Issuing Banks may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Banks
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The Issuing Banks
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.
 
 
 

 
 
(c) Reimbursement by the Borrower. In the event an Issuing Bank shall have
determined to honor a drawing under any Letter of Credit, it shall promptly
notify the Borrower and the Administrative Agent in writing thereof, and the
Borrower shall reimburse such Issuing Bank for such drawing by paying to such
Issuing Bank an amount in Dollars in same day funds equal to the amount of such
drawing not later than (i) if the Borrower shall have received notice of such
drawing prior to 10:00 a.m. (New York City time) on any Business Day, then 2:00
p.m. (New York City time) on such Business Day or (ii) otherwise, 2:00 p.m. (New
York City time) on the Business Day next following the day that the Borrower
receives such notice (the date on which the Borrower is required to reimburse a
drawing under any Letter of Credit being referred to herein as the
“Reimbursement Date” in respect of such drawing); provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.2(b) that such reimbursement payment be financed with
a Base Rate Revolving Borrowing and, to the extent the applicable Issuing Bank
shall have received the proceeds thereof, the Borrower’s obligation to make such
reimbursement payment shall be discharged and replaced by the resulting Base
Rate Revolving Borrowing.
 
(d) Revolving Lenders’ Participations in Letters of Credit. Immediately upon the
issuance of any Letter of Credit, each Revolving Lender shall be deemed to have
purchased from the applicable Issuing Bank, and agrees to fund as set forth
herein, a participation in such Letter of Credit and any drawings thereunder in
an amount equal to such Lender’s applicable Pro Rata Share of the maximum amount
that is or at any time may become available to be drawn under such Letter of
Credit. In the event the Borrower shall fail for any reason to fully reimburse
the applicable Issuing Bank for any drawing under a Letter of Credit, such
Issuing Bank shall promptly notify the Administrative Agent in writing thereof
and of the unreimbursed amount of such drawing and, promptly upon receipt of
such notice, the Administrative Agent shall notify each Revolving Lender of the
details of such notice and of such Lender’s applicable Pro Rata Share of such
unreimbursed amount. Each Revolving Lender shall make available an amount equal
to such Lender’s applicable Pro Rata Share of such unreimbursed amount to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the first
Business Day following the date of receipt of such notice, by wire transfer of
same day funds in Dollars to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, and the
Administrative Agent shall promptly remit the amounts so received, in like
funds, to the applicable Issuing Bank. In the event that any Revolving Lender
fails to make available, for the account of any Issuing Bank, any payment
referred to in the immediately preceding sentence, such Issuing Bank shall be
entitled to recover such amount on demand from such Lender, together with
interest thereon for three Business Days at the rate customarily used by such
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Each Revolving Lender agrees that, in issuing, amending or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrower deemed made pursuant to Section 3.2, unless, at least one
Business Day prior to the time such Letter of Credit is issued, amended or
extended (or, in the case of any Letter of Credit subject to automatic extension
provisions, at least three Business Days prior to the time by which the election
not to extend must be made by the applicable Issuing Bank), the Borrower, a
Majority in Interest of the Revolving Lenders or the Requisite Lenders shall
have notified the applicable Issuing Bank (with a copy to the Administrative
Agent and, if the notice is not sent by the Borrower, the Borrower) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 3.2 would
not be satisfied if such Letter of Credit were then issued, amended or extended
(it being understood and agreed that, in the event any Issuing Bank shall have
received any such notice, or shall otherwise believe in good faith that such
conditions would not be satisfied, it shall have no obligation to (and, in the
event it shall have received any such notice, shall not) issue, amend or extend
any Letter of Credit until and unless it shall be satisfied that the events and
circumstances giving rise thereto shall have been cured or otherwise shall have
ceased to exist). In the event an Issuing Bank shall have been reimbursed by the
Revolving Lenders pursuant to this Section 2.3(e) for all or any portion of any
drawing honored by such Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each Revolving Lender that has paid all amounts payable by
it under this Section 2.3(e) with respect to such drawing such Lender’s
applicable Pro Rata Share of all payments subsequently received by such Issuing
Bank by or on behalf of the Borrower in reimbursement of such drawing when such
payments are received; provided that any such payment so distributed shall be
repaid to such Issuing Bank if and to the extent such payment is required to be
refunded to the Borrower for any reason. Any payment made by a Revolving Lender
pursuant to this Section 2.3(e) to reimburse an Issuing Bank for a drawing under
a Letter of Credit (other than the funding of a Base Rate Revolving Borrowing as
contemplated by Section 2.3(d)) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such drawing.
 
 
 

 
 
(e) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued by such
Issuing Bank and the obligations of the Revolving Lenders under Section 2.3(e)
shall be absolute, unconditional and irrevocable and shall be paid and performed
strictly in accordance with the terms hereof under all circumstances,
notwithstanding (i) any lack of validity or enforceability of any Letter of
Credit, (ii) the existence of any claim, set-off, defense or other right that
the Borrower or any Lender may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), the applicable Issuing Bank or any other Person or, in the case
of any Lender, against the Borrower, whether in connection herewith, with the
transactions contemplated herein or with any unrelated transaction (including
any underlying transaction between the Borrower or any Subsidiary and the
beneficiary under any Letter of Credit), (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit,
(iv) payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (v) any adverse change in the business, operations,
properties, condition (financial or otherwise) or prospects of the Borrower or
any Subsidiary, (vi) any breach hereof or of any other Credit Document by any
party thereto, (vii) any Default or Event of Default having occurred and
continuing, (viii) any force majeure or other event that under any rule of law
or uniform practices to which any Letter of Credit is subject (including Rule
3.14 of the ISP or any successor publication) permits a drawing to be made under
such Letter of Credit after the expiration thereof or after the Revolving
Maturity Date, (ix) waiver by such Issuing Bank of any requirement that exists
for the protection of such Issuing Bank and not the protection of the Borrower
or any waiver by any Issuing Bank which does not in fact materially prejudice
the Borrower, (x) honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft, (xi) any
payment made by any Issuing Bank in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable, and
(xii) any other event, condition, circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Guarantor Subsidiary; provided that, subject to Section 10.3(b)
and the other provisions hereof, the Borrower and each Revolving Lender shall
retain any and all rights it may have against an Issuing Bank for any liability
arising solely out of the gross negligence or willful misconduct of such Issuing
Bank, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(f) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.3, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
honored drawings and reimbursements thereof, (ii) reasonably prior to the time
that such Issuing Bank issues, amends, renews or extends any Letter of Credit,
the date of such issuance, amendment or extension, and the face amount of the
Letters of Credit to be issued, amended or extended by such Issuing Bank and
outstanding after giving effect to such issuance, amendment or extension (and
whether the amounts thereof shall have changed), (iii) on each day on which such
Issuing Bank honors any drawing under any Letter of Credit, the date and amount
of the drawing so honored, (iv) on any Business Day on which the Borrower
reimburses or fails to reimburse any drawing under a Letter of Credit as
required hereunder, the date of such reimbursement or such failure and the
amount of such reimbursed or unreimbursed drawing and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.
 
 
 

 
 
(g) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the day that the Borrower receives a request from an Issuing Bank
or notice from the Administrative Agent referred to in Section 8.1, the Borrower
shall deposit in a deposit account in the name of the Administrative Agent, for
the benefit of the Issuing Banks and the Lenders, an amount in Dollars equal to
103% of the Letter of Credit Usage as of such date; provided that the obligation
to deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default specified in
Section 8.1(f) or 8.1(g). The Borrower also shall deposit Cash Collateral in
accordance with this Section 2.3(h) as and to the extent required by Section
2.13(e) or 2.21. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such deposit account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and discretion of the Administrative
Agent with the Borrower’s consent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Funds in such account shall,
notwithstanding anything to the contrary in the Collateral Documents, be applied
by the Administrative Agent to reimburse the Issuing Banks for honored drawings
under Letters of Credit for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Letter of Credit Usage at such time or, if
the maturity of the Loans has been accelerated (but subject to (i) the consent
of a Majority in Interest of the Revolving Lenders and (ii) in the case of any
such application at a time when any Revolving Lender is a Defaulting Lender (but
only if, after giving effect thereto, the remaining Cash Collateral shall be
less than the aggregate Fronting Exposure), the consent of each Issuing Bank),
be applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide Cash Collateral as a result of the
occurrence of an Event of Default, such Cash Collateral (to the extent not
applied as aforesaid) shall be returned to the Borrower promptly after all
Events of Default have been cured or waived and the Administrative Agent shall
have received a certificate from an Authorized Officer of the Borrower to that
effect. If the Borrower is required to provide Cash Collateral pursuant to
Section 2.13(e), such Cash Collateral (to the extent not applied as aforesaid)
shall be returned to the Borrower to the extent that, after giving effect to
such return, the Total Utilization of Revolving Commitments would not exceed the
Total Revolving Commitments and no Default or Event of Default shall have
occurred and be continuing. If the Borrower is required to provide Cash
Collateral pursuant to Section 2.21, such Cash Collateral (to the extent not
applied as aforesaid) shall be returned to the Borrower to the extent that,
after giving effect to such return, no Issuing Bank shall have any Fronting
Exposure and no Default or Event of Default shall have occurred and be
continuing.
 
(h) Termination of any Issuing Bank; Designation of Additional Issuing Banks.
 
 
 

 
 
(i) The Borrower may terminate the appointment of any Issuing Bank as an
“Issuing Bank” hereunder by providing written notice thereof to such Issuing
Bank, with a copy to the Administrative Agent, and terminating such Issuing
Bank’s Letter of Credit Issuing Commitment. Any such termination shall become
effective upon the earlier of (i) such Issuing Bank acknowledging receipt of
such notice and (ii) the 10th Business Day following the date of the delivery
thereof; provided that no such termination shall become effective until and
unless the Letter of Credit Usage attributable to Letters of Credit issued by
such Issuing Bank (or its Affiliates) shall have been reduced to zero. Any
Issuing Bank may resign at any time by giving 30 days’ prior written notice to
the Administrative Agent and the Borrower. At the time any such termination or
resignation shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the terminated or resigning Issuing Bank pursuant to
Section 2.10(b). Notwithstanding the effectiveness of any such termination or
resignation, the terminated or resigning Issuing Bank shall continue to have all
the rights of an Issuing Bank under this Agreement and the other Credit
Documents with respect to Letters of Credit issued by it prior to such
termination or resignation, but shall not issue any additional Letters of
Credit.
 
(ii) The Borrower may, at any time and from time to time, with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed), designate as additional Issuing Banks one or more
Revolving Lenders (or an Affiliate thereof) that agree to serve in such capacity
as provided below. The acceptance by a Revolving Lender (or such Affiliate) of
an appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower, the Administrative Agent and
such designated Revolving Lender (or such Affiliate) and, from and after the
effective date of such agreement, (i) such Revolving Lender (or such Affiliate)
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender (or such Affiliate) in its capacity as an
issuer of Letters of Credit hereunder.
 
(i) Letter of Credit Amounts. Unless otherwise specified herein, the amount of
any Letter of Credit at any time shall be deemed to be the amount available to
be drawn under such Letter of Credit as in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
letter of credit application relating thereto (or of any other document,
agreement or instrument entered into by the applicable Issuing Bank and the
Borrower and relating to such Letter of Credit), provides for one or more
automatic increases prior to the expiration thereof (without giving effect to
any automatic extension provisions therein or the reinstatement of an amount
previously drawn thereunder and reimbursed) in the face amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum amount
available to be drawn under such Letter of Credit after giving effect to all
such increases, whether or not such maximum amount is in effect at such time.
 
(j) Concerning the Issuing Banks. Notwithstanding any other provision of this
Agreement:
 
(i) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:
 
 
 

 
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally; or
 
(C) any Revolving Lender is at that time a Defaulting Lender, except in
accordance with the terms of Section 2.21(c).
 
(ii) An Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(iii) Each Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 9 with respect to any acts
taken or omissions suffered by such Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” or “Agent”
as used in Section 9 included such Issuing Bank with respect to such acts or
omissions, provided that no Lender shall have any obligation to any Issuing Bank
(except, in the case of any Issuing Bank that is also an Agent, in its capacity
as such Agent) under Section 9.6, and (B) as additionally provided herein with
respect to Issuing Banks.
 
(k) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when such
Letter of Credit is issued, the rules of the ISP or UCP, as applicable, shall be
stated therein to apply to each Letter of Credit. Notwithstanding the foregoing,
an Issuing Bank shall not be responsible to the Borrower for, and an Issuing
Bank’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of such Issuing Bank required or permitted under any law,
order or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such Issuing Bank or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade (BAFT), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
 
 
 

 
 
2.4. Pro Rata Shares; Obligations Several; Availability of Funds. All Loans on
the occasion of any Borrowing shall be made, and all participations in Letters
of Credit purchased, by the Lenders in proportion to their applicable Pro Rata
Shares. The failure of any Lender to make any Loan or fund any participation
required hereunder shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and other obligations of the Lenders
hereunder are several, and no Lender shall be responsible for the failure of any
other Lender to make any Loan or fund any participation required hereunder or to
satisfy any of its other obligations hereunder.
 
(a) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Loan requested to be
made on such Credit Date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such Credit Date
and may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made the amount of its Loan available to the Administrative Agent, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand, such corresponding amount, with interest thereon for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of such payment to the Administrative Agent, at (i) in
the case of a payment to be made by such Lender, (A) at any time prior to the
third Business Day following the date such amount is made available to the
Borrower, the customary rate set by the Administrative Agent for the correction
of errors among banks and (B) thereafter, the Base Rate or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable hereunder to
Base Rate Loans of the applicable Class. If the Borrower and such Lender shall
both pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing.
 
2.5. Use of Proceeds. The Borrower will use the proceeds of the Tranche A Term
Loans and the Tranche B Term Loans made on the Closing Date, together with the
proceeds of the loans made under the Second Lien Credit Agreement on the Closing
Date, the proceeds of the New Subordinated Note and the Closing Date Common
Equity Issuance, (a) to consummate the Closing Date Refinancing, (b) to pay fees
and expenses in connection with the Transactions, (c) in the case of the
proceeds of the Tranche B Term Loans constituting Escrow Cash Collateral, solely
to (i) consummate the Specified Acquisition, provided that if the Specified
Acquisition is consummated and the proceeds of the Tranche B Term Loans
constituting Escrow Cash Collateral (prior to giving effect to any release
thereof) exceed an amount equal to (A) the Acquisition Consideration paid in
Cash to consummate the Specified Acquisition plus (B) the customary fees and
expenses paid in Cash in connection with the Specified Acquisition, by
$10,000,000 or less, the Borrower shall be permitted to use such excess proceeds
in accordance with Section 2.5(d) or (ii) make the mandatory prepayment of
Tranche B Term Loans pursuant Section 2.13(d), and (d) to the extent any excess
proceeds of the Tranche A Term Loans or the Tranche B Term Loans remain after
the application of proceeds under clauses (a), (b) and (c) above, for working
capital and other general corporate purposes of the Borrower and the Restricted
Subsidiaries. The Borrower will use the proceeds of the Revolving Loans solely
for working capital requirements and other general corporate purposes of the
Borrower and the Restricted Subsidiaries, including Acquisitions permitted by
this Agreement. Letters of Credit will be used by the Borrower solely for
general corporate purposes of the Borrower and the Restricted Subsidiaries. The
Borrower will use the proceeds of any Incremental Term Loan for the purposes
specified in the applicable Incremental Facility Agreement, and the proceeds of
any Refinancing Term Loan solely for the repayment or prepayment of Term
Borrowings as set forth in Section 2.25(c) and the payment of any related fees,
premiums and expenses.
 
 
 

 
 
2.6. Evidence of Debt; Register; Notes. Lenders’ Evidence of Debt. Each Lender
shall maintain records evidencing the Obligations of the Borrower owing to such
Lender, including the principal amount of the Loans made by such Lender and each
repayment and prepayment in respect thereof. Such records maintained by any
Lender shall be prima facie evidence thereof, absent manifest error; provided
that the failure to maintain any such records, or any error therein, shall not
in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms hereof; provided further that in the
event of any inconsistency between the records maintained by any Lender and the
records maintained by the Administrative Agent, the records maintained by the
Administrative Agent shall govern and control.
 
(a) Register. The Administrative Agent shall maintain records of the name and
address of, and the Commitments of and the principal amount of and stated
interest on the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be prima facie evidence thereof, absent
manifest error; provided that the failure to maintain the Register, or any error
therein, shall not in any manner affect the obligation of any Lender to make a
Loan or other payment hereunder or the obligation of the Borrower to pay any
amounts due hereunder, in each case in accordance with the terms of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender (but, in the case of a Lender, only with respect to (i) any entry
relating to such Lender’s Commitments or Loans and (ii) the identity of the
other Lenders (but not information as to such other Lenders’ Commitments or
Loans)) at any reasonable time and from time to time upon reasonable prior
notice. The Borrower hereby designates the Person serving as the Administrative
Agent to serve as the Borrower’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.6(b) and agrees that, in
consideration of such Person serving in such capacity, such Person and its
Related Parties shall constitute “Indemnitees”.
 
(b) Notes. Upon the request of any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) to
evidence such Lender’s Loans of any Class, which shall be substantially in the
form attached hereto as Exhibit N.
 
2.7. Interest on Loans and Letter of Credit Disbursements. Subject to
Section 2.9, each Loan of any Class shall bear interest on the outstanding
principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:
 
(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Loans of such Class; or
 
(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Loans of such Class.
 
The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.
 
 
 

 
 
(c) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 10 (or such greater number as may be agreed to by
the Administrative Agent) Eurodollar Rate Borrowings outstanding at any time. In
the event the Borrower fails to specify in any Funding Notice the Type of the
requested Borrowing, then the requested Borrowing shall be made as a Base Rate
Borrowing. In the event the Borrower fails to deliver in accordance with
Section 2.8 a Conversion/Continuation Notice with respect to any Eurodollar Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing. In the event
the Borrower requests the making of, or the conversion to or continuation of,
any Eurodollar Rate Borrowing but fails to specify in the applicable Funding
Notice or Conversion/Continuation Notice the Interest Period to be applicable
thereto, the Borrower shall be deemed to have specified an Interest Period of
one month. No Borrowing of any Class may be converted into a Borrowing of
another Class.
 
(d) Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 360-day year (or, in the case of Base
Rate Loans determined by reference to the Prime Rate, a 365-day or 366-day year,
as applicable), and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which such interest accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall accrue on such Loan.
 
(e) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan (other
than any voluntary prepayment of any Base Rate Revolving Loans), to the extent
accrued on the amount being repaid or prepaid, (iii) if such Loan is a Revolving
Loan, on the Revolving Commitment Termination Date, (iv) on the Maturity Date
applicable to such Loan and (v) in the event of any conversion of a Eurodollar
Rate Loan prior to the end of the Interest Period then applicable thereto, on
the effective date of such conversion.
 
 
 

 
 
(f) The Borrower agrees to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by such Issuing Bank, interest on the
amount paid by such Issuing Bank in respect of each such drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of the Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Base Rate Revolving
Loans and (ii) thereafter, the rate determined in accordance with Section 2.9.
Interest payable pursuant to this Section 2.7(e) shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. In the event the applicable Issuing Bank
shall have been reimbursed by the Revolving Lenders for all or any portion of
such drawing, such Issuing Bank shall distribute to each Revolving Lender that
has paid all amounts payable by it under Section 2.3(e) with respect to such
drawing such Revolving Lender’s applicable Pro Rata Share of any interest
received by such Issuing Bank in respect of the portion of such drawing so
reimbursed by the Revolving Lenders for the period from the date on which such
Issuing Bank was so reimbursed by the Revolving Lenders to but excluding the
date on which such portion of such drawing is reimbursed by the Borrower.
 
(g)                Accrued and unpaid interest on any Loans accruing as
Incremental Interest shall be paid “in kind” on each applicable Interest Payment
Date by capitalizing such interest accruing as Incremental Interest and adding
it to the outstanding principal amount of such Loans (it being understood that
any such added amounts shall be treated as principal of such Loans for all
purposes of this Agreement and the other Credit Documents and bear interest in
accordance with this Agreement) for all purposes other than for the
determination of Requisite Lenders, Requisite Tranche A/Revolving Lenders,
Section 10.5 or any other voting provision of this Agreement.
 
2.8. Conversion/Continuation. Subject to Section 2.17, the Borrower shall have
the option:
 
(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and
 
(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;
 
provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b) or 2.2(b), as applicable.
 
In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.8 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.
 
 
 

 
 
(h) To exercise its option pursuant to this Section 2.8, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent (i) not later than 11:00 a.m. (New York City time) one
Business Day in advance of the proposed Conversion/Continuation Date, in the
case of a conversion to a Base Rate Borrowing, and (ii) not later than 2:00 p.m.
(New York City time) at least three Business Days in advance of the proposed
Conversion/Continuation Date, in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing. In lieu of delivering a Conversion/Continuation
Notice, the Borrower may give the Administrative Agent, not later than the
applicable time set forth above, telephonic notice of any proposed conversion or
continuation; provided that such telephonic notice shall be promptly confirmed
in writing by delivery to the Administrative Agent of a fully completed and
executed Conversion/‌Continuation Notice. Except as otherwise provided herein, a
Conversion/Continuation Notice for a conversion to, or a continuation of, any
Eurodollar Rate Borrowing shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith; any failure to effect such conversion
or continuation in accordance therewith shall be subject to Section 2.17(c).
 
(i) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) or, at the request of the Requisite
Lenders (or a Majority in Interest of Lenders of any Class), any other Event of
Default shall have occurred and be continuing, then no outstanding Borrowing (of
the applicable Class, in the case of such a request by a Majority in Interest of
Lenders of any Class) may be converted to or continued as a Eurodollar Rate
Borrowing.
 
2.9. Default Interest. Notwithstanding anything to the contrary herein, upon the
occurrence and during the continuance of any Event of Default under Section
8.1(a), 8.1(f) or 8.1(g), any principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder shall bear interest (in the case
of an Event of Default under Section 8.1(a), only on overdue amounts), payable
on demand, after as well as before judgment, at a rate per annum equal to (a) in
the case of the principal of any Loan, 2.00% per annum in excess of the interest
rate otherwise applicable hereunder to such Loan or (b) in the case of any other
amount, a rate (computed on the basis of a year of 360 days for the actual
number of days elapsed) that is 2.00% per annum in excess of the highest
interest rate otherwise payable hereunder for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.9
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent, any Issuing Bank or any Lender.
Notwithstanding anything to the contrary herein, on and after April 15, 2019 and
for so long as an Event of Default shall be continuing, all Obligations shall
accrue default interest in the manner set in this Section.
 
2.10. Fees. The Borrower agrees to pay to the Administrative Agent, for the
account of each Revolving Lender, for each day:
 
(i) a commitment fee equal to such Lender’s applicable Pro Rata Share of (A) the
excess, determined as of the close of business on such day, of (1) the Total
Revolving Commitments over (2) the aggregate principal amount of all outstanding
Revolving Loans and the Letter of Credit Usage, multiplied by (B) the Commitment
Fee Rate on such day; and
 
 
 

 
 
(ii) a letter of credit fee equal to such Lender’s applicable Pro Rata Share of
(A) the Letter of Credit Usage (excluding any portion thereof attributable to
unreimbursed drawings under the Letters of Credit), determined as of the close
of business on such day, multiplied by (B) the Applicable Rate for Eurodollar
Rate Revolving Loans on such day.
 
(j) The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:
 
(i) for each day, a fronting fee equal to 0.125% multiplied by the Letter of
Credit Usage attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed drawings under such
Letters of Credit), determined as of the close of business on any such day; and
 
(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
 
(k) All fees referred to in Sections 2.10(a) and 2.10(b)(i) shall be calculated
on the basis of a year of 360 days and the actual number of days elapsed and
shall be payable quarterly in arrears on the last Business Day of March, June,
September and December of each year, (i) in the case of the fees referred to in
Section 2.10(a)(i), during the Revolving Commitment Period and (ii) in the case
of the fees referred to in Section 2.10(a)(ii) or 2.10(b)(i), during the period
from and including the Closing Date to but excluding the later of the Revolving
Commitment Termination Date and the date on which the Letter of Credit Usage
shall have been reduced to zero; provided that all such fees shall be payable on
the Revolving Commitment Termination Date and any such fees accruing after such
date shall be payable on demand.
 
(l) The Borrower agrees to pay on the Closing Date to Goldman Sachs, as an
Arranger, for the account of each Lender, closing fees in the amounts separately
agreed among the Borrower and the Arrangers.
 
(m) The Borrower agrees to pay to the Administrative Agent, the Collateral Agent
and the Arrangers, as applicable, such other fees in the amounts and at the
times separately agreed upon (including pursuant to the Administrative Agent Fee
Letter) in respect of the credit facilities provided herein.
 
(n) Fees paid hereunder shall not be refundable or creditable under any
circumstances.
 
2.11. Scheduled Installments; Repayment on Maturity Date. Subject to
Section 2.11(d), the Borrower shall repay Tranche A Term Borrowings on March 31,
June 30, September 30 and December 31 of each year, commencing with June 30,
2018 and ending with the last such day to occur prior to the Tranche A Term Loan
Maturity Date, in an aggregate principal amount for each such date ending (i) on
or prior to March 31, 2020, equal to 1.25% and (ii) on June 30, 2020 or
thereafter, equal to 1.875%, in each case, of the aggregate principal amount of
the Tranche A Term Borrowings made on the Closing Date. To the extent not
previously paid, all Tranche A Term Loans shall be due and payable on the
Tranche A Term Loan Maturity Date.
 
 
 

 
 
(a) Subject to Section 2.11(d), the Borrower shall repay Tranche B Term
Borrowings on March 31, June 30, September 30 and December 31 of each year,
commencing with June 30, 2018 and ending with the last such day to occur prior
to the Tranche B Term Loan Maturity Date, in an aggregate principal amount for
each such date ending (i) on or prior to March 31, 2020, equal to 1.25% and (ii)
on June 30, 2020 or thereafter, equal to 1.875%, in each case, of the aggregate
principal amount of the Tranche B Term Borrowings made on the Closing Date. To
the extent not previously paid, all Tranche B Term Loans shall be due and
payable on the Tranche B Term Loan Maturity Date.
 
(b) Subject to Section 2.11(d), the Borrower shall repay Term Loans of any Class
established under Section 2.23, 2.24 or 2.25 in such amounts and on such date or
dates as shall be specified therefor in the applicable Incremental Facility
Agreement, Extension/Modification Agreement or Refinancing Facility Agreement.
To the extent not previously paid, all Term Loans of any such Class shall be due
and payable on the Maturity Date applicable to the Term Loans of such Class.
 
(c) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of, or any repurchases by the Borrower of, the Tranche A
Term Loans, the Tranche B Term Loans or the Term Loans of any other Class, as
the case may be, in accordance with Section 2.14.
 
(d) Prior to any repayment of any Term Borrowings of any Class under this
Section 2.11, the Borrower shall select the Term Borrowing or Term Borrowings of
the applicable Class to be repaid and shall notify the Administrative Agent of
such selection at least one Business Day in advance of such repayment. Each such
notice may be given by telephone or in writing (and, if given by telephone,
shall promptly be confirmed in writing). Each repayment of a Term Borrowing
shall be allocated among the Lenders holding Loans comprising such Term
Borrowing in accordance with their applicable Pro Rata Shares.
 
(e) The Borrower shall repay to the Administrative Agent, for the account of the
Revolving Lenders, the then unpaid principal amount of each Revolving Loan on
the Revolving Maturity Date.
 
2.12. Voluntary Prepayments/Commitment Reductions; Call Protection.
 
Voluntary Prepayments. At any time and from time to time, the Borrower may,
without premium or penalty (except as applicable under Section 2.12(c) or
2.12(d)) but subject to compliance with the conditions set forth in this Section
2.12(a) and with Section 2.17(c), prepay any Borrowing in whole or in part;
provided that each such partial voluntary prepayment of any Borrowing shall be
in an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess of such amount.
 
(i) To make a voluntary prepayment pursuant to Section 2.12(a)(i), the Borrower
shall notify the Administrative Agent not later than 11:00 a.m. (New York City
time) (A) at least one Business Day prior to the date of prepayment, in the case
of prepayment of Base Rate Borrowings, or (B) at least three Business Days prior
to the date of prepayment, in the case of prepayment of Eurodollar Rate
Borrowings. Each such notice shall specify the prepayment date (which shall be a
Business Day) and the principal amount of each Borrowing or portion thereof to
be prepaid, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Each such notice shall be
irrevocable, and the principal amount of each Borrowing specified therein shall
become due and payable on the prepayment date specified therein; provided that a
notice of prepayment of any Borrowing pursuant to Section 2.12(a)(i) may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be rescinded by the Borrower
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the details thereof. Each voluntary prepayment of a
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares.
 
 
 

 
 
(ii) Notwithstanding any other provision of this Section 2.12 to the contrary,
in connection with a refinancing in full of the credit facilities established
hereunder, any Lender may, with the consent of the Borrower, elect, by written
agreement executed by the Borrower, such Lender and the Administrative Agent, to
accept Rollover Indebtedness in lieu of all or any part of such Lender’s
applicable Pro Rata Share of any prepayment of any Borrowing made pursuant to
Section 2.12(a)(i).
 
(f) Voluntary Commitment Reductions. At any time and from time to time, the
Borrower may, without premium or penalty but subject to compliance with the
conditions set forth in this Section 2.12(b), terminate in whole or permanently
reduce in part the Revolving Commitments in an amount up to the amount by which
the Total Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided that
each such partial reduction of the Revolving Commitments shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
of such amount.
 
(i) To make a voluntary termination or reduction of the Revolving Commitments
pursuant to Section 2.12(b)(i), the Borrower shall notify the Administrative
Agent not later than 11:00 a.m. (New York City time) at least three Business
Days prior to the date of effectiveness of such termination or reduction. Each
such notice shall specify the termination or reduction date (which shall be a
Business Day) and the amount of any partial reduction, and may be given by
telephone or in writing (and, if given by telephone, shall promptly be confirmed
in writing). Each such notice shall be irrevocable, and the termination or
reduction of the Revolving Commitments specified therein shall become effective
on the date specified therein; provided that a notice of termination or
reduction of the Revolving Commitments under Section 2.12(b)(i) may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be rescinded by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Revolving Lenders of the
details thereof. Each voluntary reduction of the Revolving Commitments shall
reduce the Revolving Commitments of the Revolving Lenders in accordance with
their applicable Pro Rata Shares.
 
(g) Tranche A Term Loan Call Protection. In the event that on or prior to the
date that is six months after the Closing Date (i) all or any portion of the
Tranche A Term Borrowings are subject to a Repricing Event or (ii) a Lender is
required to assign any of its Tranche A Term Loans pursuant to Section 2.22 in
connection with such Repricing Event, then each Lender whose Tranche A Term
Loans are subject to such Repricing Event or which is required to assign any of
its Tranche A Term Loans pursuant to Section 2.22 in connection with such
Repricing Event shall be paid a fee equal to 1.00% of the aggregate principal
amount of such Lender’s Tranche A Term Loans subject to such Repricing Event or
such assignment; provided that such fee shall not apply if such Repricing Event
is in connection with (A) the occurrence of a Change of Control or (B) the
consummation of an Acquisition not permitted by this Agreement.
 
 
 

 
 
(h) Tranche B Term Loan Call Protection. In the event that (i) on or prior to
the date that is 12 months after the Closing Date, all or any portion of the
Tranche B Term Borrowings (A) are prepaid pursuant to Section 2.12(a)(i) (for
the avoidance of doubt, including on account of the requirements set forth in
Section 2.25) or 2.13(c) or (B) are subject to any amendment or other
modification of this Agreement that, directly or indirectly, reduces the
Weighted Average Yield of any Tranche B Term Loans, then each Lender whose
Tranche B Term Loans are so prepaid or subject to such amendment or
modification, or which is required to assign any of its Tranche B Term Loans
pursuant to Section 2.22 in connection with such amendment or modification,
shall be paid a fee equal to the Yield Maintenance Amount with respect to the
principal amount of such Lender’s Tranche B Term Loans so prepaid or subject to
such amendment or modification (or such assignment), and (ii) after the date
that is 12 months after the Closing Date and on or prior to the date that is 24
months after the Closing Date (A) all or any portion of the Tranche B Term
Borrowings are subject to a Repricing Event or (B) a Lender is required to
assign any of its Tranche B Term Loans pursuant to Section 2.22 in connection
with such Repricing Event, then each Lender whose Tranche B Term Loans are
subject to such Repricing Event or which is required to assign any of its
Tranche B Term Loans pursuant to Section 2.22 in connection with such Repricing
Event shall be paid a fee equal to 1.00% of the aggregate principal amount of
such Lender’s Tranche B Term Loans subject to such Repricing Event or such
assignment; provided that the fee set forth in clause (ii) of this
Section 2.12(d) shall not apply if such Repricing Event is in connection with
(A) the occurrence of a Change of Control or (B) the consummation of an
Acquisition not permitted by this Agreement; provided further that no fee shall
be due and payable under this Section 2.12(d) if such prepayment or amendment or
modification (or such assignment) or such Repricing Event occurs after the date
that is 24 months after the Closing Date.
 
2.13. Mandatory Prepayments/Commitment Reductions. Asset Sales. Not later than
the fifth Business Day following the date of receipt by the Borrower or any
Restricted Subsidiary of any Net Proceeds in respect of any Asset Sale, the
Borrower shall prepay the Term Borrowings in an aggregate amount equal to 100%
of such Net Proceeds; provided that the Borrower may, at least one Business Day
prior to the date of the required prepayment, deliver to the Administrative
Agent a certificate of an Authorized Officer of the Borrower to the effect that
the Borrower intends to cause such Net Proceeds (or a portion thereof specified
in such certificate) to be reinvested in non-current assets useful in the
business of the Borrower and its Restricted Subsidiaries or in Permitted
Acquisitions or other Acquisitions, in each case, within 365 days after the
receipt of such Net Proceeds, and certifying that, as of the date thereof, no
Event of Default has occurred and is continuing, in which case during such
period the Borrower shall not be required to make such prepayment to the extent
of the amount set forth in such certificate; provided further that any such Net
Proceeds that are not so reinvested by the end of such period (or within a
period of 270 days thereafter if by the end of such initial 365-day period the
Borrower or any of its Restricted Subsidiaries shall have entered into a binding
agreement with a third party to so reinvest such Net Proceeds) shall be applied
to prepay the Term Borrowings promptly upon the expiration of such period.
Notwithstanding the foregoing, the Borrower may use a portion of any Net
Proceeds in respect of any Asset Sale that would otherwise be required pursuant
to this Section 2.13(a) to be applied to prepay the Term Borrowings to prepay,
repurchase or redeem any Permitted Credit Agreement Refinancing Indebtedness or
any Permitted Incremental Equivalent Indebtedness that, in each case,
constitutes Permitted Pari Passu Secured Indebtedness but only to the extent
such Permitted Pari Passu Secured Indebtedness pursuant to the terms thereof is
required to be (or is required to be offered to the holders thereof to be)
prepaid, repurchased or redeemed as a result of such Asset Sale (with the amount
of the prepayment of the Term Borrowings that would otherwise have been required
pursuant to this Section 2.13(a) being reduced accordingly), provided that (i)
such portion shall not exceed the product of (A) the amount of such Net Proceeds
multiplied by (B) a fraction of which the numerator is the outstanding aggregate
principal amount of such Permitted Pari Passu Secured Indebtedness and the
denominator is the sum of the aggregate principal amount of such Permitted Pari
Passu Secured Indebtedness and all Term Borrowings, in each case at the time of
occurrence of such Asset Sale, and (ii) in the event the holders of such
Permitted Pari Passu Secured Indebtedness shall have declined such prepayment,
repurchase or redemption, the declined amount shall promptly (and in any event
within 10 Business Days after the date of rejection) be applied to prepay the
Term Borrowings.
 
 
 

 
 
(a) Insurance/Condemnation Events. Not later than the fifth Business Day
following the date of receipt by the Borrower or any Restricted Subsidiary, or
by the Collateral Agent as loss payee, of any Net Proceeds in respect of any
Insurance/Condemnation Event, the Borrower shall prepay the Term Borrowings in
an aggregate amount equal to 100% of such Net Proceeds; provided that the
Borrower may, at least one Business Day prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of an Authorized
Officer of the Borrower to the effect that the Borrower intends to cause such
Net Proceeds (or a portion thereof specified in such certificate) to be
reinvested in replacement assets (including through the repair, restoration or
replacement of the damaged, destroyed or condemned assets) or other non-current
assets useful in the business of the Borrower and its Restricted Subsidiaries or
in Permitted Acquisitions or other Acquisitions, in each case, within 365 days
after the receipt of such Net Proceeds, and certifying that, as of the date
thereof, no Event of Default has occurred and is continuing, in which case
during such period the Borrower shall not be required to make such prepayment to
the extent of the amount set forth in such certificate; provided further that
any such Net Proceeds that are not so reinvested by the end of such period (or
within a period of 270 days thereafter if by the end of such initial 365-day
period the Borrower or any of its Restricted Subsidiaries shall have entered
into a binding agreement with a third party to so reinvest such Net Proceeds)
shall be applied to prepay the Term Borrowings promptly upon the expiration of
such period. Notwithstanding the foregoing, the Borrower may use a portion of
any Net Proceeds in respect of any Insurance/Condemnation Event that would
otherwise be required pursuant to this Section 2.13(b) to be applied to prepay
the Term Borrowings to prepay, repurchase or redeem any Permitted Credit
Agreement Refinancing Indebtedness or any Permitted Incremental Equivalent
Indebtedness that, in each case, constitutes Permitted Pari Passu Secured
Indebtedness but only to the extent such Permitted Pari Passu Secured
Indebtedness pursuant to the terms thereof is required to be (or is required to
be offered to the holders thereof to be) prepaid, repurchased or redeemed as a
result of such Insurance/Condemnation Event (with the amount of the prepayment
of the Term Borrowings that would otherwise have been required pursuant to this
Section 2.13(b) being reduced accordingly), provided that (i) such portion shall
not exceed the product of (A) the amount of such Net Proceeds multiplied by (B)
a fraction of which the numerator is the outstanding aggregate principal amount
of such Permitted Pari Passu Secured Indebtedness and the denominator is the sum
of the aggregate principal amount of such Permitted Pari Passu Secured
Indebtedness and all Term Borrowings, in each case at the time of occurrence of
such Insurance/Condemnation Event, and (ii) in the event the holders of such
Permitted Pari Passu Secured Indebtedness shall have declined such prepayment,
repurchase or redemption, the declined amount shall promptly (and in any event
within 10 Business Days after the date of rejection) be applied to prepay the
Term Borrowings.
 
(b) Issuance of Debt. On the date of receipt by the Borrower or any Restricted
Subsidiary of any Net Proceeds from the incurrence of any Indebtedness (other
than any Indebtedness permitted to be incurred pursuant to Section 6.1), the
Borrower shall prepay the Term Borrowings in an aggregate amount equal to 100%
of such Net Proceeds.
 
 
 

 
 
(c) Escrow Cash Collateral. In the event that (i) on or prior to the date that
is three months after the Closing Date (the “Escrow Cash Collateral Outside
Date”), the Escrow Cash Collateral has not been released to the Borrower from
the Escrow Cash Collateral Account in accordance with the terms of the Escrow
Cash Collateral Control Agreement and Section 9.8(d)(ii) for the purpose of the
consummation of the Specified Acquisition and the other purposes permitted by
Section 2.5(c)(i), (ii) the Borrower determines, in its sole discretion, that
the Specified Acquisition will not be consummated on or prior to the Escrow Cash
Collateral Outside Date, (iii) the definitive acquisition agreement for the
Specified Acquisition, after the execution thereof, terminates at any time on or
prior to the Escrow Cash Collateral Outside Date, (iv) an Event of Default
pursuant to Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred on or prior to
the Escrow Cash Collateral Outside Date (the date of any event referred to in
clauses (i) through (iv) being referred to as the “Escrow Cash Collateral
Termination Date”) or (v) the Specified Acquisition is consummated and the
proceeds of the Tranche B Term Loans constituting Escrow Cash Collateral (prior
to giving effect to any release thereof) exceed an amount equal to (A) the
Acquisition Consideration paid in Cash to consummate the Specified Acquisition
plus (B) the customary fees and expenses paid in Cash in connection with the
Specified Acquisition, by more than $10,000,000, the Borrower shall (x) not
later than one Business Day after the Escrow Cash Collateral Termination Date,
if applicable, deliver written notice to the Administrative Agent of the
occurrence of the Escrow Cash Collateral Termination Date and (y) not later than
the fifth Business Day after the Escrow Cash Collateral Termination Date or, in
the case of clause (v) above, after the consummation of the Specified
Acquisition (and solely to the extent the Escrow Cash Collateral or, in the case
of clause (v) above, the applicable portion thereof has been released to the
Administrative Agent, on behalf of the Borrower, from the Escrow Cash Collateral
Account in accordance with the terms of the Escrow Cash Collateral Control
Agreement and Section 9.8(d)(ii), it being understood that any such release to
the Administrative Agent shall be deemed to be a prepayment by the Borrower in
accordance with this Section 2.13(d)) prepay the Tranche B Term Borrowings in an
aggregate amount equal to the Escrow Cash Amount or, in the case of clause (v)
above, in an aggregate amount equal to the portion of the Escrow Cash Amount in
excess of the amount of (I) the Acquisition Consideration paid in Cash to
consummate the Specified Acquisition plus (II) the customary fees and expenses
paid in Cash in connection with the Specified Acquisition.
 
(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2019), the Borrower shall, not later than the earlier of (x)
95 days after the end of such Fiscal Year and (y) five Business Days after the
delivery of the financial statements with respect to such Fiscal Year pursuant
to Section 5.1(a), prepay the Term Borrowings of each Class in an aggregate
principal amount equal to (i) the product of (A) the Applicable ECF Percentage
for such Fiscal Year multiplied by (B) the Consolidated Excess Cash Flow for
such Fiscal Year multiplied by (C) the percentage of the aggregate principal
amount of the Term Borrowings of all Classes outstanding as of the end of such
Fiscal Year represented by the Term Borrowings of such Class (but, in each case,
disregarding for purposes of determining such percentage any prepayments or
repurchases referred to in clause (ii) below) minus (ii) the sum of the
aggregate principal amount of the Term Borrowings of such Class voluntarily
prepaid by the Borrower pursuant to Section 2.12 or, to the extent of Cash
spent, repurchased by the Borrower pursuant to Section 10.6(i)(i), minus (iii)
the product of (A) the percentage of the aggregate principal amount of the Term
Borrowings of all Classes outstanding as of the end of such Fiscal Year
represented by the Term Borrowings of such Class (but, in each case,
disregarding for purposes of determining such percentage any prepayments or
repurchases referred to in clause (ii) above) multiplied by (B) the sum of
(x) the aggregate principal amount of any optional prepayments, repurchases or
redemptions of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness that, in each case, constitutes
Permitted Pari Passu Secured Indebtedness plus (y) the aggregate principal
amount of any optional prepayments of any Revolving Loans but solely to the
extent the Revolving Commitments are permanently reduced in connection therewith
(and solely to the extent of the amount of such permanent reduction and
excluding any reduction in connection with a refinancing thereof), in each case
under clauses (ii) and (iii) above, (I) to the extent such prepayments,
repurchases or redemptions have not been financed with the proceeds of
incurrences of Long-Term Indebtedness and (II) if such prepayments, repurchases
or redemptions occurred (1) during such Fiscal Year (to the extent not applied
to reduce any mandatory prepayment required under this Section 2.13(e) in
respect of any prior Fiscal Year pursuant to clause (2) below) or (2) at the
option of the Borrower, after the end of such Fiscal Year and prior to the time
that the mandatory prepayment required under this Section 2.13(e) in respect of
such Fiscal Year is due as provided above; provided that no prepayment shall be
required under this Section 2.13(e) unless the amount thereof would equal or
exceed $1,000,000.
 
 
 

 
 
(e) Reductions of Revolving Exposure. In the event and on each occasion that the
Total Utilization of Revolving Commitments exceeds the Total Revolving
Commitments, the Borrower shall prepay Revolving Borrowings (or, if no such
Loans or Borrowings are outstanding, deposit Cash Collateral in accordance with
Section 2.3(h)) in an aggregate amount equal to such excess.
 
(f) Notice and Certificate. At least one Business Day prior to any mandatory
prepayment or reduction pursuant to this Section 2.13, the Borrower (i) shall
notify the Administrative Agent in writing of such prepayment or reduction and
(ii) shall deliver to the Administrative Agent a certificate of an Authorized
Officer of the Borrower setting forth the calculation of the amount of the
applicable prepayment or reduction. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid (with such specification to be in accordance with
Section 2.14(b)), or the effective date and the amount of any such reduction, as
applicable, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the details thereof. Each mandatory prepayment of any
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares and shall be
subject to compliance with Section 2.17(c).
 
(g) Foreign Restrictions and Taxes. Notwithstanding any other provisions of this
Section 2.13 to the contrary, if the Borrower determines in good faith that (i)
any Net Proceeds in respect of any Asset Sale by, or any Insurance/Condemnation
Event affecting the assets of, a Restricted Subsidiary that is a CFC or a CFC
Holding Company, or any portion of Consolidated Excess Cash Flow attributable to
a Restricted Subsidiary that is a CFC or a CFC Holding Company, are prohibited,
restricted or delayed by applicable foreign law (including currency controls)
from being repatriated to the United States (and that, in view of the available
liquidity and working capital requirements of the Borrower and the Restricted
Subsidiaries that are not CFCs or CFC Holding Companies (as determined by the
Borrower in good faith, with such determination being permitted to disregard
availability under the Revolving Commitments (it being understood that the
Borrower shall not be required to make a Borrowing of Revolving Loans to make
any such mandatory prepayment required under Section 2.13(a), 2.13(b) or
2.13(e))), such repatriation is reasonably required in order to provide the
Borrower with the funds with which to make such prepayment as would otherwise be
required hereunder), then the amount thereof so affected will not be required to
be applied to prepay Term Borrowings as otherwise required under
Section 2.13(a), 2.13(b) or 2.13(e), as applicable, provided that (A) the
Borrower shall, and shall cause such CFC or CFC Holding Company to, use
commercially reasonable efforts to take actions reasonably required by the
applicable foreign law to permit such repatriation and (B) the Borrower shall
prepay Term Borrowings in accordance with such applicable Section in a principal
amount equal to such affected amount (or a portion thereof) at such time as (x)
the repatriation of such amount (or such portion thereof) becomes permitted
under applicable foreign law or (y) the Borrower determines in good faith that,
in view of the available liquidity and working capital requirements of the
Borrower and the Restricted Subsidiaries that are not CFCs or CFC Holding
Companies (taking into account the foregoing considerations), funds are
available in the United States to make such prepayment (or such portion
thereof), provided further that any such prepayment shall no longer be required
to be made with respect to any such amounts that, after the use of such
commercially reasonable efforts, have not been repatriated prior to the date
that is one year after the date the original prepayment was required to be made
under Section 2.13(a), 2.13(b) or 2.13(e), as applicable, or (ii) that
repatriation of any Net Proceeds in respect of any Asset Sale by, or any
Insurance/Condemnation Event affecting the assets of, a Restricted Subsidiary
that is a CFC or a CFC Holding Company, or any portion of Consolidated Excess
Cash Flow attributable to a Restricted Subsidiary that is a CFC or a CFC Holding
Company, would have a material adverse tax consequence (taking into account any
withholding tax, any Subpart F inclusion and any foreign tax credit or benefit
actually realized in connection with such repatriation) to the Borrower and the
Restricted Subsidiaries (and that, in view of the available liquidity and
working capital requirements of the Borrower and the Restricted Subsidiaries
that are not CFCs or CFC Holding Companies (as determined by the Borrower in
good faith, with such determination being permitted to disregard availability
under the Revolving Commitments (it being understood that the Borrower shall not
be required to make a Borrowing of Revolving Loans to make any such mandatory
prepayment required under Section 2.13(a), 2.13(b) or 2.13(e))), such
repatriation is reasonably required in order to provide the Borrower with the
funds with which to make such prepayment as would otherwise be required
hereunder), then the amount thereof so affected will not be required to be
applied to prepay Term Borrowings as otherwise required under Section 2.13(a),
2.13(b) or 2.13(e), as applicable, provided that the Borrower shall prepay Term
Borrowings in accordance with such applicable Section in a principal amount
equal to such affected amount (or a portion thereof) at such time as (A) the
repatriation of such amount (or such portion thereof) would no longer result in
a material adverse tax consequence or (B) the Borrower determines in good faith
that, in view of the available liquidity and working capital requirements of the
Borrower and the Restricted Subsidiaries that are not CFCs or CFC Holding
Companies (taking into account the foregoing considerations), funds are
available in the United States to make such prepayment (or such portion
thereof), provided further that any such prepayment shall no longer be required
to be made after the date that is one year after the date the original
prepayment was required to be made under Section 2.13(a), 2.13(b) or 2.13(e), as
applicable.
 
 
 

 
 
(h) Notwithstanding anything in this Section 2.13 to the contrary, in the event
and on each occasion that the Borrower or any other Credit Party would be
required by the terms of any Permitted Second Lien Indebtedness Documents or any
agreements or instruments governing or evidencing any other Permitted Junior
Lien Secured Indebtedness or any Subordinated Notes to repay or prepay, or to
make an offer to repay or prepay, any Permitted Second Lien Indebtedness or any
such other Indebtedness as a result of the receipt of any Cash proceeds by the
Borrower or any Restricted Subsidiary in connection with any sale, transfer or
other Disposition of any asset or any other mandatory prepayment event or
requirement (in each case, excluding any such repayment or prepayment, or any
such offer to repay or prepay, not in excess of any Declined Mandatory
Prepayment Retained Amount relating to such Disposition or such other mandatory
prepayment event or requirement), then, prior to the time at which the Borrower
or such other Credit Party would be required to make such repayment or
prepayment, or to make such offer, the Borrower shall prepay Term Borrowings in
an amount that would be needed to eliminate such requirement.
 
(i)                  Notwithstanding anything to the contrary in this Section
2.13, during the Default Period, no mandatory prepayments that would otherwise
be required to be made under Section 2.13(a), (b), (c) or (e) shall be required
to be made, except with respect to the portion (if any) of any New Proceeds or
Excess Cash Flow, as applicable, exceeding the amount required to effect the
Discharge of Super Senior Secured Obligations.
 
2.14. Application of Prepayments; Waivable Mandatory Prepayments.
 
Application of Voluntary Prepayments and Repurchases. Any voluntary prepayment
of Term Borrowings of any Class pursuant to Section 2.12(a) shall be applied to
reduce the subsequent Installments to be paid pursuant to Section 2.11 with
respect to Term Borrowings of such Class in the manner specified by the Borrower
in the notice of prepayment relating thereto (or, if no such manner is specified
in such notice, in direct order of maturity); provided that any prepayment of
Term Borrowings of any Class as contemplated by Section 2.25(b) shall be applied
to reduce the subsequent Installments to be paid pursuant to Section 2.11 with
respect to Term Borrowings of such Class in the manner specified in Section
2.25(c). Any repurchase of Term Loans of any Class as contemplated by Section
10.6(i) shall be applied to reduce the subsequent Installments to be paid
pursuant to Section 2.11 with respect to Term Borrowings of such Class in the
manner specified in Section 10.6(i).
 
(a) Application of Mandatory Prepayments. Any mandatory prepayment of Term
Borrowings pursuant to Section 2.13 shall (i) be allocated among the Classes of
Term Borrowings on a pro rata basis (in accordance with the aggregate principal
amount of outstanding Borrowings of each such Class), provided that (A) any
prepayment of Term Borrowings pursuant to Section 2.13(d) shall be allocated
solely to the Tranche B Term Borrowings, (B) any prepayment of Term Borrowings
pursuant to Section 2.13(e) shall be allocated to each Class of Term Borrowings
as set forth therein and (C) the amounts so allocable to Incremental Term Loans,
Extended/Modified Term Loans or Refinancing Term Loans of any Class may be
applied to other Term Borrowings as provided in the applicable Incremental
Facility Agreement, Extension/Modification Agreement or Refinancing Facility
Agreement, and (ii) be applied to reduce the subsequent Installments to be made
pursuant to Section 2.11 with respect to Term Borrowings of any Class, (x)
except in the case of any prepayment of Tranche B Term Borrowings pursuant to
Section 2.13(d), in the case of Tranche A Term Borrowings or Tranche B Term
Borrowings, in the manner specified by the Borrower in the notice of prepayment
relating thereto (or, if no such manner is specified in such notice, in direct
order of maturity), (y) in the case of any prepayment of Tranche B Term
Borrowings pursuant to Section 2.13(d), ratably to the remaining Installments to
be made pursuant to Section 2.11 with respect to the Tranche B Term Borrowings
and (z) in the case of Borrowings of any other Class, as provided in the
applicable Incremental Facility Agreement, Extension/Modification Agreement or
Refinancing Facility Agreement.
 
 
 

 
 
(b) Waivable Mandatory Prepayments. Notwithstanding anything herein to the
contrary, any Term Lender may elect, by notice to the Administrative Agent
(which may be given by telephone or in writing (and, if given by telephone,
shall promptly be confirmed in writing)) at least one Business Day (or such
shorter period as may be established by the Administrative Agent) prior to the
required prepayment date, to decline all or any portion of any mandatory
prepayment of its Term Loans pursuant to Section 2.13 (other than Section
2.13(c), 2.13(d) or 2.13(i)), in which case the aggregate amount of the
prepayment that would have been applied to prepay Term Loans but was so declined
shall be, first, applied by the Borrower on the required prepayment date to
prepay or offer to redeem any Permitted Second Lien Indebtedness, any Permitted
Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness to the extent required thereby and, second, to the
extent of the remainder thereof that is not so applied to prepay or redeem such
Indebtedness, shall be retained by the Borrower.
 
2.15. General Provisions Regarding Payments. All payments by the Borrower or any
other Credit Party of principal, interest (except with respect to interest
accruing as Incremental Interest payable on an Interest Payment Date), fees and
other amounts required to be made hereunder or under any other Credit Document
shall be made by wire transfer of same day funds in Dollars, without defense,
recoupment, set-off or counterclaim, free of any restriction or condition, to
the account of the Administrative Agent in the United States of America most
recently designated by it for such purpose and received by the Administrative
Agent not later than 2:00 p.m. (New York City time) on the date due for the
account of the Persons entitled thereto; provided that payments required to be
made directly to an Issuing Bank shall be so made and payments made pursuant to
Sections 2.17(c), 2.18, 2.19, 10.2 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any payment
received by it hereunder for the account of any other Person to the appropriate
recipient promptly following receipt thereof.
 
(a) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.
 
(b) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.
 
(c) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.
 
(d) Any payment hereunder by or on behalf of the Borrower to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 2:00 p.m. (New York City time) on the date due shall, unless the
Administrative Agent shall determine otherwise, be deemed to have been received,
for purposes of computing interest and fees hereunder (including for purposes of
determining the applicability of Section 2.9), on the Business Day immediately
following the date of receipt (or, if later, the Business Day immediately
following the date the funds received become available funds).
 
 
 

 
 
(e) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Section 8.1, all payments or proceeds
received by the Administrative Agent or the Collateral Agent in respect of any
of the Obligations, or from any sale of, collection from or other realization
upon all or any part of the Collateral, shall, subject to Sections 2.3(h) and
2.21(d)(iii) and the requirements of any applicable Permitted Intercreditor
Agreement, be applied in accordance with the application arrangements set forth
in Section 5.02 of the Pledge and Security Agreement.
 
(f) Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in its sole
discretion, but shall not be obligated to, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to pay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent (i) at any
time prior to the third Business Day following the date such amount is
distributed to it, the customary rate set by the Administrative Agent for the
correction of errors among banks and (ii) thereafter, the Base Rate.
 
2.16. Ratable Sharing. The Lenders hereby agree among themselves that if any
Lender shall, whether through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a portion of the aggregate amount of any principal, interest, fees
and amounts payable in respect of participations in Letters of Credit owing to
such Lender hereunder or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) resulting in such Lender receiving
payment of a greater proportion of the Aggregate Amounts Due to such Lender than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender in
writing of the receipt of such payment and (b) apply a portion of such payment
to purchase (for cash at face value) participations in the Aggregate Amounts Due
to the other Lenders so that all such payments of Aggregate Amounts Due shall be
shared by all the Lenders ratably in accordance with the Aggregate Amounts Due
to them; provided that, if all or part of such proportionately greater payment
received by any purchasing Lender is thereafter recovered from such Lender upon
the bankruptcy or reorganization of any Credit Party or otherwise, such purchase
shall be rescinded and the purchase price paid for such participation shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. Each Credit Party expressly consents to the foregoing
arrangements and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by such Credit Party to
such holder with respect thereto as fully as if such holder were owed the amount
of the participation held by such holder. The provisions of this Section 2.16
shall not be construed to apply to (i) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement, including the
application of funds arising from the existence of a Defaulting Lender or any
payment made by the Borrower pursuant to Section 2.10(d), 2.13(d) or 2.22 or any
Extension/Modification Agreement, Incremental Facility Agreement or Refinancing
Facility Agreement, (ii) any acceptance by any Lender of any Rollover
Indebtedness in accordance with Section 2.12(a)(iii), (iii) any payment obtained
by any Lender as consideration for the assignment of or sale of a participation
in Loans or other Obligations owing to it pursuant to and in accordance with the
express terms of this Agreement or (iv) any payment obtained by any Revolving
Lender or Issuing Bank pursuant to and in accordance with the last paragraph of
Section 5.02 of the Pledge and Security Agreement.
 
 
 

 
 
2.17. Making or Maintaining Eurodollar Rate Loans. Inability to Determine
Applicable Interest Rate.
 
(i) If prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing of any Class:
 
(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or
 
(B) the Administrative Agent is notified in writing by a Majority in Interest of
the Lenders of such Class that the Adjusted Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Eurodollar Rate Borrowing for such
Interest Period;
 
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable, whereupon,
(x) no Loans of such Class may be made as, or converted to, Eurodollar Rate
Loans until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, and
(y) any Funding Notice or Conversion/Continuation Notice given by the Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed rescinded by the Borrower. The Administrative Agent shall promptly
notify the Borrower and the Lenders when such circumstances no longer exist.
 
(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in Section 2.17(a)(i)(A) have arisen (including because the rate described in
clause (a) of the definition of “Adjusted Eurodollar Rate” is not available or
published on a current basis) and such circumstances are unlikely to be
temporary or (y) the circumstances set forth in Section 2.17(a)(i)(A) have not
arisen but the supervisor for the administrator of the rate described in clause
(a) of the definition of “Adjusted Eurodollar Rate” or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the rate described in clause (a) of the
definition of “Adjusted Eurodollar Rate” no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Adjusted Eurodollar
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans denominated in Dollars in
the United States at such time, and the Administrative Agent and the Borrower
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate); provided that if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement. Such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date a copy of such amendment is provided to the Lenders, a written
notice from the Requisite Lenders stating that the Requisite Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this paragraph (but, in the case of the circumstances described
in clause (y) above, only to the extent the rate described in clause (a) of the
definition of “Adjusted Eurodollar Rate” for such Interest Period is not
available or published at such time on a current basis), (1) no Loans of any
Class may be made as, or converted to, Eurodollar Rate Loans and (2) any Funding
Notice or Conversion/Continuation Notice given by the Borrower requesting the
making of, or conversion to or continuation of, any Eurodollar Rate Borrowing
shall be deemed rescinded by the Borrower.
 
 
 

 
 
(g) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
after the Closing Date become unlawful as a result of compliance by such Lender
in good faith with any law (or would conflict with any treaty, rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) the Requisite Lenders shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto) that the making, maintaining, converting to or continuation
of their Eurodollar Rate Loans has become impracticable as a result of
contingencies occurring after the Closing Date that materially and adversely
affect the London interbank market or the position of the Lenders in that
market, then, if such Lender or Lenders shall have provided notice thereof to
the Administrative Agent and the Borrower, such Lender or each of such Lenders,
as the case may be, shall be an “Affected Lender”. If the Administrative Agent
and the Borrower receive a notice from (A) any Lender pursuant to clause (i) of
the preceding sentence or (B) a notice from Lenders constituting Requisite
Lenders pursuant to clause (ii) of the preceding sentence, then (1) the
obligation of the Lenders (or, in the case of any notice pursuant to clause (i)
of the preceding sentence, of the applicable Lender) to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by each applicable Affected Lender, (2) to the extent such
determination by any Affected Lender relates to a Eurodollar Rate Loan then
being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender) shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender’s)
obligations to maintain Eurodollar Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and (4)
the Affected Loans shall automatically convert into Base Rate Loans on the date
of such termination. Notwithstanding the foregoing, to the extent any such
determination by an Affected Lender relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
Section 2.17(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written notice (or telephonic notice promptly
confirmed by written notice) thereof to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Each Affected Lender shall
promptly notify the Administrative Agent and the Borrower when the circumstances
that led to its notice pursuant to this Section 2.17(b) no longer exist.
 
 
 

 
 
(h) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice (or any telephonic request for a
borrowing) given by the Borrower (other than as a result of a failure by such
Lender to make such Loan in accordance with its obligations hereunder), whether
or not such notice may be rescinded in accordance with the terms hereof, (ii) a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in any Conversion/Continuation Notice (or a telephonic
request given for any conversion or continuation) given by the Borrower, whether
or not such notice may be rescinded in accordance with the terms hereof,
(iii) any payment of any principal of any Eurodollar Rate Loan occurs on a day
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (iv) the conversion of any Eurodollar Rate
Loan occurs on a day other than on the last day of an Interest Period applicable
thereto, (v) any Eurodollar Rate Loan is assigned other than on the last day of
an Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.22 or (vi) a prepayment of any Eurodollar Rate Loan does
not occur on a date specified therefor in any notice of prepayment given by the
Borrower, whether or not such notice may be rescinded in accordance with the
terms hereof, the Borrower shall compensate each Lender for all losses, costs,
expenses and liabilities that such Lender may sustain, including any loss
incurred from obtaining, liquidating or employing losses from third parties, but
excluding any loss of margin or any interest rate “floor”, for the period
following any such payment, assignment or conversion or any such failure to
borrow, pay, prepay, convert or continue. To request compensation under this
Section 2.17(c), a Lender shall deliver to the Borrower a certificate setting
forth in reasonable detail the basis and calculation of any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.17(c), which
certificate shall be conclusive and binding absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof.
 
(i) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of any Affiliate of such Lender.
 
(j) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.17 and
under Section 2.18.
 
 
 

 
 
2.18. Increased Costs; Capital Adequacy and Liquidity. Increased Costs
Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate)
or any Issuing Bank;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loan made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, from time to time upon request of such Lender, Issuing Bank
or other Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.
 
(k) Capital and Liquidity Requirements. If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has had or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time upon request of such Lender or Issuing Bank the Borrower will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
 
(l) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
Section 2.18(a) or 2.18(b) and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender or Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.
 
 
 

 
 
(m) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.18 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.18 for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 120-day period referred to above shall be extended to include the
period of retroactive effect thereof).
 
(n) Certain Limitations. Notwithstanding any other provision of this Section to
the contrary, no Lender or Issuing Bank shall request, or be entitled to
receive, any compensation pursuant to this Section unless it shall be the
general policy or practice of such Lender or Issuing Bank to seek compensation
in similar circumstances under comparable provisions of other credit agreements,
if any.
 
2.19. Taxes; Withholding, Etc. Issuing Bank. For purposes of this Section 2.19,
the term “Lender” includes any Issuing Bank.
 
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b) Payment of Other Taxes by the Credit Parties. Each Credit Party shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
 
(c) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.19) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf (including in its capacity as the
Collateral Agent) or on behalf of a Lender, shall be conclusive absent manifest
error.
 
 
 

 
 
(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set-off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.19(e).
 
(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.19, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(f) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(i) Without limiting the generality of the foregoing:
 
(A) Any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding tax.
 
 
 

 
 
(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, US federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
(2) executed originals of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit O-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “US Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable; or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a US Tax Compliance Certificate substantially in the form of
Exhibit O-4 on behalf of each such direct and indirect partner.
 
(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
 
 

 
 
(D) If a payment made to a Lender under any Credit Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of this Section 2.19, applicable law includes FATCA.
 
(ii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.19(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.19(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.19(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.19(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(h) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
 
2.20. Obligation to Mitigate. If any Lender becomes an Affected Lender or
requests compensation under Section 2.18, or if the Borrower is required to pay
any Indemnified Taxes or additional amount to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.19, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the judgment of such Lender, such
designation or assignment and delegation (a) would cause such Lender to cease to
be an Affected Lender or would eliminate or reduce amounts payable pursuant to
Section 2.18 or 2.19, as the case may be, in the future and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
 
 
 

 
 
2.21. Defaulting Lenders. Defaulting Lender Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:
 
(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent or the Collateral Agent under the Credit Documents; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Bank hereunder; third, to Cash Collateralize each Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.21(d); fourth, as the Borrower may request (so long as no Default or
Event of Default shall have occurred and be continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize each Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.21(d); sixth, to the payment of any amounts owing to the Lenders, any Issuing
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default shall have occurred and be continuing, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its applicable Pro Rata Share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and reimbursement or
participation obligations with respect to Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or reimbursement or participation obligations with respect to
Letters of Credit owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letters of Credit are held by the
Lenders pro rata in accordance with the applicable Commitments without giving
effect to Section 2.21(a)(iii). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.21(a)(i) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
 
(ii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.10(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); provided that such Defaulting Lender shall be entitled to receive fees
pursuant to Section 2.10(a)(ii) for any period during which that Lender is a
Defaulting Lender only to extent allocable to its Pro Rata Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.21(d).
 
 
 

 
 
(A) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iii)
below, (y) pay to each Issuing Bank the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
 
(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
applicable Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 3.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(iv) Cash Collateral. If the reallocation described in Section 2.21(a)(iii)
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposures in accordance with
Section 2.21(d).
 
(v) Participation as Requisite Lender. The Commitments and Loans of such
Defaulting Lender shall not be included in determining whether the Requisite
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Credit Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.5); provided that
any amendment, waiver or other modification that under clauses (i), (ii), (iii),
(iv), (v) or (vi) of Section 10.5(b) requires the consent of all Lenders
affected thereby shall require the consent of such Defaulting Lender in
accordance with the terms thereof.
 
(i) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Revolving Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Revolving Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans and unfunded participations in
Letters of Credit of the other Revolving Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit to be held by
the Revolving Lenders in accordance with their respective applicable Pro Rata
Shares (without giving effect to Section 2.21(a)(iii)), whereupon such Revolving
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Revolving Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from a Revolving Lender’s having been a Defaulting Lender.
 
 
 

 
 
(j) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any existing Letters of
Credit as well as the new, extended, renewed or increased Letter of Credit has
been or will be fully allocated among the Non-Defaulting Lenders in a manner
consistent with Section 2.21(a)(iii) and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with Section
2.21(d).
 
(k) Cash Collateral for Letters of Credit. (i) Any Cash Collateral provided by
any Defaulting Lender pursuant to Section 2.21(a)(i) shall be held by the
Administrative Agent as Cash Collateral securing such Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit, and each
Defaulting Lender hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for such obligations. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over any deposit account containing any such Cash Collateral.
 
(i) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize in accordance with Section 2.3(h) each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iii) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the amount of Fronting Exposure with respect
to such Defaulting Lender.
 
(ii) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Cash Collateral provided under this Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
 
2.22. Replacement of Lenders. If (a) any Lender has become an Affected Lender,
(b) any Lender requests compensation under Section 2.18, (c) the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
(d) any Lender becomes and continues to be a Defaulting Lender or a Disqualified
Institution or (e) any Lender fails to consent to a proposed waiver, amendment
or other modification of any Credit Document, or to any departure of any Credit
Party therefrom, that under Section 10.5 requires the consent of all the Lenders
(or all the affected Lenders or all the Lenders or all the affected Lenders of
the affected Class) and with respect to which the Requisite Lenders (or, in
circumstances where Section 10.5(d) does not require the consent of the
Requisite Lenders, a Majority in Interest of the Lenders of the affected Class)
shall have granted their consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.6, including the consent
requirements set forth therein), all its interests, rights and obligations under
this Agreement and the other Credit Documents (other than existing rights to
payment under Sections 2.17(c), 2.18 and 2.19) (or, in the case of any such
assignment and delegation resulting from a failure to provide a consent, all
such interests, rights and obligations under this Agreement and the other Credit
Documents as a Lender of an applicable Class) to an Eligible Assignee that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that (i) the Borrower shall have caused to
be paid to the Administrative Agent the registration and processing fee referred
to in Section 10.6(d), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and, if applicable,
participations in drawings under Letters of Credit, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including any
amounts under Section 2.17(c)) and any prepayment fee under Section 2.12(c) or
2.12(d) (if applicable, in each case only to the extent such amounts relate to
its interest as a Lender of an applicable Class) from the assignee (in the case
of such principal and accrued interest and fees) or the Borrower (in the case of
all other amounts), (iii) such assignment and delegation does not conflict with
applicable law, (iv) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments thereafter and (v) in the case of any such assignment
and delegation resulting from the failure to provide a consent, the assignee
shall have given such consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this Section 2.22 may be
effected pursuant to an Assignment Agreement executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
 
 
 

 
 
2.23. Incremental Facilities. The Borrower may on one or more occasions, by
written notice to the Administrative Agent, request (i) during the Revolving
Commitment Period, the establishment of Incremental Revolving Commitments and/or
(ii) the establishment of Incremental Term Loan Commitments, provided that the
aggregate amount of all the Incremental Commitments established hereunder on any
date shall not exceed the Incremental Amount as of such date. Each such notice
shall specify (A) the date on which the Borrower proposes that the Incremental
Revolving Commitments or the Incremental Term Loan Commitments, as applicable,
shall be effective, which shall be a date not less than five Business Days (or
such shorter period as may be agreed to by the Administrative Agent) after the
date on which such notice is delivered to the Administrative Agent and (B) the
amount of the Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable, being requested (it being agreed that (x) any Lender
approached to provide any Incremental Commitment may elect or decline, in its
sole discretion, to provide such Incremental Commitment and (y) any Person that
the Borrower proposes to become an Incremental Lender, if such Person is not
then a Lender, must be an Eligible Assignee and must be approved by the
Administrative Agent and, in the case of any proposed Incremental Revolving
Lender, each Issuing Bank) (such approvals not to be unreasonably withheld,
conditioned or delayed). Notwithstanding anything to the contrary herein, no
Incremental Commitment may be established during the Default Period.
 
 
 

 
 
(a) The terms and conditions of any Incremental Revolving Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to those of the Revolving Commitments and Revolving Loans and other
extensions of credit made thereunder, and shall be treated as a single Class
with such Revolving Commitments and Revolving Loans; provided that, if the
Borrower determines to increase the interest rate or fees payable in respect of
Incremental Revolving Commitments or Revolving Loans and other extensions of
credit made thereunder, such increase shall be permitted if the interest rate or
fees payable in respect of the other Revolving Commitments or Revolving Loans
and other extensions of credit made thereunder, as applicable, shall be
increased to equal such interest rate or fees payable in respect of such
Incremental Revolving Commitments or Revolving Loans and other extensions of
credit made thereunder, as the case may be. The terms and conditions of any
Incremental Term Loan Commitments and the Incremental Term Loans to be made
thereunder shall be as set forth in the applicable Incremental Facility
Agreement; provided that (i) (A) no Incremental Term Loan Maturity Date in
respect of any Incremental Tranche A Term Loans shall be earlier than the latest
Maturity Date in respect of any other TLA Term Loans in effect on the date of
incurrence of such Incremental Tranche A Term Loans and (B) no Incremental Term
Loan Maturity Date in respect of any Incremental Term Loans (other than
Incremental Tranche A Term Loans) shall be earlier than the latest Maturity Date
in effect on the date of incurrence of such Incremental Term Loans, (ii) (A) the
weighted average life to maturity of any Incremental Tranche A Term Loans shall
be no shorter than the longest remaining weighted average life to maturity of
any other Class of TLA Term Loans outstanding on the date of incurrence of such
Incremental Tranche A Term Loans (and, for purposes of determining the weighted
average life to maturity of any such other Class of Term Loans, the effects of
any prepayments made prior to the date of the determination shall be
disregarded) and (B) the weighted average life to maturity of any Incremental
Term Loans (other than Incremental Tranche A Term Loans) shall be no shorter
than the longest remaining weighted average life to maturity of any other Class
of Term Loans outstanding on the date of incurrence of such Incremental Term
Loans (and, for purposes of determining the weighted average life to maturity of
any such other Class of Term Loans, the effects of any prepayments made prior to
the date of the determination shall be disregarded), it being understood that,
subject to this clause (ii), the amortization schedule applicable to (and the
effect thereon of any prepayments of) any Incremental Term Loans shall be
determined by the Borrower and the applicable Incremental Lenders, (iii) the
Weighted Average Yield, determined as of the date of incurrence of such
Incremental Term Loans, shall not be greater than (A) in the case of any
Incremental Tranche A Term Loans, the Weighted Average Yield with respect to the
Tranche A Term Loans and (B) in the case of any Incremental Term Loans (other
than Incremental Tranche A Term Loans), the Weighted Average Yield with respect
to the Tranche B Term Loans, in each case determined as of such date (giving
effect to any amendments to the Weighted Average Yield on the Tranche A Term
Loans or Tranche B Term Loans, as applicable, that became effective subsequent
to the Closing Date but prior to such date, but excluding the effect of any
increase in interest margins with respect thereto pursuant to this clause
(iii)), plus 0.50% per annum unless the Applicable Rate (together with, as
provided in the proviso below, the Adjusted Eurodollar Rate and Base Rate
floors) with respect to the Tranche A Term Loans or Tranche B Term Loans, as
applicable, is increased, or fees to Lenders then holding the Tranche A Term
Loans or Tranche B Term Loans, as applicable, are paid, so as to cause (x) the
Weighted Average Yield with respect to the Tranche A Term Loans to equal the
Weighted Average Yield with respect to such Incremental Tranche A Term Loans
minus 0.50% or (y) the Weighted Average Yield with respect to the Tranche B Term
Loans to equal the Weighted Average Yield with respect to such Incremental Term
Loans (other than Incremental Tranche A Term Loans) minus 0.50%, as applicable,
provided that any increase in the effective Weighted Average Yield with respect
to the Tranche A Term Loans or the Tranche B Term Loans, as the case may be, due
to the application of an Adjusted Eurodollar Rate or Base Rate floor to any
Incremental Term Loans shall be effected solely through an increase in the
Adjusted Eurodollar Rate or Base Rate floor applicable to the Tranche A Term
Loans or the Tranche B Term Loans, as the case may be, and only to the extent an
increase in such floor with respect to the Tranche A Term Loans or the Tranche B
Term Loans, as the case may be, would cause an increase in the interest rate
then in effect with respect thereto, (iv) Incremental Term Loans may participate
in any mandatory prepayments on a pro rata basis (or on a basis that is less
than pro rata) with the other Term Loans, but may not provide for mandatory
prepayment requirements that are more favorable than those applicable to the
other Term Loans, (v) any Incremental Commitments and any Loans thereunder shall
rank pari passu in right of payment, and shall be secured by the Collateral on
an equal and ratable basis, with the other Commitments and Loans, and shall be
extensions of credit to the Borrower that are Guaranteed only by the Credit
Parties and (vi) except for the terms referred to above and subject to Section
2.23(c), to the extent the terms of any Incremental Term Loans (other than
interest rates (whether fixed or floating), interest margins, benchmark rate
floors, fees, original issue discounts and prepayment terms (including “no call”
terms and other restrictions thereon) and premiums) are not consistent with (A)
in the case of any Incremental Tranche A Term Loans, those of the Tranche A Term
Loans and (B) in the case of any Incremental Term Loans (other than Incremental
Tranche A Term Loans), those of the Tranche B Term Loans, in each case, as in
effect on the date of incurrence of such Incremental Term Loans, such
differences shall be reasonably acceptable to the Administrative Agent (except
for terms benefitting the Incremental Term Lenders (x) where this Agreement is
amended to include such beneficial terms for the benefit of all Lenders (or, in
the case of any Incremental Tranche A Term Loans, all Lenders holding TLA Term
Loans or Revolving Commitments) or (y) applicable only to periods after the
latest Maturity Date in effect as of the date of incurrence of such Incremental
Term Loans). In the event any Incremental Term Loans have the same terms as any
existing Class of Term Loans then outstanding or any Extended/Modified Term
Loans or Refinancing Term Loans then substantially concurrently established (in
each case, disregarding any differences in original issue discount or upfront
fees if not affecting the fungibility thereof for US federal income tax
purposes), such Incremental Term Loans may, at the election of the Borrower, be
treated as a single Class with such outstanding Term Loans or such
Extended/Modified Term Loans or Refinancing Term Loans, and the scheduled
Installments set forth in Section 2.11 with respect to any such Class of Term
Loans may be increased to reflect scheduled amortization of such Incremental
Term Loans.
 
 
 

 
 
(b) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) on the date of effectiveness thereof, both immediately prior to and
immediately after giving Pro Forma Effect to such Incremental Commitments (and
assuming that the full amount of such Incremental Commitments shall have been
funded as Loans on such date), and the use of proceeds thereof, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and the representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects, and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date; provided that, in the
case of Incremental Term Loan Commitments established to finance, in whole or in
part, a Limited Conditionality Transaction, the conditions set forth in this
clause (i) may be tested in accordance with Section 1.5 to the extent agreed by
the Borrower and the Incremental Lenders providing such Incremental Term Loan
Commitments, all as set forth in the applicable Incremental Facility Agreement,
(ii) the Administrative Agent shall have received a certificate, dated the date
of effectiveness thereof and signed by an Authorized Officer of the Borrower,
confirming compliance with the conditions set forth in clause (i) above and, if
such Incremental Term Loan Commitments or any portion thereof are being
established in reliance on clause (b) of the definition of the term “Incremental
Amount”, setting forth a reasonably detailed calculation of the Incremental
Amount under such clause, (iii) the Borrower shall make any payments required to
be made pursuant to Section 2.17(c) in connection with such Incremental
Commitments and the related transactions under this Section 2.23 and (iv) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested
(consistent in all material respects with the documents delivered under
Section 3.1 on the Closing Date) by the Administrative Agent in connection with
any such transaction. Each Incremental Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.23,
including any amendments necessary to treat the applicable Incremental Term Loan
Commitments and Incremental Term Loans as a new Class of Commitments and Loans
hereunder (including for purposes of prepayments and voting (it being agreed
that such new Class of Commitments and Loans may be included in the definitions
of “Majority in Interest”, “Pro Rata Share”, “Requisite Lenders” and, as
applicable, “Requisite Tranche A/Revolving Lenders” and may be afforded class
voting rights requiring the consent of Lenders under such Class in addition to
any other consent of Lenders that might otherwise be required under Section
10.5) and to enable such new Class of Commitments and Loans to be extended under
Section 2.24 or refinanced under Section 2.25).
 
 
 

 
 
(c) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) in the case of an Incremental Term Loan Commitment, such Incremental
Lender shall be deemed to be a “Lender” (and a Lender in respect of Commitments
and Loans of the applicable Class) hereunder, and henceforth shall be entitled
to all the rights of, and benefits accruing to, Lenders (or Lenders in respect
of Commitments and Loans of the applicable Class) hereunder and shall be bound
by all agreements, acknowledgements and other obligations of Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and under
the other Credit Documents, and (ii) in the case of any Incremental Revolving
Commitment, (A) such Incremental Revolving Commitment shall constitute (or, in
the event such Incremental Lender already has a Revolving Commitment, shall
increase) the Revolving Commitment of such Incremental Lender and (B) the Total
Revolving Commitments shall be increased by the amount of such Incremental
Revolving Commitment, in each case, subject to further increase or reduction
from time to time as set forth in the definition of the term “Revolving
Commitment”. For the avoidance of doubt, upon the effectiveness of any
Incremental Revolving Commitment, the Revolving Exposure of the Incremental
Revolving Lender holding such Commitment, and the Pro Rata Shares of all the
Revolving Lenders, shall automatically be adjusted to give effect thereto.
 
(d) On the date of effectiveness of any Incremental Revolving Commitments:
 
(i) the aggregate principal amount of the Revolving Loans (the “Existing
Revolving Borrowings”) outstanding immediately prior to the effectiveness of
such Incremental Revolving Commitments shall be deemed to be repaid,
 
(ii) each Incremental Revolving Lender shall pay to the Administrative Agent in
same day funds an amount equal to the difference, if positive, between:
 
(A) the product of (1) such Lender’s Pro Rata Share of the applicable Class
(calculated after giving effect to such effectiveness) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings (as hereinafter defined)
and
 
(B) the product of (x) such Lender’s Pro Rata Share of the applicable Class
(calculated without giving effect to such effectiveness) multiplied by (y) the
aggregate principal amount of the Existing Revolving Borrowings,
 
(iii) after the Administrative Agent receives the funds specified in clause (ii)
above, the Administrative Agent shall pay to each Revolving Lender the portion
of such funds that is equal to the difference, if positive, between:
 
(A) the product of (1) such Lender’s Pro Rata Share of the applicable Class
(calculated without giving effect to such effectiveness) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings, and
 
(B) the product of (1) such Lender’s Pro Rata Share of the applicable Class
(calculated after giving effect to such effectiveness) multiplied by (2) the
aggregate amount of the Resulting Revolving Borrowings,
 
 
 

 
 
(iv) after the effectiveness of such Incremental Revolving Commitments, the
Borrower shall be deemed to have made new Revolving Borrowings (the “Resulting
Revolving Borrowings”) in an aggregate amount equal to the aggregate amount of
the Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in a Funding Notice delivered to the Administrative Agent in
accordance with Section 2.2 (and the Borrower shall deliver such Funding
Notice),
 
(v) each Revolving Lender shall be deemed to hold its applicable Pro Rata Share
of each Resulting Revolving Borrowing (calculated after giving effect to such
effectiveness), and
 
(vi) the Borrower shall pay each Revolving Lender any and all accrued but unpaid
interest on its Loans comprising the Existing Revolving Borrowings.
 
The deemed payments of the Existing Revolving Borrowings made pursuant to clause
(i) above shall be subject to compensation by the Borrower pursuant to the
provisions of Section 2.17(c) if the date of the effectiveness of such
Incremental Revolving Commitments occurs other than on the last day of the
Interest Period relating thereto.
 
(e) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Incremental Term Lender holding an
Incremental Term Loan Commitment of any Class shall make a loan to the Borrower
in an amount equal to such Incremental Term Loan Commitment on the date
specified in such Incremental Facility Agreement.
 
(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in Section
2.23(a) and of the effectiveness of any Incremental Commitments, in each case
advising the Lenders of the details thereof and, in the case of effectiveness of
any Incremental Revolving Commitments, of the Pro Rata Shares of the Revolving
Lenders after giving effect thereto and of the assignments required to be made
pursuant to Section 2.23(e).
 
2.24. Extension/Modification Offers. The Borrower may on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension/Modification Offer”) to all the Lenders of any Class (each Class
subject to such an Extension/Modification Offer being referred to as an
“Extension/Modification Request Class”), on the same terms and conditions, and
on a pro rata basis, to each Lender within any Extension/Modification Request
Class, to make one or more Extension/Modification Permitted Amendments pursuant
to procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Extension/Modification Permitted Amendment and (ii)
the date on which such Extension/Modification Permitted Amendment is requested
to become effective (which shall not be less than five Business Days or more
than 60 Business Days after the date of such notice, unless otherwise agreed to
by the Administrative Agent). Extension/Modification Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Extension/Modification Request Class that accept the applicable
Extension/Modification Offer (such Lenders, the “Extending/Modifying Lenders”)
and, in the case of any Extending/Modifying Lender, only with respect to such
Lender’s Loans and Commitments of such Extension/Modification Request Class as
to which such Lender’s acceptance has been made. Any Extended/Modified Loans or
Extended/Modified Commitments shall constitute a separate Class of Loans or
Commitments from the Extension/Modification Request Class from which they were
converted and, in the event any Extended/Modified Term Loans have the same terms
as any existing Class of Term Loans then outstanding or any Incremental Term
Loans or Refinancing Term Loans then substantially concurrently established (in
each case, disregarding any differences in original issue discount or upfront
fees if not affecting the fungibility thereof for US federal income tax
purposes), such Extended/Modified Term Loans may, at the election of the
Borrower, be treated as a single Class with such outstanding Term Loans or such
Incremental Term Loans or Refinancing Term Loans, and the scheduled Installments
set forth in Section 2.11 with respect to any such Class of Term Loans may be
increased to reflect scheduled amortization of such Extended/Modified Term
Loans. The Extension/Modification Offer shall not be required to be in any
minimum amount or any minimum increment, provided that the Borrower may, at its
option and subject to its right to waive any such condition in its sole
discretion, specify as a condition to the effectiveness of any
Extension/Modification Permitted Amendment that a minimum amount, as specified
in the Extension/Modification Offer, of Loans and Commitments of the
Extension/Modification Request Class consent thereto. The Borrower may amend,
revoke or replace any Extension/Modification Offer at any time prior to the
effectiveness of the applicable Extension/Modification Agreement. In connection
with any Extension/Modification Offer, the Borrower shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.24.
Notwithstanding anything to the contrary herein, no Extension/Modification Offer
may be made during the Default Period.
 
 
 

 
 
(a) An Extension/Modification Permitted Amendment shall be effected pursuant to
an Extension/Modification Agreement executed and delivered by the Borrower, each
applicable Extending/Modifying Lender and the Administrative Agent; provided
that no Extension/Modification Permitted Amendment shall become effective unless
the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested
(consistent in all material respects with the documents delivered under Section
3.1 on the Closing Date) by the Administrative Agent in connection therewith.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension/Modification Agreement. Each
Extension/Modification Agreement may, without the consent of any Lender other
than the applicable Extending/Modifying Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.24, including (i) a reduction to the scheduled Installments set
forth in Section 2.11 with respect to Loans of the Extension/Modification
Request Class to reflect the treatment of the Extended/Modified Loans as a new
Class of Loans (it being understood that the amount of any scheduled
amortization payable to any non-Extending/Modifying Lender with respect to its
Loans of the Extension/Modification Request Class shall not be reduced as a
result thereof) and (ii) any amendments necessary to treat the applicable Loans
and/or Commitments of the Extending/Modifying Lenders as a new “Class” of loans
and/or commitments hereunder (including for purposes of prepayments and voting)
(it being agreed that such new Class of Loans may be included in the definitions
of “Majority in Interest”, “Pro Rata Share”, “Requisite Lenders” and, as
applicable, “Requisite Tranche A/Revolving Lenders” and may be afforded class
voting rights requiring the consent of Lenders under such Class in addition to
any other consent of Lenders that might otherwise be required under Section
10.5); provided that, in the case of any Extension/Modification Offer relating
to Revolving Commitments or Revolving Loans, (A) the borrowing and repayment
(except for repayments required upon the maturity, repayments made in connection
with any Refinancing Facility Agreement and repayments made in connection with a
permanent repayment and termination of the applicable Commitments) of Loans
under the Commitments of such new Class and the remaining Revolving Commitments
shall be made on a ratable basis as between the Commitments of such new Class
and the remaining Revolving Commitments, (B) the allocation of the participation
exposure with respect to any then-existing or subsequently issued Letter of
Credit as between the Commitments of such new Class and the remaining Revolving
Commitments shall be made on a ratable basis as between the Commitments of such
new Class and the remaining Revolving Commitments (and the applicable
Extension/Modification Agreement shall contain reallocation and cash
collateralization provisions, in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower, with respect to Letters of Credit
outstanding on the Revolving Maturity Date) and (C) the Revolving Commitment
Period and the Revolving Maturity Date, as such terms are used in reference to
Letters of Credit of any Issuing Bank, may not be extended without the prior
written consent of such Issuing Bank.
 
 
 

 
 
2.25. Refinancing Facilities. The Borrower may, on one or more occasions, by
written notice to the Administrative Agent, request the establishment hereunder
of (i) one or more additional Classes of revolving commitments (the “Refinancing
Revolving Commitments”) pursuant to which each Person providing such a
commitment (a “Refinancing Revolving Lender”) will make revolving loans to the
Borrower (“Refinancing Revolving Loans”) and, if applicable under such Class,
acquire participations in the Letters of Credit and all the then existing
Revolving Commitments will be refinanced in full or (ii) one or more additional
Classes of term loan commitments (the “Refinancing Term Loan Commitments”)
pursuant to which each Person providing such a commitment (a “Refinancing Term
Lender”) will make term loans to the Borrower (the “Refinancing Term Loans”).
Each such notice shall specify (A) the date on which the Borrower proposes that
the Refinancing Commitments shall be effective, which shall be a date not less
than five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, (B) the amount of the Refinancing Commitments requested to
be established and (C) the identity of each Person proposed to become a
Refinancing Lender in connection therewith (it being agreed that (x) any Lender
approached to provide any Refinancing Commitment may elect or decline, in its
sole discretion, to provide such Refinancing Commitment and (y) any Person that
the Borrower proposes to be a Refinancing Lender, if such Person is not then a
Lender, must be an Eligible Assignee and must be approved by the Administrative
Agent and, in the case of any proposed Refinancing Revolving Lender if such
Lender is to acquire participations in the Letters of Credit, each Issuing Bank
(such approvals not to be unreasonably withheld, conditioned or delayed)).
Notwithstanding anything to the contrary herein, no Refinancing Commitments or
Refinancing Loans may be established or made during the Default Period.
 
(a) The terms and conditions of any Refinancing Commitments and the Refinancing
Loans to be made thereunder shall be as determined by the Borrower and the
applicable Refinancing Lenders and set forth in the applicable Refinancing
Facility Agreement; provided that an Issuing Bank shall not be required to
issue, amend or extend any Letter of Credit under any Refinancing Revolving
Commitments unless such Issuing Bank shall have consented to act in such
capacity under such Refinancing Revolving Commitments; provided further that (i)
the stated termination date applicable to the Refinancing Commitments and the
Refinancing Term Loan Maturity Date of any Class shall not be earlier than the
Maturity Date of the Class of Commitments or Loans being refinanced, (ii) in the
case of any Refinancing Term Loans, the weighted average life to maturity of
such Refinancing Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Class of Term Loans being refinanced (and, for
purposes of determining the weighted average life to maturity of such Class of
Term Loans being refinanced, the effects of any prepayments made prior to the
date of the determination shall be disregarded), it being understood that,
subject to this clause (ii), the amortization schedule applicable to (and the
effect thereon of any prepayments of) any Refinancing Term Loans shall be
determined by the Borrower and the applicable Refinancing Lenders, (iii) in the
case of any partial refinancing of the Tranche B Term Loans, the Weighted
Average Yield with respect to such Refinancing Term Loans, determined as of the
date of incurrence of such Refinancing Term Loans, shall not be greater than the
Weighted Average Yield with respect to the Tranche B Term Loans, determined as
of such date (giving effect to any amendments to the Weighted Average Yield on
the Tranche B Term Loans that became effective subsequent to the Closing Date
but prior to such date, but excluding the effect of any increase in interest
margins with respect thereto pursuant to this clause (iii)), plus 0.50% per
annum unless the Applicable Rate (together with, as provided in the proviso
below, the Adjusted Eurodollar Rate and Base Rate floors) with respect to the
Tranche B Term Loans to remain outstanding after such refinancing is increased,
or fees to Lenders then holding the Tranche B Term Loans to remain outstanding
after such refinancing are paid, so as to cause the Weighted Average Yield with
respect to the Tranche B Term Loans to remain outstanding after such refinancing
to equal the Weighted Average Yield with respect to such Refinancing Term Loans
minus 0.50%, provided that any increase in the effective Weighted Average Yield
with respect to the Tranche B Term Loans due to the application of an Adjusted
Eurodollar Rate or Base Rate floor to such Indebtedness shall be effected solely
through an increase in the Adjusted Eurodollar Rate or Base Rate floor
applicable to the Tranche B Term Loans and only to the extent an increase in
such floor with respect to the Tranche B Term Loans would cause an increase in
the interest rate then in effect with respect thereto, (iv) any Refinancing Term
Loans may participate in any mandatory prepayments hereunder on a pro rata basis
(or on a basis that is less than pro rata) with the other Term Loans, but may
not provide for mandatory prepayment requirements that are more favorable than
those applicable to the other Term Loans, (v) any Refinancing Commitments and
Refinancing Loans made thereunder shall rank pari passu in right of payment, and
shall be secured by the Collateral on an equal and ratable basis, with the other
Loans and Commitments hereunder, and shall be extensions of credit to the
Borrower that are Guaranteed only by the Credit Parties, and (vi) except for the
terms referred to above, to the extent the terms of any Refinancing Commitments
or Refinancing Loans (other than interest rates (whether fixed or floating),
interest margins, benchmark rate floors, fees, original issue discounts and
prepayment terms (including “no call” terms and other restrictions thereon) and
premiums) are not consistent with those of the Class of Loans being refinanced,
such differences shall be reasonably acceptable to the Administrative Agent
(except for terms benefitting the Refinancing Lenders (A) where this Agreement
is amended to include such beneficial terms for the benefit of all Lenders (or,
in the case of any Refinancing Term Loans that are TLA Term Loans, all Lenders
holding TLA Term Loans or Revolving Commitments) or (B) applicable only to
periods after the latest Maturity Date in effect as of the date of establishment
or incurrence of such Refinancing Commitments or Refinancing Loans); provided
further that clauses (i), (ii) and (vi) shall not apply if, at the time of the
incurrence of such Refinancing Loans and after giving effect to the application
of the proceeds thereof, such Refinancing Loans shall be the sole Class of Loans
outstanding under this Agreement. In the event any Refinancing Term Loans have
the same terms as any existing Class of Term Loans then outstanding or any
Incremental Term Loans or Extended/Modified Term Loans then substantially
concurrently established (in each case, disregarding any differences in original
issue discount or upfront fees if not affecting the fungibility thereof for US
federal income tax purposes), such Refinancing Term Loans may, at the election
of the Borrower, be treated as a single Class with such outstanding Term Loans
or such Incremental Term Loans or Extended/Modified Term Loans, and the
scheduled Installments set forth in Section 2.11 with respect to any such Class
of Term Loans may be increased to reflect scheduled amortization of such
Refinancing Term Loans.
 
 
 

 
 
(b) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitments, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, as applicable, each
Issuing Bank; provided that no Refinancing Commitments shall become effective
unless (i) the Borrower shall have delivered to the Administrative Agent such
legal opinions, board resolutions, secretary’s certificates, officer’s
certificates, reaffirmation agreements and other documents as shall reasonably
be requested (consistent in all material respects with the documents delivered
under Section 3.1 on the Closing Date) by the Administrative Agent in connection
therewith, (ii) in the case of any Refinancing Revolving Commitments,
substantially concurrently with the effectiveness thereof, all the Revolving
Commitments then in effect shall be terminated and the Borrower shall make any
prepayment or deposit required to be made under Section 2.13(f) as a result
thereof and shall pay all interest on the amounts prepaid and all fees accrued
on the Revolving Commitments (it being understood, however, that any Letters of
Credit may continue to be outstanding under the Refinancing Revolving
Commitments, in each case on terms agreed by each applicable Issuing Bank and
specified in the applicable Refinancing Facility Agreement) and (iii) in the
case of any Refinancing Term Loan Commitments, (A) substantially concurrently
with the effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings, any original
issue discount or upfront fees applicable to such Refinancing Term Loans and any
reasonable fees, premium and expenses relating to such refinancing) and (B) any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent Installments to be made pursuant to Section 2.11 with respect to Term
Borrowings of such Class on a pro rata basis (in accordance with the principal
amounts of such Installments) and, in the case of a prepayment of Eurodollar
Rate Term Borrowings, shall be subject to Section 2.17(c). Each Refinancing
Facility Agreement may, without the consent of any Lender other than the
applicable Refinancing Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.25,
including any amendments necessary to treat the applicable Refinancing
Commitments and Refinancing Loans as a new Class of Commitments or Loans
hereunder (including for purposes of prepayments and voting (it being agreed
that such new Class of Commitments and Loans may be included in the definitions
of “Majority in Interest”, “Pro Rata Share”, “Requisite Lenders” and, as
applicable, “Requisite Tranche A/Revolving Lenders” and may be afforded class
voting rights requiring the consent of Lenders under such Class in addition to
any other consent of Lenders that might otherwise be required under Section
10.5) and to enable such new Class of Commitments and Loans to be extended under
Section 2.24 or refinanced under this Section 2.25).
 
 
 

 
 
(c) Upon the effectiveness of a Refinancing Commitment of any Refinancing
Lender, such Refinancing Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Credit Documents.
 
(d) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in Section
2.25(a) and of the effectiveness of any Refinancing Commitments, in each case
advising the Lenders of the details thereof.
 
SECTION 3. CONDITIONS PRECEDENT
 
3.1. Closing Date. This Agreement and the obligation of each Lender and each
Issuing Bank to make any Credit Extension shall not become effective until the
date on which each of the following conditions shall be satisfied (or waived in
accordance with Section 10.5):
 
(a) Credit Agreement. The Administrative Agent shall have received from the
Borrower and each Designated Subsidiary (including the Acquired Company and each
of its Subsidiaries that is a Designated Subsidiary) and each other party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or electronic image scan transmission) that such party has signed a
counterpart of this Agreement.
 
(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of the Borrower and each Designated Subsidiary (including
the Acquired Company and each of its Subsidiaries that is a Designated
Subsidiary), a certificate of such Person (or, in the case of a partnership, its
general partner), dated the Closing Date and executed by the secretary or an
assistant secretary or manager of such Person, attaching (i) a copy of each
Organizational Document of such Person, which shall be certified as of the
Closing Date or a recent date prior thereto by the appropriate Governmental
Authority, (ii) signature and incumbency certificates of the officers/manager or
general partner of such Person executing each Credit Document, (iii) resolutions
of the Board of Managers, Board of Directors or similar governing body of such
Person approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, certified as of
the Closing Date by such secretary or assistant secretary or manager as being in
full force and effect without modification or amendment, and (iv) a good
standing certificate from the applicable Governmental Authority of such Person’s
jurisdiction of organization, dated the Closing Date or a recent date prior
thereto.
 
(c) Closing Date Refinancing. The Closing Date Refinancing shall have been
consummated or shall be consummated substantially simultaneously with the
initial funding of Loans on the Closing Date, and the Administrative Agent shall
have received customary payoff letters with respect thereto or other evidence
thereof reasonably satisfactory to the Administrative Agent and the Arrangers.
 
 
 

 
 
(d) Collateral and Guarantee Requirement. Subject to the final paragraph of this
Section 3.1, the Collateral and Guarantee Requirement shall have been satisfied.
The Collateral Agent shall have received a completed Collateral Questionnaire in
form and substance reasonably satisfactory to the Collateral Agent and the
Arrangers, dated the Closing Date and executed by an Authorized Officer of each
of the Borrower and the Acquired Company, together with all attachments
contemplated thereby, including the results of a search of the UCC (or
equivalent) filings made with respect to the Credit Parties in the jurisdictions
contemplated by the Collateral Questionnaire and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Collateral Agent and the Arrangers that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been, or substantially contemporaneously with the initial funding
of Loans on the Closing Date will be, released.
 
(e) Evidence of Insurance. Subject to the final paragraph of this Section 3.1,
the Collateral Agent shall have received a certificate from the Borrower’s
insurance broker or other evidence reasonably satisfactory to the Collateral
Agent and the Arrangers that the insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with customary endorsements
naming the Collateral Agent, for the benefit of Secured Parties, as additional
insured and lender’s loss payee thereunder to the extent required under
Section 5.5.
 
(f) Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Banks and dated the Closing Date) of each of
(i) Kelley Drye & Warren LLP, counsel for the Credit Parties, (ii) Kelley Drye &
Warren LLP, regulatory counsel for the Credit Parties, (iii) Jones Day, Georgia
counsel for the Credit Parties, and (iv) Spencer Fane LLP, Kansas counsel for
the Credit Parties, in each case in form and substance reasonably satisfactory
to the Administrative Agent and the Arrangers (and each Credit Party hereby
instructs such counsel to deliver such opinion to the Administrative Agent).
 
(g) Fees and Expenses. The Borrower shall have paid to the Arrangers, the
Administrative Agent and the Lenders all fees and expenses (including legal fees
and expenses and recording fees) and other amounts due and payable on or prior
to the Closing Date pursuant to the Credit Documents, the Engagement Letter and
the Fee Letters.
 
(h) Solvency Certificate. The Administrative Agent shall have received the
Solvency Certificate, dated the Closing Date and signed by the chief financial
officer of the Borrower.
 
(i) Closing Date Certificate. The Administrative Agent shall have received the
Closing Date Certificate, dated the Closing Date and signed by an Authorized
Officer of the Borrower, together with all attachments thereto.
 
 
 

 
 
(j) Letter of Direction. The Administrative Agent and Goldman Sachs, as an
Arranger, shall have received a duly executed letter of direction from the
Borrower addressed to Goldman Sachs, as an Arranger, directing the disbursement
on the Closing Date of the proceeds of the Loans to be made on such date.
 
(k) PATRIOT Act. At least five days prior to the Closing Date, the Lenders and
the Administrative Agent shall have received all documentation and other
information (including with respect to the Acquired Company and its
Subsidiaries) required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.
 
(l) Consummation of the Merger. The Merger shall have been (or substantially
concurrently with the funding of the Tranche A Term Loans and the Tranche B Term
Loans on the Closing Date shall be) consummated, pursuant to and on the terms
set forth in the Merger Agreement. The Arrangers shall have received a copy of
the Merger Agreement (including a copy of the Acquired Company Indemnity Letter
Agreement), together with all closing deliverables thereunder, certified by an
Authorized Officer of the Borrower as complete and correct.
 
(m) Distribution of the Consumer/SMB Business. The Consumer/SMB Business shall
have been (or substantially concurrently with the funding of the Tranche A Term
Loans and the Tranche B Term Loans on the Closing Date shall be) distributed by
the Acquired Company, pursuant to and on the terms set forth in the Merger
Agreement. The Arrangers shall have received a copy of the definitive agreements
relating to the distribution of the Consumer/SMB Business, together with all
closing deliverables thereunder, certified by an Authorized Officer of the
Acquired Company as complete and correct.
 
(n) Fusion Global Transactions. The Borrower shall have consummated (or
substantially concurrently with the funding of the Tranche A Term Loans and the
Tranche B Term Loans on the Closing Date shall consummate) the Fusion Global
Arrangement, pursuant to and on the terms set forth in the Merger Agreement. The
Arrangers shall have received a copy of the definitive agreements relating to
the Fusion Global Arrangement, together with all closing deliverables
thereunder, certified by an Authorized Officer of the Borrower as complete and
correct.
 
(o) Subordinated Notes Issuance or Amendment. The Borrower shall have received
(or substantially concurrently with the funding of the Tranche A Term Loans and
the Tranche B Term Loans on the Closing Date shall receive) gross cash proceeds
of not less than $10,000,000 from the issuance of the New Subordinated Note. The
Existing Subordinated Notes shall have been (or substantially concurrently with
funding of the Tranche A Term Loans and the Tranche B Term Loans on the Closing
Date shall be) amended and restated to, among other things, provide that the
Existing Subordinated Notes are subordinated in right of payment to the
Obligations and all Permitted Second Lien Indebtedness, Permitted Credit
Agreement Refinancing Indebtedness and Permitted Incremental Equivalent
Indebtedness (in each case, other than Subordinated Indebtedness) of the
Borrower or any Guarantor Subsidiary, as applicable, in a manner reasonably
satisfactory to the Arrangers. The Administrative Agent shall have received a
copy of the Permitted Subordinated Indebtedness Documents with respect to the
Subordinated Notes, certified by an Authorized Officer of the Borrower as
complete and correct, and the terms and conditions of the Subordinated Notes,
and the provisions of the Permitted Subordinated Indebtedness Documents with
respect thereto, shall be reasonably satisfactory to the Arrangers.
 
 
 

 
 
(p) Closing Date Common Equity Issuance. The Closing Date Common Equity Issuance
shall have occurred (or substantially concurrently with the funding of the
Tranche A Term Loans and the Tranche B Term Loans on the Closing Date shall
occur), and the Borrower shall have received (or substantially concurrently with
the funding of the Tranche A Term Loans and the Tranche B Term Loans on the
Closing Date shall receive) gross cash proceeds of not less than $4,999,998.50
therefrom. The Arrangers shall have received a copy of the definitive agreements
relating to the Closing Date Common Equity Issuance, together with all closing
deliverables thereunder, certified by an Authorized Officer of the Borrower as
complete and correct.
 
(q) Closing Date Preferred Equity Issuance. The Borrower shall have issued and
sold (or substantially concurrently with the funding of the Tranche A Term Loans
and the Tranche B Term Loans on the Closing Date shall issue and sell) the
Closing Date Preferred Stock to Holcombe T. Green, Jr. (or an entity
majority-owned and Controlled by Holcombe T. Green, Jr.), and the Borrower shall
have received (or substantially concurrently with the funding of the Tranche A
Term Loans and the Tranche B Term Loans on the Closing Date shall receive) gross
cash proceeds of not less than $14,700,000 therefrom. The Arrangers shall have
received a copy of the definitive agreements relating to the Closing Date
Preferred Stock, together with all closing deliverables relating thereto, all of
which shall be in form and substance reasonably satisfactory to the Arrangers
and certified by an Authorized Officer of the Borrower as complete and correct.
 
(r) Escrow Cash Collateral Arrangement. The Borrower shall have established a
blocked deposit account maintained with a depository institution reasonably
acceptable to the Collateral Agent and the Arrangers (i) in which the Escrow
Cash Collateral in an amount equal to the Escrow Cash Amount shall have been (or
substantially concurrently with the funding of the Tranche B Term Loans on the
Closing Date shall be) deposited to be held as cash collateral securing the
Obligations pending use as contemplated by Section 2.5(c) and (ii) that is
subject to a control agreement in favor of the Collateral Agent, in form and
substance reasonably satisfactory to the Collateral Agent and the Arrangers (the
“Escrow Cash Collateral Control Agreement”), pursuant to which the Escrow Cash
Collateral shall be subject to the sole control and dominion of the Collateral
Agent, to be released by the Collateral Agent solely for the purposes
contemplated by Section 2.5(c) in accordance with the provisions of
Section 9.8(d)(ii) (the “Escrow Cash Collateral Account”).
 
Each Lender, by delivering its signature page to this Agreement, and funding its
Loans on the Closing Date and/or providing its Revolving Commitment on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, the Requisite Lenders or any other Lenders, as
applicable, on the Closing Date.
 
Notwithstanding the foregoing, solely with respect to the matters expressly
identified in the Post-Closing Letter Agreement, the satisfaction by the Credit
Parties of the foregoing conditions shall not be required on the Closing Date,
and shall not be a condition to the making of the Credit Extensions on the
Closing Date, but shall be required to be accomplished in accordance with the
Post-Closing Letter Agreement.
 
 
 

 
 
3.2. Each Credit Extension. The obligation of each Lender and each Issuing Bank
to make any Credit Extension on any Credit Date, including the Closing Date, is
subject to the satisfaction (or waiver in accordance with Section 10.5) of the
following conditions precedent (it being understood and agreed that, in the case
of any Term Loans the proceeds of which are intended to be applied to finance a
Limited Conditionality Transaction, the conditions precedent set forth in
clauses (b) and (c) below may be satisfied as of the applicable LCT Test Date in
accordance with Section 1.5):
 
(a) the Administrative Agent and, in the case of any issuance, amendment or
extension (other than an automatic extension permitted under Section 2.3(a)) of
any Letter of Credit, the applicable Issuing Bank shall have received a fully
completed and executed Funding Notice or Issuance Notice, as the case may be;
 
(b) the representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (ii) otherwise, in all material respects, in
each case on and as of such Credit Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct on and as of
such earlier date; and
 
(c) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom.
 
On the date of any Credit Extension, the Borrower shall be deemed to have
represented and warranted that the conditions specified in Sections 3.2(b) and
3.2(c) have been satisfied and that, after giving effect to such Credit
Extension, the Total Utilization of Revolving Commitments (or any component
thereof) shall not exceed the maximum amount thereof (or the maximum amount of
any such component) specified in Section 2.2(a) or 2.3(a).
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
In order to induce the Agents, the Lenders and the Issuing Banks to enter into
this Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Agent, each Lender and each Issuing Bank
on the Closing Date and on each Credit Date as follows:
 
4.1. Organization; Requisite Power and Authority; Qualification. Each of the
Borrower and the Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (b) has
all requisite power and authority (i) to own and operate its properties and to
carry on its business and operations as now conducted and (ii) in the case of
the Credit Parties, to execute and deliver the Credit Documents to which it is a
party and to perform the other Transactions to be performed by it and (c) is
qualified to do business and in good standing under the laws of every
jurisdiction where its assets are located or where such qualification is
necessary to carry out its business and operations, except, in each case
referred to in clauses (a) (other than with respect to the Borrower), (b)(i) and
(c), where the failure so to be or so to have, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
 
 

 
 
4.2. Equity Interests and Ownership. Schedule 4.2 sets forth, as of the Closing
Date, the name and jurisdiction of organization of, and the percentage of each
class of Equity Interests owned by the Borrower or any Subsidiary in, (a) each
Subsidiary and (b) each joint venture and other Person in which the Borrower or
any Subsidiary owns any Equity Interests, and identifies each Designated
Subsidiary and each Material Subsidiary. The Equity Interests owned by any
Credit Party in any Subsidiary have been duly authorized and validly issued and,
to the extent such concept is applicable, are fully paid and non-assessable.
Except as set forth on Schedule 4.2, as of the Closing Date (i) there are no
Equity Interests in any Restricted Subsidiary outstanding that upon exercise,
conversion or exchange would require the issuance by any Restricted Subsidiary
of any additional Equity Interests or other Securities exercisable for,
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase any Equity Interests in any Restricted Subsidiary and (ii) there are no
existing options, warrants, calls, rights, commitments or other agreements to
which the Borrower or any Restricted Subsidiary is a party requiring the
issuance by any Restricted Subsidiary of any additional Equity Interests or
other Securities exercisable for, convertible into, exchangeable for or
evidencing the right to subscribe for or purchase any Equity Interests in any
Restricted Subsidiary.
 
4.3. Due Authorization. The Transactions to be entered into by each Credit Party
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder, shareholder or other equityholder action on the
part of such Credit Party.
 
4.4. No Conflict. The Transactions do not and will not (a) violate any
applicable law, including any order of any Governmental Authority, except to the
extent any such violation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (b) violate the
Organizational Documents of the Borrower or any Restricted Subsidiary, (c)
violate or result (alone or with notice or lapse of time, or both) in a default
under any Contractual Obligation of the Borrower or any Restricted Subsidiary,
or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Borrower or any Restricted Subsidiary, or give rise
to a right of, or result in, any termination, cancelation or acceleration or
right of renegotiation of any obligation thereunder, except to the extent any
such violation, default, right or result, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, or
(d) except for Liens created under the Credit Documents or the Second Lien
Credit Documents, result in or require the creation or imposition of any Lien on
any asset of the Borrower or any Restricted Subsidiary.
 
4.5. Governmental Approvals. The Transactions do not and will not require any
registration with, consent or approval of, notice to, or other action by any
Governmental Authority, except (a) such as have been obtained or made and are in
full force and effect, (b) filings and recordings with respect to the Collateral
necessary to perfect Liens created under the Credit Documents or the Second Lien
Credit Documents and (c) filings and registrations under applicable securities
laws relating to the Disposition by the Collateral Agent pursuant to the Pledge
and Security Agreement of Collateral that constitute Securities.
 
4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
 
 

 
 
4.7. Historical Financial Statements; Projections; Pro Forma Financial
Statements. The Historical Borrower Financial Statements were prepared in
conformity with GAAP and present fairly, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as of the
respective dates thereof and the consolidated results of operations and cash
flows of the Borrower and its Subsidiaries for each of the periods then ended,
subject, in the case of any such unaudited financial statements, to changes
resulting from normal year-end audit adjustments and the absence of footnotes.
The Historical Acquired Company Financial Statements were prepared in conformity
with GAAP and present fairly, in all material respects, the consolidated
financial position of the Acquired Company and its Subsidiaries as of the
respective dates thereof and the consolidated results of operations and cash
flows of the Acquired Company and its Subsidiaries for each of the periods then
ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes. As of the Closing Date, neither the Borrower nor any Subsidiary has
any contingent liability or liability for Taxes, long-term lease or unusual
forward or long-term commitment that is not reflected in the Historical Borrower
Financial Statements, the Historical Acquired Company Financial Statements or
the notes thereto and that, in any such case, is material in relation to the
business, operations, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole.
 
(a) The Projections have been prepared in good faith based upon assumptions that
were believed by the Borrower to be reasonable at the time made, it being
understood and agreed that the Projections are not a guarantee of financial
performance and actual results may differ therefrom and such differences may be
material.
 
(b) The Pro Forma Financial Statements (i) have been prepared by the Borrower in
good faith based on assumptions that were believed by the Borrower to be
reasonable at the time made and are believed by the Borrower to be reasonable on
the Closing Date, (ii) accurately reflect in all material respects all
adjustments necessary to give effect to the Transactions as contemplated by such
Pro Forma Financial Statements and (iii) present fairly, in all material
respects, the pro forma financial position and results of operations of the
Borrower and the Subsidiaries as of the date and for the period stated therein
as if the Transactions as contemplated by such Pro Forma Financial Statements
had occurred on such date or at the beginning of such period, as the case may
be.
 
4.8. No Material Adverse Effect. Since December 31, 2017, there has been no
event or condition that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
4.9. Adverse Proceedings. There are no Adverse Proceedings that (a) individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect or (b) in any manner question the validity or enforceability of any of
the Credit Documents or otherwise involve any of the Credit Documents or the
Transactions.
 
 
 

 
 
4.10. Payment of Taxes. Except as otherwise permitted under Section 5.3, all Tax
returns and reports of the Borrower and its Subsidiaries required to be filed by
any of them have been timely filed, and all Taxes shown on such Tax returns to
be due and payable, and all assessments, fees and other governmental charges
upon the Borrower and the Subsidiaries and upon their properties, income,
businesses and franchises that are due and payable, have been paid when due and
payable, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP or (b) to the extent that the failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.11. Properties. Title. The Borrower and each Restricted Subsidiary has (i)
good, sufficient and marketable title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licensed rights in (in the case of
licensed interests in Intellectual Property) and (iv) good title to (in the case
of all other personal property) all of their material assets reflected in the
Historical Borrower Financial Statements or the Historical Acquired Company
Financial Statements, as applicable, or, after the first delivery thereof, in
the consolidated financial statements of the Borrower most recently delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted by this Agreement (including the Fusion Global Arrangement
and the distribution of the Consumer/SMB Business) and except for Permitted
Liens and defects that, individually or in the aggregate, do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Restricted Subsidiary.
 
(a) Real Estate. Set forth on Schedule 4.11(b) is true and complete list, as of
the Closing Date, of all Real Estate Assets owned in fee by any Credit Party,
identifying each Material Real Estate Asset, if any, and the proper jurisdiction
for the filing of a Mortgage in respect thereof.
 
(b) Intellectual Property. The Borrower and each Restricted Subsidiary owns, or
is licensed to use, all Intellectual Property that is necessary for the conduct
of its business as currently conducted, and without conflict with the rights of
any other Person, except to the extent any such conflict, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No Intellectual Property used by the Borrower or any Restricted Subsidiary in
the operation of its business infringes upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any Intellectual Property owned or used by the Borrower or
any Restricted Subsidiary is pending or, to the knowledge of the Borrower or any
Restricted Subsidiary, threatened in writing against the Borrower or any
Restricted Subsidiary that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
4.12. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any Subsidiary (a) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (b) has
become subject to any Environmental Liability, (c) has received notice of any
claim with respect to any Environmental Liability or (d) knows of any basis for
any Environmental Liability.
 
 
 

 
 
4.13. No Defaults. No Default or Event of Default has occurred and is
continuing.
 
4.14. Investment Company Act. None of the Credit Parties is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
 
4.15. Federal Reserve Regulations. None of the Borrower or the Subsidiaries is
engaged principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
 
(a) No portion of the proceeds of any Credit Extension will be used, directly or
indirectly, for any purpose that entails a violation (including on the part of
any Lender) of any of the regulations of the Board of Governors, including
Regulations U and X. Not more than 25% of the value of the assets of the
Borrower and the Restricted Subsidiaries subject to any restrictions on the
sale, pledge or other Disposition of assets under this Agreement, any other
Credit Document or any other agreement to which any Lender or Affiliate of a
Lender is party will at any time be represented by Margin Stock.
 
4.16. Employee Benefit Plans. The Borrower, each Restricted Subsidiary and each
of their respective ERISA Affiliates is in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and has performed all its obligations under each Employee
Benefit Plan, except where such failure to comply or perform, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan which is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter or opinion letter from the IRS indicating that such Employee Benefit Plan
is so qualified and nothing has occurred subsequent to the issuance of such
determination letter or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the IRS, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by the Borrower,
any Restricted Subsidiary or any of their respective ERISA Affiliates, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except to
the extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates (determined as
of the end of the most recent plan year on the basis of assumptions used for
purposes of Accounting Standards Codification Topic 715), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of the Borrower, the Restricted
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. The Borrower, each Restricted Subsidiary and each of their
respective ERISA Affiliates is not in material “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan. None of
the Borrower or any of its Subsidiaries is an entity deemed to hold “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA).
 
 
 

 
 
4.17. Solvency. On the Closing Date (after giving effect to the borrowing of the
Tranche A Term Loans and the Tranche B Term Loans hereunder and the other
Transactions to occur on such date), the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.
 
4.18. Compliance with Laws. The Borrower and each Subsidiary is in compliance
with all applicable laws, including all orders and other restrictions imposed by
any Governmental Authority, in respect of the conduct of its business and the
ownership and operation of its properties (including compliance with all
applicable Environmental Laws), except where such failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
4.19. Disclosure. None of the Lender Presentation, any other documents,
certificates or statements or any other written information (other than
financial projections (including financial estimates, budgets, forecasts and
other forward-looking information) and information of general economic or
industry-specific nature) furnished to any Arranger, any Agent, any Lender or
any Issuing Bank by or on behalf of the Borrower or any Subsidiary in connection
with the negotiation of or pursuant to this Agreement or any other Credit
Document or otherwise in connection with the transactions contemplated hereby or
thereby, when taken as a whole, contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which they were made (after giving effect to all supplements theretofore
provided); provided that, with respect to financial projections, financial
estimates, budgets, forecasts and other forward-looking information, the Credit
Parties represent only that such information was prepared in good faith based
upon estimates and assumptions believed by the Credit Parties to be reasonable
at the time such information is so furnished (it being understood that such
information is not a guarantee of financial or other performance and actual
results may differ therefrom and that such differences may be material). There
are no facts known to the Borrower or any Subsidiary (other than matters of a
general economic or industry-specific nature) that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect and
that have not been disclosed in such documents, certificates, statements or
other information.
 
4.20. Collateral Matters. The Pledge and Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral (as defined therein) and (i) when the Collateral (as
defined therein) constituting certificated securities (as defined in the UCC) is
delivered to the Collateral Agent without “notice of any adverse claims” (all
within the meaning of the UCC), together with instruments of transfer duly
endorsed in blank, the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person (subject to the Bridge Intercreditor
Agreement and any Pari Passu Intercreditor Agreement), and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Pledge and Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Credit Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing UCC financing statements, prior and
superior in right to any other Person, but subject to Permitted Liens.
 
(a) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Real Estate Asset subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute fully perfected
security interests in all right, title and interest of the mortgagors in the
Real Estate Assets subject thereto and the proceeds thereof, prior and superior
in right to any other Person, but subject to the Permitted Liens.
 
 
 

 
 
(b) Upon the recordation of the Intellectual Property Security Agreements with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and the filing of the financing statements referred to in
Section 4.20(a), the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Credit Parties in the Intellectual Property in which a
security interest may be perfected by filing in the United States Patent and
Trademark Office or United States Copyright Office, in each case prior and
superior in right to any other Person, but subject to Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Credit Parties
after the Closing Date).
 
(c) Each Collateral Document, other than any Collateral Document referred to in
the preceding paragraphs of this Section 4.20, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the Collateral subject thereto, and
will constitute a fully perfected security interest in all right, title and
interest of the Credit Parties in the Collateral subject thereto to the extent
perfection may be achieved by making the filings and taking the other actions
provided for therein, prior and superior to the rights of any other Person,
except for rights secured by Permitted Liens.
 
4.21. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act. None of the
Borrower or any of its Subsidiaries or any of their respective directors,
officers or, to the knowledge of the Borrower or any Subsidiary, employees,
agents or Affiliates is a Sanctioned Person or otherwise the subject of any
sanctions or economic embargoes administered or enforced by the US Department of
State or the US Department of Treasury (including OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or any other applicable sanctions
authority (collectively, “Sanctions”, and the associated laws, rules,
regulations and orders, collectively, “Sanctions Laws”). Each of the Borrower
and its Subsidiaries and their respective directors, officers, and, to the
knowledge of the Borrower or any Subsidiary, employees, agents or Affiliates is
in compliance, in all material respects, with (a) all Sanctions Laws, (b) the
United States Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of the
United Kingdom and any other applicable anti-bribery or anti-corruption laws,
rules, regulations and orders (collectively, “Anti-Corruption Laws”) and (c) the
PATRIOT Act and any other applicable terrorism and money laundering laws, rules,
regulations and orders. No part of the proceeds of the Loans or Letters of
Credit will be used, directly or indirectly, (i) for the purpose of financing
any activities or business of or with any Person or in any country or territory
that at such time is the subject of any Sanctions, (ii) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Law or (iii) in any manner that
would result in the violation of any Sanctions Laws applicable to any party
hereto.
 
 
 

 
 
4.22. Communications Regulatory Matters.
 
(a) The businesses of the Borrower and its Subsidiaries are being conducted in
compliance with all Communications Laws, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower and the Restricted Subsidiaries possess all Licenses required to
conduct their businesses in the ordinary course, and all such Licenses are in
full force and effect.
 
(b) There is no condition, event or occurrence existing, nor, to the knowledge
of the Borrower or any Subsidiary, is there any proceeding being conducted or
threatened by any Governmental Authority, which would reasonably be expected to
cause the termination, revocation, forfeiture, suspension, cancellation, adverse
modification or non-renewal of any of the Licenses held by the Borrower or any
Subsidiary, or the imposition of any penalty or fine by any Governmental
Authority with respect to any such Licenses or the Borrower or any Subsidiary,
in each case which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
(c) There is no (i) outstanding decree, decision, judgment, or order that has
been issued by the FCC or a State PUC against the Borrower or any Subsidiary or
any License held by the Borrower or any Subsidiary or (ii) notice of violation,
order to show cause, complaint, investigation, inquiry or other administrative
or judicial proceeding pending or, to the knowledge of the Borrower or any
Subsidiary, threatened by or before the FCC or a State PUC against the Borrower,
any Subsidiary or any License held by the Borrower or any Subsidiary that,
assuming an unfavorable decision, ruling or finding, in the case of each of (i)
or (ii) above, would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(d) Each of the Borrower and the Subsidiaries have filed with the FCC and State
PUCs all necessary reports, documents, instruments, information or applications
required to be filed pursuant to the Communications Laws, and have paid all
fees, assessments and other charges required to be paid pursuant to the
Communications Laws, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(e) Except as has been obtained or will be obtained prior to the Closing Date,
no consent, approval, authorization, order or waiver of, or filing with, the
FCC, the State PUCs or any other Governmental Authority is required under the
Communications Laws to be obtained or made by the Borrower or any Subsidiary for
(i) the execution, delivery and performance of this Agreement or the other
Credit Documents or (ii) the consummation of the Merger and the other
Transactions.
 
 
 

 
 
SECTION 5. AFFIRMATIVE COVENANTS
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired with no pending drawings or
been terminated and the Letter of Credit Usage shall have been reduced to zero,
each Credit Party covenants and agrees with the Agents, the Lenders and the
Issuing Banks that:
 
5.1. Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and, where applicable, to the Lenders:
 
(a) Annual Financial Statements. Commencing with the Fiscal Year ending December
31, 2018, as soon as available, and in any event within 95 days after the end of
each Fiscal Year, the consolidated balance sheet of the Borrower and the
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of operations, stockholders’ equity and cash flows of the Borrower
and the Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year,
together with a report thereon of EisnerAmper LLP or an independent registered
public accounting firm of recognized national standing (which report shall not
contain a “going concern” or like statement, qualification, exception or
emphasis or any qualification, exception or emphasis as to the scope of audit,
provided that such report may contain a “going concern” statement solely as a
result of an impending maturity within 12 months of any Loans or any Permitted
Pari Passu Secured Indebtedness or any prospective (but not actual) failure to
comply with Section 6.7(a) or 6.7(c)), and shall state that such consolidated
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as of the dates
indicated and the consolidated results of operations and cash flows of the
Borrower and its Subsidiaries for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise disclosed in
such financial statements) and that the examination by such accounting firm in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;
 
(b) Quarterly Financial Statements. Commencing with the first such Fiscal
Quarter ending after the Closing Date, as soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the consolidated balance sheet of the Borrower and the Subsidiaries
as of the end of such Fiscal Quarter and the related consolidated statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter (in the case of such statements of
operations) and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of (or,
in the case of the balance sheet, as of the end of) the previous Fiscal Year,
together with a Financial Officer Certification with respect thereto;
 
(c) Compliance Certificate and Unrestricted Subsidiary Reconciliation
Statements. Together with each delivery of the consolidated financial statements
of the Borrower and its Subsidiaries pursuant to Section 5.1(a) or 5.1(b), a
completed Compliance Certificate executed by the chief financial officer of the
Borrower and, if any Subsidiary shall be an Unrestricted Subsidiary, with
respect to each such financial statement an Unrestricted Subsidiary
Reconciliation Statement (which may be in a footnote form), which shall be
accompanied by a Financial Officer Certification;
 
 
 

 
 
(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in GAAP or in the application thereof since the date of the
most recent balance sheet delivered pursuant to Section 5.1(a) or 5.1(b) (or,
prior to the first such delivery, since December 31, 2017), the consolidated
financial statements of the Borrower delivered pursuant to Section 5.1(a) or
5.1(b) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such Section had no such
change occurred, then, together with the first delivery of such financial
statements after such change, one or more statements of reconciliation
specifying in reasonable detail the effect of such change on such financial
statements, including those for the prior period;
 
(e) Notice of Default and Material Adverse Effect. Promptly upon any officer of
the Borrower or any Restricted Subsidiary obtaining knowledge of any event or
condition set forth below, a certificate of an Authorized Officer of the
Borrower setting forth the details of such event or condition and any action the
Borrower or any Restricted Subsidiary has taken, is taking or proposes to take
with respect thereto:
 
(i) the occurrence of any Default or Event of Default; or
 
(ii) any event or condition that has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
 
(f) Notice of Adverse Proceedings. Promptly upon any officer of the Borrower or
any Restricted Subsidiary obtaining knowledge of (i) any Adverse Proceeding that
would reasonably be expected to have a Material Adverse Effect or that in any
manner questions the validity or enforceability of any of the Credit Documents
or otherwise involves any of the Credit Documents or (ii) any material and
adverse development in any Adverse Proceeding referred to in clause (i) above,
in each case where such development has not previously been disclosed in writing
by the Borrower to the Administrative Agent and the Lenders, a certificate of an
Authorized Officer of the Borrower setting forth the details of such Adverse
Proceeding or development;
 
(g) [Reserved];
 
(h) Employee Benefit Plans. (i) Promptly upon any officer of the Borrower or any
Restricted Subsidiary obtaining knowledge of the occurrence of any ERISA Event
or Foreign Plan Event, a written notice specifying the nature thereof, what
action the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor,
the PBGC or any other Governmental Authority with respect thereto; and (ii) with
reasonable promptness after written request by the Administrative Agent, copies
of (A) all material written notices received by the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event and (B) copies of such other material
documents or governmental reports or filings relating to any Employee Benefit
Plan with respect to which such ERISA Event has occurred as the Administrative
Agent may reasonably request in writing;
 
 
 

 
 
(i) Financial Plan. As soon as available and in any event no later than 120 days
after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year, including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of comprehensive income and cash
flows of the Borrower and the Subsidiaries for such Fiscal Year, and an
explanation of the assumptions on which such forecasts are based, and
(ii) forecasted consolidated statements of comprehensive income and cash flows
of the Borrower and the Subsidiaries for each Fiscal Quarter of such Fiscal
Year;
 
(j) Information Regarding Credit Parties and Collateral. Prompt written notice
of any change in (i) any Credit Party’s legal name, (ii) any Credit Party’s form
of organization, (iii) any Credit Party’s jurisdiction of organization, (iv) the
location of the chief executive office of any Credit Party and (v) any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number;
 
(k) Collateral Verification. Commencing with the Fiscal Year ending December 31,
2018, together with each delivery of the consolidated financial statements of
the Borrower and its Subsidiaries pursuant to Section 5.1(a), a completed
Supplemental Collateral Questionnaire executed by an Authorized Officer of the
Borrower, together with all attachments contemplated thereby;
 
(l) Filed or Distributed Information. Promptly upon their becoming available,
copies of all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Borrower or any Restricted Subsidiary with
the SEC or any Governmental Authority performing similar functions;
 
(m) Notice of Modifications of Junior Indebtedness Documents. Promptly upon the
effectiveness thereof, notice of any execution and delivery of any credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Junior Indebtedness or of any amendment, waiver
or other modification of any such credit agreement, indenture or other agreement
or instrument, together with a copy thereof; and
 
(n) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and condition (financial or otherwise) of the Borrower
or any Subsidiary, or compliance with the terms of any Credit Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
 
The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that the Borrower has indicated contains Private-Side
Information will not be posted on the portion of the Platform that is designated
for Public Lenders, provided that the Borrower shall make any disclosure
required so that each Unrestricted Subsidiary Reconciliation Statement shall be
suitable for distribution to Public Lenders. The Borrower agrees to clearly
designate all information provided to any Agent by or on behalf of any Credit
Party that contains only Public-Side Information, and by doing so shall be
deemed to have represented that such information contains only Public-Side
Information. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Private-Side Information, the
Administrative Agent reserves the right to post such document or notice solely
on the portion of the Platform that is designated for Private Lenders.
 
 
 

 
 
Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(l) shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower at
http://www.fusionconnect.com, provided, in each case, that the Borrower has
notified the Administrative Agent that such information is available on such
website and, if requested by the Administrative Agent, shall have provided hard
copies to the Administrative Agent. Information required to be delivered
pursuant to this Section 5.1 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with this Section 5.1. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.
 
5.2. Existence, Licenses, Etc. The Borrower and each Restricted Subsidiary will
at all times preserve and keep in full force and effect (a) its existence and
(b) all rights, franchises, licenses (including all Licenses) and permits
necessary for the ordinary conduct of the business of the Borrower and the
Restricted Subsidiaries; provided that (i) other than in the case of clause (a)
above with respect to the Borrower, the foregoing shall not apply to the extent
the failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) the foregoing shall not
prohibit any transaction permitted under Section 6.8.
 
5.3. Payment of Taxes. The Borrower and each Subsidiary will pay all Taxes
imposed upon it or any of its properties prior to the time when any penalty or
fine shall be incurred with respect thereto; provided that no such Tax need be
paid if (a) it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted so long as an adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP, shall
have been made therefor or (b) the failure to make such payment would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.4. Maintenance of Properties. The Borrower and each Restricted Subsidiary will
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all properties used or useful in the business
of the Borrower and the Restricted Subsidiaries and from time to time will make
or cause to be made all appropriate repairs, renewals and replacements thereof,
in each case except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(a) The Borrower and each Restricted Subsidiary will take all actions reasonably
necessary to protect all Intellectual Property used or useful in the business of
the Borrower and the Restricted Subsidiaries, including (i) protecting the
secrecy and confidentiality of the confidential information and trade secrets of
the Borrower and each Restricted Subsidiary by having and enforcing a policy
requiring all employees, consultants, licensees, vendors and contractors to
execute confidentiality agreements, (ii) taking all actions reasonably necessary
to ensure that none of the trade secrets of the Borrower and any Restricted
Subsidiary shall fall or has fallen into the public domain and (iii) protecting
the secrecy and confidentiality of the source code of all computer software
programs and applications owned or licensed by the Borrower and any Restricted
Subsidiary by having and enforcing a policy requiring any licensees of such
source code (including any licensees under any source code escrow agreement) to
enter into license agreements with appropriate use and nondisclosure
restrictions, except in each case where the failure to take any such action,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
 
 

 
 
5.5. Insurance. The Borrower and the Restricted Subsidiaries will maintain or
cause to be maintained, with financially sound and reputable insurance
companies, such public liability insurance, third-party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets and businesses of the
Borrower and the Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in the same or similar businesses operating in the same or similar
locations, in each case in such amounts (with no greater risk retention),
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Without limiting the generality of the foregoing,
the Borrower and the Restricted Subsidiaries will maintain or cause to be
maintained, with financially sound and reputable insurance companies, flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the Flood Program, in each case in compliance
with any applicable regulations of the Board of Governors or other applicable
law. Each such policy of insurance maintained by or on behalf of the Credit
Parties shall (a) in the case of liability insurance policies (other than
workers’ compensation and other policies for which such endorsements are not
customary), name the Collateral Agent, for the benefit of the Secured Parties,
as an additional insured thereunder and (b) in the case of business interruption
and casualty insurance policies, contain a lender’s loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, for the benefit of the Secured Parties,
as the lender’s loss payee thereunder, and shall provide that it shall not be
canceled or not renewed (i) by reason of nonpayment of premium upon not less
than 10 days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ (or such
shorter number of days as may be agreed to by the Collateral Agent or as may be
the maximum number of days permitted by applicable law) prior written notice
thereof by the insurer to the Collateral Agent.
 
5.6. Books and Records; Inspections. The Borrower and each Restricted Subsidiary
will keep proper books of record and accounts in which full, true and correct
entries in conformity in all material respects with GAAP and applicable law are
made of all dealings and transactions in relation to its business and
activities. The Borrower and each Restricted Subsidiary will permit the
Administrative Agent or any Lender (pursuant to a request made through the
Administrative Agent) (or their authorized representatives, agents or advisors)
to visit and inspect any of its properties, to examine, copy and make extracts
from its financial and accounting records and to discuss its business,
operations, assets, liabilities (including contingent liabilities) and condition
(financial or otherwise) with its officers and independent registered public
accounting firm, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested; provided,
that so long as no Default or Event of Default has occurred and is continuing
such visits and inspections to be limited to not more than one visit and
inspection for the Administrative Agent and all Lenders (coordinated through the
Administrative Agent) in any Fiscal Year.
 
5.7. Lenders Meetings. The Borrower will, upon the request of the Administrative
Agent or the Requisite Lenders, participate in a telephonic conference with the
Administrative Agent and Lenders once during each Fiscal Quarter to be held at
such time as may be agreed to by the Borrower and the Administrative Agent.
 
5.8. Compliance with Laws. The Borrower and each Restricted Subsidiary will
comply with all applicable laws (including all Environmental Laws and all orders
of any Governmental Authorities), except (a) in the case of Sanctions Laws, the
PATRIOT Act and other applicable anti-terrorism and money laundering laws and
Anti-Corruption Laws, where failure to comply, individually or in the aggregate,
is not material and (b) otherwise, where failure to comply, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 
 
 

 
 
5.9. Environmental Matters. Environmental Disclosure. The Borrower will deliver
to the Administrative Agent and the Lenders, promptly upon the occurrence
thereof, written notice describing in reasonable detail (i) any material Release
required to be reported to any Governmental Authority under any applicable
Environmental Laws, (ii) any remedial action taken by the Borrower, any
Restricted Subsidiary or any other Person in response to any Release of
Hazardous Materials Activities or any Environmental Liability that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, (iii) the Borrower or any Restricted Subsidiary obtaining knowledge of
any occurrence or condition on any Material Real Estate Asset that would cause
any Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws, and (iv) any Environmental Liability involving the Borrower or any
Restricted Subsidiary that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
(a) Environmental Response. The Borrower will, and will cause each Restricted
Subsidiary to, take promptly any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by the Borrower or any Restricted
Subsidiary that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (ii) make an appropriate response to
any claim pursuant to Environmental Law against the Borrower or any Restricted
Subsidiary and discharge any obligations it may have to any Person thereunder
where failure to do so would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
5.10. Subsidiaries. If any Person becomes a Restricted Subsidiary of the
Borrower (or any Subsidiary of the Borrower not theretofore a Designated
Subsidiary becomes a Designated Subsidiary, including as a result of a
designation of any Unrestricted Subsidiary as a Restricted Subsidiary or any
Subsidiary becoming a Material Subsidiary), the Borrower will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
in writing thereof and cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Restricted Subsidiary (if such Restricted
Subsidiary is a Designated Subsidiary) and with respect to any Equity Interests
in or Indebtedness of such Restricted Subsidiary owned by any Credit Party.
 
5.11. Additional Collateral. The Borrower will furnish to the Administrative
Agent prompt written notice of (a) the acquisition by any Credit Party of a
Material Real Estate Asset after the Closing Date and (b) the acquisition by any
Credit Party of any other material assets (other than any assets constituting
Excluded Property) after the Closing Date, other than any such assets
constituting Collateral under the Collateral Documents in which the Collateral
Agent shall have a valid, legal and perfected security interest (with the
priority contemplated by the applicable Collateral Document) upon the
acquisition thereof. The Borrower will, as promptly as practicable and in any
event within 60 days (or such longer period as the Administrative Agent may
agree to in writing), cause the requirements of clause (g) of the Collateral and
Guarantee Requirement to be satisfied with respect to such Material Real Estate
Asset.
 
5.12. Further Assurances. Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take any and
all further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Collateral Agent may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times (to the extent applicable,
subject to the grace periods set forth in Sections 5.10 and 5.11) or otherwise
to effectuate the provisions of the Credit Documents, all at the expense of the
Credit Parties. The Borrower will provide to the Administrative Agent and the
Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent or the Collateral Agent, as applicable,
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents.
 
 
 

 
 
5.13. Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to maintain continuously a public corporate family rating (or comparable
public ratings) from Moody’s and a public corporate credit rating (or comparable
public rating) from S&P, in each case in respect of the Borrower, and a public
credit rating from each of Moody’s and S&P in respect of the Tranche A Term
Loans and the Tranche B Term Loans (in each case, with no requirement as to any
minimum rating).
 
5.14. Use of Proceeds. The Borrower and the other Restricted Subsidiaries will
use the proceeds of the Loans made and the Letters of Credit issued hereunder
solely for the purposes set forth in Section 2.5 and in compliance with
Section 4.15(b).
 
(a) The Borrower will not request any Loans or Letters of Credit and no part of
the proceeds of the Loans or Letters of Credit will be used, directly or
indirectly, (i) for the purpose of financing any activities or business of or
with any Person or in any country or territory that at such time is the subject
of any Sanctions, (ii) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law or (iii) in any manner that would result in the
violation of any Sanctions Laws applicable to any party hereto.
 
5.15. Post-Closing Matters. The Credit Parties shall satisfy each of the
requirements set forth in the Post-Closing Letter Agreement on or before the
date specified in the Post-Closing Letter Agreement for each such requirement,
or such later date as may be permitted with respect thereto pursuant to the
terms of the Post-Closing Letter Agreement. The Borrower will, and will cause
each other Credit Party to, satisfy the post-closing conditions described in
Schedule III of Amendment No. 1 within the timelines set forth therein.
 
5.16. Vector Subordinated Note Cash Collateral Account. The Borrower shall
establish the Vector Subordinated Note Cash Collateral Account and cause the
Vector Subordinated Note Cash Collateral Account to be subject to the Vector
Subordinated Note Cash Collateral Control Agreement, in each case, in accordance
with the requirements of the Post-Closing Letter Agreement. On the date of
receipt by the Borrower or any Subsidiary of any Vector Subordinated Note
Collateral consisting of Cash or Cash Equivalents, the Borrower shall notify the
Administrative Agent in writing of such receipt and shall cause an amount equal
to such Cash or Cash Equivalents to be deposited into the Vector Subordinated
Note Cash Collateral Account, and prior to such deposit, shall hold such Cash or
Cash Equivalents in trust for the benefit of the Collateral Agent and the other
Secured Parties; provided that the Borrower shall not be required to comply with
the foregoing requirements of this sentence in respect of any such Vector
Subordinated Note Collateral if on the date of receipt of such Vector
Subordinated Note Collateral (a) no Default or Event of Default shall have
occurred and be continuing, (b) the Total Leverage Ratio shall be less than
2.50:1.00, determined as of the last day of the then most recently ended Test
Period, and (c) the Borrower shall have delivered to the Administrative Agent a
certificate of an Authorized Officer of the Borrower certifying that the
requirements set forth in clauses (a) and (b) above have been satisfied and
including reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (b) above.
 
 
 

 
 
SECTION 6. NEGATIVE COVENANTS
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired with no pending drawings or
been terminated and the Letter of Credit Usage shall have been reduced to zero,
each Credit Party covenants and agrees with the Agents, the Lenders and the
Issuing Banks that:
 
6.1. Indebtedness. Neither the Borrower nor any Restricted Subsidiary will,
directly or indirectly, incur or remain liable with respect to any Indebtedness,
except: (and, provided, that during the Default Period, the Borrower and the
Restricted Subsidiaries may not, directly or indirectly, incur or remain liable
with respect to any Indebtedness described in clauses (a) (solely with respect
to Indebtedness pursuant to Section 2.23, 2.24 or 2.25), (d) (solely with
respect to Refinancing Indebtedness permitted thereby), (e), (f), (g), (h)(2),
(i), (n), (o), (p) or (q) below, in each case other than Indebtedness existing
on the Amendment No. 1 Effective Date and described on Schedule 6.1A hereto):
 
(a) Indebtedness created under the Credit Documents, including pursuant to
Sections 2.23, 2.24 or 2.25;
 
(b) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (i) such Indebtedness shall
not have been transferred to any Person other than the Borrower or any
Restricted Subsidiary, (ii) such Indebtedness shall be evidenced by the
Intercompany Note, and, if owing to a Credit Party, shall have been pledged
pursuant to the Pledge and Security Agreement, (iii) such Indebtedness owing by
a Credit Party to a Restricted Subsidiary that is not a Credit Party shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Indebtedness Subordination
Agreement and (iv) such Indebtedness is permitted as an Investment under Section
6.6(d);
 
(c) Guarantees incurred in compliance with Section 6.6(e);
 
(d) Indebtedness existing on the date hereof and set forth on Schedule 6.1 and
Refinancing Indebtedness in respect thereof;
 
(e) (i) Indebtedness of the Credit Parties under the Second Lien Credit
Agreement (or under any documents governing Second Lien Permitted Incremental
Equivalent Indebtedness) in an aggregate principal amount at any time
outstanding, when taken together with the aggregate principal amount of
Refinancing Indebtedness outstanding pursuant to clause (ii) below, not to
exceed the sum of (A) $85,000,000, plus (B) the aggregate principal amount of
Indebtedness that may be incurred pursuant to Section 2.23 of the Second Lien
Credit Agreement (or any comparable successor provision); provided that if the
Second Lien Credit Agreement is amended, modified, waived or supplemented or
replaced following the Closing Date, this clause (B) shall in no event allow on
any date of determination an aggregate principal amount of Indebtedness to be
incurred pursuant to this clause (B) that is in excess of the aggregate
principal amount that could have been incurred on such date pursuant to the
provisions of Section 2.23 in the Second Lien Credit Agreement as in effect on
the Closing Date; provided that, in the case of any Indebtedness incurred under
this clause (e)(i), (I) such Indebtedness shall constitute Permitted Junior Lien
Secured Indebtedness or Permitted Unsecured Indebtedness, (II) the stated final
maturity of such Indebtedness shall not be earlier than 91 days after the latest
Maturity Date in effect on the date such Indebtedness is incurred, (III) the
weighted average life to maturity of any such Indebtedness shall be no shorter
than the longest remaining weighted average life to maturity of any Class of
Term Loans outstanding as of the date of the incurrence thereof (and, for
purposes of determining the weighted average life to maturity of any such Class
of Term Loans, the effects of any prepayments made prior to the date of the
determination shall be disregarded), (IV) such Indebtedness satisfies the
Specified Permitted Indebtedness Documentation Requirements and (V) other than
in the case of any such Indebtedness incurred under the Second Lien Credit
Agreement on the Closing Date, the Administrative Agent shall have received a
certificate, dated the date such Indebtedness is incurred and signed by an
Authorized Officer of the Borrower, confirming compliance with the conditions
set forth in clause (i) above and, if such Indebtedness or any portion thereof
is being incurred in reliance on clause (i)(B) above, setting forth a reasonably
detailed calculation of the amount of Indebtedness permitted to be incurred
under such clause; and (ii) Refinancing Indebtedness in respect of any
Indebtedness permitted under clause (i) above or under this clause (ii);
 
 
 

 
 
(f) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets of the Borrower or any Restricted Subsidiary, including Capital Lease
Obligations, provided that such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets, or
(B) assumed in connection with the acquisition of any fixed or capital assets of
the Borrower or any Restricted Subsidiary, provided, in the case of this clause
(i), that at the time of incurrence of such Indebtedness and after giving Pro
Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (i),
together with the aggregate principal amount of Refinancing Indebtedness then
outstanding under clause (ii) below and with the aggregate principal amount of
Capital Lease Obligations outstanding under Section 6.1(n), shall not exceed the
greater of (x) $35,000,000 and (y) 7.0% of Consolidated Total Assets as of the
last day of the then most recently ended Test Period; and (ii) any Refinancing
Indebtedness in respect of any Indebtedness permitted under clause (i) above or
under this clause (ii);
 
(g) (i) Indebtedness of any Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the date
hereof, or Indebtedness of any Person that is assumed or incurred by the
Borrower or any Restricted Subsidiary after the date hereof in connection with
an Acquisition permitted hereunder consummated by the Borrower or any Restricted
Subsidiary after the date hereof (other than the Specified Acquisition),
provided, in the case of this clause (i), that at the time of the Borrower or
any Restricted Subsidiary becoming liable with respect to such Indebtedness
(whether as a result of such Person becoming a Restricted Subsidiary (or such
merger or consolidation) or such assumption), and after giving Pro Forma Effect
thereto and the use of the proceeds thereof, the aggregate principal amount of
Indebtedness then outstanding under this clause (i), together with the aggregate
principal amount of Refinancing Indebtedness then outstanding under clause (ii)
below, shall not exceed the greater of (x) $25,000,000 and (y) 5.0% of
Consolidated Total Assets as of the last day of the then most recently ended
Test Period; and (ii) any Refinancing Indebtedness in respect of any
Indebtedness permitted under clause (i) above or under this clause (ii);
provided further that the aggregate principal amount of all Indebtedness
outstanding under this clause (g) incurred by Restricted Subsidiaries that are
not Credit Parties, when aggregated with the aggregate principal amount of all
Indebtedness of Restricted Subsidiaries that are not Credit Parties outstanding
under Section 6.1(o), shall not at any time exceed $10,000,000;
 
 
 

 
 
(h) (1) Indebtedness of the Credit Parties under the Bridge Credit Agreement and
(2) so long as, after giving Pro Forma Effect to the incurrence of such
Indebtedness and the use of proceeds thereof (but without netting the Cash
proceeds of such Indebtedness (and any other Indebtedness incurred substantially
concurrently therewith), no Event of Default shall have occurred and be
continuing and the Borrower shall be in compliance with the financial covenant
set forth in Section 6.7(a), determined as of the last day of the then most
recently ended Test Period (provided that to the extent the proceeds of such
Indebtedness are intended to be applied to finance a Limited Conditionality
Transaction, at the option of the Borrower, the foregoing conditions may be
tested in accordance with Section 1.5), (i) Permitted Pari Passu Secured
Indebtedness, Permitted Junior Lien Secured Indebtedness and Permitted Unsecured
Indebtedness; provided that (A) the aggregate amount of Indebtedness incurred
under clause (h)(1) and this clause (h)(2)(i) on any date shall not exceed the
Incremental Amount as of such date; provided, further, that with respect to
Indebtedness incurred under this clause (h)(2)(i), (BA) the stated final
maturity of such Indebtedness shall not be earlier than the latest Maturity Date
in effect on the date such Indebtedness is incurred, (CB) the weighted average
life to maturity of any such Indebtedness shall be no shorter than the longest
remaining weighted average life to maturity of any Class of Term Loans
outstanding as of the date of the incurrence thereof (and, for purposes of
determining the weighted average life to maturity of any such Class of Term
Loans, the effects of any prepayments made prior to the date of the
determination shall be disregarded), (DC) in the case of Permitted Pari Passu
Secured Indebtedness, the Weighted Average Yield, determined as of the date of
incurrence of such Indebtedness, shall not be greater than the Weighted Average
Yield with respect to the Tranche B Term Loans, determined as of such date
(giving effect to any amendments to the Weighted Average Yield on the Tranche B
Term Loans that became effective subsequent to the Closing Date but prior to
such date, but excluding the effect of any increase in interest margins with
respect thereto pursuant to this clause (DC)), plus 0.50% per annum unless the
Applicable Rate (together with, as provided in the proviso below, the Adjusted
Eurodollar Rate and Base Rate floors) with respect to the Tranche B Term Loans
is increased, or fees to Lenders then holding the Tranche B Term Loans are paid,
so as to cause the Weighted Average Yield with respect to the Tranche B Term
Loans to equal the Weighted Average Yield with respect to such Indebtedness
minus 0.50%, provided that any increase in the effective Weighted Average Yield
with respect to the Tranche B Term Loans due to the application of an Adjusted
Eurodollar Rate or Base Rate floor to such Indebtedness shall be effected solely
through an increase in the Adjusted Eurodollar Rate or Base Rate floor
applicable to the Tranche B Term Loans and only to the extent an increase in
such floor with respect to the Tranche B Term Loans would cause an increase in
the interest rate then in effect with respect thereto, (ED) such Indebtedness
satisfies the Specified Permitted Indebtedness Documentation Requirements and
(FE) the Administrative Agent shall have received a certificate, dated the date
such Indebtedness is incurred and signed by an Authorized Officer of the
Borrower, confirming, in the case of any Indebtedness incurred under clause (2)
above, the absence of Events of Default as required above and compliance with
the conditions set forth in the first proviso to clause (A2) above, setting
forth a reasonably detailed calculation of compliance with Section 6.7(a) on a
Pro Forma Basis and, if such Indebtedness or any portion thereof is being
incurred in reliance on clause (b) of the definition of the term “Incremental
Amount”, setting forth a reasonably detailed calculation of the Incremental
Amount under such clause; provided further that such Indebtedness may be
incurred in the form of a bridge or other interim credit facility intended to be
extended, renewed or refinanced with Long-Term Indebtedness (and such bridge or
other interim credit facility shall be deemed to satisfy clauses (BA) and (CB)
above so long as (x) such credit facility includes customary “rollover”
provisions that are subject to no conditions precedent other than (I) the
occurrence of the date specified for the “rollover” and (II) that no payment or
bankruptcy event of default shall have occurred and be continuing and (y)
assuming such credit facility were to be extended pursuant to such “rollover”
provisions, such extended credit facility would comply with clauses (BA) and
(CB) above); and (ii) any Refinancing Indebtedness in respect of any
Indebtedness permitted under clause (i) above or under this clause (ii);
 
 
 

 
 
(i) so long as, after giving Pro Forma Effect to the incurrence of such
Indebtedness and the use of proceeds thereof (but without netting the Cash
proceeds of such Indebtedness (and any other Indebtedness incurred substantially
concurrently therewith), no Event of Default shall have occurred and be
continuing and the Borrower shall be in compliance with the financial covenant
set forth in Section 6.7(a), determined as of the last day of the then most
recently ended Test Period, (i) Permitted Pari Passu Secured Indebtedness,
Permitted Junior Lien Secured Indebtedness and Permitted Unsecured Indebtedness
that, in each case, refinances, in whole or in part, any Term Loans; provided
that (A) the original aggregate principal amount of such Indebtedness shall not
exceed the aggregate principal amount of such Term Loans being refinanced
(except by an amount no greater than accrued and unpaid interest on such Term
Loans, any original issue discount or upfront fees applicable to such
Indebtedness and any reasonable fees, premiums and expenses relating to such
refinancing), (B) the stated final maturity of such Indebtedness shall not be
earlier than the Maturity Date of the Class of Term Loans being refinanced in
effect at the time such Indebtedness is incurred, (C) the weighted average life
to maturity of such Indebtedness (if other than in the form of revolving loans)
shall be no shorter than the remaining weighted average life to maturity of the
Class of Term Loans being refinanced (and, for purposes of determining the
weighted average life to maturity of such Class of Term Loans being refinanced,
the effects of any prepayments made prior to the date of the determination shall
be disregarded), (D) in the case of Permitted Pari Passu Secured Indebtedness
(and only if, after giving effect to any substantially concurrent refinancing of
Term Loans, any Tranche B Term Loans shall remain outstanding), the Weighted
Average Yield, determined as of the date of incurrence of such Indebtedness,
shall not be greater than the Weighted Average Yield with respect to the Tranche
B Term Loans, determined as of such date (giving effect to any amendments to the
Weighted Average Yield on the Tranche B Term Loans that became effective
subsequent to the Closing Date but prior to such date, but excluding the effect
of any increase in interest margins with respect thereto pursuant to this clause
(D)), plus 0.50% per annum unless the Applicable Rate (together with, as
provided in the proviso below, the Adjusted Eurodollar Rate and Base Rate
floors) with respect to the Tranche B Term Loans is increased, or fees to
Lenders then holding the Tranche B Term Loans are paid, so as to cause the
Weighted Average Yield with respect to the Tranche B Term Loans to equal the
Weighted Average Yield with respect to such Indebtedness minus 0.50%, provided
that any increase in the effective Weighted Average Yield with respect to the
Tranche B Term Loans due to the application of an Adjusted Eurodollar Rate or
Base Rate floor to such Indebtedness shall be effected solely through an
increase in the Adjusted Eurodollar Rate or Base Rate floor applicable to the
Tranche B Term Loans and only to the extent an increase in such floor with
respect to the Tranche B Term Loans would cause an increase in the interest rate
then in effect with respect thereto, (E) such Term Loans being refinanced shall
be repaid or prepaid substantially concurrently on the date such Indebtedness is
incurred, (F) such Indebtedness satisfies the Specified Permitted Indebtedness
Documentation Requirements and (G) the Administrative Agent shall have received
a certificate, dated the date such Indebtedness is incurred and signed by an
Authorized Officer of the Borrower, confirming the absence of Events of Default
as required above and setting forth a reasonably detailed calculation of
compliance with Section 6.7(a) on a Pro Forma Basis; provided further that such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be extended, renewed or refinanced with Long-Term
Indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clauses (B) and (C) above so long as (x) such credit facility
includes customary “rollover” provisions that are subject to no conditions
precedent other than (I) the occurrence of the date specified for the “rollover”
and (II) that no payment or bankruptcy event of default shall have occurred and
be continuing and (y) assuming such credit facility were to be extended pursuant
to such “rollover” provisions, such extended credit facility would comply with
clauses (B) and (C) above); and (ii) any Refinancing Indebtedness in respect of
any Indebtedness permitted under clause (i) above or under this clause (ii);
 
 
 

 
 
(j) to the extent constituting Indebtedness, indemnification obligations (other
than in respect of any Indebtedness) incurred in connection with any Acquisition
or other Investment permitted by Section 6.6 or any Disposition permitted by
Section 6.8;
 
(k) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, overdraft or
any similar services, in each case in the ordinary course of business;
 
(l) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations of the Borrower or any
Restricted Subsidiary (i) under workers’ compensation, unemployment insurance,
health, disability or other employee benefits and other social security laws and
(ii) under bids, trade contracts, leases (other than Capital Lease Obligations),
supply and service agreements with vendors, statutory obligations, surety,
litigation and appeal bonds, performance bonds and obligations of a like nature;
 
(m) Indebtedness of the Borrower or any other Credit Party in the form of
purchase price adjustments, earnouts, deferred compensation or other similar
arrangements incurred in connection with any Acquisition consummated prior to
the Closing Date or any Acquisition consummated after the Closing Date that is
permitted by Section 6.6; provided that such Indebtedness is not secured by any
Liens on the assets of the Borrower or any Restricted Subsidiary;
 
(n) Capital Lease Obligations arising under any Sale/Leaseback Transaction
incurred in compliance with Section 6.9, provided that at the time of the
consummation of such Sale/Leaseback Transaction and after giving Pro Forma
Effect thereto and the use of the proceeds thereof, (i) the aggregate principal
amount of Indebtedness then outstanding under this clause (n) shall not exceed
the greater of (A) $15,000,000 and (B) 3.0% of Consolidated Total Assets as of
the last day of the then most recently ended Test Period and (ii) the aggregate
principal amount of Indebtedness then outstanding under this clause (n),
together with the aggregate principal amount of Indebtedness outstanding under
Section 6.1(f), shall not exceed the greater of (A) $35,000,000 and (B) 7.0% of
Consolidated Total Assets as of the last day of the then most recently ended
Test Period;
 
(o) other unsecured Indebtedness of the Borrower or any Restricted Subsidiary,
provided that at the time of incurrence of such Indebtedness and after giving
Pro Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (o), shall
not exceed the greater of (i) $50,000,000 and (ii) 10.0% of Consolidated Total
Assets as of the last day of the then most recently ended Test Period; provided
further that the aggregate principal amount of all Indebtedness outstanding
under this clause (o) incurred by Restricted Subsidiaries that are not Credit
Parties, when aggregated with the aggregate principal amount of all Indebtedness
of Restricted Subsidiaries that are not Credit Parties outstanding under
Section 6.1(g), shall not at any time exceed $10,000,000;
 
 
 

 
 
(p) unsecured Indebtedness owed to current or former officers, directors,
employees or consultants of the Borrower or any Restricted Subsidiary (or their
respective estates, heirs, family members, spouses and former spouses, domestic
partners and former domestic partners or beneficiaries under their respective
estates) to finance the purchase or redemption of Equity Interests in the
Borrower permitted by Section 6.4; provided that the aggregate principal amount
of Indebtedness permitted under this clause (p) shall not exceed $5,000,000 at
any time outstanding;
 
(q) (i) Indebtedness of the Credit Parties under the New Subordinated Note and
Refinancing Indebtedness in respect thereof, provided that (A) the aggregate
principal amount of Indebtedness under this clause (q)(i) shall not exceed
$10,000,000 and (B) the stated final maturity of such Indebtedness shall not be
earlier than 91 days after the latest Maturity Date, and such Indebtedness shall
not require any mandatory or scheduled prepayments, repurchases, redemptions or
other repayments of principal thereof prior to such stated final maturity, and
(ii) Indebtedness of the Credit Parties under the Existing Subordinated Notes
and Refinancing Indebtedness in respect thereof, provided that (A) the aggregate
principal amount of Indebtedness under this clause (q)(ii) shall not exceed (x)
$3,276,175.38 plus (y) all interest on such Indebtedness paid-in-kind by the
addition thereof to the outstanding principal amount of such Indebtedness after
the Closing Date and (B) such Indebtedness shall not require any mandatory or
scheduled prepayments, repurchases, redemptions or other repayments of principal
thereof (other than regularly scheduled amortization payments required by the
terms of the Existing Subordinated Notes as in effect on the Closing Date) prior
to the stated final maturity thereof; provided further, in the case of any
Indebtedness under this clause (q), (I) such Indebtedness shall not be secured
by any Liens on any assets of the Borrower or any Subsidiary, and shall not be
Guaranteed by any Person other than the Credit Parties, (II) in the case of any
such Refinancing Indebtedness, the terms of such Indebtedness (excluding
interest rates (whether fixed or floating), interest margins, benchmark rate
floors, fees, original issue discounts and any “call protection”) are, when
taken as a whole, not more favorable to the lenders or holders providing such
Indebtedness than (x) those applicable to the New Subordinated Note or the
Existing Subordinated Notes, as applicable, as in effect on the Closing Date,
when taken as a whole, or (y) those applicable under this Agreement when taken
as a whole, provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent (with the Administrative Agent agreeing to
provide a copy thereof, together with any drafts referred to below, to the
Lenders promptly upon receipt) at least five Business Days prior to the
incurrence of such Refinancing Indebtedness, together with a reasonably detailed
description of the material terms of such Refinancing Indebtedness or drafts of
the documentation relating thereto, stating that the Borrower has determined in
good faith that such terms satisfy the requirements of this clause (II) shall be
conclusive evidence that such terms satisfy such requirement unless the
Administrative Agent, the Requisite Tranche A/Revolving Lenders or the Requisite
Lenders notify the Borrower in writing within such five Business Day period that
it or they disagree with such determination (including a reasonable description
of the basis upon which it or they disagree), and (III) such Indebtedness is
subordinated in right of payment to the Obligations and all Permitted Second
Lien Indebtedness, Permitted Credit Agreement Refinancing Indebtedness and
Permitted Incremental Equivalent Indebtedness (in each case, other than
Subordinated Indebtedness) of the Borrower or any Guarantor Subsidiary, as
applicable, on terms no less favorable to the Secured Parties than the
subordination terms applicable to the New Subordinated Note or the Existing
Subordinated Notes, as applicable, as of the Closing Date;
 
 
 

 
 
(r) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business; and
 
(s) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in this Section 6.1.
 
For purposes of determining compliance with this Section 6.1 (subject to the
final sentence of each of the definitions of “Permitted Pari Passu Secured
Indebtedness” and “Permitted Junior Lien Secured Indebtedness”), (i) in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in this Section 6.1, the Borrower shall, in
its sole discretion, classify such item of Indebtedness (or any portion thereof)
and may include the amount and type of such Indebtedness in one or more of the
above clauses, and the Borrower may later reclassify such item of Indebtedness
(or any portion thereof) and include it in another of such clauses in which it
could have been included at the time it was incurred (but not into any clause
under which it could not have been included at the time it was incurred);
provided that, notwithstanding the foregoing, the Subordinated Notes and any
Refinancing Indebtedness in respect thereof may only be incurred in reliance on
Section 6.1(q) and may not be reclassified and (ii) for purposes of assessing
whether any Dollar limit set forth in any clause of this Section 6.1 has been
observed in connection with incurrence of any Indebtedness, any other
Indebtedness contemporaneously incurred pursuant to and in accordance with the
other available clauses of this Section 6.1 that do not require such other
Indebtedness to observe such Dollar limit shall be disregarded, even if such
other Indebtedness is of the same tranche or series as such Indebtedness being
incurred under such Dollar limit.
 
6.2. Liens. Neither the Borrower nor any Restricted Subsidiary will, directly or
indirectly, incur or permit to exist any Lien on or with respect to any asset of
the Borrower or any Restricted Subsidiary, whether now owned or hereafter
acquired or licensed, or assign or sell any income, profits or revenues
(including accounts receivable and royalties) or rights in respect of any
thereof, except: (and, provided, that during the Default Period, the Borrower
and the Restricted Subsidiaries may not, directly or indirectly, incur or permit
to exist any Lien described in clauses (c) (solely with respect to any
extensions, renewals and replacements permitted of Liens permitted thereby),
(d), (e), (f), (g), (h), (k), (l), (o) or (r) below, in each case other than
Liens existing on the Amendment No. 1 Effective Date and described on Schedule
6.2A hereto):
 
(a) Liens created under the Credit Documents or the Bridge Credit Documents;
 
(b) Permitted Encumbrances;
 
(c) any Lien on any asset of the Borrower or any Restricted Subsidiary existing
on the date hereof and set forth on Schedule 6.2, and any extensions, renewals
and replacements thereof; provided that (i) such Lien shall not apply to any
other asset of the Borrower or any Restricted Subsidiary, other than to proceeds
and products of, and after-acquired property that is affixed or incorporated
into, the assets covered by such Lien, and (ii) such Lien shall secure only
those obligations that it secures on the date hereof and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof (except by an amount not greater than accrued and unpaid interest
on such obligations and any reasonable fees, premiums and expenses relating to
such extension, renewal or refinancing) and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.1(d) as
Refinancing Indebtedness in respect thereof;
 
 
 

 
 
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure only
Indebtedness outstanding under Section 6.1(f) and obligations relating thereto
not constituting Indebtedness and (ii) such Liens shall not apply to any other
asset of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens; provided further that individual financings of
equipment or other fixed or capital assets otherwise permitted to be secured
hereunder provided by any Person (or its Affiliates) may be cross-collateralized
to other such financings provided by such Person (or its Affiliates);
 
(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes
(other than as a result of a redesignation of an Unrestricted Subsidiary) a
Restricted Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the date hereof prior to the time such Person becomes
a Restricted Subsidiary (or is so merged or consolidated), and any extensions,
renewals and replacements thereof; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (ii) such Lien shall
not apply to any other asset of the Borrower or any Restricted Subsidiary (other
than, in the case of any such merger or consolidation, the assets of any special
purpose merger Restricted Subsidiary that is a party thereto), other than to
proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Lien or becomes subject to such
Lien pursuant to an after-acquired property clause as in effect on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary (or is
so merged or consolidated), and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated), and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof (except by an amount not greater than
accrued and unpaid interest, fees and premiums (if any) with respect to such
original obligations and reasonable fees and expenses arising from such
extension, renewal or refinancing) and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.1;
 
(f) Liens on the Collateral securing Permitted Second Lien Indebtedness and
obligations relating thereto not constituting Indebtedness;
 
(g) Liens on the Collateral securing Permitted Incremental Equivalent
Indebtedness and obligations relating thereto not constituting Indebtedness;
 
(h) Liens on the Collateral securing Permitted Credit Agreement Refinancing
Indebtedness and obligations relating thereto not constituting Indebtedness;
 
(i) in connection with any Disposition permitted under Section 6.8, customary
rights and restrictions contained in agreements relating to such Disposition
pending the completion thereof;
 
 
 

 
 
(j) in the case of (i) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), any encumbrance, restriction
or other Lien, including any put and call arrangements, related to the Equity
Interests in such Restricted Subsidiary or such other Person set forth (A) in
its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, in each case so long as such encumbrance or restriction is
applicable to all holders of the same class of Equity Interests or is otherwise
of the type that is customary for agreements of such type or (B) in the case of
clause (ii) above, in any agreement or document governing Indebtedness of such
Person;
 
(k) any Lien on assets of any CFC or CFC Holding Company that is not a
Designated Subsidiary; provided that (i) such Lien shall not apply to any
Collateral (including any Equity Interests in any Subsidiary that constitute
Collateral) or any other assets of the Borrower or any Restricted Subsidiary
that is not a CFC or CFC Holding Company and (ii) such Lien shall secure only
Indebtedness or other obligations of such CFC or CFC Holding Company permitted
hereunder;[reserved];
 
(l) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any Acquisition
or Investment permitted hereunder;
 
(m) nonexclusive outbound licenses of Intellectual Property and leases or
sub-leases of equipment or real property, in each case granted by the Borrower
or any Restricted Subsidiary in the ordinary course of business that do not
materially detract from the value of the affected asset or interfere with the
ordinary conduct of business of the Borrower or any Restricted Subsidiary;
 
(n) any Lien in favor of the Borrower or any Restricted Subsidiary (other than
Liens on assets of any Credit Party in favor of a Restricted Subsidiary that is
not a Credit Party);
 
(o) Liens on fixed or capital assets subject to any Sale/Leaseback Transaction
permitted under Section 6.9; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.1(n) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens;
 
(p) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Borrower and the Restricted Subsidiaries and (ii) Liens on insurance policies
and the proceeds thereof securing the financing of the premiums with respect
thereto;
 
(q) Cash deposits not to exceed $5,000,000 at any time securing letters of
credit, bank guarantees and similar instruments issued in currencies other than
Dollars; and
 
 
 

 
 
(r) other Liens securing Indebtedness or other obligations; provided that the
aggregate outstanding amount of Indebtedness and other obligations secured by
Liens permitted by this clause (r) shall not exceed $25,000,000.
 
6.3. No Further Negative Pledges. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document, (b) restrictions and conditions existing on the date
hereof identified on Schedule 6.3, and amendments, modifications, extensions and
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof, (c)
in the case of any Restricted Subsidiary that is not a wholly owned Subsidiary
or the Equity Interests in any Person that is not a Restricted Subsidiary
(including any Unrestricted Subsidiary), restrictions and conditions imposed by
the Organizational Documents of such Restricted Subsidiary or such other Person
or any related joint venture, shareholders’ or similar agreement, provided, in
each case, that such restrictions and conditions apply only to such Restricted
Subsidiary and to any Equity Interests in such Restricted Subsidiary or to the
Equity Interests in such other Person (including any Unrestricted Subsidiary),
as applicable, (d) restrictions and conditions imposed by any agreement or
document governing secured Indebtedness permitted by Section 6.1(f) or 6.1(n) or
governing Liens permitted by Section 6.2(d), 6.2(l), 6.2(o), 6.2(p)(i) or 6.2(q)
or by clause (c), (d) or (m) of the definition of “Permitted Encumbrances”,
provided that such restrictions and conditions apply only to the assets securing
such Indebtedness or subject to such Liens, (e) restrictions and conditions
imposed by agreements relating to Indebtedness assumed in reliance on Section
6.1(g)(i) or Refinancing Indebtedness in respect thereof incurred in reliance on
Section 6.1(g)(ii), provided that such restrictions and conditions apply only to
Persons that are permitted under such Sections to be obligors in respect of such
Indebtedness and are not less favorable to the Lenders than the restrictions and
conditions imposed by such Indebtedness (or, in the case of any Refinancing
Indebtedness, by the applicable Original Indebtedness) at the time such
Indebtedness first became subject to Section 6.1, (f) in connection with the
sale of any Equity Interests in a Subsidiary or any other assets, customary
restrictions and conditions contained in agreements relating to such sale
pending the completion thereof, provided that such restrictions and conditions
apply only to the Subsidiary or the other assets to be sold and such sale is
permitted under Section 6.8, (g) restrictions and conditions imposed by any
agreement or document governing Indebtedness of any Restricted Subsidiary that
is not, and is not required to become, a Credit Party hereunder, provided that
such restrictions and conditions apply only to such Restricted Subsidiary, (h)
restrictions and conditions imposed by customary provisions in leases, licenses
and other agreements restricting the assignment thereof or, in the case of any
lease or license, permitting to exist any Lien on the assets leased or licensed
thereunder, (i) customary restrictions in respect of Intellectual Property
contained in nonexclusive licenses or sublicenses of, or other grants of rights
to use or exploit, such Intellectual Property, (k) restrictions and conditions
contained in any Permitted Second Lien Indebtedness Document or, any Permitted
Subordinated Indebtedness Document, in each case, as in effect on the Closing
Date and amendments, modifications, extensions and renewals thereof, provided,
in each case, that the scope of any such restriction or condition shall not have
been expanded as a result thereof, and (l) restrictions and conditions contained
in any agreement or instrument evidencing or governing any Indebtedness
permitted by Section 6.1(e), 6.1(g) (other than in respect of existing
Indebtedness assumed in reliance thereon), 6.1(h), 6.1(i) or 6.1(o) to the
extent, in the good faith judgment of the Borrower, such restrictions and
conditions are on customary market terms for Indebtedness of such type and so
long as the Borrower has determined in good faith that such restrictions and
conditions would not reasonably be expected to impair in any material respect
the ability of the Credit Parties to meet their obligations under the Credit
Documents and (m) restrictions and conditions contained in any Bridge Credit
Document. Nothing in this Section 6.3 shall be deemed to modify the requirements
set forth in the definition of the term “Collateral and Guarantee Requirement”
or the obligations of the Credit Parties under Sections 5.10, 5.11 or 5.12 or
under the Collateral Documents.
 
 
 

 
 
6.4. Restricted Junior Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, or agree to declare or pay or make,
directly or indirectly, any Restricted Junior Payment, or incur any obligation
(contingent or otherwise) to do so, except that: (and, provided, that during the
Default Period, the Borrower and the Restricted Subsidiaries may not declare or
pay or make, or agree to declare or pay or make, directly or indirectly, any
Restricted Junior Payment, or incur any obligation (contingent or otherwise) to
do so under clauses (a), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l) or (m)
below):
 
(a) each of the Borrower and any Restricted Subsidiary may declare and pay
dividends with respect to its Equity Interests payable solely in additional
Equity Interests in such Person to the extent not otherwise prohibited
hereunder;
 
(b) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, and declare and make other
Restricted Junior Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Restricted Subsidiaries);
 
(c) the Borrower may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or repurchase represents a portion of the exercise price of such
options, rights or awards or withholding taxes, payroll taxes or other similar
taxes due upon such exercise;
 
(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing Equity Interests in the Borrower in connection with the
exercise of warrants, options or other Securities convertible into or
exchangeable for common stock in the Borrower;
 
(e) the Borrower may make Restricted Junior Payments in respect of its Equity
Interests pursuant to and in accordance with stock option plans or other benefit
plans or agreements for, or otherwise make Restricted Junior Payments to redeem,
retire, purchase or otherwise acquire any of its Equity Interests held by,
future, present or former directors, officers, employees or consultants of the
Borrower and the Restricted Subsidiaries; provided that (i) the aggregate amount
of the Restricted Junior Payments made in reliance on this clause (e) in any
Fiscal Year shall not exceed the sum of (A) $2,000,000 plus (B) an amount equal
to any unutilized portion of such amount in clause (A) in any preceding Fiscal
Year ended after the Closing Date and (ii) Restricted Junior Payments made in
reliance on this clause (e) during any Fiscal Year shall be deemed to use,
first, the amount set forth in clause (A) above for such Fiscal Year and,
second, any portion of the amount set forth in clause (A) above for any
preceding Fiscal Year that has been carried over to such Fiscal Year pursuant to
clause (B) above;
 
(f) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments; provided that, immediately prior to the making thereof, and
immediately after giving Pro Forma Effect thereto, including to any related
incurrence of Indebtedness, (i) no Event of Default shall have occurred and be
continuing, (ii) the Total Net Leverage Ratio, determined as of the last day of
the then most recently ended Test Period, shall not exceed 1.15:1.00 and (iii)
the Borrower shall be in compliance with Sections 6.7(a) and, during the Fixed
Charge Coverage Ratio Covenant Period, 6.7(c);
 
 
 

 
 
(g) the Borrower and the Restricted Subsidiaries may make (i) regularly
scheduled interest and principal payments as and when due in respect of any
Junior Indebtedness, other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof, and (ii) prepayments in
respect of any Junior Indebtedness to the extent required by Section 2.14(c);
 
(h) the Borrower and the other Credit Parties may refinance any Junior
Indebtedness with the proceeds of other Indebtedness to the extent permitted
under Section 6.1;
 
(i) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower and the Restricted Subsidiaries may make other
Restricted Junior Payments; provided that the aggregate amount of Restricted
Junior Payments made in reliance on this clause (i) since the Closing Date shall
not exceed $1,000,000;
 
(j) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments; provided that (i) immediately prior to the making thereof, and
immediately after giving Pro Forma Effect thereto, including to any related
incurrence of Indebtedness, (A) no Event of Default shall have occurred and be
continuing, (B) the Total Net Leverage Ratio shall not be greater than the
lesser of (x) 1.65:1.00 and (y) the maximum Total Net Leverage Ratio permitted
under the financial covenant set forth in Section 6.7(a), in each case,
determined as of the last day of the then most recently ended Test Period, and
(C) in the case of any such Restricted Junior Payment made during the Fixed
Charge Coverage Ratio Covenant Period, the Fixed Charge Coverage Ratio shall not
be less than the minimum Fixed Charge Coverage Ratio permitted under the
financial covenant set forth in Section 6.7(c), determined for the then most
recently ended Test Period, (ii) the amount of any such Restricted Junior
Payment shall not exceed the Available Basket Amount at the time such Restricted
Junior Payment is made and (iii) the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying that all the requirements set forth in this clause (j) have been
satisfied with respect to such Restricted Junior Payment and including
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (i)(B), (i)(C) (if applicable) and (ii) above;
 
(k) any Restricted Junior Payment arising solely on account of any Permitted
Holder using its Equity Interests in the Borrower to satisfy such Permitted
Holders’ payment obligations under the Acquired Company Indemnity Letter
Agreement;
 
(l) any Restricted Junior Payment required to be made to consummate the Iqmax
Disposition; and
 
(m) the Borrower may redeem the Closing Date Preferred Stock solely with the Net
Proceeds received (and not otherwise applied) by the Borrower substantially
concurrently with the making of such redemption from any issuance and sale of
Equity Interests in the Borrower (other than any Disqualified Equity Interests
and other than any Equity Interests issued or sold to any Subsidiary of the
Borrower); provided that, immediately prior to the making of such redemption,
and immediately after giving Pro Forma Effect thereto, no Event of Default shall
have occurred and be continuing.
 
 
 

 
 
6.5. Restrictions on Subsidiary Distributions. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Restricted Subsidiary (a) to pay dividends
or make other distributions on its Equity Interests owned by the Borrower or any
Restricted Subsidiary, (b) to repay or prepay any Indebtedness owing by such
Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (c) to make
loans or advances to the Borrower or any Restricted Subsidiary or to Guarantee
the Obligations or (d) to transfer, lease or license any of its assets to the
Borrower or any Restricted Subsidiary; provided that the foregoing shall not
apply to (i) restrictions and conditions imposed by law or by any Credit
Document, (ii) restrictions and conditions existing on the date hereof
identified on Schedule 6.5, and amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof, (iii)
in the case of any Restricted Subsidiary that is not a wholly owned Subsidiary
of the Borrower or, in the case of restrictions and conditions referred to in
clause (d) above, the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), restrictions and conditions
imposed by agreements and documents governing Indebtedness of such Restricted
Subsidiary or such Person or its Organizational Documents or any related joint
venture, shareholders’ or similar agreement, provided that such restrictions and
conditions apply only to such Restricted Subsidiary or, in the case of
restrictions and conditions referred to in clause (d) above, to any Equity
Interests in such Restricted Subsidiary or such other Person (including any
Unrestricted Subsidiary), as applicable, (iv) in the case of restrictions and
conditions referred to clause in (d) above, restrictions and conditions imposed
by any agreement relating to secured Indebtedness permitted by Section 6.1(f) or
6.1(n) or governing Liens permitted by Section 6.2(d), 6.2(l), 6.2(o), 6.2(p)(i)
or 6.2(q) or by clause (c), (d) or (m) of the definition of “Permitted
Encumbrances”, provided that such restrictions and conditions apply only to the
assets securing such Indebtedness or subject to such Liens, (v) restrictions and
conditions imposed by any agreement or document relating to Indebtedness assumed
in reliance on Section 6.1(g)(i) or Refinancing Indebtedness in respect thereof
incurred in reliance on Section 6.1(g)(ii), provided that such restrictions and
conditions apply only to Persons that are permitted under such Section to be
obligors in respect of such Indebtedness and are not less favorable to the
Lenders than the restrictions and conditions imposed by such Indebtedness (or,
in the case of any Refinancing Indebtedness, by the applicable Original
Indebtedness) at the time such Indebtedness first became subject to Section 6.1,
(vi) in connection with the sale of any Equity Interests in a Subsidiary or any
other assets, customary restrictions and conditions contained in agreements
relating to such sale pending the completion thereof, provided that such
restrictions and conditions apply only to the Subsidiary or the other assets to
be sold and such sale is permitted under Section 6.8, (vii) in the case of
restrictions or conditions referred to in clauses (c) and (d) above,
restrictions and conditions imposed by any agreement or document governing
Indebtedness of any Restricted Subsidiary that is not, and is not required to
become, a Credit Party hereunder, provided that such restrictions and conditions
apply only to such Restricted Subsidiary, (viii) in the case of restrictions and
conditions referred to in clause (d) above, restrictions and conditions imposed
by customary provisions in leases, licenses and other agreements restricting the
assignment thereof or, in the case of any lease or license, permitting to exist
any Lien on the assets leased or licensed thereunder, (ix) restrictions on cash
or deposits or net worth imposed by customers, suppliers or landlords under
agreements entered into in the ordinary course of business, (x) in the case of
restrictions and conditions referred to in clause (d) above, customary
restrictions in respect of Intellectual Property contained in licenses or
sublicenses of, or other grants of rights to use or exploit, such Intellectual
Property, (xi) restrictions and conditions contained in any Permitted Second
Lien Indebtedness Document or any Permitted Subordinated Indebtedness Document,
in each case, as in effect on the Closing Date and amendments, modifications,
extensions and renewals thereof, provided, in each case, that the scope of any
such restriction or condition shall not have been expanded as a result thereof,
(xii) restrictions and conditions contained in any agreement or instrument
evidencing or governing any Indebtedness permitted by Section 6.1(e), 6.1(g)
(other than in respect of existing Indebtedness assumed in reliance thereon),
6.1(h), 6.1(i) or 6.1(o) so long as the Borrower has determined in good faith
that such restrictions and conditions would not reasonably be expected to impair
in any material respect the ability of the Credit Parties to meet their
obligations under the Credit Documents, and (xiii) in the case of restrictions
and conditions referred to in clause (d) above, restrictions and conditions
imposed by the Vector Facility Arrangements on the assignment or transfer by the
Borrower of its rights under the Vector Subordinated Note and (xiv) restrictions
and conditions contained in any Bridge Credit Document. Nothing in this Section
6.5 shall be deemed to modify the requirements set forth in the definition of
the term “Collateral and Guarantee Requirement” or the obligations of the Credit
Parties under Sections 5.10, 5.11 or 5.12 or under the Collateral Documents.
 
 
 

 
 
6.6. Investments. Neither the Borrower nor any Restricted Subsidiary will
purchase or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary of the Borrower prior
thereto), hold, make or otherwise permit to exist any Investment in any other
Person, or make any Acquisition, except: (and, provided, that during the Default
Period, the Borrower and the Restricted Subsidiaries may not, purchase or
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly owned Restricted Subsidiary of the Borrower prior thereto),
hold, make or otherwise permit to exist any Investment in any other Person, or
make any Acquisition, described in clauses (c) (solely with respect to any
Investments by any Credit Parties in, and loans and advances to, non-Credit
Parties), (d) (solely with respect to any Investments by any Credit Parties in,
and loans and advances to, non-Credit Parties), (e) (solely with respect to any
Guarantees by any Credit Parties of Indebtedness or other obligations of
non-Credit Parties), (k) (in excess of $50,000), (l), (m), (n), (o), (p), (s),
(t), (v) or (w) below, in each case other than Investments existing on the
Amendment No. 1 Effective Date and described on Schedule 6.6A hereto):
 
(a) Investments in Cash and Cash Equivalents;
 
(b) Investments existing on the date hereof that are set forth on Schedule 6.6
(but not any additions thereto (including any capital contributions) made after
the date hereof);
 
(c) Investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in their Restricted Subsidiaries; provided that (i) such investees are
Restricted Subsidiaries prior to such Investments (or such Equity Interests in a
Restricted Subsidiary are held as the result of a designation of an Unrestricted
Subsidiary as a Restricted Subsidiary), (ii) any such Equity Interests held by a
Credit Party shall be pledged in accordance with the requirements of the
definition of the term “Collateral and Guarantee Requirement” and (iii) the
aggregate amount of such Investments by the Credit Parties in, and loans and
advances under clause (d) below by the Credit Parties to, and Guarantees under
clause (e) by the Credit Parties of Indebtedness and other obligations of,
Restricted Subsidiaries that are not Credit Parties (excluding all such
Investments, loans, advances and Guarantees existing on the date hereof and
permitted by clause (b) above) shall not exceed $20,000,000 at any time
outstanding;
 
(d) loans or advances made by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary; provided that (i) the Indebtedness
resulting therefrom is permitted by Section 6.1(b) and (ii) the amount of such
loans and advances made by the Credit Parties to Restricted Subsidiaries that
are not Credit Parties shall be subject to the limitation set forth in clause
(c) above;
 
(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty);
provided that (i) a Restricted Subsidiary shall not Guarantee any Junior
Indebtedness unless (A) such Restricted Subsidiary has Guaranteed the
Obligations pursuant hereto and (B) in the case of Junior Indebtedness that is
Subordinated Indebtedness such Guarantee is subordinated to such Guarantee of
the Obligations on terms no less favorable to the Lenders than the subordination
provisions of such Subordinated Indebtedness, (ii) a Subsidiary that has not
Guaranteed the Obligations pursuant hereto shall not Guarantee any Indebtedness
of any Credit Party and (iii) the aggregate amount of Indebtedness and other
obligations of Subsidiaries that are not Credit Parties that is Guaranteed by
any Credit Party shall be subject to the limitation set forth in clause (c)
above;
 
 
 

 
 
(f) (i) Investments received in satisfaction or partial satisfaction of
obligations thereof from financially troubled account debtors and (ii) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Borrower and the Restricted
Subsidiaries;
 
(g) Investments made as a result of the receipt of noncash consideration from
any Disposition of any asset in compliance with Section 6.8;
 
(h) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or any Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Junior Payment in the form of
Equity Interests, evidences of Indebtedness or other Securities (but not any
additions thereto made after the date of the receipt thereof);
 
(i) Investments in the form of Hedge Agreements permitted under Section 6.12;
 
(j) payroll, travel and similar advances to directors, officers, employees and
consultants of the Borrower or any Restricted Subsidiary to cover matters that
are expected at the time of such advances to be treated as expenses of the
Borrower or such Restricted Subsidiary for accounting purposes and that are made
in the ordinary course of business;
 
(k) loans or advances to directors, officers, employees and consultants (or
their respective estates, heirs, family members, spouses and former spouses,
domestic partners and former domestic partners or beneficiaries under their
respective estates) of the Borrower or any Restricted Subsidiary in connection
with such Person’s purchase of Equity Interests in the Borrower; provided that
the aggregate amount of Investments permitted by this clause (k) (other than any
such loan or advance where no Cash or Cash Equivalent is actually advanced by
the Borrower or any Restricted Subsidiary) shall not exceed $5,000,000 at any
time outstanding;
 
(l) Permitted Acquisitions; provided that the Acquisition Consideration with
respect to any such Acquisition of Subsidiaries that do not become Guarantor
Subsidiaries, or any Acquisitions by Subsidiaries that are not Guarantors, shall
not cause the aggregate amount of all Acquisition Consideration paid in
connection with all such Permitted Acquisitions made in each case in reliance on
this clause (l) to exceed $5,000,000;
 
(m) any other Acquisition or other Investment (other than Investments between or
among the Borrower or the Restricted Subsidiaries); provided that, immediately
prior to the consummation thereof, and immediately after giving Pro Forma Effect
thereto, including to any related incurrence of Indebtedness, (i) no Event of
Default shall have occurred and be continuing, (ii) the Total Net Leverage Ratio
shall not be greater than the lesser of (A) 1.90:1.00 and (B) the maximum Total
Net Leverage Ratio permitted under the financial covenant set forth in Section
6.7(a), in each case, determined as of the last day of the then most recently
ended Test Period, and (iii) in the case of any such Acquisition or Investment
consummated during the Fixed Charge Coverage Ratio Covenant Period, the Fixed
Charge Coverage Ratio shall not be less than the minimum Fixed Charge Coverage
Ratio permitted under the financial covenant set forth in Section 6.7(c),
determined for the then most recently ended Test Period; provided further that,
in the case of any Limited Conditionality Transaction, at the option of the
Borrower, the conditions set forth in clauses (i), (ii) and (iii) above may be
tested in accordance with Section 1.5;
 
 
 

 
 
(n) any other Acquisition or other Investment; provided that (i) immediately
prior to the consummation thereof, and immediately after giving Pro Forma Effect
thereto, including to any related incurrence of Indebtedness, (A) no Event of
Default shall have occurred and be continuing, (B) the Total Net Leverage Ratio
shall not be greater than the lesser of (x) 2.15:1.00 and (y) the maximum Total
Net Leverage Ratio permitted under the financial covenant set forth in
Section 6.7(a), in each case, determined as of the last day of the then most
recently ended Test Period, and (C) in the case of any such Acquisition or
Investment consummated during the Fixed Charge Coverage Ratio Covenant Period,
the Fixed Charge Coverage Ratio shall not be less than the minimum Fixed Charge
Coverage Ratio permitted under the financial covenant set forth in Section
6.7(c), determined for the then most recently ended Test Period, (ii) the
Acquisition Consideration with respect to any such Acquisition or the amount of
any such other Investment, in each case made in reliance on this clause (n),
shall not exceed the Available Basket Amount at the time of the consummation
thereof and (iii) the Borrower shall have delivered to the Administrative Agent
a certificate of an Authorized Officer of the Borrower certifying that all the
requirements set forth in this clause (n) have been satisfied with respect to
such Investment or Acquisition and including reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in clauses (i) and (ii)
above; provided further that, in the case of any Limited Conditionality
Transaction, at the option of the Borrower, the condition set forth in clause
(i) above may be tested in accordance with Section 1.5;
 
(o) Investments not constituting Acquisitions; provided that the amount of any
such Investment made in any Fiscal Year and outstanding in reliance on this
clause (o) shall not cause the aggregate amount of all Investments made in such
Fiscal Year and outstanding in reliance on this clause (o) to exceed for such
Fiscal Year the sum of (i) $1,000,000 plus (ii) an amount equal to any
unutilized portion of such amount in clause (i) in respect of any preceding
Fiscal Year ended after the Closing Date; provided further that (A) the
aggregate amount of Investments permitted by this clause (o) shall not exceed
$5,000,000 at any time outstanding and (B) Investments made in reliance on this
clause (o) during any Fiscal Year shall be deemed to use, first, the amount set
forth in clause (i) above for such Fiscal Year and, second, any portion of the
amount set forth in clause (i) above for any preceding Fiscal Year that has been
carried over to such Fiscal Year pursuant to clause (ii) above;
 
(p) Investments (i) by the Borrower or any other Credit Party in any Restricted
Subsidiary that is not a Credit Party to the extent made with Cash or Cash
Equivalents necessary to fund an Acquisition permitted hereunder or (ii)
consisting of the transfer or contribution to any CFC or CFC Holding Company of
Equity Interests in any other CFC or CFC Holding Company or exchange of
Indebtedness owing by any CFC or CFC Holding Company for Indebtedness, in a like
amount, owing by another CFC or CFC Holding Company;;
 
(q) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;
 
(r) Guarantees of obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capital Lease Obligations) entered into in the
ordinary course of business;
 
 
 

 
 
(s) Investments held by a Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into
the Borrower or a Restricted Subsidiary in a transaction permitted hereunder)
after the Closing Date, provided that such Investments exist at the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) and are
not made in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation);
 
(t) Investments held by any Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of the term “Unrestricted Subsidiary”, provided that such
Investments have not been made in contemplation of or in connection with such
redesignation;
 
(u) the Merger;
 
(v) any other Acquisition or other Investment to the extent consideration
therefor is made with Equity Interests, or with the Net Proceeds received (and
not otherwise applied) by the Borrower within 120 consecutive days prior to the
date of consummation of such Acquisition or Investment from any issuance and
sale of Equity Interests, in each case, in the Borrower (other than any
Disqualified Equity Interests, unless the issuance of such Disqualified Equity
Interests is otherwise permitted hereunder, and other than any Equity Interests
issued or sold to any Subsidiary of the Borrower);
 
(w) any other Acquisition or other Investment consummated on or prior to
December 31, 2018; provided that (i) immediately prior to the consummation
thereof, and immediately after giving Pro Forma Effect thereto, including to any
related incurrence of Indebtedness, (A) no Event of Default shall have occurred
and be continuing and (B) the Total Leverage Ratio shall not be greater than
3.65:1.00, determined as of the last day of the then most recently ended Test
Period, (ii) the Acquisition Consideration with respect to any such Acquisition
or the amount of any such other Investment shall not cause the aggregate amount
of all Acquisition Consideration paid in connection with all Acquisitions made,
together with the aggregate amount of all Investments outstanding, in each case
in reliance on this clause (w), to exceed $75,000,000, (iii) no Acquisition of,
or Investment in, Subsidiaries that do not become Guarantor Subsidiaries, and no
acquisition of assets by any Restricted Subsidiary that is not a Guarantor
Subsidiary, may be made in reliance on this clause (w), (iv) all actions
required to be taken with respect to any Person or assets acquired pursuant to
such Acquisition or other Investment, as the case may be, in order to satisfy
the requirements set forth in clauses (a), (b), (c) and (d) of the definition of
the term “Collateral and Guarantee Requirement” (subject to the discretion of
the Collateral Agent set forth in such definition) shall have been taken (or
arrangements for the taking of such actions satisfactory to the Collateral Agent
shall have been made) (it being understood that all other requirements set forth
in such definition that are applicable to such Acquisition or Investment shall
be required to be satisfied in accordance with (and within the time periods
provided in) Sections 5.10 and 5.11) and (v) the Borrower shall have delivered
to the Administrative Agent a certificate of an Authorized Officer of the
Borrower certifying that all the requirements set forth in this clause (w) have
been satisfied with respect to such Acquisition or Investment and including
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clause (i) above; provided further that, in the case of any Limited
Conditionality Transaction, at the option of the Borrower, the condition set
forth in clause (i) above may be tested in accordance with Section 1.5; and
 
 
 

 
 
(x) Investments made by the Borrower on the Closing Date in the Vector
Subordinated Note.
 
Notwithstanding anything to the contrary in this Section 6.6, neither the
Borrower nor any Restricted Subsidiary shall make any Investment that results in
or facilitates in any manner any Restricted Junior Payment not permitted under
Section 6.4.
 
6.7. Financial Covenants. Total Net Leverage Ratio. The Borrower will not permit
the Total Net Leverage Ratio, as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending June 30, 2018, to exceed the
correlative ratio set forth below:
 
Fiscal Quarter Ending
 
Total Net Leverage Ratio
 
June 30, 2018 and September 30, 2018
5.00:1.00
 
December 31, 2018
4.50:1.00
March 31, 2019 through December 31, 2019
4.00:1.00
March 31, 2020 through December 31, 2020
3.50:1.00
March 31, 2021 and thereafter
3.00:1.00

 
(a) Capital Expenditures. The Borrower will not permit Consolidated Capital
Expenditures in any Fiscal Year to exceed in the aggregate an amount equal to
the greater of (i) $55,000,000 (such amount for any Fiscal Year being referred
to as the “Base CapEx Amount” for such Fiscal Year) and (ii) if the Borrower or
any Restricted Subsidiary shall have consummated any Material Acquisition
(excluding the Merger) after the Closing Date, the Material Acquisition CapEx
Amount for such Fiscal Year (determined as of the date of consummation of the
Material Acquisition most recently consummated after the Closing Date and on or
prior to the last day of such Fiscal Year); provided that (A) commencing with
the Fiscal Year ending on December 31, 2018, the portion of the Base CapEx
Amount for any Fiscal Year that has not been expended to make Consolidated
Capital Expenditures during such Fiscal Year (but not in excess of 50% of the
Base CapEx Amount for such Fiscal Year) may be carried over for expenditure in
the immediately following Fiscal Year and (B) Consolidated Capital Expenditures
made during any Fiscal Year shall be deemed to use, first, the Base CapEx Amount
for such Fiscal Year and, second, any portion of the Base CapEx Amount for the
immediately preceding Fiscal Year that has been carried over to such Fiscal Year
pursuant to clause (A) above.
 
For purposes of the foregoing:
 
“Material Acquisition CapEx Amount” means, as of any date of determination for
any Fiscal Year, an amount equal to 10% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries for the most recent period of 12
consecutive months prior to the consummation of the Material Acquisition (other
than the Merger) most recently consummated for which financial statements are
available as of such date of determination, determined on a Pro Forma Basis to
give effect to such Material Acquisition (and each other Material Acquisition
that shall have been consummated during such period).
 
 
 

 
 
(b) Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio, as of the last day of any period of four consecutive Fiscal
Quarters, beginning with the period of four consecutive Fiscal Quarters ending
June 30, 2018, to be less than the correlative ratio set forth below:
 
Four Fiscal Quarter Period Ending
 
Fixed Charge
Coverage Ratio
 
June 30, 2018 through December 31, 2020
1.00:1.00
 
March 31, 2021 and thereafter
1.25:1.00
 

 
; provided that the provisions of this Section 6.7(c), and the obligation of the
Borrower to comply with the Fixed Charge Coverage Ratio Covenant, shall
automatically cease to be in effect upon the termination of the Fixed Charge
Coverage Ratio Covenant Period.
 
6.8. Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. Neither the Borrower nor any Restricted Subsidiary will merge or
consolidate with or into any other Person, or liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), and neither the Borrower nor any
Restricted Subsidiary shall Dispose (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis, except
that:
 
(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving Person;
 
(ii) any Person (other than the Borrower) may merge or consolidate with or into
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (and if any party to such merger or consolidation is a
Guarantor Subsidiary, the surviving Person is a Guarantor Subsidiary);
 
(iii) any Restricted Subsidiary may merge or consolidate with or into any Person
(other than the Borrower) in a transaction permitted under Section 6.8(b) in
which, after giving effect to such transaction, the surviving Person is not a
Subsidiary, except to the extent such transaction constitutes an Investment in a
Restricted Subsidiary that is not a Credit Party permitted by Section 6.6;
 
(iv) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not disadvantageous to the Lenders in any
material respect;
 
(v) the Borrower or any other Credit Party may Dispose of all or substantially
all of its assets to the Borrower or to another Credit Party; and
 
(vi) the Merger may be consummated;
 
provided that, in the case of clauses (i), (ii) and (iii) above, any such merger
or consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6 and during the Default Period, no
transaction described in any of the foregoing clauses (i) through (v) shall be
permitted.
 
 
 

 
 
(c) Neither the Borrower nor any Restricted Subsidiary will Dispose of, or
exclusively license, any asset, including any Equity Interest, owned by it,
except (and, provided, that during the Default Period, the Borrower and the
Restricted Subsidiaries may not, Dispose of, or exclusively license, any asset,
including any Equity Interest, owned by it pursuant to clauses (v) or (ix)):
 
(i) Dispositions of (A) inventory and obsolete, worn out or surplus equipment in
the ordinary course of business, (B) leasehold improvements to landlords
pursuant to the terms of leases in respect of any Leasehold Property and
(C) Cash and Cash Equivalents;
 
(ii) Dispositions, and exclusive licenses, to any Credit Party;
 
(iii) Investments made in compliance with Sections 6.6 and 6.10;
 
(iv) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business consistent with past
practice and not as part of any accounts receivables financing transaction;
 
(v) Dispositions of Equity Interests in, or Indebtedness or other Securities of,
any Unrestricted Subsidiary, provided that all Dispositions made in reliance on
this clause (v) shall be made for fair value (as determined reasonably and in
good faith by the Borrower);
 
(vi) leases and licenses entered into by the Borrower or any Restricted
Subsidiary as a licensor or lessor in the ordinary course of business, provided
that such leases or license do not adversely affect in any material respect the
value of the properties subject thereto (including the value thereof as
Collateral) or interfere in any material respect with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;
 
(vii) Dispositions of assets in any Insurance/Condemnation Event;
 
(viii) to the extent constituting Dispositions, Restricted Junior Payments made
in compliance with Section 6.4;
 
(ix) other Dispositions of assets that are not permitted by any other clause of
this Section 6.8(b); provided that (A) all Dispositions made in reliance on this
clause (ix) shall be made for fair value and at least 75% Cash consideration,
(B) the Net Proceeds thereof shall be applied as required by Section 2.13 and
(C) no Default or Event of Default shall have occurred and be continuing at the
time such Disposition is made or would result therefrom; and
 
(x) the Iqmax Disposition.
 
(d) Notwithstanding anything to the contrary set forth herein, (i) neither the
Borrower nor any Restricted Subsidiary will sell, transfer or otherwise dispose
of any Equity Interests in any Restricted Subsidiary unless, except during the
Default Period, (A) such Equity Interests constitute all the Equity Interests in
such Restricted Subsidiary held by the Borrower and the Restricted Subsidiaries
and (B) immediately after giving effect to such transaction, the Borrower and
the Restricted Subsidiaries shall otherwise be in compliance with Section 6.6
and (ii) no Restricted Subsidiary will issue any additional Equity Interests in
such Restricted Subsidiary other than, except during the Default Period, (A) to
the Borrower or any Restricted Subsidiary in compliance with Section 6.4,
(B) directors’ qualifying shares and (C) other nominal amounts of Equity
Interests that are required to be held by other Persons under applicable law.
 
 
 

 
 
(e) The Borrower will not permit any Person other than the Borrower, or one or
more of its Restricted Subsidiaries that is not a CFC or CFC Holding Company, to
own any Equity Interests in any Restricted Subsidiary that is a Domestic
Subsidiary (other than any Domestic Subsidiary that itself is a CFC Holding
Company).
 
6.9. Sales and Leasebacks. Neither the Borrower nor any Restricted Subsidiary
will enter into any Sale/Leaseback Transaction unless, except during the Default
Period, (a) any Capital Lease Obligations arising in connection therewith are
permitted under Section 6.1(n) and (b) any Liens arising in connection therewith
(including Liens deemed to arise in connection with any such Capital Lease
Obligations) are permitted under Section 6.2(o).
 
6.10. Transactions with Affiliates. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower or such
Restricted Subsidiary on terms that are less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, than those that would prevail in an
arm’s-length transaction with unrelated third parties; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Credit Parties not involving any other Affiliate, (b) any Restricted Junior
Payment permitted under Section 6.4, (c) issuances by the Borrower of Equity
Interests (other than Disqualified Equity Interests) and receipt by the Borrower
of capital contributions, (d) compensation and indemnification arrangements for
directors, officers, employees and consultants of the Borrower or any Restricted
Subsidiary entered into in the ordinary course of business (including, for the
avoidance of doubt, grants of stock options, stock purchase rights, stock
exchange rights or other equity-based awards to directors, employees and
officers and any “key-man” insurance policy maintained by a Credit Party), (e)
loans and advances permitted under Section 6.6(j) or 6.6(k), (f) the
Transactions and the payment of fees and expenses in connection with the
consummation of the Transactions, (g) the Acquired Company Indemnity Letter
Agreement and (h) the transactions set forth on Schedule 6.10 (without giving
effect to any amendment, restatement, supplement or other modification thereto
after the Closing Date that could reasonably be expected to be adverse in any
material respect to the Lenders).
 
6.11. Conduct of Business. Neither the Borrower nor any Restricted Subsidiary
will engage in any business other than the businesses engaged in by the Borrower
and the Restricted Subsidiaries on the Closing Date (for the avoidance of doubt,
after giving effect to the distribution of the Consumer/SMB Business as
contemplated by Section 3.1(m) and the consummation of the Fusion Global
Arrangement as contemplated by Section 3.1(n)), provided that the Borrower and
the Restricted Subsidiaries shall be permitted to engage in any business that is
similar, complementary or related to, or a reasonable extension of, the business
engaged in by the Borrower and the Restricted Subsidiaries on the Closing Date
(giving effect to the foregoing parenthetical).
 
6.12. Hedge Agreements. Neither the Borrower nor any Restricted Subsidiary will
enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than in respect of Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary) and (b) Hedge Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.
 
 
 

 
 
6.13. Amendments or Waivers of Organizational Documents and Certain Agreements.
Neither the Borrower nor any Restricted Subsidiary will agree to any amendment,
restatement, supplement or other modification to, or waiver of any of its rights
under, (a) its Organizational Document, (b) any certificate of designation or
other agreement or instrument governing or evidencing the Closing Date Preferred
Stock or (c) any agreement or instrument governing or evidencing Junior
Indebtedness, in each case, to the extent such amendment, modification or waiver
could reasonably be expected to be adverse in any material respect to the
Lenders, it being understood that any Junior Indebtedness may be modified to
permit any extension or refinancing thereof to the extent otherwise permitted by
this Agreement.
 
6.14. Fiscal Year. Neither the Borrower nor any Restricted Subsidiary will
change its Fiscal Year to end on a date other than December 31.
 
SECTION 7. GUARANTEE
 
7.1. Guarantee of the Obligations. The Guarantors jointly and severally hereby
irrevocably and unconditionally guarantee the due and punctual payment in full
of all Obligations when and as the same shall become due. In furtherance of the
foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or any similar provision of, or stay imposed under, any
other Debtor Relief Law), the Guarantors will upon demand pay, or cause to be
paid, in Cash, to the Administrative Agent, for the ratable benefit of Secured
Parties, an amount equal to the sum of all Obligations then due as aforesaid.
 
7.2. Indemnity by the Borrower; Contribution by the Guarantors. In addition to
all such rights of indemnity and subrogation as any Guarantor Subsidiary may
have under applicable law (but subject to Section 7.5), the Borrower agrees that
(i) in the event a payment shall be made by any Guarantor Subsidiary under its
Obligations Guarantee, the Borrower shall indemnify such Guarantor Subsidiary
for the full amount of such payment and such Guarantor Subsidiary shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (ii) in the event any Collateral provided by
any Guarantor Subsidiary shall be sold pursuant to any Collateral Document to
satisfy in whole or in part any Obligations, the Borrower shall indemnify such
Guarantor Subsidiary in an amount equal to the fair market value of the assets
so sold.
 
(a) The Guarantor Subsidiaries desire to allocate among themselves, in a fair
and equitable manner, their obligations arising under this Section 7 and under
the Collateral Documents. Accordingly, in the event any payment or distribution
is made on any date by a Guarantor Subsidiary under its Obligations Guarantee
such that its Aggregate Payments exceed its Fair Share as of such date (such
Guarantor Subsidiary being referred to as a “Claiming Guarantor”) and the
Borrower does not indemnify such Claiming Guarantor in accordance with Section
7.2(a), such Claiming Guarantor shall be entitled to a contribution from each
other Guarantor Subsidiary in an amount sufficient to cause each Guarantor
Subsidiary’s Aggregate Payments to equal its Fair Share as of such date (and for
all purposes of this Section 7.2(b), any sale or other dispositions of
Collateral of a Guarantor Subsidiary pursuant to an exercise of remedies under
any Collateral Document shall be deemed to be a payment by such Guarantor
Subsidiary under its Obligations Guarantee in an amount equal to the fair market
value of such Collateral, less any amount of the proceeds of such sale or other
dispositions returned to such Guarantor Subsidiary). “Fair Share” means, with
respect to any Guarantor Subsidiary as of any date of determination, an amount
equal to (i) the ratio of (A) the Fair Share Contribution Amount with respect to
such Guarantor Subsidiary to (B) the aggregate of the Fair Share Contribution
Amounts with respect to all Guarantor Subsidiaries multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Claiming
Guarantors under their Obligations Guarantees. “Fair Share Contribution Amount”
means, with respect to any Guarantor Subsidiary as of any date of determination,
the maximum aggregate amount of the obligations of such Guarantor Subsidiary
under its Obligations Guarantee that would not render its obligations thereunder
subject to avoidance as a preference, fraudulent transfer or conveyance or
transfer at undervalue under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state or foreign law; provided that solely
for purposes of calculating the “Fair Share Contribution Amount” with respect to
any Guarantor Subsidiary for purposes of this Section 7.2(b), any assets or
liabilities of such Guarantor Subsidiary arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution under this Section 7 shall not be considered as assets or
liabilities of such Guarantor Subsidiary. “Aggregate Payments” means, with
respect to any Guarantor Subsidiary as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor Subsidiary in respect of its Obligations
Guarantee (including any payments and distributions made under this
Section 7.2(b)), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor Subsidiary from the Borrower pursuant to
Section 7.2(a) or the other Guarantor Subsidiaries pursuant to this Section
7.2(b). The amounts payable under this Section 7.2(b) shall be determined as of
the date on which the related payment or distribution is made by the applicable
Claiming Guarantor. The allocation among Guarantor Subsidiaries of their
obligations as set forth in this Section 7.2(b) shall not be construed in any
way to limit the liability of any Guarantor Subsidiary hereunder or under any
Collateral Document.
 
 
 

 
 
7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in Cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
(a) its Obligations Guarantee is a guarantee of payment when due and not of
collectability and is a primary obligation of such Guarantor and not merely a
contract of surety;
 
(b) the Administrative Agent may enforce its Obligations Guarantee upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to the existence of such
Event of Default;
 
(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor (including any other
Guarantor) of the Obligations, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any such other Guarantor or any other Person and whether
or not the Borrower, any such other Guarantor or any other Person is joined in
any such action or actions;
 
(d) payment by any Guarantor of a portion, but not all, of the Obligations shall
in no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Obligations that has not been paid (and, without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Obligations that is not the subject of
such suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Obligations);
 
(e) any Secured Party may, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of the
Obligations Guarantees or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability under this Section 7, at
any time and from time to time (i) renew, extend, accelerate, increase the rate
of interest on, or otherwise change the time, place, manner or terms of payment
of the Obligations, (ii) settle, compromise, release or discharge, or accept or
refuse any offer of performance with respect to, or substitutions for, the
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guarantees of the Obligations and take and hold security for the payment of the
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guarantees of the Obligations
or any other obligation of any Person (including any other Guarantor) with
respect to the Obligations, (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect of the Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith or
with the applicable Hedge Agreement or Specified Cash Management Services
Agreement and any applicable security agreement, including foreclosure on any
such security or exercise of a power of sale pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against any other Credit Party or any security for the Obligations, and
(vi) exercise any other rights available to it under the Credit Documents, any
Hedge Agreements or any Specified Cash Management Services Agreements; and
 
 
 

 
 
(f) the Obligations Guarantees and the obligations of the Guarantors thereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them (in any case other than payment in full in
Cash of the Obligations or release of a Guarantor Subsidiary’s Obligations
Guarantee in accordance with Section 9.8(d)(ii)): (i) any failure or omission to
assert or enforce or agreement or election not to assert or enforce, or the stay
or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents, any Hedge Agreements or any
Specified Cash Management Services Agreements, at law, in equity or otherwise)
with respect to the Obligations or any agreement relating thereto, or with
respect to any other guarantee of or security for the payment of the
Obligations, (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of any Credit Document, any Hedge Agreement or
any Specified Cash Management Services Agreement or any agreement or instrument
executed pursuant thereto, or of any other guarantee or security for the
Obligations, in each case whether or not in accordance with the terms hereof or
such Credit Document, such Hedge Agreement or such Specified Cash Management
Services Agreement or any agreement relating to such other guarantee or
security, (iii) the Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect, (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents, any Hedge Agreement or any Specified
Cash Management Services Agreement under which any Obligations arose or from the
proceeds of any security for the Obligations, except to the extent such security
also serves as collateral for Indebtedness other than the Obligations) to the
payment of obligations other than the Obligations, even though any Secured Party
could have elected to apply such payment to all or any part of the Obligations,
(v) any Secured Party’s consent to the change, reorganization or termination of
the corporate structure or existence of the Borrower or any Subsidiary and to
any corresponding restructuring of the Obligations, (vi) any failure to perfect
or continue perfection of a security interest in any collateral that secures any
of the Obligations, (vii) any defenses, set-offs or counterclaims that the
Borrower or any other Person may allege or assert against any Secured Party in
respect of the Obligations, including failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction and
usury, and (viii) any other act or thing or omission, or delay to do any other
act or thing, that may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Obligations.
 
 
 

 
 
7.4. Waivers by the Guarantors. Each Guarantor hereby waives, for the benefit of
the Secured Parties: (a) any right to require any Secured Party, as a condition
of payment or performance by such Guarantor in respect of its obligations under
this Section 7, (i) to proceed against the Borrower, any other guarantor
(including any other Guarantor) of the Obligations or any other Person, (ii) to
proceed against or exhaust any security held from the Borrower, any such other
guarantor or any other Person, (iii) to proceed against or have resort to any
balance of any deposit account or credit on the books of any Secured Party in
favor of any Credit Party or any other Person, or (iv) to pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Borrower or any other Guarantor, including any defense based on or
arising out of the lack of validity or the unenforceability of the Obligations
or any agreement or instrument relating thereto or by reason of the cessation of
the liability of the Borrower or any other Guarantor from any cause other than
payment in full in Cash of the Obligations; (c) any defense based upon any law
that provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Obligations; (e) (1) any principles or provisions of any law that are or
might be in conflict with the terms hereof or any legal or equitable discharge
of such Guarantor’s obligations hereunder, (2) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (3) any rights to set-offs, recoupments and counterclaims and
(4) promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default under the Credit Documents, any Hedge Agreement or
any Specified Cash Management Services Agreement or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Obligations or any agreement related thereto, notices of any extension of credit
to the Borrower or any other Guarantor and notices of any of the matters
referred to in Section 7.3 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
 
7.5. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Obligations
shall have been indefeasibly paid in full in Cash, the Commitments shall have
terminated and all Letters of Credit shall have expired with no pending drawings
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
the Borrower or any other Guarantor or any of its assets in connection with its
Obligations Guarantee or the performance by such Guarantor of its obligations
thereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including (a) any
right of subrogation, reimbursement or indemnity that such Guarantor now has or
may hereafter have against the Borrower with respect to the Obligations,
including any such right of indemnity under Section 7.2(a), (b) any right to
enforce, or to participate in, any claim, right or remedy that any Secured Party
now has or may hereafter have against the Borrower, and (c) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by
or for the benefit of any Secured Party. In addition, until the Obligations
shall have been indefeasibly paid in full in Cash, the Commitments shall have
terminated and all Letters of Credit shall have expired with no pending drawings
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Obligations, including any such right of contribution
under Section 7.2(b). Each Guarantor further agrees that, to the extent the
waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnity and contribution as set forth herein is found by a
court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnity such Guarantor may have
against the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other Guarantor, shall be
junior and subordinate to any rights any Secured Party may have against the
Borrower or any other Guarantor, to all right, title and interest any Secured
Party may have in any such collateral or security, and to any right any Secured
Party may have against such other Guarantor. If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnity or
contribution rights at any time when all Obligations shall not have been
indefeasibly paid in full in Cash, all Commitments not having terminated and all
Letters of Credit not having expired or been cancelled, such amount shall be
held in trust for the Administrative Agent, for the benefit of the Secured
Parties, and shall forthwith be paid over to the Administrative Agent, for the
benefit of Secured Parties, to be credited and applied against the Obligations,
whether matured or unmatured, in accordance with the terms hereof.
 
 
 

 
 
7.6. Continuing Guarantee. The Obligations Guarantee is a continuing guarantee
and shall remain in effect (except, in the case of a Guarantor Subsidiary, if
such Guarantor Subsidiary’s Obligations Guarantee shall have been released in
accordance with Section 9.8(d)(ii)) until all of the Obligations (excluding
contingent obligations as to which no claim has been made and the Specified
Hedge Obligations and Specified Cash Management Services Obligations) shall have
been paid in full in Cash, the Commitments shall have terminated and all Letters
of Credit shall have expired with no pending drawings or been cancelled. Each
Guarantor hereby irrevocably waives any right to revoke its Obligations
Guarantee as to future transactions giving rise to any Obligations.
 
7.7. Authority of the Guarantors or the Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or any Related Party acting or purporting to act on behalf of any such
Person.
 
7.8. Financial Condition of the Credit Parties. Any Credit Extension may be made
or continued from time to time, and any Obligations arising under Hedge
Agreements or Specified Cash Management Services Agreements may be incurred from
time to time, in each case without notice to or authorization from any Guarantor
regardless of the financial or other condition of the Borrower or any Subsidiary
at the time of any such making or continuation or at the time such other
Obligations are incurred, as the case may be. No Secured Party shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Borrower or any
Subsidiary. Each Guarantor has adequate means to obtain information from the
Borrower and the Subsidiaries on a continuing basis concerning the financial
condition of the Borrower and the Subsidiaries and their ability to perform the
Obligations, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and the Subsidiaries and of
all circumstances bearing upon the risk of nonpayment of the Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, results of
operations, assets, liabilities, condition (financial or otherwise) or prospects
of the Borrower or any Subsidiary now or hereafter known by any Secured Party.
 
7.9. Bankruptcy, Etc. The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation, arrangement or similar
proceeding of the Borrower or any other Guarantor or by any defense that the
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
 
(a) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations that accrues after the commencement of any case or proceeding
referred to in Section 7.9(a) (or, if interest on any portion of the Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Obligations if such case or proceeding had not been commenced) shall be included
in the Obligations because it is the intention of the Guarantors and the Secured
Parties that the Obligations that are guaranteed by the Guarantors pursuant to
this Section 7 should be determined without regard to any rule of law or order
that may relieve the Borrower or any Subsidiary of any portion of any
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay to the Administrative Agent, for the benefit of the Secured Parties, or
allow the claim of any Secured Party or of the Administrative Agent, for the
benefit of the Secured Parties, in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
 
 

 
 
In the event that all or any portion of the Obligations are paid by the Borrower
or any Subsidiary, the obligations of the Guarantors under this Section 7 shall
continue and remain in full force and effect or be reinstated, as the case may
be (notwithstanding any prior release of any Obligations Guarantee), in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or conveyance or transfer at undervalue or otherwise, and any such
payments that are so rescinded or recovered shall constitute Obligations for all
purposes hereunder.
 
7.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Guarantor to honor
all of such Guarantor’s obligations under this Obligations Guarantee or any
other Credit Document in respect of Swap Obligations, provided that each
Qualified ECP Guarantor shall only be liable under this Section 7.10 for the
maximum amount of such liability that can be incurred without rendering its
obligations under this Section 7.10, or otherwise under this Obligations
Guarantee, as it relates to such Guarantor, voidable under applicable law
relating to preferences, fraudulent conveyance or fraudulent transfer, transfer
at undervalue, and not for any greater amount. The obligations of each Qualified
ECP Guarantor under this Section 7.10 shall remain in full force and effect
until the Obligations shall have been indefeasibly paid in full, the Commitments
shall have terminated and all Letters of Credit shall have expired with no
pending drawings or been cancelled. Each Qualified ECP Guarantor intends that
this Section 7.10 constitute, and this Section 7.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
SECTION 8. EVENTS OF DEFAULT
 
8.1. Events of Default. If any one or more of the following conditions or events
shall occur:
 
(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, (ii) to
pay, when due, any amount payable to the applicable Issuing Bank in
reimbursement of any drawing under any Letter of Credit or to deposit, when due,
any Cash Collateral required pursuant to Section 2.13(f) or 2.21 or (iii) to
pay, within five Business Days after the date due, any interest on any Loan or
any fee or any other amount due hereunder;
 
(b) Default in Other Agreements. (i) Failure by the Borrower or any Restricted
Subsidiary, after the expiration of any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise) in respect of any Material Indebtedness, or (ii) any condition or
event shall occur that results in any Material Indebtedness becoming due, or
being required to be prepaid, repurchased, redeemed or defeased, prior to its
stated maturity or, in the case of any Hedge Agreement, being terminated, or
that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedge
Agreement, the applicable counterparty, with or without the giving of notice but
only after the expiration of any applicable grace period, to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its stated maturity or, in the case of any Hedge
Agreement, to cause the termination thereof; provided that this clause (b) shall
not apply to (A) any secured Indebtedness becoming due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness; (B) any
Indebtedness becoming due as a result of a voluntary refinancing thereof
permitted under Section 6.1; or (C) any Indebtedness becoming due as a result of
a voluntary (or, to the extent permitted by Section 2.14(c) or, in the case of
Permitted Pari Passu Secured Indebtedness, Sections 2.13(a), 2.13(b) and
2.13(e), mandatory) prepayment, repurchase, redemption or defeasance thereof
permitted hereunder;
 
 
 

 
 
(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, 5.1(e)(i), 5.2 (with
respect to the Borrower only), 5.14, 5.16 or 6, provided that any failure to
comply with Section 6.7(c) will not constitute a Default or an Event of Default
with respect to the Tranche B Term Loans unless and until the Administrative
Agent at the request of (or with the consent of) the Requisite Tranche
A/Revolving Lenders shall have declared the Tranche A Term Loans and/or the
Revolving Loans to be due and payable and/or the Revolving Commitments to be
terminated;
 
(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any report, certificate or statement at any time
provided in writing by or on behalf of any Credit Party pursuant to or in
connection with any Credit Document or the Transactions shall be incorrect in
any material respect as of the date made or deemed made (or if any
representation or warranty is expressly stated to have been made as of a
specific date incorrect in any material respect as of such specific date);
 
(e) Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and, except as may be expressly set forth in any
such other Credit Document, such failure shall not have been remedied within 30
days after receipt by the Borrower of notice from the Administrative Agent or
the Requisite Lenders of such failure;
 
(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any Restricted Subsidiary that is a Material Subsidiary in an
involuntary case under any Debtor Relief Laws, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or foreign law; or (ii) an involuntary case shall be commenced
against the Borrower or any Restricted Subsidiary that is a Material Subsidiary
under any Debtor Relief Laws; or a decree or order of a court having
jurisdiction in the premises for the involuntary appointment of an interim
receiver, receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any Restricted Subsidiary
that is a Material Subsidiary, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrower or any
Restricted Subsidiary that is a Material Subsidiary, or over all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against all or a substantial part of the
property of the Borrower or any Restricted Subsidiary that is a Material
Subsidiary, and any such event described in this clause (ii) shall continue for
60 days without having been dismissed, bonded or discharged;
 
 
 

 
 
(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Restricted Subsidiary that is a Material Subsidiary shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Laws, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any Debtor Relief Laws, or shall consent to the appointment of or
taking possession by an interim receiver, receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the Borrower or
any Restricted Subsidiary that is a Material Subsidiary, or over all or a
substantial part of its property (other than any liquidation permitted by
Section 6.8(a)(iv)); or the Borrower or any other Restricted Subsidiary that is
a Material Subsidiary shall make any general assignment for the benefit of
creditors; or the Borrower or any Restricted Subsidiary that is a Material
Subsidiary shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of the Borrower or any Restricted
Subsidiary that is a Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to in this Section 8.1(g) or in Section 8.1(f);
 
(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount of $10,000,000 or more (other than any such judgment covered
by insurance (other than under a self-insurance program) provided by a
financially sound insurer to the extent a claim therefor has been made in
writing and liability therefor has not been denied in writing by the insurer),
shall be rendered against the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;
 
(i) Employee Benefit Plans. The occurrence of one or more ERISA Events or
Foreign Plan Events that have had, or could reasonably be expected to result in
liability which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(j) Change of Control. A Change of Control shall occur;
 
(k) Obligations Guarantees, Collateral Documents and other Credit Documents. Any
Obligations Guarantee (other than any Obligations Guarantee by any Restricted
Subsidiary that is not a Material Subsidiary) purported to be created under the
Credit Documents for any reason shall cease to be, or shall be asserted by any
Credit Party not to be, in full force and effect (other than in accordance with
its terms), or shall be declared to be null and void; any Lien purported to be
created under any Collateral Document shall cease to be, or shall be asserted by
any Credit Party not to be, a valid and perfected Lien on any material
Collateral, with the priority required by the applicable Collateral Document,
except as a result of (i) a Disposition of the applicable Collateral in a
transaction permitted under the Credit Documents, (ii) the release thereof as
provided in Section 9.8(d) or (iii) the Collateral Agent’s failure to maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under the Collateral Documents; or this Agreement or any
Collateral Document shall cease to be in full force and effect (other than in
accordance with its terms), or shall be declared null and void, or any Credit
Party shall contest the validity or enforceability of any Credit Document or
deny that it has any further liability, including with respect to future
advances by Lenders, under any Credit Document to which it is a party (other
than in accordance with its terms);
 
 
 

 
 
(l) Intercreditor Agreement. (i) Any Credit Party shall knowingly contest, or
knowingly support another Person in any action that seeks to contest, the
validity or effectiveness of the Intercreditor Agreement or any other Permitted
Intercreditor Agreement (other than pursuant to the terms hereof or thereof) or
(ii) the Intercreditor Agreement, or any other Permitted Intercreditor Agreement
entered into after the date hereof, shall, in whole or in part, terminate, cease
to be effective or cease to be legally valid, binding and enforceable against
any party thereto (other than pursuant to the terms hereof or thereof); or
 
(m) Certain Subordination Agreements. (i) Any Credit Party or any holder of
Permitted Subordinated Indebtedness shall knowingly contest, or knowingly
support another Person in any action that seeks to contest, the validity or
effectiveness of the subordination of any Permitted Subordinated Indebtedness to
the Obligations on the terms required under this Agreement or (ii) any agreement
(including any subordination provisions set forth in the Permitted Subordinated
Indebtedness Documents) providing for subordination of any Permitted
Subordinated Indebtedness to the Obligations shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any Credit Party or any holder of such Permitted
Subordinated Indebtedness;
 
THEN, (i) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (ii) upon (A) the occurrence and during the
continuance of any other Event of Default and (B) notice to the Borrower by the
Administrative Agent provided at the request of (or with the consent of) the
Requisite Lenders (or, with respect to the Tranche A Term Loans, the Revolving
Exposure and/or the Revolving Commitments only, at the request of (or with the
consent of) the Requisite Tranche A/Revolving Lenders, in the case of an Event
of Default arising from any failure to comply with Section 6.7(c)), which notice
may be given with respect to all or any of the following actions, at the same or
different times, (1) the Commitments and the obligation of each Issuing Bank to
issue any Letter of Credit shall immediately terminate, (2) the unpaid principal
amount of and accrued interest on the Loans and all other Obligations (other
than the Specified Hedge Obligations and the Specified Cash Management Services
Obligations) shall immediately become due and payable, and the Borrower shall
immediately be required to deposit Cash Collateral in respect of Letter of
Credit Usage in accordance with Section 2.3(h), in each case without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by each Credit Party, and (3) the Administrative Agent
may cause the Collateral Agent to enforce any and all Liens created pursuant to
the Collateral Documents.
 
SECTION 9. AGENTS
 
9.1. Appointment of Agents. Wilmington Trust is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents, and
each Lender and Issuing Bank hereby authorizes Wilmington Trust to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and of the other Credit Documents. Each such Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and in the
other Credit Documents, as applicable. Other than Sections 9.7 and 9.8(d), the
provisions of this Section 9 are solely for the benefit of the Agents, the
Lenders and the Issuing Banks, and no Credit Party shall have any rights as a
third party beneficiary of any such provisions. In performing its functions and
duties hereunder, no Agent assumes, and shall not be deemed to have assumed, any
obligation towards or relationship of agency or trust with or for the Borrower
or any Subsidiary.
 
 
 

 
 
9.2. Powers and Duties. Each Lender and Issuing Bank irrevocably authorizes each
Agent to take such actions and to exercise such powers, rights and remedies
hereunder and under the other Credit Documents as are specifically delegated or
granted to such Agent by the terms hereof and thereof, together with such
actions, powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and in the other Credit Documents. No Agent shall have, by
reason hereof or of any of the other Credit Documents, a fiduciary relationship
in respect of any Lender, any Issuing Bank or any other Person (regardless of
whether or not a Default or an Event of Default has occurred), it being
understood and agreed that the use of the term “agent” (or any other similar
term) herein or in any other Credit Documents with reference to any Agent is not
intended to connote any fiduciary or other implied obligations arising under any
agency doctrine of any applicable law, and that such term is used as a matter of
market custom; and nothing herein or in any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or of any of the other Credit
Documents except as expressly set forth herein or therein. Without limiting the
generality of the foregoing, no Agent shall, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, or be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity.
 
9.3. General Immunity.
 
(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender or Issuing Bank for (i) the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Credit Document; (ii) the creation, perfection, maintenance, preservation,
continuation or priority of any Lien or security interest created, purported to
be created or required under any Credit Document; (iii) the value or the
sufficiency of any Collateral; (iv) the satisfaction of any condition set forth
in Section 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; (v) the failure of any Credit
Party, Lender, Issuing Bank or other Agent to perform its obligations hereunder
or under any other Credit Document; or (vi) any representations, warranties,
recitals or statements made herein or therein or in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by any Agent to the
Lenders or the Issuing Banks or by or on behalf of any Credit Party to any
Agent, any Lender or any Issuing Bank in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any
Default or Event of Default (nor shall any Agent be deemed to have knowledge of
the existence or possible existence of any Default or Event of Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to such Agent by the Borrower or any Lender) or to make any disclosures
with respect to the foregoing. Notwithstanding anything herein to the contrary,
the Administrative Agent shall not have any liability arising from, or be
responsible for any loss, cost or expense suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, confirmations of the
amount of outstanding Loans, the Letter of Credit Usage or the component amounts
thereof, the calculation of the Yield Maintenance Amount or the Weighted Average
Yield with respect to any Indebtedness, any exchange rate determination or
currency conversion, the determination of whether any Class of Term Loans
constitutes Incremental Tranche A Term Loans or TLA Term Loans, the terms and
conditions of any Permitted Intercreditor Agreement or any Permitted
Subordinated Indebtedness Document or of any subordination terms applicable to
any Permitted Subordinated Indebtedness or the calculation of the outstanding
amount of Specified Hedge Obligations or Specified Cash Management Services
Obligations, in each case except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.
 
 
 

 
 
(b) Exculpatory Provisions. None of any Agent or any of its Related Parties
shall be liable to the Lenders or the Issuing Banks for any action taken or
omitted by such Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from the taking
of any action (including the failure to take an action) in connection herewith
or with any of the other Credit Documents or from the exercise of any power,
discretion or authority (including the making of any requests, determinations,
judgments, calculations or the expression of any satisfaction or approval)
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from either the Requisite Tranche
A/Revolving Lenders or the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 10.5) and upon receipt of such instructions from
the Requisite Tranche A/Revolving Lenders or the Requisite Lenders (or such
other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions; provided that such Agent
shall not be required to take any action that, in its opinion, could expose such
Agent to liability or be contrary to any Credit Document or applicable law,
including any action that may be in violation of the automatic stay under any
Debtor Relief Laws or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any telephonic notice, electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise provided by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Credit Documents for
being the signatory, sender or provider thereof) and on opinions and judgments
of attorneys (who may be attorneys for the Borrower and the Subsidiaries),
accountants, insurance consultants, architects, engineers and other experts or
professional advisors selected by it, and such Agent shall not be liable for any
action it takes or omits to take in good faith in reliance on any of the
foregoing documents; and (ii) no Lender or Issuing Bank shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of the Requisite Tranche
A/Revolving Lenders or the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 10.5). In determining compliance with any
condition hereunder to the making of any Credit Extension that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume the satisfaction of such Lender or Issuing Bank
unless the Administrative Agent shall have received written notice to the
contrary from such Lender or Issuing Bank reasonably in advance of such Credit
Extension.
 
 
 

 
 
(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its powers, rights and remedies under this Agreement or
any other Credit Document by or through any one or more sub-agents appointed by
such Agent. Each Agent and any such of its sub-agents may perform any and all of
its duties and exercise any and all of its powers, rights and remedies by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions set forth in this Section 9.3 and in Sections 9.6 and 10.3 shall
apply to any such sub-agent or Affiliate (and to their respective Related
Parties) as if they were named as such Agent. No Agent shall be responsible for
the negligence or misconduct of any sub-agent appointed by it except to the
extent that a court of competent jurisdiction determines in a final,
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by any Agent, (i) such
sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 9.3 and Sections
9.6 and 10.3 and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders and (ii) such sub-agent shall only have
obligations to such Agent, and not to any Credit Party, any Lender or any other
Person, and no Credit Party, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.
 
(d) Concerning Arrangers and Certain Other Indemnitees. Notwithstanding anything
herein to the contrary, none of the Arrangers, the Syndication Agent or any of
the co-agents, bookrunners or managers listed on the cover page hereof shall
have any duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, a Lender or an Issuing Bank hereunder or, in the
case of any Auction Manager or any other Person appointed under the Credit
Documents to serve as an agent or in a similar capacity, the duties and
responsibilities that are expressly specified in the applicable Credit Documents
with respect thereto, but all such Persons shall have the benefit of the
exculpatory, indemnification and other provisions set forth in this Section 9
and in Section 10.3 and shall have all of the rights and benefits of a third
party beneficiary with respect thereto, including an independent right of action
to enforce such provisions directly, without the consent or joinder of any other
Person, against any or all of the Credit Parties and the Lenders. The
exculpatory, indemnification and other provisions set forth in this Section 9
and in Section 10.3 shall apply to any Affiliate or other Related Party of any
Arranger or any Agent in connection with the arrangement and syndication of the
credit facilities provided for herein (including pursuant to Section 2.23, 2.24
and 2.25) and any amendment, supplement or modification hereof or of any other
Credit Document (including in connection with any Extension/Modification Offer),
as well as activities as an Agent.
 
9.4. Acts in Individual Capacity. Nothing herein or in any other Credit Document
shall in any way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender or
an Issuing Bank hereunder. With respect to its Loans, Letters of Credit and
participations in the Letters of Credit, each Agent shall have the same rights
and powers hereunder as any other Lender or Issuing Bank and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder. Each Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust, financial
advisory, commodity, derivative or other business with the Borrower or any of
its Affiliates as if it were not performing the duties and functions specified
herein, and may accept fees and other consideration from the Borrower and its
Affiliates for services in connection herewith and otherwise, in each case
without having to account therefor to the Lenders or the Issuing Banks. Each
Agent and its Affiliates, when acting under any agreement in respect of any such
activity or under any related agreements, will be acting for its own account as
principal and will be under no obligation or duty as a result of such Agent’s
role in connection with the credit facility provided herein or otherwise to take
any action or refrain from taking any action (including refraining from
exercising any right or remedy that might be available to it).
 
 
 

 
 
9.5. Lenders’ and Issuing Banks’ Representations, Warranties and
Acknowledgments. Each Lender and Issuing Bank represents and warrants that it
has made, and will continue to make, its own independent investigation of the
financial condition and affairs of the Borrower and the Subsidiaries in
connection with Credit Extensions or taking or not taking action under or based
upon any Credit Document, in each case without reliance on any Agent, any
Arranger or any of their respective Related Parties. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or Issuing Banks
or to provide any Lender or Issuing Bank with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Credit Extensions or at any time or times thereafter.
 
(a) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement, a Refinancing Facility Agreement or an Incremental
Facility Agreement and funding its Loans on the Closing Date and/or providing
its Revolving Commitment on the Closing Date or by funding any Refinancing Term
Loan, any Incremental Term Loan or providing any Incremental Revolving
Commitment, as the case may be, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, the Requisite Lenders or any other
Lenders, as applicable, on the Closing Date or as of the date of funding of such
Refinancing Term Loans or Incremental Term Loans or the date of the
effectiveness of such Incremental Revolving Commitment.
 
(b) Each Lender and Issuing Bank acknowledges and agrees that Wilmington Trust
or one or more of its Affiliates will be acting as the administrative agent and
collateral agent under the Second Lien Credit Agreement and acting as the
administrative agent and collateral agent under the Bridge Credit Agreement, and
may (but is not obligated to) act as administrative agent, collateral agent or a
similar representative for the holders of any other Permitted Second Lien
Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness and any
Permitted Incremental Equivalent Indebtedness and, in its capacity as the
administrative agent and collateral agent under the Second Lien Credit
Agreement, is a party to the Intercreditor Agreement, in its capacity as the
administrative agent and collateral agent under the Bridge Credit Agreement, is
a party to the Bridge Intercreditor Agreement and to the Intercreditor
Agreement, and, in such other capacities, may be a party to a Permitted
Intercreditor Agreement. Each Lender, Issuing Bank and Credit Party waives any
conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against Wilmington Trust or any of its
Affiliates any claims, causes of action, damages or liabilities of whatever kind
or nature relating to any such conflict of interest.
 
 
 

 
 
9.6. Right to Indemnity. Each Lender, in proportion to its applicable Pro Rata
Share (determined as set forth below), severally agrees to indemnify each Agent
and each Related Party thereof, to the extent that such Agent or such Related
Party shall not have been reimbursed by any Credit Party (and without limiting
any Credit Party’s obligations under the Credit Documents to do so), for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses (including fees, expenses and
other charges of counsel) or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by or asserted against such Agent or any such
Related Party in exercising the powers, rights and remedies, or performing the
duties and functions, of such Agent under the Credit Documents or any other
documents contemplated by or referred to therein or otherwise in relation to its
capacity as an Agent; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s applicable Pro Rata Share thereof; and provided further that this
sentence shall not be deemed to require any Lender to indemnify such Agent
against any liability, obligation, loss, damage, penalty, claim, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For purposes of this Section 9.6, “Pro Rata
Share” shall be determined as of the time that the applicable indemnity payment
is sought (or, in the event at such time all the Commitments shall have
terminated and all the Loans shall have been repaid in full, as of the time most
recently prior thereto when any Loans or Commitments remained outstanding).
 
 
 

 
 
9.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 9.7, the Administrative Agent may resign at any time from its
capacity as such. In connection with such resignation, the Administrative Agent
shall give notice of its intent to resign to the Lenders, the Issuing Banks and
the Borrower. Upon receipt of any such notice of resignation, the Requisite
Lenders, subject to, unless an Event of Default shall have occurred and is
continuing, the prior written consent of the Borrower (not to be unreasonably
withheld, conditioned or delayed), shall have the right to appoint a successor.
If no successor shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the resigning Administrative
Agent gives notice of its intent to resign, then the resigning Administrative
Agent may, on behalf of the Lenders and the Issuing Banks, appoint a successor;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. If the Administrative Agent
shall be a Defaulting Lender pursuant to clause (d) of the definition of such
term, the Requisite Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and the Administrative Agent remove the
Administrative Agent in its capacity as such and, subject to, unless an Event of
Default shall have occurred and is continuing, the prior written consent of the
Borrower (not to be unreasonably withheld, conditioned or delayed), appoint a
successor. Any resignation or removal of the Administrative Agent shall be
deemed to be a resignation of the Collateral Agent, and any successor
Administrative Agent appointed pursuant to this Section 9.7 shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes of the Credit Documents. Upon the acceptance of its appointment as
Administrative Agent and Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent and
Collateral Agent, and the resigning or removed Administrative Agent and
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Credit Documents. The fees payable by the Borrower to a
successor Administrative Agent and Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event (a) no successor to a
resigning Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the resigning Administrative
Agent gives notice of its intent to resign, the resigning Administrative Agent
may give notice of the effectiveness of its resignation to the Lenders, the
Issuing Banks and the Borrower or (b) no successor to a removed Administrative
Agent shall have been so appointed and shall have accepted such appointment by
the day that is 30 days following of the issuance of a notice of removal, the
removal shall become effective on such 30th day, and on the date of
effectiveness of such resignation or removal, as the case may be, (i) the
resigning or removed Administrative Agent and Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Collateral Agent under any Collateral Document for the
benefit of the Secured Parties, the resigning or removed Collateral Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Collateral Agent, shall continue to hold such Collateral, in
each case until such time as a successor Collateral Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the resigning or removed Collateral Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Requisite Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Administrative
Agent and Collateral Agent, provided that (A) all payments required to be made
hereunder or under any other Credit Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent or the Collateral
Agent shall also directly be given or made to each Lender and each Issuing Bank.
Following the effectiveness of the Administrative Agent’s and Collateral Agent’s
resignation from its capacity as such, the provisions of this Section 9 and of
Section 10.3 shall continue in effect for the benefit of such resigning or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as applicable, and in respect of the
matters referred to in the proviso under clause (a) above. If the Person serving
as the resigning or removed Administrative Agent shall also be an Issuing Bank,
then, unless otherwise agreed to by such Person, upon the effectiveness of the
resignation or removal thereof in its capacity as the Administrative Agent, (A)
such Person shall no longer be obligated to issue, amend, extend or renew any
Letter of Credit, but shall continue to have all the rights of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to the
effectiveness of such resignation, (B) the Borrower shall pay all unpaid fees
accrued for the account of such Person in its capacity as an Issuing Bank
pursuant to Section 2.10(b) and (C) the Borrower may appoint a replacement
Issuing Bank (which appointment shall be made in accordance with the procedures
set forth in Section 2.3(i), mutatis mutandis).
 
 
 

 
 
9.8. Collateral Documents and Obligations Guarantee. Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent to be the agent for
and representative of the Secured Parties with respect to the Guarantees
purported to be created under the Credit Documents, the Collateral and the
Credit Documents and authorizes the Administrative Agent and the Collateral
Agent to execute and deliver, on behalf of such Secured Party, any Collateral
Documents that the Administrative Agent or the Collateral Agent determines in
its discretion to execute and deliver in connection with the satisfaction of the
Collateral and Guarantee Requirement (and hereby grants to the Administrative
Agent and the Collateral Agent any power of attorney that may be required under
any applicable law in connection with such execution and delivery on behalf of
such Secured Party).
 
(a) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
set-off rights of any Lender or Issuing Bank or with respect to a Secured
Party’s right to file a proof of claim in any proceeding under the Debtor Relief
Laws or as provided in clause (ii) below, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantees
purported to be created under the Credit Documents, it being understood and
agreed that all powers, rights and remedies under the Credit Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof and that all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, (ii) all powers, rights and
remedies under the Credit Documents exercised by the Administrative Agent or the
Collateral Agent, as applicable, in respect of the Vector Subordinated Note
Collateral, including any enforcement action in respect thereof, shall be
exercised at the direction of the Majority in Interest of the Revolving Lenders
and (iii) in the event of a foreclosure, exercise of a power of sale or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or any other applicable section of the
Bankruptcy Code, any analogous Debtor Relief Laws or any law relating to the
granting or perfection of security interests), the Collateral Agent (or any
Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy Code
any analogous Debtor Relief Laws or any law relating to the granting or
perfection of security interests) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities) shall be
entitled, upon instructions from the Requisite Lenders (subject to procedures
reasonably satisfactory to the Collateral Agent), for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold or licensed at any such sale or other disposition, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by the Collateral Agent at such sale or other
disposition. In connection with any such bid referred to in clause (iii) above,
(A) the Collateral Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (B) the Collateral Agent shall be authorized to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof, shall be governed, directly or indirectly, by the vote
of the Requisite Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Requisite Lenders
contained in Section 10.5(a), (C) the Collateral Agent shall be authorized to
assign the relevant Obligations to any such acquisition vehicle pro rata among
the Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (D) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
 
 
 

 
 
(b) Specified Hedge Obligations. No obligations under any Hedge Agreement that
constitute Specified Hedge Obligations or under any Specified Cash Management
Services Provider Agreement will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in Section 10.5(c)(iii)
of this Agreement. Notwithstanding anything to the contrary herein, neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of any Specified Hedge Obligations or Specified Cash Management
Services Obligations.
 
(c) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary herein or in any other Credit Document:
 
(i) When all Obligations (excluding contingent obligations as to which no claim
has been made and the Specified Hedge Obligations and Specified Cash Management
Services Obligations) have been paid in full, all Commitments have terminated
and no Letter of Credit shall be outstanding, upon request of the Borrower, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Secured Party) take such actions as shall be required to
release its security interest in all Collateral, and to release all Guarantees
provided for in any Credit Document, whether or not on the date of such release
there may be outstanding Specified Hedge Obligations or Specified Cash
Management Services Obligations.
 
(ii) (A) If (x) any Guarantor Subsidiary shall have been designated as an
Unrestricted Subsidiary in accordance with the terms hereof or (y) all the
Equity Interests in any Guarantor Subsidiary held by the Borrower and the
Subsidiaries shall be sold or otherwise disposed of (including by merger or
consolidation) in any transaction permitted by this Agreement, and as a result
of such sale or other disposition such Guarantor Subsidiary shall cease to be a
Subsidiary of the Borrower, such Guarantor Subsidiary shall, upon effectiveness
of such designation, or the consummation of such sale or other disposition,
automatically be discharged and released from its Obligations Guarantee and all
security interests created by the Collateral Documents in Collateral owned by
such Guarantor Subsidiary shall be automatically released, without any further
action by any Secured Party or any other Person; provided that no such discharge
or release shall occur unless substantially concurrently therewith, such
Subsidiary shall have been discharged and released from its Guarantee of all
Permitted Second Lien Indebtedness, all Permitted Credit Agreement Refinancing
Indebtedness, all Permitted Incremental Equivalent Indebtedness and all
Permitted Subordinated Indebtedness, and all Liens on the assets of such
Subsidiary securing any such Indebtedness shall have been released.
 
(A) Upon any sale or other transfer by any Credit Party (other than to the
Borrower or any Restricted Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Collateral Document in
any Collateral pursuant to Section 10.5, the security interests in such
Collateral created by the Collateral Documents shall be automatically released,
without any further action by any Secured Party or any other Person; provided
that no such release shall occur unless substantially concurrently therewith,
such Collateral shall cease to be subject to any security interests securing any
Permitted Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness and any Permitted Incremental Equivalent Indebtedness.
 
 
 

 
 
(B) Upon receipt by the Collateral Agent of a certificate from an Authorized
Officer of the Borrower in form and substance reasonably satisfactory to the
Collateral Agent, certifying that (x) the Escrow Cash Release Conditions have
been satisfied and the proceeds of the Escrow Cash Collateral will be applied,
substantially concurrently with the release thereof, to pay Acquisition
Consideration for the Specified Acquisition and related customary fees and
expenses and, to the extent permitted by Section 2.5(c), will otherwise be used
for working capital and other general corporate purposes of the Borrower and the
Restricted Subsidiaries, and/or (y) the proceeds of the Escrow Cash Collateral
(or the applicable portion thereof specified in such certificate) will be
applied, substantially concurrently with the release thereof, to prepay the
Tranche B Term Borrowings pursuant to Section 2.13(d), in each case on the
requested date of release of the Escrow Cash Collateral, the Collateral Agent
shall release the Escrow Cash Collateral from the Escrow Cash Collateral Account
(I) if the Escrow Cash Collateral is to be applied to pay such Acquisition
Consideration and related fees and expenses and, to the extent permitted by
Section 2.5(c), to be used for such working capital and other general corporate
purposes, to the Borrower or (II) if the Escrow Cash Collateral is to be applied
to prepay Tranche B Term Borrowings, to the Administrative Agent, on behalf of
the Borrower, and upon such release by the Collateral Agent, the Escrow Cash
Collateral Control Agreement shall be terminated and all security interests
created by the Escrow Cash Collateral Control Agreement or any other Collateral
Document in the Escrow Cash Collateral shall be automatically released, without
any further action by any Secured Party or any other Person.
 
(C) Upon receipt by the Collateral Agent of a certificate from an Authorized
Officer of the Borrower in form and substance reasonably satisfactory to the
Collateral Agent (and including reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (y) below), certifying that
(x) no Default or Event of Default has occurred and is continuing and (y) the
Total Leverage Ratio is less than 2.50:1.00, determined as of the last day of
the then most recently ended Test Period, the Collateral Agent shall release to
the Borrower any Cash or Cash Equivalents constituting Vector Subordinated Note
Collateral then on deposit in the Vector Subordinated Note Cash Collateral
Account and all security interests created by the Vector Subordinated Note Cash
Collateral Control Agreement or any other Collateral Document in such Cash or
Cash Equivalents shall be automatically released, without any further action by
any Secured Party or any other Person.
 
(iii) Each Secured Party authorizes the Collateral Agent to subordinate, at the
request of the Borrower, any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 6.2(d) or 6.2(o); provided that no such
subordination shall occur unless substantially concurrently therewith, any Lien
on such property securing any Permitted Second Lien Indebtedness, any Permitted
Credit Agreement Refinancing Indebtedness and any Permitted Incremental
Equivalent Indebtedness shall also be so subordinated.
 
(iv) In connection with any termination, release or subordination pursuant to
this Section 9.8(d), the Administrative Agent and the Collateral Agent shall
execute and deliver to any Credit Party, at such Credit Party’s expense, all
documents that such Credit Party shall reasonably request to evidence such
termination, release or subordination. Any execution and delivery of documents
pursuant to this Section 9.8(d) shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent.
 
 
 

 
 
(d) Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.
 
(e) Acceptance of Benefits. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral or the
Guarantees purported to be created under the Credit Documents, to have agreed to
the provisions of this Section 9 (including the authorization and the grant of
the power of attorney pursuant to Section 9.8(a)), Section 10.24 and all the
other provisions of this Agreement relating to Collateral, any such Guarantee or
any Collateral Document and to have agreed to be bound by the Credit Documents
as a Secured Party thereunder. It is understood and agreed that the benefits of
the Collateral and any such Guarantee to any Secured Party are made available on
an express condition that, and is subject to, such Secured Party not asserting
that it is not bound by the appointments and other agreements expressed herein
to be made, or deemed herein to be made, by such Secured Party.
 
9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender or
Issuing Bank because the appropriate form was not delivered or was not properly
executed or because such Lender or Issuing Bank failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding Tax ineffective or for any other reason, or
if the Administrative Agent reasonably determines that a payment was made to a
Lender or Issuing Bank pursuant to this Agreement without deduction of
applicable withholding Tax from such payment, such Lender or Issuing Bank shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
 
9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws with
respect to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or any Obligation under a Letter of Credit shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
 
(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
 
(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks, the
Administrative Agent, the Collateral Agent and any other Secured Party
(including any claim under Sections 2.7, 2.9, 2.15, 2.17, 2.18, 2.19, 10.2 and
10.3) allowed in such judicial proceeding; and
 
 
 

 
 
(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to the Administrative Agent, in such capacity or in its capacity as
the Collateral Agent, or to its Related Parties under the Credit Documents
(including under Sections 10.2 and 10.3). To the extent that the payment of any
such amounts due to the Administrative Agent, in such capacity or in its
capacity as the Collateral Agent, or to its Related Parties out of the estate in
any such proceeding shall be denied for any reason, payment of the same shall be
secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other property that the Lenders, the Issuing
Banks or the other Secured Parties may be entitled to receive in such
proceeding, whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or any Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank, or to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.
 
9.11. Certain ERISA Matters.
 
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:
 
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
 
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
 
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
 
 
 

 
 
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:
 
(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, the Loans or any documents related to
hereto or thereto),
 
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
 
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
 
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
 
(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers and their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.
 
(c) The Administrative Agent and the Arrangers and their respective Affiliates
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
 
 
 

 
 
9.12. Concerning the Vector Facility Arrangements. Each Lender, Issuing Bank and
Credit Party acknowledges and agrees that Goldman Sachs or one or more of its
Affiliates will be the Vector Senior Loan Facility Lender party to the Vector
Facility Arrangements, and that any Vector Collateral provided as collateral to
secure obligations of the Vector Lenders thereunder (including any such assets
in the form of Tranche B Term Loans held by any Vector Lenders) is held by
Goldman Sachs or any such Affiliate solely in its individual capacity, for its
own benefit, and not in its capacity as an Agent for the benefit of any Secured
Party. Each Lender, Issuing Bank and Credit Party further acknowledges and
agrees that in exercising rights and remedies with respect to any Vector
Collateral or otherwise in respect of the Vector Facility Arrangements, Goldman
Sachs or any of its Affiliates may enforce the provisions of the Vector Facility
Arrangements and exercise its rights thereunder, including enforcing the
subordination provisions under the Vector Subordinated Note, directing the
voting by any Vector Lender of its Tranche B Term Loans hereunder and making
determinations of the current market value of the Tranche B Term Loans, and
exercise remedies thereunder and under applicable law, all in such order and in
such manner as it may determine in its sole discretion and as if it were not an
Agent (or an Affiliate of an Agent) hereunder (and notwithstanding the fact that
such exercise of rights and enforcement of remedies could have an adverse effect
on the value of the loan made by the Borrower under the Vector Subordinated Note
or its ability to obtain the repayment thereof), and will be under no obligation
or duty as a result of its (or its Affiliate’s) role as an Agent or Lender
hereunder to take any action or refrain from taking any action (including
refraining from enforcing or exercising any right or remedy that might be
available to it) in respect of the Vector Facility Arrangements (and that as a
result of exercising rights and remedies with respect to any Vector Collateral,
Goldman Sachs or any of its Affiliates may foreclose upon (and become and be a
Lender hereunder holding a significant portion of the Tranche B Term Loans),
and/or may assign or cause the assignment to any Eligible Assignee of, all or
any part of the Tranche B Term Loans held by the Vector Lenders that constitute
Vector Collateral), and each Lender and Issuing Bank agrees not to assert, and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or claim the benefit of any marshalling or
other similar right that may be available under applicable law with respect to
the Vector Collateral. Each Lender, Issuing Bank and Credit Party waives any
conflict of interest, now contemplated or arising hereafter, in connection with
the Vector Facility Arrangements and agrees not to assert against Goldman Sachs
or any of its Affiliates any claims, causes of action, damages or liabilities of
whatever kind or nature relating to any such conflict of interest.
 
SECTION 10. MISCELLANEOUS
 
10.1. Notices. Notices Generally. Any notice or other communication hereunder
given to any Credit Party, the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank shall be given to such Person at its address, fax
number or e-mail address as set forth on Schedule 10.1 or, in the case of any
Lender or Issuing Bank, at such address, fax number or e-mail address as shall
have been provided by such Lender or Issuing Bank to the Administrative Agent in
writing; provided that, notwithstanding the foregoing, no notice or other
communication hereunder may be provided to any Credit Party by means of a fax.
Except in the case of notices and other communications expressly permitted to be
given by telephone and as otherwise provided in Section 10.1(b), each notice or
other communication hereunder shall be in writing and shall be delivered in
person or sent by e-mail, courier service or certified or registered United
States mail or, except for notices or other communications to any Credit Party,
facsimile and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, when sent by facsimile
as shown on the transmission report therefor (or, if not sent during normal
business hours for the recipient, at the opening of business on the next
Business Day for the recipient), as provided in Section 10.1(b) if sent by
e-mail or upon receipt if sent by United States mail; provided that no notice or
other communication given to the Administrative Agent or the Collateral Agent
shall be effective until received by it; and provided further that any such
notice or other communication shall, at the request of the Administrative Agent,
be provided to any sub-agent appointed pursuant to Section 9.3(c) from time to
time. Any party hereto may change its address (including its e-mail address, fax
or telephone number) for notices and other communications hereunder by notice to
each of the Administrative Agent and the Borrower.
 
 
 

 
 
(a) Electronic Communications.
 
(i) Notices and other communications to any Lender and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Section 2 if such Lender or such Issuing Bank has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent, the Collateral Agent and the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications or rescinded by such Person by
notice to each other such Person; provided, further, that notices and other
communications to the Administrative Agent or the Collateral Agent may be
delivered to it at the e-mail address specified in Section 10.1(a). Unless the
Administrative Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address, if not sent during the normal business hours of the
recipient, shall be deemed to have been sent at the opening of business on the
next Business Day for the recipient; and (B) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.
 
(ii) Each party hereto understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(iii) THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE AGENTS OR ANY OF THEIR RELATED PARTIES
WARRANTS AS TO THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM, AND EACH OF THE AGENTS AND THEIR RELATED PARTIES
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION
WITH THE PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS.
 
(iv) Each Credit Party, each Lender and each Issuing Bank agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
 
 
 

 
 
(b) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or acting on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Private-Side
Information. In the event that any Public Lender has determined for itself not
to access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) none of any Credit Party or any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.
 
10.2. Expenses. The Borrower agrees to pay promptly (a) all reasonable and
documented out-of-pocket costs and expenses (including the reasonable fees,
expenses and other charges of counsel) incurred by any Agent, any Arranger or
any of their respective Affiliates in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein and any
credit or similar facility refinancing, extending or replacing, in whole or in
part, the credit facilities provided herein, including the preparation,
execution, delivery and administration of this Agreement, the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated thereby shall be
consummated) or any other document or matter requested by the Borrower or any
other Credit Party, (b) all reasonable and documented out-of-pocket costs and
expenses of creating, perfecting, recording, maintaining and preserving Liens in
favor of the Collateral Agent for the benefit of the Secured Parties, including
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums and reasonable fees, expenses and other
charges of counsel to the Collateral Agent and of counsel providing any opinions
that the Administrative Agent or the Collateral Agent may reasonably request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents, (c) all reasonable and documented out-of-pocket costs, fees, expenses
and other charges of any auditors, accountants, consultants or appraisers of any
Agent or Arranger, (d) all reasonable and documented out-of-pocket costs and
expenses (including the reasonable fees, expenses and other charges of any
appraisers, consultants, advisors and agents employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral or any insurance process, and (e) after the occurrence
and during the continuance of a Default or an Event of Default, all
out-of-pocket costs and expenses, including reasonable fees, expenses and other
charges of counsel and costs of settlement, incurred by any Agent, Arranger,
Lender or Issuing Bank in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of any Obligations Guarantee) or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings; provided that, in the case of clauses (a), (b),
(c) and (d) above, costs and expenses with respect to counsel shall be limited
to one firm of primary counsel, one firm of regulatory counsel and, if
reasonably necessary, one firm of local counsel in each applicable jurisdiction
for all Persons entitled to reimbursement under this Section 10.2 (and, if any
such Person shall have advised the Borrower that there is an actual or perceived
conflict of interest, one additional firm of primary counsel, one additional
firm of regulatory counsel and, if reasonably necessary, one additional firm of
local counsel in each applicable jurisdiction for each group of affected Persons
that are similarly situated) (in each case, excluding allocated costs of
in-house counsel). All amounts due under this Section 10.2 shall be payable
promptly after written demand therefor.
 
 
 

 
 
10.3. Indemnity. In addition to the payment of expenses pursuant to Section
10.2, each Credit Party agrees to defend (subject to the applicable Indemnitee’s
selection of counsel), indemnify, pay and hold harmless each Agent (and each
sub-agent thereof), Arranger, Lender and Issuing Bank and each of their
respective Related Parties (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR
NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN
WHOLE OR IN PART, BY OR OUT OF ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; provided that no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities have been found by a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from (i) the gross
negligence or willful misconduct of such Indemnitee or its Related Parties, (ii)
a material breach in bad faith by such Indemnitee or its Related Parties of its
express obligations under this Agreement or (iii) any action, investigation,
claim, litigation or proceeding not involving an act or omission by any Credit
Party or the equityholders or Affiliates of any Credit Party (or the Related
Parties of any Credit Party) that is brought by an Indemnitee against another
Indemnitee (other than against any Agent or any Arranger (or any holder of any
other title or role) in its capacity as such). This Section 10.3(a) shall not
apply with respect to Taxes other than any Taxes that represent Indemnified
Liabilities arising from any non-Tax claim.
 
(a) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Agent, any Arranger, any
Lender or any Issuing Bank or any Related Party of any of the foregoing on any
theory of liability, for indirect, consequential, special or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or any duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to
this Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the syndication of the credit
facilities provided for herein, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Credit
Party hereby waives, releases and agrees not to sue upon any such claim for
indirect, consequential, special or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
 
(b) Each Credit Party agrees that no Agent, Arranger, Lender or Issuing Bank or
any Related Party of any of the foregoing will have any liability to any Credit
Party or any Person asserting claims on behalf of or in right of any Credit
Party or any other Person in connection with or as a result of this Agreement or
any other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith except (but subject to Section
10.3(b)), in the case of any Credit Party, to the extent that any losses,
claims, damages, liabilities or expenses have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Agent, Arranger,
Lender or Issuing Bank or its Related Parties in performing its obligations
under this Agreement or any other Credit Document or (ii) a material breach in
bad faith by such Agent, Arranger, Lender or Issuing Bank or its Related Parties
of its express obligations under this Agreement.
 
 
 

 
 
10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
each Issuing Bank is hereby authorized by each Credit Party at any time or from
time to time, without notice to any Credit Party, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender or such Issuing
Bank to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender or
such Issuing Bank hereunder and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto or
thereto, irrespective of whether or not (a) such Lender or such Issuing Bank
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans or any amounts in respect of the Letters of Credit or any other
amounts due hereunder shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, all amounts so set-off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks and the Lenders. Each Lender and
Issuing Bank agrees to notify the Administrative Agent promptly after any such
set-off and application; provided that the failure to give such notice shall not
affect the validity of such set-off and application.
 
10.5. Amendments and Waivers. Requisite Lenders’ Consent. Except as provided in
Section 2.23, 2.24 or 2.25 (except during the Default Period) or in the
definition of “Letter of Credit Sublimit”, none of this Agreement, any other
Credit Document or any provision hereof or thereof may be waived, amended or
modified, and no consent to any departure by any Credit Party therefrom may be
made, except, subject to the additional requirements of Sections 10.5(b) and
10.5(c) and as otherwise provided in Sections 10.5(d) and 10.5(e), in the case
of this Agreement, pursuant to an agreement or agreements in writing entered
into by the Borrower and the Requisite Lenders and, in the case of any other
Credit Document, pursuant to an agreement or agreements in writing entered into
by the Administrative Agent or the Collateral Agent, as applicable, and the
Credit Party or Credit Parties that are parties thereto, in each case with the
consent of the Requisite Lenders.
 
(a) Affected Lenders’ Consent. In addition to any consent required pursuant to
Section 10.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall be effective if the effect thereof would be to:
 
(i) increase any Commitment or postpone the scheduled expiration date of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender);
 
(ii) extend the scheduled final maturity date of any Loan;
 
(iii) except as expressly permitted by Section 10.8, extend the scheduled
expiration date of any Letter of Credit beyond the Revolving Commitment
Termination Date or waive, amend or otherwise modify the provisions of
Section 10.8 that expressly provide for the release of the Revolving Lenders
from their participations in, and other obligations with respect to, Letters of
Credit;
 
 
 

 
 
(iv) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment) of any Loan or any reimbursement obligation
in respect of any Letter of Credit;
 
(v) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9 or
Section 2.23(b)(iii)) or any fee or any premium payable hereunder (other than
under Section 2.23(b)(iii)), or waive or postpone the time for payment of any
such interest, fee or premium;
 
(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;
 
(vii) waive, amend or otherwise modify any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));
 
(viii) amend the percentage specified in the definition of the term “Requisite
Lenders” or amend the term “Pro Rata Share” or waive, amend or otherwise modify
Section 2.16 hereof or Section 5.02 of the Pledge and Security Agreement (and
any comparable provision of any other Collateral Document) in a manner that
would alter the pro rata sharing of payments required thereby; provided that,
except during the Default Period, additional extensions of credit made pursuant
to Section 2.23, 2.24 or 2.25 shall be included, and with the consent of the
Requisite Lenders other additional extensions of credit pursuant hereto may be
included, in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Term Loan Commitments, the Term Loans, the
Revolving Commitments and the Revolving Exposures are included on the Closing
Date; or
 
(ix) release all or substantially all the Collateral from the Liens of the
Collateral Documents, or all or substantially all the Guarantor Subsidiaries
from the Guarantees created under the Credit Documents (or limit liability of
all or substantially all the Guarantor Subsidiaries in respect of any such
Guarantee), in each case except as expressly provided in the Credit Documents
and except in connection with a “credit bid” undertaken by the Collateral Agent
at the direction of the Requisite Lenders pursuant to section 363(k),
section 1129(b)(2)(a)(ii) or any other section of the Bankruptcy Code or any
other sale or other disposition of assets in connection with other Debtor Relief
Laws or an enforcement action with respect to the Collateral permitted pursuant
to the Credit Documents (in which case only the consent of the Requisite Lenders
will be required for such release) (it being understood that (A) an amendment or
other modification of the type of obligations secured by the Collateral
Documents or Guaranteed hereunder or thereunder shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents or a
release or limitation of any such Guarantee and (B) an amendment or other
modification of Section 6.8 shall only require the consent of the Requisite
Lenders);
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any waiver, amendment or other modification, or any consent,
described in the preceding clauses (vii), (viii) and (ix).
 
(b) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by any Credit
Party therefrom, shall:
 
 
 

 
 
(i) (A) waive, amend or otherwise modify Section 2.14 or any other provision of
any Credit Document in a manner that by its terms would disproportionately and
adversely affect the rights or duties of Lenders of any Class differently than
Lenders of any other Class, without the consent of Lenders representing a
Majority in Interest of each affected Class, provided that the Requisite Lenders
may waive, in whole or in part, any prepayment of Loans hereunder so long as the
application, as between Classes, of any portion of such prepayment that is still
required to be made is not altered, or (B) waive, amend or otherwise modify this
Section 10.5(c)(i) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders of any Class or
a Majority in Interest of Lenders of any Class is required to waive, amend or
otherwise modify any rights thereunder or to make any determination or grant any
consent thereunder, in each case without the consent of each Lender of such
Class or a Majority in Interest of the Lenders of such Class, as the case may
be; provided that, except during the Default Period, nothing in this Section
10.5(c)(i) shall be deemed to restrict the amendments contemplated by Section
2.23, 2.24 or 2.25;
 
(ii) waive, amend or otherwise modify the rights, duties, privileges,
protections, indemnities, immunities or obligations of, or any fees or other
amounts payable to, any Agent or any Issuing Bank (including any waiver,
amendment or other modification of the obligation of Lenders to purchase
participations in Letters of Credit as provided in Section 2.3(e)) without the
prior written consent of such Agent or such Issuing Bank, as the case may be;
 
(iii) waive, amend or otherwise modify this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents, on the one hand, and the Specified Hedge Obligations or
Specified Cash Management Services Obligations, on the other, or amend or
otherwise modify the definition of the term “Obligations”, “Specified Hedge
Obligations”, Specified Hedge Obligations, “Specified Cash Management Services
Obligations” or “Secured Parties” (or any comparable term used in any Collateral
Document), in each case in a manner adverse to any Secured Party holding
Specified Hedge Obligations or Specified Cash Management Services Obligations
then outstanding without the written consent of such Secured Party (it being
understood that an amendment or other modification of the type of obligations
secured by the Collateral Documents or Guaranteed hereunder or thereunder, so
long as such amendment or other modification by its express terms does not alter
the Specified Hedge Obligations or Specified Cash Management Services
Obligations being so secured or Guaranteed, shall not be deemed to be adverse to
any Secured Party holding Specified Hedge Obligations or Specified Cash
Management Services Obligations, as applicable);
 
(iv) amend the percentage specified in the definition of the term “Requisite
Tranche A/Revolving Lenders” without the prior written consent of each Lender
having or holding Revolving Exposure, unused Revolving Commitments and/or
Tranche A Term Loan Exposure; provided that, except during the Default Period,
additional extensions of credit made pursuant to Section 2.23, 2.24 or 2.25 may
be included, and with the consent of the Requisite Tranche A/Revolving Lenders
other additional extensions of credit pursuant hereto may be included, as
applicable, in the determination of “Requisite Tranche A/Revolving Lenders” on
substantially the same basis the Revolving Exposures, the Revolving Commitments
and the Tranche A Term Loan Exposures are included on the Closing Date;
 
(v) waive, amend or otherwise modify the provisions of Section 6.7(c) (or the
definition of “Fixed Charge Coverage Ratio” or any component definition thereof
solely as any such definition is used for purposes of Section 6.7(c)), in each
case without the prior written consent of the Requisite Tranche A/Revolving
Lenders;
 
 
 

 
 
(vi) waive, amend or otherwise modify the provisions of Section 5.16, 9.8(b)(ii)
or 9.8(d)(ii)(D), clause (iv) of the last sentence of Section 2.16 or the last
paragraph of Section 5.02 of the Pledge and Security Agreement, the definition
of the term “Vector Subordinated Note Cash Collateral Account”, “Vector
Subordinated Note Cash Collateral Account Control Agreement” or “Vector
Subordinated Note Collateral” or any other provision in any Credit Document
expressly relating to the Vector Subordinated Note Cash Collateral Account, the
Vector Subordinated Note Cash Collateral Account Control Agreement or the Vector
Subordinated Note Collateral or, except as expressly contemplated by Section
9.8(d)(ii)(D), release any Vector Subordinated Note Collateral from the Liens of
the Collateral Documents, in each case without the prior written consent of the
Majority in Interest of the Revolving Lenders; or
 
(vii) waive, amend or otherwise modify the provisions of Section 9.12 without
the prior written consent of Goldman Sachs (and Goldman Sachs shall be a third
party beneficiary of such provisions and this Section 10.5(c)(vii) and shall
have all of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such provisions and this Section
10.5(c)(vii) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders).
 
(c) Class Amendments. Notwithstanding anything to the contrary in
Section 10.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Credit Party
therefrom, that by its terms affects the rights or duties under this Agreement
of the Lenders of a particular Class or Classes (but not Lenders of any other
Class), may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this Section
10.5 if such Class of Lenders were the only Class of Lenders hereunder at the
time.
 
(d) Certain Permitted Amendments. Notwithstanding anything herein or in any
other Credit Document to the contrary:
 
(i) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any obvious error or any ambiguity, omission, defect or
inconsistency of a technical nature, so long as the Lenders shall have received
at least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Requisite Lenders stating that
the Requisite Lenders object to such amendment;
 
(ii) except during the Default Period, in connection with any transaction
permitted by Section 2.23, 2.24 or 2.25, this Agreement and the other Credit
Documents may be amended or modified as contemplated by Section 2.23, 2.24 or
2.25, including to add any covenant applicable to the Borrower and/or the
Restricted Subsidiaries or any other provisions for the benefit of the Lenders;
 
 
 

 
 
(iii) in connection with the incurrence of any Permitted Second Lien
Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness, this Agreement and the other
Credit Documents may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to add any covenant applicable to the
Borrower and/or the Restricted Subsidiaries (including any Previously Absent
Financial Maintenance Covenant) or any other provisions for the benefit of the
Lenders;
 
(iv) the Administrative Agent and the Collateral Agent may, without the consent
of any other Secured Party, (A) consent to a departure by any Credit Party from
any covenant of such Credit Party set forth in this Agreement or any other
Credit Document to the extent such departure is consistent with the authority of
the Collateral Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” or (B) waive, amend or modify any provision in any Credit
Document (other than this Agreement), or consent to a departure by any Credit
Party therefrom, to the extent the Administrative Agent or the Collateral Agent
determines that such waiver, amendment, modification or consent is necessary in
order to eliminate any conflict between such provision and the terms of this
Agreement;
 
(v) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower, the Administrative
Agent (and, if their rights or obligations are affected thereby or if their
consent would be required under the preceding provisions of this paragraph, the
Issuing Banks) and the Lenders that will remain parties hereto after giving
effect to such amendment if (A) by the terms of such agreement the Commitments
of each Lender not consenting to the amendment provided for therein shall be
reduced to zero upon the effectiveness of such amendment and (B) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement;
 
(vi) this Agreement and the other Credit Documents may be amended in the manner
provided in Section 10.24; and
 
(vii) the provisions of Section 6.7(c) (and the definition of “Fixed Charge
Coverage Ratio” and any component definition thereof solely as any such
definition is used for purposes of Section 6.7(c)), in each case may be waived,
amended or otherwise modified by an agreement in writing entered into by the
Borrower and the Requisite Tranche A/Revolving Lenders (but without the
necessity of obtaining the consent of the Requisite Lenders or any other
Lender).
 
Each Lender and Issuing Bank hereby expressly authorizes the Administrative
Agent and/or the Collateral Agent to enter into any waiver, amendment or other
modification of this Agreement and the other Credit Documents contemplated by
this Section 10.5(e).
 
(e) Requisite Execution of Amendments, Etc. With the concurrence of any Lender,
the Administrative Agent may, but shall have no obligation to, execute waivers,
amendments, modifications or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given. No notice to or demand on any Credit Party in any
case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Person
that is at the time thereof a Lender and each Person that subsequently becomes a
Lender.
 
 
 

 
 
10.6. Successors and Assigns; Participations. Generally. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. No Credit Party’s rights or obligations
under the Credit Documents, and no interest therein, may be assigned or
delegated by any Credit Party (except, in the case of any Guarantor Subsidiary,
any assignment or delegation by operation of law as a result of any merger or
consolidation of such Guarantor Subsidiary permitted by Section 6.8) without the
prior written consent of the Administrative Agent and each Lender, and any
attempted assignment or delegation without such consent shall be null and void.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, the participants referred to in Section 10.6(g) (to
the extent provided in clause (iii) of such Section) and, to the extent
expressly contemplated hereby, Affiliates of any Agent or any Lender, the other
Indemnitees and other express third party beneficiaries hereof) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(a) Register. The Borrower, the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Banks shall deem and treat the Persons recorded as
Lenders in the Register as Lenders hereunder for all purposes of this Agreement
and the holders and owners of the corresponding Commitments and Loans recorded
therein for all purposes hereof. No assignment or transfer of any Commitment or
Loan shall be effective unless and until recorded in the Register, and following
such recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment Agreement relating thereto. Each assignment and transfer shall be
recorded in the Register following receipt by the Administrative Agent of the
fully executed Assignment Agreement, together with the required forms and
certificates regarding tax matters and any fees payable in connection therewith,
in each case as provided in Section 10.6(d); provided that the Administrative
Agent shall not be required to accept such Assignment Agreement or so record the
information contained therein if the Administrative Agent reasonably believes
that such Assignment Agreement lacks any written consent required by this
Section 10.6 or is otherwise not in proper form, it being acknowledged that the
Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment Agreement, any such duty and obligation being solely with the
assigning Lender and the assignee. Each assigning Lender and the assignee, by
its execution and delivery of an Assignment Agreement, shall be deemed to have
represented to the Administrative Agent that all written consents required by
this Section 10.6 with respect thereto (other than the consent of the
Administrative Agent, the Borrower and the Issuing Banks, if applicable) have
been obtained and that such Assignment Agreement is otherwise duly completed and
in proper form. The date of such recordation of an assignment and transfer is
referred to herein as the “Assignment Effective Date” with respect thereto. Any
request, authority or consent of any Person that, at the time of making such
request or giving such authority or consent, is recorded in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
 
 
 

 
 
(b) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it to:
 
(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee” upon (A) the giving of notice to the
Borrower and the Administrative Agent; provided that in the case of any
assignment of a Revolving Commitment or any Revolving Exposure, such Eligible
Assignee is a Revolving Lender or an Affiliate of a Revolving Lender and (B) in
the case of assignments of Revolving Commitments or a Revolving Lender’s
obligations in respect of its participation in Letters of Credit, the receipt of
prior written consent (each such consent not to be unreasonably withheld or
delayed) of each Issuing Bank; or
 
(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee” (or, in the case of any assignment of
a Revolving Commitment or a Revolving Exposure, any Eligible Assignee that does
not meet the requirements of clause (i) above), upon (A) the giving of notice to
the Borrower, the Administrative Agent and, in the case of assignments of
Revolving Commitments or Revolving Loans, each Issuing Bank and (B) except in
the case of assignments made by or to any Arranger or any Affiliate thereof
during the primary syndication of any credit facilities established hereunder,
receipt of prior written consent (each such consent not to be unreasonably
withheld or delayed) of (1) the Borrower, provided that the consent of the
Borrower to any assignment (x) shall not be required if an Event of Default
shall have occurred and is continuing pursuant to Section 8.1(a), 8.1(f) or
8.1(g) and (y) shall be deemed to have been granted unless the Borrower shall
have objected thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof, (2) the Administrative Agent
and (3) in the case of assignments of Revolving Commitments or a Revolving
Lender’s obligations in respect of its participation in Letters of Credit, each
Issuing Bank;
 
provided that:
 
(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the
Commitment or Loans of the assigning Lender subject thereto shall not be less
than (A) $2,500,000 in the case of assignments of any Revolving Commitment or
Revolving Loan or (B) $1,000,000 in the case of assignments of any Term Loan
Commitment or Term Loan of any Class (with concurrent assignments to Eligible
Assignees that are Affiliates or Related Funds thereof to be aggregated for
purposes of the foregoing minimum assignment amount requirements) or, in each
case, such lesser amount as shall be agreed to by the Borrower and the
Administrative Agent or as shall constitute the aggregate amount of the
Commitments or Loans of the applicable Class of the assigning Lender, provided
that the consent of the Borrower to any lesser amount (x) shall not be required
if an Event of Default shall have occurred and is continuing pursuant to Section
8.1(a), 8.1(f) or 8.1(g) and (y) shall be deemed to have been granted if notice
shall be given to the Borrower requesting its consent to a lesser amount and the
Borrower shall not have objected thereto by written notice to the Administrative
Agent within 10 Business Days after having received such request;
 
(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Commitment
or of the Loans owing to it of any Class without assigning or transferring any
portion of its Commitment or of the Loans owing to it, as the case may be, of
any other Class; and
 
 
 

 
 
(C) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, such
Defaulting Lender’s applicable Pro Rata Share of Revolving Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (1) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each Revolving Lender hereunder
(and interest accrued thereon), and (2) acquire (and fund as appropriate) its
applicable Pro Rata Share of all Revolving Loans and participations in Letters
of Credit; provided that, notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause (C), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
(c) Mechanics. Assignments and transfers of Loans and Commitments by Lenders
shall be effected by the execution and delivery to the Administrative Agent of
an Assignment Agreement. In connection with all assignments, there shall be
delivered to the Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.19(g), together with payment to the Administrative Agent by the
assignor or the assignee of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (i) in connection
with an assignment by or to any Arranger or any Affiliate thereof during the
primary syndication of any credit facilities established hereunder, (ii) in the
case of an assignee that is an Affiliate or Related Fund of a Lender or a Person
under common management with a Lender, (iii) in connection with an assignment by
or to Goldman Sachs or any Affiliate thereof or (iv) otherwise waived by the
Administrative Agent in its sole discretion).
 
(d) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof (or of any Incremental Facility Agreement or Refinancing
Facility Agreement) or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date (or,
in the case of any Incremental Facility Agreement or Refinancing Facility
Agreement, as of the date of the effectiveness thereof) or as of the applicable
Assignment Effective Date, as applicable, that (i) it is an Eligible Assignee,
(ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be, (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other United States federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control) and (iv) it will not provide any information
obtained by it in its capacity as a Lender to the Borrower, any Permitted Holder
or any Affiliate of the Borrower. In the case of any assignment by or to any
Vector Lender, the assignee or the assignor (in each case, if not a Vector
Lender), as the case may be, acknowledges and agrees that in connection with
such assignment, (A) such Vector Lender and its Affiliates may have MNPI (as
defined below), (B) such assignee or assignor, as applicable, has independently,
without reliance on such Vector Lender, the Administrative Agent, the Arrangers
or any of their respective Affiliates, made its own analysis and determination
to participate in such assignment notwithstanding such assignee’s or assignor’s
lack of knowledge of any such MNPI, (C) none of such Vector Lender, the
Administrative Agent, the Arrangers or any of their respective Affiliates shall
have any liability to such assignee or assignor, as the case may be, and such
assignee or assignor, as applicable, hereby waives and releases, to the extent
permitted by applicable law, any claims it may have against such Vector Lender,
the Administrative Agent, the Arrangers and their respective Affiliates, under
applicable law or otherwise, with respect to the nondisclosure of any such MNPI
and (D) such MNPI may not be available to the Administrative Agent, the
Arrangers or the other Lenders. “MNPI” means material non-public information
(for purposes of United States federal, state or other applicable securities
laws) with respect to the Borrower, its Subsidiaries and their respective
Securities, it being understood that MNPI may include information that is not
available to Lenders, including Private Lenders. It is understood and agreed
that the Administrative Agent and each Lender shall be entitled to rely, and
shall incur no liability for relying, upon the representations and warranties
and the acknowledgments and agreements of an assignee or assignor, as
applicable, set forth in this Section 10.6(e) and in the applicable Assignment
Agreement.
 
 
 

 
 
(e) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 10.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” (but not, if applicable,
as an Issuing Bank or in any other capacity hereunder) on such Assignment
Effective Date, provided that such assigning Lender shall continue to be
entitled to the benefit of all rights that survive the termination hereof under
Section 10.8), and provided further that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender, and (iii) the assigning
Lender shall, upon the effectiveness thereof or as promptly thereafter as
practicable, surrender its applicable Notes (if any) to the Administrative Agent
for cancellation, and thereupon the Borrower shall issue and deliver new Notes,
if so requested by the assignee and/or assigning Lender, to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
 
(f) Participations.
 
(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Commitments or
Loans or in any other Obligation; provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Credit Parties, the Administrative Agent, the Collateral Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for United States federal income tax
purposes as a non-fiduciary agent of the Borrower, maintain a register on which
it records the name and address of each participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
participant’s interest in the Commitments or Loans or other rights and
obligations of such Lender under this Agreement or any other Credit Document
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans or other rights and obligations
under any Credit Document), except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Unless otherwise required by the IRS, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the IRS. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
under this Agreement, notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
 
 
 

 
 
(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 10.5(b) that affects such participant or
requires the approval of all the Lenders.
 
(iii) The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.17(c), 2.18 and 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 2.19(g) (it being
understood that the documentation required under Section 2.19(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided that such participant (x) agrees to be subject to the provisions of
Sections 2.20 and 2.22 as if it were an assignee under Section 10.6(c) and (y)
such participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 with respect to any participation than the applicable
Lender would have been entitled to receive with respect to such participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the participant
acquired the applicable participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided that such participant agrees to be subject to Section
2.16 as though it were a Lender.
 
(g) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender, including (i) to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by any Federal Reserve Bank or to any other central
bank and (ii) in the case of any Vector Lender, pursuant to the Vector Facility
Arrangements; provided that no Lender, as between the Borrower and such Lender,
shall be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; and provided further that in no event shall the
applicable Federal Reserve Bank, other central bank, pledgee or trustee be
considered to be a “Lender” hereunder.
 
(h) Term Loan Repurchases. Notwithstanding anything to the contrary contained in
this Section 10.6 or any other provision of this Agreement, the Borrower may
repurchase outstanding Term Loans, and each Term Lender shall have the right at
any time to sell, assign or transfer all or a portion of its Term Loans to the
Borrower, on the following basis:
 
 
 

 
 
(i) Term Loan Repurchase Auctions. The Borrower may conduct one or more modified
Dutch auctions (each, an “Auction”) to repurchase all or any portion of the Term
Loans of any Class, provided that (A) the Borrower delivers a written notice of
such Auction to the Auction Manager and the Administrative Agent (for
distribution to the Term Lenders of such Class) no later than 12:00 p.m. (New
York City time) at least five Business Days in advance of a proposed
commencement date of such Auction (or such shorter period as may be acceptable
to the Administrative Agent), which notice shall specify (x) the dates on which
such Auction will commence and conclude, (y) the maximum principal amount of
Term Loans and the Class thereof that the Borrower desires to repurchase in such
Auction and (z) the range of discounts to par at which the Borrower would be
willing to repurchase such Term Loans, (B) the maximum dollar amount of such
Auction shall be no less than an aggregate $10,000,000 or an integral multiple
of $1,000,000 in excess thereof, (C) such Auction shall be open for at least two
Business Days after the date of the commencement thereof, (D) such Auction shall
be open for participation by all the Term Lenders of such Class on a ratable
basis, (E) a Term Lender of such Class that elects to participate in such
Auction will be permitted to tender for repurchase all or a portion of such
Lender’s Term Loans of such Class, (F) each repurchase of Term Loans of any
Class shall be of a uniform, and not varying, percentage of all rights of the
assigning Term Lender hereunder with respect thereto (and shall be allocated
among the Term Loans of such Class of such Term Lender in a manner that would
result in such Term Lender’s remaining Term Loans of such Class being included
in each Term Borrowing in accordance with its applicable Pro Rata Share
thereof), (G) at the time of the commencement and conclusion of such Auction, no
Event of Default shall have occurred and be continuing, (H) the Borrower shall
not use the proceeds of Revolving Loans to make such repurchase and (I) such
Auction shall be conducted pursuant to such procedures as the Auction Manager
may establish, so long as such procedures are consistent with this Section
10.6(i) and are reasonably acceptable to the Administrative Agent and the
Borrower. In connection with any Auction, the Auction Manager and the
Administrative Agent may request one or more certificates of an Authorized
Officer of the Borrower as to the satisfaction of the conditions set forth in
clauses (G) and (H) above.
 
(ii) Open Market Purchases. The Borrower may repurchase all or any portion of
the Term Loans of any Class on a non pro rata basis through open market
purchases (each an “Open Market Purchase”), provided that (A) the Borrower
delivers a written notice of such Open Market Purchase to the Administrative
Agent promptly upon consummation thereof, (B) each repurchase of Term Loans of
any Class shall be of a uniform, and not varying, percentage of all rights of
the assigning Term Lender hereunder with respect thereto (and shall be allocated
among the Term Loans of such Class of such Term Lender in a manner that would
result in such Term Lender’s remaining Term Loans of such Class being included
in each Term Borrowing in accordance with its applicable Pro Rata Share
thereof), (C) at the time of and immediately following such Open Market
Purchase, no Event of Default shall have occurred and be continuing and (D) the
Borrower shall not use the proceeds of Revolving Loans to make such repurchase.
In connection with any Open Market Purchase, the Administrative Agent may
request one or more certificates of an Authorized Officer of the Borrower as to
the satisfaction of the conditions set forth in clauses (C) and (D) above.
 
(iii) Concerning the Repurchased Term Loans. Repurchases by the Borrower of Term
Loans pursuant to this Section 10.6(i) shall not constitute voluntary
prepayments for purposes of Section 2.11 or 2.13. The aggregate principal amount
of the Term Loans of any Class repurchased by the Borrower pursuant to this
Section 10.6(i) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.11 with respect to Term Loans of such Class in an
inverse order of maturity. Upon the repurchase by the Borrower pursuant to this
Section 10.6(i) of any Term Loans, such Term Loans shall, without further action
by any Person, automatically be deemed cancelled and no longer outstanding (and
may not be resold by the Borrower) for all purposes of this Agreement and the
other Credit Documents, including with respect to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document or (C) the determination of Requisite Lenders, or for any similar or
related purpose, under this Agreement or any other Credit Document. The
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any cancelation of the Term Loans repurchased and cancelled pursuant
to this Section 10.6(i). Any payment made by the Borrower in connection with a
repurchase permitted by this Section 10.6(i) shall not be subject to the
provisions of Section 2.15, 2.16 or 2.17(c). Failure by the Borrower to make any
payment to a Lender required to be made in consideration of a repurchase of Term
Loans permitted by this Section 10.6(i) shall not constitute a Default or an
Event of Default under Section 8.1(a). Each Term Lender shall, to the extent
that its Term Loans shall have been repurchased and assigned to the Borrower
pursuant to this Section 10.6(i), relinquish its rights in respect thereof.
 
 
 

 
 
10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
10.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Credit Parties in the
Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, Arranger, Lender or Issuing Bank may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any Credit Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Credit Document, in the event that, in connection with
the refinancing or repayment in full of the credit facilities provided for
herein, any Issuing Bank at its option and in its sole discretion shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Credit Documents (other than Sections
2.18, 2.19, 10.2 and 10.3 (and the defined terms used in such Sections)), and
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.3(e). The
provisions of Sections 2.17(c), 2.18, 2.19, 9, 10.2, 10.3 and 10.4 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the termination
of this Agreement or any provision hereof.
 
10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, Arranger, Lender or Issuing Bank in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver thereof or of any Default or
Event of Default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents, the
Arrangers, the Lenders and the Issuing Banks hereunder and under the other
Credit Documents are cumulative and shall be in addition to and independent of
all powers, rights, privileges and remedies they would otherwise have. Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of any Loan hereunder shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Agent, Arranger,
Lender or Issuing Bank may have had notice or knowledge of such Default or Event
of Default at the time.
 
10.10. Marshalling; Payments Set Aside. None of the Agents, the Arrangers, the
Lenders or the Issuing Banks shall be under any obligation to marshal any assets
in favor of any Credit Party or any other Person or against or in payment of any
or all of the Obligations. To the extent that any Credit Party makes a payment
or payments to any Agent, Arranger, Lender or Issuing Bank (or to the
Administrative Agent or the Collateral Agent, on behalf of any Agent, Arranger,
Lender or Issuing Bank), or any Agent, Arranger, Lender or Issuing Bank enforces
any security interests or exercises any right of set-off, and such payment or
payments or the proceeds of such enforcement or set-off or any part thereof are
subsequently invalidated, declared to be fraudulent, preferential or at
undervalue, set aside and/or required to be repaid to a trustee, receiver or any
other party under any Debtor Relief Laws, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or set-off had not occurred.
 
 
 

 
 
10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
10.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
 
10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
EXCLUSIVELY IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO
CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS, THE ARRANGERS, THE LENDERS AND THE ISSUING BANKS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT
DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE ENFORCEMENT
OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO
VENUE IN, ANY SUCH COURT.
 
 
 

 
 
10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
10.17. Confidentiality. Each Agent and each Lender (which term shall for the
purposes of this Section 10.17 include each Issuing Bank) shall hold all
Confidential Information (as defined below) obtained by such Agent or such
Lender in accordance with such Agent’s and such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by the Borrower that, in any event, the Administrative Agent and the
Collateral Agent may disclose Confidential Information to the Lenders and the
other Agents and that each Agent and each Lender may disclose Confidential
Information (a) to Affiliates of such Agent or Lender and to its and their
respective Related Parties, independent auditors and other advisors, experts or
agents who need to know such Confidential Information (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17) (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential or shall otherwise be subject to an obligation of confidentiality),
(b) to any potential or prospective assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or other Obligations or any participations therein or to any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower or any of its
Affiliates and their obligations (provided that such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17 or otherwise reasonably acceptable to the
Administrative Agent, the Collateral Agent or the applicable Lender, as the case
may be, and the Borrower, including pursuant to the confidentiality terms set
forth in the Confidential Information Memorandum or other marketing materials
relating to the credit facilities governed by this Agreement; and provided
further that without the Borrower’s prior written consent, no such disclosure
may be made to any Disqualified Institution), (c) on a confidential basis, to
any rating agency, (d) on a confidential basis, to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (e) for purposes of establishing a “due
diligence” defense or in connection with the exercise of any remedies hereunder
or under any other Credit Document, (f) as required by law or pursuant to legal
or judicial process (in which case, unless specifically prohibited by applicable
law or court order, such Agent or such Lender shall make reasonable efforts to
notify the Borrower promptly thereof), (g) as required or requested by any
Governmental Authority or by any regulatory or quasi-regulatory authority
(including any self-regulatory organization) having jurisdiction or claiming to
have jurisdiction over such Agent or such Lender or any of their respective
Affiliates, (h) received by it on a non-confidential basis from a source (other
than the Borrower or its Affiliates or Related Parties) not known by it to be
prohibited from disclosing such information to such persons by a legal,
contractual or fiduciary obligation, (i) to the extent that such information was
already in possession of such Agent or such Lender, as the case may be, or any
of its Affiliates or is independently developed by it or any of its Affiliates
and (j) with the consent of the Borrower. For purposes of the foregoing,
“Confidential Information” means, with respect to any Agent or any Lender, any
non-public information regarding the business, assets, liabilities and
operations of the Borrower and the Subsidiaries obtained by such Agent or Lender
under the terms of this Agreement and identified as confidential by the
Borrower. In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents. It is agreed
that, notwithstanding the restrictions of any prior confidentiality agreement
binding on any Arranger or any Agent, such parties may disclose Confidential
Information as provided in this Section 10.17.
 
 
 

 
 
10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest that would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
that constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.
 
10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.20. Effectiveness; Entire Agreement. Subject to Section 3, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and there shall have been delivered to the Administrative Agent
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (BUT DO NOT SUPERSEDE ANY
PROVISIONS OF ANY ENGAGEMENT LETTER OR FEE LETTER BETWEEN OR AMONG ANY CREDIT
PARTIES AND ANY AGENT OR ARRANGER OR ANY AFFILIATE OF ANY OF THE FOREGOING THAT
BY THE TERMS OF SUCH DOCUMENTS ARE STATED TO SURVIVE THE EFFECTIVENESS OF THIS
AGREEMENT, ALL OF WHICH PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT).
 
10.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the PATRIOT Act.
 
 
 

 
 
10.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
10.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender, each Issuing
Bank and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) may have economic interests that conflict with those
of the Credit Parties, their equityholders and/or their Affiliates. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Agent, Arranger or Lender, on the one hand, and such
Credit Party or its equityholders or its Affiliates, on the other. The Credit
Parties acknowledge and agree that (a) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Agents,
Arrangers and Lenders, on the one hand, and the Credit Parties, on the other,
and (b) in connection therewith and with the process leading thereto, (i) no
Agent, Arranger or Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its equityholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Agent, Arranger or Lender has advised, is currently advising or will advise any
Credit Party, its equityholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (ii) each Agent, Arranger and Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
equityholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it has deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Credit Party agrees that it will not assert, and hereby waives to
the maximum extent permitted by applicable law, any claim that any Agent,
Arranger or Lender has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Credit Party, in connection with any
such transaction or the process leading thereto.
 
10.24. Permitted Intercreditor Agreements. Each of the Lenders and the other
Secured Parties acknowledges that obligations of the Credit Parties under the
Second Lien Credit Agreement are, and under any other Permitted Second Lien
Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness may be, secured by Liens on assets
of the Credit Parties that constitute Collateral and that the relative Lien
priority and other creditor rights of the Secured Parties and the secured
parties under the Second Lien Credit Agreement will be set forth in the
Intercreditor Agreement, that the relative Lien priority and other creditor
rights of the Secured Parties and the secured parties under the Bridge Credit
Agreement will be set forth in the Bridge Intercreditor Agreement and the
relative Lien priority and other creditor rights of the Secured Parties and the
secured parties under any other Permitted Second Lien Indebtedness, any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness will be set forth in the applicable Permitted
Intercreditor Agreement. Each of the Lenders and the other Secured Parties
hereby acknowledges that it has received a copy of the Intercreditor Agreement.
Each of the Lenders and the other Secured Parties hereby irrevocably authorizes
and directs the Administrative Agent and the Collateral Agent to execute and
deliver, in each case on behalf of such Secured Party and without any further
consent, authorization or other action by such Secured Party, (i) on the Closing
Date, the Intercreditor Agreement and any documents relating thereto and, (ii)
on the Amendment No. 1 Effective Date, the Bridge Intercreditor Agreement and
(iii) from time to time upon the request of the Borrower, in connection with the
establishment, incurrence, amendment, refinancing or replacement of any
Permitted Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness, any Permitted
Intercreditor Agreement (it being understood that the Administrative Agent and
the Collateral Agent are hereby authorized and directed to determine the terms
and conditions of any such Permitted Intercreditor Agreement as contemplated by
the definition of the terms “Intercreditor Agreement”, “Bridge Intercreditor
Agreement”, “Junior Lien Intercreditor Agreement” and “Pari Passu Intercreditor
Agreement”) and any documents relating thereto.
 
 
 

 
 
(a) Each of the Lenders and the other Secured Parties hereby irrevocably (i)
consents to the treatment of Liens to be provided for under any Permitted
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Permitted
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Permitted Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent or any Collateral Agent as a result of any
action taken by the Administrative Agent or the Collateral Agent pursuant to
this Section 10.24 or in accordance with the terms of any Permitted
Intercreditor Agreement, (iv) authorizes and directs the Administrative Agent
and the Collateral Agent to carry out the provisions and intent of each such
document and (v) authorizes and directs the Administrative Agent and the
Collateral Agent to take such actions as shall be required to release Liens on
the Collateral in accordance with the terms of any Permitted Intercreditor
Agreement.
 
(b) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Permitted Intercreditor
Agreement that the Borrower may from time to time request and that are
reasonably acceptable to the Administrative Agent (i) to give effect to any
establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Obligations, any Permitted Second Lien Indebtedness, any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness, (ii) to confirm for any party that such Permitted
Intercreditor Agreement is effective and binding upon the Administrative Agent
and the Collateral Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute a Permitted Intercreditor Agreement if executed at such time as
a new agreement.
 
(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Collateral Document to add
or remove any legend that may be required pursuant to any Permitted
Intercreditor Agreement.
 
(d) Each of the Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Sections 9, 10.2 and 10.3 with respect to all
actions taken by it pursuant to this Section 10.24 or in accordance with the
terms of any Permitted Intercreditor Agreement to the full extent thereof.
 
(e) The provisions of this Section 10.24 are intended as an inducement to the
secured parties under the Second Lien Credit Documents or under any other
Permitted Second Lien Indebtedness Documents, any Permitted Credit Agreement
Refinancing Indebtedness or Permitted Incremental Equivalent Indebtedness to
extend credit to the Borrower thereunder and such secured parties are intended
third party beneficiaries of such provisions.
 
 
 

 
 
10.25. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i) a reduction in full or in part or cancellation of any such liability;
 
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
 
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
[Remainder of page intentionally left blank]
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
FUSION CONNECT, INC., as Borrower
By:
/s/ Kevin Dotts
 
Name: Kevin DottsKeith Soldan
 
Title: Executive Vice President, Chief Financial Officer and Principal
Accounting Officer 

 
FUSION NBS ACQUISITION CORP.
FUSION LLC
FUSION BCHI ACQUISITION LLC
FUSION CB HOLDINGS, INC.
FUSION CLOUD SERVICES LLC
BIRCHFUSION COMMUNICATIONS, LLC
CBEYOND, INC.
CBEYOND COMMUNICATIONS, LLC
BIRCHFUSION MANAGEMENT SERVICES LLC
BIRCHFUSION TELECOM, LLC
BIRCHFUSION TEXAS HOLDINGS, INC.
BIRCHFUSION TELECOM OF KANSAS, LLC
BIRCHFUSION TELECOM OF OKLAHOMA, LLC
BIRCHFUSION TELECOM OF MISSOURI, LLC
BIRCHFUSION TELECOM OF TEXAS LTD., L.L.P.
BIRCAN HOLDINGS, LLC
PRIMUSFUSION PM HOLDINGS, INC.
FUSION MPHC HOLDING CORP.
FUSION CLOUD COMPANY LLC
FUSION MPHC ACQUISITION CORPGROUP, INC.,, as Guarantors 

 
By:
/s/ Kevin Dotts
 
Name: Kevin DottsKeith Soldan
 
Title: Executive Vice President, Chief Financial Officer and Principal
Accounting Officer

 
 
 
[Signature Page to Fusion First Lien Credit and Guaranty Agreement]

 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Administrative Agent
and the Collateral Agent,
By:
/s/ Jamie Roseberg
 
Name: Jamie Roseberg
Title: Banking Officer

 
 
[Signature Page to Fusion First Lien Credit and Guaranty Agreement]

 
 
GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender,
By:
/s/
 
Authorized Signatory

 
 
 
 
[Signature Page to Fusion First Lien Credit and Guaranty Agreement]

 
 
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender,
 
By
 
/s/ Reagan Philipp
 
Name: Reagan Philipp
 
Title: Authorized Signatory

 
 
[Signature Page to Fusion First Lien Credit and Guaranty Agreement]

 
MUFG UNION BANK, N.A., as a Lender,
 
By
 
/s/ Matthew Hillman
 
Name: Matthew Hillman
 
Title: Vice President

 


 

 
 
 Annex II – Amended Pledge and Security Agreement

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 


 
 FIRST LIEN PLEDGE AND SECURITY AGREEMENT
 
 
 
dated as of
 
May 4, 2018,
 
among
 
FUSION CONNECT, INC.,
 
 
THE OTHER GRANTORS PARTY HERETO
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Collateral Agent
 
 
 

EXECUTION VERSION
TABLE OF CONTENTS
 
ARTICLE I
 
 
ARTICLE I                                 
DEFINITIONS                                 
1
 
SECTIONSection 1.01. Credit Agreement and UCC  1
 
SECTIONSection 1.02. Other Defined Terms  2
 
ARTICLE II
 
 
PLEDGE OF
SECURITIES                                                                 
6
 
SECTIONSection 2.01. Pledge  6
 
SECTIONSection 2.02. Delivery of the Pledged Collateral  7
 
SECTIONSection 2.03. Representations and Warranties  8
 
SECTIONSection 2.04.Certification of Limited Liability Company and Limited
Partnership Interests  89
 
SECTIONSection 2.05.Registration in Nominee Name; Denominations  9
 
SECTIONSection 2.06.Voting Rights; Dividends and Interest  9
 
SECTIONSection 2.07.Collateral Agent Not a Partner or Limited Liability Company
Member  11
 
ARTICLE III
 
 
SECURITY INTERESTS IN PERSONAL
PROPERTY                                                                                                                      
11
 
SECTIONSection 3.01. Security Interest  11
 
SECTIONSection 3.02. Representations and Warranties  1314
 
SECTIONSection 3.03. Covenants  15
 
 
 

Table of Contents
 
Page
 
 
SECTIONSection 3.04. Other Actions  17
 
Section 3.05 Covenants Regarding Deposit Accounts  18
 
ARTICLE IV
 
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL 18
 
SECTIONSection 4.01.Grant of License to Use Intellectual Property  18
 
SECTIONSection 4.02. Protection of Collateral  18
 
ARTICLE V
 
 
REMEDIES                                 
1920
 
SECTIONSection 5.01. Remedies Upon Default  1920
 
SECTIONSection 5.02. Application of Proceeds  22
 
ARTICLE VI
 
 
ARTICLE VI                                 
MISCELLANEOUS                                            
24
 
SECTIONSection 6.01. Notices  24
 
SECTIONSection 6.02. Waivers; Amendment  24
 
SECTIONSection 6.03.Collateral Agent’s Fees and Expenses; Indemnification  25
 
SECTIONSection 6.04. Independence of Covenants  26
 
SECTIONSection 6.05. Survival of Agreement  26
 
SECTIONSection 6.06.Counterparts; Effectiveness; Several Agreement  26
 
SECTIONSection 6.07. Severability  2627
 
 
 
 
 

Table of Contents
 
Page
 
 
SECTIONSection 6.08. Set-Off  27
 
SECTIONSection 6.09. APPLICABLE LAW  27
 
SECTIONSection 6.10. CONSENT TO JURISDICTION  27
 
SECTIONSection 6.11. WAIVER OF JURY TRIAL  28
 
SECTIONSection 6.12. Headings  2829
 
SECTIONSection 6.13. Marshalling; Payments Set Aside  2829
 
SECTIONSection 6.14. Security Interest Absolute  29
 
SECTIONSection 6.15. Termination or Release  29
 
SECTIONSection 6.16. Additional Grantors  30
 
SECTIONSection 6.17.Collateral Agent Appointed Attorney-in-Fact  30
 
SECTIONSection 6.18.General Authority of the Collateral Agent  31
 
SECTIONSection 6.19. Recourse  31
 
SECTIONSection 6.20. Mortgages  3132
 
SECTIONSection 6.21. Permitted Intercreditor Agreements  32
 
Section 6.22 [Reserved]  32
 
SECTIONSection 6.223. Regulatory Matters  32
 
 
SCHEDULES
 
Schedule I                                 
-            
Pledged Equity; Pledged Debt
Schedule II                                 
-            
Commercial Tort Claims
Schedule III                                 
-            
Intellectual Property
 
 
 

Table of Contents
 
Page
 
 
 
EXHIBITS
 
Exhibit I                       
-            
Form of First Lien Pledge and Security Agreement Supplement
Exhibit II                       
-            
Form of First Lien Copyright Security Agreement
Exhibit III                                 
-            
Form of First Lien Patent Security Agreement
Exhibit IV                                 
-            
Form of First Lien Trademark Security Agreement
 

EXECUTION VERSION
FIRST LIEN PLEDGE AND SECURITY AGREEMENT, dated as of May 4, 2018, among FUSION
CONNECT, INC., a Delaware corporation (the “Borrower”), the other GRANTORS party
hereto from time to time and WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington
Trust”), as Collateral Agent for the Secured Parties (as defined below).
 
Reference is made to the First Lien Credit and Guaranty Agreement dated as of
May 4, 2018 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, certain
Subsidiaries of the Borrower party thereto, as Guarantor Subsidiaries, the
Lenders party thereto and Wilmington Trust, as Administrative Agent and
Collateral Agent.
 
The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement by each Grantor. The Grantors are Affiliates of one another, will
derive substantial direct and indirect benefits from the extensions of credit to
the Borrower pursuant to the Credit Agreement, and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit. This Agreement is subject to (i) the Super Senior
Intercreditor Agreement, which governs the relative rights and priorities of the
Super Senior Representatives (as defined in the Super Senior Intercreditor
Agreement) and the First Lien Representatives (as defined in the Super Senior
Intercreditor Agreement) and (ii) the Intercreditor Agreement as supplemented by
that certain joinder thereto, dated as of [___], 2019, which governs the
relative rights and priorities of the Super Senior Secured Parties, the First
Lien Secured Parties (as defined in the Intercreditor Agreement) and the Second
Lien Secured Parties (as defined in the Intercreditor Agreement) and certain
other matters as described therein. Accordingly, the parties hereto agree as
follows:
 
ARTICLE I
 
 
 
DEFINITIONS
 
SECTION .01. SECTION 1.01. Credit Agreement and UCC
 
(a) . Capitalized terms used in this Agreement, including the preamble and the
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.
 
(a) As used herein, each of the following terms has the meaning specified in the
UCC (as defined herein):
 
Term
 
UCC Section
 
Certificated Security
8-102
Chattel Paper
9-102
Commercial Tort Claim
9-102
Deposit Account
9-102
Document
9-102
Fixtures
9-102
Goods
9-102
Instrument
9-102
Inventory
9-102
Investment Property
9-102
Letter-of-Credit Right
9-102
Money
1-201
Payment Intangible
9-102
Proceeds
9-102
Promissory Note
9-102
Securities Account
8-501
Security Entitlement
Supporting Obligations
8-102
9-102
Supporting Obligations
9-102
Uncertificated Security
8-102
 
 

(b) The rules of construction specified in Section 1.3 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.
 
SECTION .02. SECTION 1.02. Other Defined Terms
 
. As used in this Agreement, the following terms have the meanings specified
below:
 
“Account(s)” means “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.
 
“Account Debtor” means any Person that is or that may become obligated to any
Grantor under, with respect to or on account of an Account or a Payment
Intangible.
 
“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).
 
“Agreement” means this First Lien Pledge and Security Agreement.
 
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
 
“Bankruptcy Event of Default” means any Event of Default under Section 8.1(f) or
8.1(g) of the Credit Agreement.
 
“Blue Sky Laws” has the meaning assigned to such term in Section 5.01.
 
“Borrower” has the meaning assigned to such term in the preamble.
 
 
 

 
 
“Collateral” means the Article 9 Collateral and the Pledged Collateral; provided
that all references to “Collateral” in Section 5.02 shall, unless the context
requires otherwise, also refer to Real Estate Assets subject to a Mortgage.
 
“Collateral Agent” means Wilmington Trust, in its capacity as collateral agent
for the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in the Credit Agreement.
 
“Commercial Software License(s)” means any non-exclusive license of commercially
available (on non-discriminatory pricing terms) computer software to a Grantor
from a commercial software provider (e.g., “shrink-wrap”, “browse-wrap” or
“click-wrap” software licenses) or a license of freely available computer
software from a licensor of free or open source software.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations, pending
applications for registration and renewals in the United States Copyright
Office, including those listed on Schedule III, (c) all rights and privileges
arising under applicable law with respect to such Grantor’s use of such
copyrights, (d) all reissues, renewals, continuations and extensions thereof and
amendments thereto, (e) all income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect to the foregoing,
including damages and payments for past, present or future infringements
thereof, (f) all rights corresponding thereto throughout the world and (g) all
rights to sue for past, present or future infringements thereof.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
 
“Equipment” means (a) any “equipment” as such term is defined in Article 9 of
the UCC and shall also include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, and vehicles now
or hereafter owned by any Grantor in each case, regardless of whether
characterized as equipment under the UCC and (b) and any and all additions,
substitutions and replacements of any of the foregoing and all accessions
thereto, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefore, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
 
 
 
 
 

 
 
“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by the
Borrower or any Subsidiary in trust for any director, officer or employee of the
Borrower or any Subsidiary or any employee benefit plan maintained by the
Borrower or any Subsidiary or (ii) funds representing deferred compensation for
the directors and employees of the Borrower and its Subsidiaries, and (d)
deposit accounts the aggregate daily balance in which does not at any time
exceed $1,500,000 for all such accounts.
 
“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under customer contracts, leases, whether entered into as
lessor or lessee, Hedge Agreements and other agreements), goodwill,
registrations, franchises, tax refund claims, licenses (including Licenses),
permits, concessions and authorizations and any letter of credit, guarantee,
claim, security interest or other security held by or granted to any Grantor.
 
“Grantor” means each of the Borrower and each Guarantor Subsidiary.
 
“Guarantor Subsidiaries” means, collectively, (a) the Restricted Subsidiaries
party to this Agreement on the Closing Date and (b) each Restricted Subsidiary
that becomes a party to this Agreement after the Closing Date pursuant to
Section 6.16, provided that any Restricted Subsidiary that is designated as an
Unrestricted Subsidiary in accordance with the Credit Agreement shall cease to
be a Guarantor Subsidiary subject to and in accordance with the provisions of
Section 9.8(d)(ii) of the Credit Agreement.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including rights
in inventions, rights in designs, utility models, Patents, Copyrights,
Intellectual Property Licenses, Trademarks, trade secrets, confidential or
proprietary technical and business information, rights in know how, rights in
show how or other data or information, rights in software, rights in databases,
all other proprietary information, including but not limited to Domain Names.
 
“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.
 
“Intellectual Property Security Agreements” has the meaning assigned to such
term in Section 3.02(d).
 
“Intellectual Property License” means any Patent License, Trademark License,
Copyright License, Commercial Software License or other license or sublicense
agreement granting rights under Intellectual Property to which any Grantor is a
party, including those listed on Schedule III.
 
 “Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Grantor or that any Grantor
 
 
 
 
 

 
 
otherwise has the right to license, is in existence, or granting to any Grantor
any such right with respect to any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
 
“Patents” means all of the following now owned or hereafter acquired by any
Grantor (a) all letters patent of the United States or the equivalent thereof in
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, (b) all
rights and privileges arising under applicable law with respect to such
Grantor’s use of any patents, (c) all inventions and improvements described and
claimed therein, (d) all reissues, divisions, continuations, renewals,
extensions, reexaminations, supplemental examinations, inter partes reviews,
adjustments and continuations-in-part thereof and amendments thereto, (e) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect to any of the foregoing including damages and
payments for past, present or future infringements thereof, (f) all rights
corresponding thereto throughout the world, including the right to prevent
others from making, having made, using, selling, offering to sell, importing or
exporting the inventions claimed therein and (g) rights to sue for past, present
or future infringements thereof.
 
“Pledge and Security Agreement Supplement” means an instrument substantially in
the form of Exhibit I hereto.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
 
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
 
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
 
“Pledged Securities” means any Promissory Notes, stock certificates, limited
liability membership interests or other Securities, certificates or Instruments
now or hereafter included in the Pledged Collateral, including all Pledged
Equity, Pledged Debt and all other certificates, instruments or other documents
representing or evidencing any Pledged Collateral.
 
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement, it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit
Agreement, whether outstanding on the date of this Agreement or extended or
arising from time to time after the date of this Agreement.
 
“Secured Parties” means (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Arrangers, the Syndication Agents and each other Person appointed under
the Credit Documents to serve in an agent or similar capacity, including any
Auction Manager, (d) the Lenders, (e) the Issuing Banks, (f) each counterparty
to any Hedge Agreement the obligations under which constitute Specified Hedge
Obligations, (g) each provider of Cash Management Services the obligations in
respect of which constitute Specified Cash Management Services Obligations, (h)
the beneficiaries of each indemnification obligation undertaken by any Credit
Party under any Credit Document, (i) the other holders from time to time of the
Secured Obligations and (j) the successors and permitted assigns of each of the
foregoing.
 
 
 
 
 

 
 
“Security” means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
 
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor (a) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, the goodwill of the business symbolized thereby or associated
therewith, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III, (b) all rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks, (c)
all reissues, continuations, extensions and renewals thereof and amendments
thereto, (d) all income, fees, royalties, damages and payments now and hereafter
due and/or payable with respect to any of the foregoing, including damages,
claims and payments for past, present or future infringements thereof, (e) all
rights corresponding thereto throughout the world and (f) rights to sue for
past, present and future infringements or dilutions thereof or other injuries
thereto.
 
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York; provided that, if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
 
“Wilmington Trust” has the meaning assigned to such term in the preamble.
 
ARTICLE II
 
 
 
PLEDGE OF SECURITIES
 
 
 

 
 
 
 
SECTION .00. SECTION 2.01. Pledge
 
. As security for the payment and performance in full of the Secured
Obligations, each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a continuing security interest in, all
of such Grantor’s right, title and interest in, to and under: (a) all Equity
Interests now owned or at any time hereafter acquired by it (including those
Equity Interests listed opposite the name of such Grantor on Schedule I) and all
certificates and other instruments representing all such Equity
Interests; provided that the Pledged Equity shall not include more than 65% of
the outstanding voting Equity Interests in any CFC or CFC Holding Company
(collectively, the “Pledged Equity”); (b) all Promissory Notes and all
Instruments evidencing Indebtedness now owned or at any time hereafter acquired
by it (including those listed opposite the name of such Grantor on Schedule I)
(the “Pledged Debt”); (c) all other property that may be delivered to and held
by the Collateral Agent pursuant to the terms of this Section 2.01 or Section
2.02; (d) subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the Pledged Equity
and the Pledged Debt; (e) subject to Section 2.06, all rights and privileges of
such Grantor with respect to the securities and other property referred to in
clauses (a), (b), (c) and (d) above; and (f) all Proceeds of, and Security
Entitlements in respect of, any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”); provided that the Pledged Collateral shall not include any item
referred to in clauses (a) through (f) above if, for so long as and to the
extent such item constitutes Excluded Property.
 
SECTION .01. SECTION 2.02. Delivery of the Pledged Collateral
 
(a) . On the Closing Date (in the case of any Grantor that grants a Lien on any
of its assets hereunder on the Closing Date) or on the date on which it signs
and delivers a Pledge and Security Agreement Supplement (in the case of any
other Grantor), each Grantor shall deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Securities (other than (i) any Uncertificated Securities, but only for so long
as such Securities remain uncertificated, and (ii) certificates or instruments
representing Equity Interests in any Subsidiary that is not a Material
Subsidiary) to the extent such Pledged Securities, in the case of Promissory
Notes and other Instruments evidencing Indebtedness, are required to be
delivered pursuant to Section 2.02(b). Thereafter, whenever such Grantor
acquires any other Pledged Security (other than (A) any Uncertificated
Securities, but only for so long as such Uncertificated Securities remain
uncertificated, and (B) certificates or instruments representing Equity
Interests in any Subsidiary that is not a Material Subsidiary), such Grantor
shall promptly, and in any event within 30 days (or such longer period as the
Collateral Agent may agree to in writing), deliver or cause to be delivered to
the Collateral Agent such Pledged Security as Collateral hereunder to the extent
such Pledged Securities, in the case of Promissory Notes and Instruments
evidencing Indebtedness, are required to be delivered pursuant to Section
2.02(b).
 
(a) Each Grantor will cause (i) the Borrower and each Restricted Subsidiary to
execute and deliver a counterpart of each of the Intercompany Note and the
Intercompany Indebtedness Subordination Agreement and (ii) all Indebtedness for
borrowed money in an aggregate principal amount of $1,00250,000 or more owed to
such Grantor by any other Person (other than the Borrower or a Restricted
Subsidiary) to be evidenced by a duly executed Promissory Note, and shall cause
each such Promissory Note, the Intercompany Note and each
 
 
 
 
 

 
 
(b) other Promissory Note (if any) evidencing any Indebtedness of the Borrower
or any Restricted Subsidiary that is owing to such Grantor, to be pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties, (A)
on the date hereof, in the case of any such Indebtedness existing on the date
hereof (or, in the case of any Grantor that becomes a party hereto after the
date hereof, on the date such Grantor becomes a party hereto, in the case of any
such Indebtedness existing on such date) or (B) promptly following the
incurrence thereof, in the case of any such Indebtedness incurred after the date
hereof (or such other date), in each case pursuant to the terms hereof.
 
(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to Section 2.02(a) or 2.02(b) shall be accompanied by
undated stock or note powers duly executed by the applicable Grantor in blank or
other instruments of transfer reasonably satisfactory to the Collateral Agent
and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral required to be delivered pursuant to Section 2.02(a) or 2.02(b) shall
be accompanied by undated proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing such Pledged Securities, which schedule
shall be deemed to supplement Schedule I and be made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.
 
(d) The assignment, pledge and security interest granted in Section 2.01 are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Pledged Collateral.
 
SECTION .02. SECTION 2.03. Representations and Warranties
 
. Each Grantor, jointly and severally, represents and warrants, as to itself and
the other Grantors, to and with the Collateral Agent, for the benefit of the
Secured Parties, that:
 
(a) Schedule I correctly sets forth, as of the Closing Date and as of each date
on which a supplement to Schedule I is delivered pursuant to Section 2.02(c) or
6.15, (i) all the Equity Interests owned by each Grantor, specifying the issuer
and certificate number of (if applicable), and the number and percentage
ownership represented by, such Equity Interests, and (ii) all the Pledged Debt
of each Grantor, specifying the debtor thereof and the outstanding principal
amount thereof as of the Closing Date, and includes all Equity Interests,
Promissory Notes and Instruments required to be pledged by each Grantor
hereunder in order to satisfy the Collateral and Guarantee Requirement;
 
(b) the Pledged Equity issued by any Subsidiary and the Pledged Debt (solely
with respect to Pledged Debt issued by a Person other than the Borrower or any
Subsidiary, to the best of the Grantors’ knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity (other than Pledged Equity consisting of limited liability company
interests or partnership interests which, pursuant to the relevant
organizational or formation documents, cannot be fully paid and non-assessable),
are fully paid and non
 
 
 
 
 

 
 
(c) assessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than the Borrower or any Subsidiary, to
the best of the Grantors’ knowledge), are legal, valid and binding obligations
of the issuers thereof, subject to applicable Debtor Relief Laws and general
principles of equity; and
 
(d) each Grantor holds the Pledged Securities indicated on Schedule I as owned
by such Grantor free and clear of all Liens, other than (i) Liens created by the
Collateral Documents and (ii) other Permitted Liens.; and
 
(e)            as of the Amendment No. 1 Effective Date, Schedule IV to the
Amendment No. 1 sets forth a true and complete list and description, of all
Deposit Accounts, securities accounts, commodities accounts and all other
depositary accounts maintained by each Grantor.
 
SECTION .03. SECTION 2.04. Certification of Limited Liability Company and
Limited Partnership Interests
 
. Each Grantor acknowledges and agrees that, to the extent any interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 is a “security” within the meaning of Article 8 of
the UCC and is governed by Article 8 of the UCC, such interest shall be
represented by a certificate that is promptly delivered to the Collateral Agent
pursuant to the terms hereof. Each Grantor further acknowledges and agrees that
with respect to any interest in any limited liability company or limited
partnership controlled on or after the date hereof by such Grantor and pledged
hereunder that is not a “security” within the meaning of Article 8 of the UCC,
such Grantor shall at no time elect to treat any such interest as a “security”
within the meaning of Article 8 of the UCC, nor shall any such interest in any
limited liability company or limited partnership controlled on or after the date
hereof by such Grantor be represented by a certificate, unless such election and
such interest is thereafter represented by a certificate that is promptly
delivered to the Collateral Agent pursuant to the terms hereof.
 
SECTION .04. SECTION 2.05. Registration in Nominee Name; Denominations
 
. If an Event of Default shall occur and be continuing and, other than in the
case of a Bankruptcy Event of Default, the Collateral Agent shall have notified
the Borrower of its intent to exercise such rights, (a) the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to cause each of the Pledged Securities to be transferred of record
into the name of the Collateral Agent or into the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent and (b) to the extent
permitted by the documentation governing such Pledged Securities and applicable
law, the Collateral Agent shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement. Each Grantor will
promptly give to the Collateral Agent copies of any material notices received by
it with respect to Pledged Securities registered in the name of such Grantor.
Each Grantor will take any and all actions reasonably requested by the
Collateral Agent to facilitate compliance with this Section 2.05.
 
SECTION .05. SECTION 2.06. Voting Rights; Dividends and Interest
 
(a) . (a) (a) Unless and until an Event of Default shall have occurred and be
continuing and, other than in the case of a Bankruptcy Event of Default, the
Collateral Agent shall have notified the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:
 
 
 
 
 

 
 
(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Credit Documents.
 
(ii) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request in writing
for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to Section
2.06(a)(i), in each case as shall be specified in such request.
 
(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Credit Documents and applicable laws;
provided that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall be held in trust for the
benefit of the Collateral Agent and the applicable Secured Parties and shall, if
certificated and to the extent required by Section 2.02, be forthwith delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). So long as no Event
of Default has occurred and is continuing, the Collateral Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities.
 
(f) Upon the occurrence and during the continuance of an Event of Default and,
other than in the case of a Bankruptcy Event of Default, after the Collateral
Agent shall have notified the Borrower of the suspension of the rights of the
Grantors under Section 2.06(a)(iii), all rights of any Grantor to dividends,
interest, principal or other distributions that such Grantor is authorized to
receive pursuant to Section 2.06(a)(iii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions as part of the Pledged Collateral, subject to
Section 2.07 and the last sentence of this Section 2.06(b). All dividends,
interest, principal or other distributions received by any Grantor contrary to
the provisions of this Section 2.06 shall be held in trust for the benefit of
the Collateral Agent and the other Secured Parties and shall be forthwith
delivered to the Collateral Agent upon demand in the same form as so received
(with any necessary endorsement reasonably requested by the Collateral Agent).
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this Section 2.06(b) shall be retained by
the Collateral Agent in an account to be established by the Collateral Agent
upon receipt of such money or other property, shall be held as
 
 
 
 
 

 
 
(g) security for the payment and performance of the Secured Obligations and
shall be applied in accordance with the provisions of Section 5.02. After all
Events of Default have been cured or waived, and the Borrower has delivered to
the Collateral Agent a certificate of an Authorized Officer to such effect, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of Section 2.06(a)(iii)
in the absence of an Event of Default and that remain in such account.
 
(h) Upon the occurrence and during the continuance of an Event of Default and,
other than in the case of a Bankruptcy Event of Default, after the Collateral
Agent shall have notified the Borrower of the suspension of the rights of the
Grantors under Section 2.06(a)(i), all rights of any Grantor to exercise the
voting and consensual rights and powers it is entitled to exercise pursuant to
Section 2.06(a)(i), and the obligations of the Collateral Agent under Section
2.06(a)(ii), shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers subject to
Section 2.07 and the last sentence of this Section 2.06(c); provided that,
unless otherwise directed by the Requisite Lenders in writing, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, and the Borrower
has delivered to the Collateral Agent  a certificate of an Authorized Officer to
such effect, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of Section 2.06(a)(i), and the
obligations of the Collateral Agent under Section 2.06(a)(ii) shall be
reinstated.
 
(i) Any notice given by the Collateral Agent to the Borrower under Section 2.05
or Section 2.06(a) (i) may be given by telephone if promptly confirmed in
writing, (ii) may be given with respect to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
Section 2.06(a)(i) or 2.06(a)(iii) in part without suspending all such rights
(as specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.
 
SECTION .06. SECTION 2.07. Collateral Agent Not a Partner or Limited Liability
Company Member
 
. Nothing contained in this Agreement shall be construed to make the Collateral
Agent or any other Secured Party liable as a member of any limited liability
company or as a partner of any partnership, and neither the Collateral Agent nor
any other Secured Party by virtue of this Agreement or otherwise (except as
referred to in the following sentence) shall have any of the duties, obligations
or liabilities of a member of any limited liability company or as a partner in
any partnership. The parties hereto expressly agree that, unless the Collateral
Agent shall become the absolute owner of Pledged Equity consisting of a limited
liability company interest or a partnership interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
 
 
 

 
 
ARTICLE III
 
 
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
SECTION .00. SECTION 3.01. Security Interest
 
(a) . (a) (a) As security for the payment and performance in full of the Secured
Obligations, each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in, all right, title and interest in, to and under any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):
 
(i) all Accounts;
 
(ii) all Chattel Paper;
 
(iii) all Documents;
 
(iv) all Equipment;
 
(v) all General Intangibles, including all Intellectual Property, all Licenses
and all Payment Intangibles;
 
(vi) all Instruments;
 
(vii) all Inventory;
 
(viii) all Goods and Fixtures;
 
(ix) all Investment Property;
 
(x) all Money, cash, and cash equivalents, Deposit Accounts and Securities
Accounts;
 
(xi) all Letter-of-Credit Rights;
 
(xii) all Commercial Tort Claims described on Schedule II from time to time, as
such Schedule may be supplemented from time to time pursuant to Section 3.04(c);
 
(xiii) all Supporting Obligations;
 
(xiv) all Security Entitlements in any or all of the foregoing;
 
(xv)            all Deposit Accounts, securities accounts and commodities
accounts (other than Excluded Deposit Accounts);
 
(xvi)            (xv) all books and records pertaining to the Article 9
Collateral; and
 
 
 

 
 
 
 
(xvii)                       (xvi) to the extent not otherwise included above,
all Proceeds and products of any and all of the foregoing (including proceeds of
all insurance policies) and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
 
() Notwithstanding anything herein to the contrary, if, for so long and to the
extent as any asset constitutes Excluded Property, the Security Interest granted
under this Section 3.01 shall not attach to, and Article 9 Collateral shall not
include, such asset; provided, however, that the Security Interest shall
immediately attach to, and Article 9 Collateral shall immediately include, any
such asset (or portion thereof) upon such asset (or such portion) ceasing to be
Excluded Property.
 
(a) Each Grantor hereby irrevocably authorizes the Collateral Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements or continuation statements (including fixture filings
and transmitting utility filings) with respect to the Article 9 Collateral or
any part thereof and amendments thereto that (i) indicate the Collateral as “all
assets” or “all personal property” of such Grantor or words of similar effect
and (ii) contain the information required by Article 9 of the UCC of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (B) whether
such Grantor is a transmitting utility and (C) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates. Each Grantor agrees to
provide such information to the Collateral Agent promptly upon reasonable
request. Each Grantor hereby ratifies its authorization for the Collateral Agent
(or its designee) to file in any relevant jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.
 
(b) Each Grantor hereby irrevocably authorizes the Collateral Agent (or its
designee) to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by such Grantor hereunder,
without the signature of such Grantor, and naming such Grantor, as debtor, and
the Collateral Agent, as secured party.
 
(c) The Security Interest and the security interest granted pursuant to Article
II are granted as security only and, except as expressly set forth herein, shall
not subject the Collateral Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.
 
(d) Notwithstanding anything to the contrary herein, to the extent this
Agreement or any other Credit Document purports to grant or to require any
Grantor to grant to the Collateral Agent a security interest in any License, the
Collateral Agent shall only have a security interest in such License at such
times and to the extent that a security interest in such License is permitted
under applicable law, including the applicable Communications Law. The Security
Interest granted in Proceeds of such License is intended to include, and hereby
includes, the economic value of the Licenses, all rights incident or appurtenant
to the Licenses and the right to receive all monies and consideration derived
from or in connection with the sale, assignment or
 
 
 
 
 

 
 
(e) lease of or the transfer of control over the Licenses. If at any time in the
future the Communications Law permits any Grantor to grant a security interest
in any License, this Agreement shall be deemed to grant a security interest in
such License immediately thereupon without any further action by or notice to
any Grantor, the Collateral Agent or any Lender or other Secured Party. In
furtherance of the foregoing, each Grantor agrees to cooperate fully and take
all steps necessary to perfect such security interest as may be required by the
Collateral Agent.
 
SECTION .01. SECTION 3.02. Representations and Warranties
 
(a) . Each Grantor, jointly and severally, represents and warrants, as to itself
and the other Grantors, to the Collateral Agent for the benefit of the Secured
Parties that:
 
(a) Each Grantor has good and valid rights in (not subject to any Liens other
than Permitted Liens) and/or good and marketable title in the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.
 
(b) The information set forth in the Collateral Questionnaire, including the
exact legal name of each Grantor and its jurisdiction of organization, is
correct and complete in all material respects as of the Closing Date. The UCC
financing statements prepared by or on behalf of the Grantors based upon the
information provided in the Collateral Questionnaire (or specified by notice
from the applicable Grantor to the Collateral Agent after the Closing Date in
the case of filings, recordings or registrations required by Section 5.10 or
5.11 of the Credit Agreement) are all the filings, recordings and registrations
(other than any filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Article 9 Collateral consisting of United States registered
Patents (and Patents for which United States applications for registration are
pending), United States registered Trademarks (and Trademarks for which United
States applications for registration are pending), United States registered
Copyrights (and Copyrights for which United States applications for registration
are pending) and United States exclusive registered Copyright Licenses) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC.
Each Grantor represents and warrants that, as of the Closing Date, fully
executed copies of the Patent Security Agreement and the Trademark Security
Agreement, in each case containing a description of all Article 9 Collateral
consisting of United States registered Patents (and Patents for which
registration applications are pending) and United States registered Trademarks
(and Trademarks for which registration applications are pending), respectively,
have been provided for recording by the United States Patent and Trademark
Office pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 and the regulations
thereunder.
 
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(c), a
perfected security interest in all Article 9
 
 
 
 
 

 
 
(d) Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the UCC and (iii) a security interest that shall be perfected in all
Intellectual Property Collateral in which a security interest may be perfected
upon the receipt and recording of the UCC financing statements in the relevant
filing offices and the relevant Copyright Security Agreement, Patent Security
Agreement and/or Trademark Security Agreement, as applicable (the “Intellectual
Property Security Agreements”), with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral in existence on the date hereof, other than Permitted Liens
(excluding Permitted Liens that are required to be junior to the Security
Interest) that are contemplated by Section 6.2 of the Credit Agreement.
 
(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the UCC or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office, (iii) any
notice under the Assignment of Claims Act or (iv) any assignment in which any
Grantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Permitted Liens.
 
SECTION .02. SECTION 3.03. Covenants
 
(a) . Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien other than a
Permitted Lien.
 
(a) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any
reasonable and documented or invoiced out-of-pocket fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings and transmitting utility filings) or other documents in
connection herewith or therewith. Each Grantor will provide to the Collateral
Agent, from time to time upon request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created pursuant to this Agreement.
 
(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, and, at such time or times as the Collateral
Agent may reasonably request, promptly to prepare and deliver to the Collateral
Agent a duly certified schedule or schedules in form and detail reasonably
satisfactory to the
 
 
 
 
 

 
 
(c) Collateral Agent showing the identity, amount and location of any and all
Article 9 Collateral. In addition, subject to Section 5.6 of the Credit
Agreement, the Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right, at the Grantors’ own cost and
expense, to inspect the Article 9 Collateral, all records (including its records
in respect of accounts receivables) related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Article 9
Collateral is located, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent registered public accounting firm and to verify,
in the manner and under the procedures determined by the Collateral Agent in
good faith to be reasonable, the identity, validity, amount, quality, quantity,
value, condition, location and status of, or any other matter relating to, the
Article 9 Collateral, including Accounts and Payment Intangibles, provided that
unless an Event of Default has occurred and is continuing, the Collateral Agent
may not contact Account Debtors or other third parties without the prior written
consent of the relevant Grantor.
 
(d) At its option, the Collateral Agent may, but shall not be obligated to,
discharge past due Taxes, assessments, charges, fees and Liens at any time
levied or placed on the Article 9 Collateral and not permitted by the Credit
Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization (and any such payment made or expense incurred
shall be additional Secured Obligations secured hereby). Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees and Liens and maintenance as set forth herein
or in the other Credit Documents.
 
(e) Each Grantor (rather than the Collateral Agent or any other Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.
 
(f) None of the Grantors shall make or permit to be made any transfer of the
Article 9 Collateral and each Grantor shall remain at all times in possession or
control of the Article 9 Collateral owned by it, in each case, except that
unless and until the Collateral Agent shall notify the Grantors that an Event of
Default shall have occurred and be continuing and that during the continuance
thereof the Grantors shall not sell, convey, lease, assign, transfer or
otherwise dispose of any Article 9 Collateral (which notice may be given by
telephone if promptly confirmed in writing), the Grantors may use, transfer and
dispose of the Article 9 Collateral in any lawful manner not inconsistent with
the provisions of this Agreement, the Credit Agreement or any other Credit
Document.
 
(g) None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts or Payment
Intangibles
 
 
 
 
 

 
 
(h) included in the Article 9 Collateral, compromise, compound or settle the
same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, compromises, settlements, releases, credits or
discounts granted or made in the ordinary course of business and in accordance
with past practice or in connection with any proceeding under any Debtor Relief
Laws.
 
(i) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance in accordance with the requirements set forth in Section 5.5 of the
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and its designees) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.5 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Collateral Agent may, but shall not be obligated
to, without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent deems advisable. All sums disbursed by
the Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable by the Grantors to the Collateral Agent within 10 Business Days after
demand and shall be additional Secured Obligations secured hereby.
 
SECTION .03. SECTION 3.04. Other Actions
 
. In order to further insure the attachment, perfection and priority of, and the
ability of the Collateral Agent to enforce, the Security Interest, each Grantor
agrees, in each case at such Grantor’s own expense, to take the following
actions with respect to the following Article 9 Collateral:
 
(a) Instruments. Subject to Article II, if any Grantor shall at any time hold or
acquire any Instrument constituting Collateral and evidencing an amount equal to
or in excess of $1,00250,000 such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.
 
(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any Pledged Equity that
consists of Certificated Securities, such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent for the benefit of the
applicable Secured Parties, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.
 
(c) Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim as to which the claim thereunder
is
 
 
 
 
 

 
 
(d) $2,00250,000 or more, such Grantor shall promptly notify the Collateral
Agent thereof in a writing signed by such Grantor and provide supplements to
Schedule II describing the details thereof and shall grant to the Collateral
Agent a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement. In the event any Supplemental Collateral Questionnaire
or Pledge and Security Agreement Supplement shall set forth any Commercial Tort
Claim, Schedule II shall be deemed to be supplemented to include the reference
to such Commercial Tort Claim (and the description thereof), in the same form as
such reference and description are set forth on such Supplemental Collateral
Questionnaire or Pledge and Security Agreement Supplement.
 
Notwithstanding anything to the contrary in this Section 3.04, if the actions
described in Section 3.04(a) or (b) have been taken in favor of the Super Senior
Representative (as defined in the Super Senior Intercreditor Agreement) and,
pursuant to the Super Senior Intercreditor Agreement, the Super Senior
Representative acts as agent and gratuitous bailee for the Collateral Agent for
the purpose of perfecting the Collateral Agent’s Liens hereunder, the
requirement to take any such action shall be deemed to be satisfied.
 
SECTION .04. Covenants Regarding Deposit Accounts. The Grantors shall promptly,
and in any event within the time periods specified in Schedule III of the
Amendment No. 1 and, with respect to any Deposit Account, Securities Account or
Commodities Account (other than Excluded Deposit Accounts) established after the
Amendment No. 1 Effective Date, simultaneously with the establishment thereof,
deliver deposit account control agreements or other similar agreement from each
financial institution at which such Grantor maintains any Deposit Account,
Securities Account or Commodities Account (other than Excluded Deposit Accounts)
executed by and among such financial institution, the Administrative Agent and
such Grantor sufficient to give the Administrative Agent “control” (within the
meaning set forth in Sections 9-104 and 9-106 of the Uniform Commercial Code) of
such account and otherwise to be in form and substance acceptable to the
Requisite Lenders and the Collateral Agent.
 
ARTICLE IV
 
 
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
 
SECTION .00. SECTION 4.01. Grant of License to Use Intellectual Property
 
. Without limiting the provisions of Section 3.01 or any other rights of the
Collateral Agent as the holder of a Security Interest in any Intellectual
Property Collateral, for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Agreement at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Collateral Agent an irrevocable, nonexclusive
license (exercisable without payment of rent, royalty or other compensation to
the Grantors) to use, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Grantor, and wherever the
same may be located (whether or not any license agreement by and between any
Grantor and any other Person relating to the use of such Intellectual Property
Collateral may be terminated hereafter), and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and, to the extent permitted by applicable law,
the right to
 
 
 

 
 
 
 
prosecute and maintain all Intellectual Property Collateral and the right to sue
for infringement of the Intellectual Property Collateral. The use of such
license by the Collateral Agent may only be exercised, at the option of the
Collateral Agent, during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default. Each Grantor further agrees to
cooperate with the Collateral Agent in any attempt to prosecute or maintain the
Intellectual Property Collateral or sue for infringement of the Intellectual
Property Collateral.
 
SECTION .01. SECTION 4.02. Protection of Collateral
 
(a) . Except to the extent permitted by Section 4.02(e), or to the extent that
failure to act could not reasonably be expected to have a Material Adverse
Effect, with respect to registration or pending application of each item of its
Intellectual Property Collateral for which such Grantor has standing to do so,
each Grantor agrees to take, at its expense, all steps, including in the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
Governmental Authority located in the United States, (i) to maintain the
validity and enforceability of any registered Intellectual Property Collateral
and maintain such Intellectual Property Collateral in full force and effect, and
(ii) to pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including the payment of
required fees and taxes, the filing of responses to office actions issued by the
U.S. Patent and Trademark Office, the U.S. Copyright Office or other
Governmental Authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.
 
(a) Except to the extent permitted by Section 4.02(e), or to the extent that
failure to act could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property Collateral may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or, in case of a
trade secret, lose its competitive value).
 
(b) Except to the extent permitted by Section 4.02(e), or to the extent that
failure to act could not reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all steps to preserve and protect each item of
its Intellectual Property Collateral, including maintaining the quality of any
and all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
the standards of quality.
 
(c) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property Collateral after the Closing Date (the “After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of Trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement with respect thereto.
 
 
 
 
 

 
 
(d) Notwithstanding the foregoing provisions of this Section 4.02 or elsewhere
in this Agreement, nothing in this Agreement shall prevent any Grantor from
discontinuing the use or maintenance of any of its Intellectual Property
Collateral, the enforcement of license agreements or the pursuit of actions
against infringers, to the extent permitted by the Credit Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.
 
(e) Upon and during the continuance of an Event of Default, each Grantor shall,
if requested by the Collateral Agent, use its commercially reasonable efforts to
obtain all requisite consents or approvals by the licensor of each Intellectual
Property License to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Collateral Agent or its designee.
 
ARTICLE V
 
 
 
REMEDIES
 
SECTION .00. SECTION 5.01. Remedies Upon Default
 
. Subject to the terms of the Super Senior Intercreditor Agreement, Uupon the
occurrence and during the continuance of an Event of Default, it is agreed that
the Collateral Agent shall have the right to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations under this
Agreement, the UCC or other applicable law, and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Collateral Agent forthwith, assemble all or part of the Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place and time to be designated by the Collateral Agent that is reasonably
convenient to both parties; (ii) occupy any premises owned or, to the extent
lawful and permitted, leased (it being acknowledged and agreed that the Grantors
are not required to obtain any waiver or consent from any owner of such leased
premises in connection with such occupancy or attempted occupancy) by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such occupancy; (iii) exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to or promptly after such exercise; (iv) withdraw any and all cash or other
Collateral from any Deposit Account or Securities Account and apply such cash
and other Collateral to the payment of any and all Secured Obligations in the
manner provided in Section 5.02; (v) subject to the mandatory requirements of
applicable law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Secured Obligations at
a public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate; and (vi) with respect to any Intellectual Property Collateral, on
demand, cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Intellectual Property Collateral by the
applicable Grantors to the Collateral Agent, or license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Intellectual Property Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine,
provided, however, that such terms shall include all terms and restrictions that
are customarily required to ensure the continuing
 
 
 
 
 

 
 
validity and effectiveness of the Intellectual Property Collateral at issue,
such as, without limitation, notice, quality control and inurement provisions
with regard to trademarks, patent designation provisions with regard to patents,
and copyright notices and restrictions or decompilation and reverse engineering
of copyrighted software, and confidentiality protections for trade secrets. Each
Grantor acknowledges and recognizes that (a) the Collateral Agent may be unable
to effect a public sale of all or a part of the Collateral consisting of
securities by reason of certain prohibitions contained in the Securities Act or
the securities laws of various states (the “Blue Sky Laws”), but may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof, (b) private sales so made may be at prices and
upon other terms less favorable to the seller than if such securities were sold
at public sales, (c) neither the Collateral Agent nor any other Secured Party
has any obligation to delay sale of any of the Collateral for the period of time
necessary to permit such securities to be registered for public sale under the
Securities Act or the Blue Sky Laws and (d) private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner. To the maximum extent permitted by applicable law, each
Grantor hereby waives any claim against any Secured Party arising because the
price at which any Collateral may have been sold at a private sale was less than
the price that might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Upon consummation of any such sale the Collateral Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
 
The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of Section
9-611 of the UCC or its equivalent in other jurisdictions) of the Collateral
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. The Collateral Agent may conduct one
or more going out of business sales, in the Collateral Agent’s own right or by
one or more agents and contractors. Such sale(s) may be conducted upon any
premises owned, leased, or occupied by any Grantor. The Collateral Agent and any
such agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Collateral Agent or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Collateral Agent or such agent or
contractor and neither any Grantor nor any Person claiming under or in right of
any Grantor shall have any interest therein. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
 
 
 
 
 

 
 
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. In the
event of a foreclosure, exercise of a power of sale or a similar enforcement
action by the Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy Code, any
analogous Debtor Relief Laws or any law relating to the granting or perfection
of security interests), the Collateral Agent (or any Lender, except with respect
to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any
other applicable section of the Bankruptcy Code, any analogous Debtor Relief
Laws or any law relating to the granting or perfection of security interests)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Requisite Lenders and in accordance with Section 9.8(b) of the Credit
Agreement, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold or licensed at any
such sale or other disposition, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale or other disposition. For purposes of determining
the Grantors’ rights in the Collateral, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full, provided, however, that
such terms shall include terms and restrictions that are customarily required to
ensure the continuing validity and effectiveness of the Intellectual Property
Collateral at issue, such as, without limitation, quality control and inurement
provisions with regard to Trademarks, patent designation provisions with regard
to patents, and copyright notices and restrictions or decompilation and reverse
engineering of copyrighted software, and protecting the confidentiality of trade
secrets. As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.
 
SECTION .01. SECTION 5.02. Application of Proceeds
 
. Subject to any Permitted Intercreditor Agreement then in effect, the
Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:
 
 
 
 
 

 
 
FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
or the Administrative Agent in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Credit Document or any of the Secured Obligations, including all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Collateral Agent or the Administrative Agent
hereunder or under any other Credit Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;
SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement, the Intercreditor Agreement and the Credit Agreement. Upon any sale
of Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof. It is understood and
agreed that the Grantors shall remain jointly and severally liable to the extent
of any deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations, including any attorney’s fees and
other expenses incurred by the Collateral Agent or any other Secured Party to
collect such deficiencies.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the Collateral Agent shall not be required to apply (and shall not
incur any liability for not applying) the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, in the manner set forth
above in this Section 5.02 to any Specified Cash Management Services Obligations
or any Specified Hedge Obligations unless either (a) such Specified Cash
Management Services Obligations or Specified Hedge Obligations are owed to the
Collateral Agent or an Affiliate thereof or (b) the Collateral Agent shall have
received, prior to the time of such application (it being understood that (i)
such notice may be provided after such Obligations have been incurred and
whether or not an Event of Default has occurred and is continuing and (ii) such
Specified Cash Management Services Obligations and Specified Hedge Obligations
shall continue to be Secured Obligations whether or not any such notice has been
provided), written notice of the existence and amount thereof, together with
such supporting documentation as the Collateral Agent may reasonably request,
from the applicable counterparty to any Hedge Agreement the obligations under
which constitute such Specified Hedge Obligations or the applicable provider of
Cash Management Services the obligations in respect of which constitute such
Specified Cash Management Services Obligations (it being further agreed that the
Collateral Agent shall not be required to make any inquiry as to the existence
of, or to verify the payment of or that satisfactory arrangements have been made
with respect to the payment of, any
 
 
 
 
 

 
 
Specified Cash Management Services Obligations or any Specified Hedge
Obligations, in each case, unless such Specified Cash Management Services
Obligations or Specified Hedge Obligations are owed to the Collateral Agent or
an Affiliate thereof or the Collateral Agent shall have received such written
notice and such supporting documentation in respect thereof from such applicable
counterparty or provider). Whenever the Collateral Agent is required to
determine for any purposes of this Agreement the existence or amount of any
Specified Cash Management Services Obligation or any Specified Hedge Obligation
in respect of which it shall have previously received notice pursuant to the
preceding sentence, it shall request written certification of such existence or
amount from the Borrower and shall be entitled to make such determination on the
basis of such certification; provided, however, that if, notwithstanding the
request of the Collateral Agent, the Borrower shall fail or refuse reasonably
promptly to certify as to the existence or amount of any Specified Cash
Management Services Obligation or any Specified Hedge Obligation, the Collateral
Agent shall be entitled to determine such existence or amount by such method as
the Collateral Agent may, in the exercise of its good faith judgment, determine.
The Collateral Agent may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any holder of any
Specified Cash Management Services Obligation or any Specified Hedge Obligation
or any other Person as a result of such determination or any action taken
pursuant thereto.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, any value received by the Collateral Agent or any other Secured Party
in respect of any Vector Subordinated Note Collateral, including any prepayment,
repayment or other amount or value received in respect of the Vector Subordinate
Note and any amounts on deposit in the Vector Subordinated Note Cash Collateral
Account, whether resulting from the exercise of remedies under any Credit
Document or otherwise and whether constituting Collateral consisting of Cash or
Cash Equivalents or the proceeds of any collection or sale of any Vector
Subordinated Note Collateral or otherwise, shall be applied (a) FIRST, to the
payment in full of all Secured Obligations in the form of accrued and unpaid
interest and fees in respect of all Revolving Commitments, Revolving Loans and
Letters of Credit, (b) SECOND, to the payment in full of all outstanding
Revolving Loans, (c) THIRD, to the Cash Collateralization of Letters of Credit
in an amount equal to 103% of the Letter of Credit Usage as of such time and (d)
FOURTH, to the payment in full of any and all other the Secured Obligations owed
to the Revolving Lenders in their capacities as such (all such amounts so
applied to be distributed among the Revolving Lenders in accordance with their
Pro Rata Shares of the Revolving Exposure on the date of any such distribution),
in each case, prior to any application in accordance with the first paragraph of
this Section 5.02 or any other application required by any other provisions of
the Credit Documents; provided that any Cash or Cash Equivalents released to the
Borrower from the Vector Subordinated Note Cash Collateral Account in accordance
with Section 9.8(d)(ii)(D) of the Credit Agreement shall, upon such release, no
longer be subject to the provisions of this paragraph.
 
ARTICLE VI
 
 
 
MISCELLANEOUS
 
 
 

 
 
SECTION .00. SECTION 6.01. Notices
 
. All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 10.1 of the
Credit Agreement. All communications and notices hereunder to a Grantor other
than the Borrower shall be given to it in care of the Borrower.
 
SECTION .01. SECTION 6.02. Waivers; Amendment
 
(a) . No failure or delay on the part of any Agent, any Arranger, any Lender or
any Issuing Bank in exercising any power, right or privilege hereunder or under
any other Credit Document shall impair such power, right or privilege or be
construed to be a waiver thereof or of any Default or Event of Default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege, or any abandonment or discontinuance of steps to
enforce such power, right or privilege, preclude any other or further exercise
thereof or the exercise of any other power, right or privilege. The powers,
rights, privileges and remedies of the Agents, the Arrangers, the Lenders and
the Issuing Banks hereunder and under the other Credit Documents are cumulative
and shall be in addition to and independent of all powers, rights, privileges
and remedies they would otherwise have. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement or any other Credit
Document or the making of any Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Agent, any Arranger, any
Lender or any Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by Section 6.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given
 
(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.5 of the Credit Agreement.
 
SECTION .02. SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification
 
(a) . The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder as provided in Section 10.2 of the Credit Agreement.
 
(a) Without limitation of its indemnification obligations under the other Credit
Documents, each Grantor, jointly and severally, agrees to indemnify the
Collateral Agent and the other Indemnitees against, and hold each Indemnitee
harmless from any and all Indemnified Liabilities incurred by or asserted
against any such Indemnitee to the extent such Grantor would be required to do
so pursuant to Section 10.3 of the Credit Agreement.
 
(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Credit Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Credit Document, or any
 
 
 
 
 

 
 
(c) investigation made by or on behalf of the Collateral Agent or any other
Secured Party. All amounts due under this Section 6.03 shall be payable promptly
after written demand therefor.
 
(d) To the extent permitted by applicable law, no Grantor shall assert, and each
Grantor hereby waives, any claim against any Agent, any Arranger, any Lender,
any Issuing Bank or any Related Party of any of the foregoing, on any theory of
liability, for indirect, consequential, special or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or any duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to this
Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the syndication of the credit
facilities provided for in the Credit Agreement, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Grantor hereby waives, releases and agrees not to sue upon
any such claim for indirect, consequential, special or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 
(e) Each Grantor agrees that none of any Agent, any Arranger, any Lender, any
Issuing Bank or any Related Party of any of the foregoing will have any
liability to any Grantor or any Person asserting claims on behalf of or in right
of any Grantor or any other Person in connection with or as a result of this
Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith except
(but subject to Section 6.03(d)), in the case of any Grantor, to the extent that
any losses, claims, damages, liabilities or expenses have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Agent, such
Arranger, such Lender or such Issuing Bank or its Related Parties in performing
its express obligations under this Agreement or any other Credit Document or
(ii) a material breach in bad faith by such Agent, Arranger, Lender or Issuing
Bank or its Related Parties of its express obligations under the Credit
Agreement.
 
SECTION .03. SECTION 6.04. Independence of Covenants
 
. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
 
SECTION .04. Survival of Agreement
 
. All covenants, agreements, representations and warranties made by the Credit
Parties in this Agreement and in the certificates or other documents delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the Agents, the Arrangers, the Lenders and the Issuing Banks
and shall survive the execution and delivery of this Agreement and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Agent, any Arranger, any Lender and any Issuing Bank or on its
behalf and notwithstanding that any Agent, any Arranger, any Lender or any
Issuing Bank may have had notice or knowledge of any Default or Event of Default
or incorrect representation or warranty at the time this Agreement is executed
and delivered or any credit is extended under the Credit Agreement. Such
covenants and agreements
 
 
 
 
 

 
 
made by the Credit Parties shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under the Credit Agreement or any other Credit Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.
 
SECTION .05. Counterparts; Effectiveness; Several Agreement
 
SECTION 6.06. . This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.
 
SECTION .06. SECTION 6.07. Severability
 
. In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
SECTION .07. SECTION 6.08. Set-Off
 
. In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender and each Issuing Bank is hereby
authorized by each Grantor at any time or from time to time, without notice to
any Grantor, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender or such Issuing Bank to or for the credit or the account of
any Grantor against and on account of the obligations and liabilities of any
Grantor to such Lender or such Issuing Bank hereunder and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto or thereto, irrespective of whether or not (a) such Lender or
such Issuing Bank shall have made any demand hereunder or under the other Credit
Documents or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder or under any
other Credit Document shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
 
 
 
 
 

 
 
of Section 2.21 of the Credit Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Collateral Agent, the
Issuing Banks and the Lenders.
 
SECTION .08. SECTION 6.09. APPLICABLE LAW
 
. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION .09. SECTION 6.10. CONSENT TO JURISDICTION
 
. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY HERETO ARISING OUT OF OR RELATING HERETO OR ANY OTHER COLLATERAL DOCUMENT,
OR ANY OF THE SECURED OBLIGATIONS, SHALL BE BROUGHT EXCLUSIVELY IN ANY FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (SUBJECT TO CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 6.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE GRANTOR IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS, THE ARRANGER
AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS HEREUNDER OR UNDER
ANY OTHER COLLATERAL DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF
COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.
 
SECTION .10. SECTION 6.11. WAIVER OF JURY TRIAL
 
. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF
THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION OR THE
 
 
 
 
 

 
 
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
6.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
SECTION .11. SECTION 6.12. Headings
 
. Article and Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
SECTION .12. SECTION 6.13. Marshalling; Payments Set Aside
 
. None of the Agents, the Arrangers, the Lenders or the Issuing Banks shall be
under any obligation to marshal any assets in favor of any Grantor or any other
Person or against or in payment of any or all of the Secured Obligations. To the
extent that any Grantor makes a payment or payments to any Agent, any Arranger,
any Lender or any Issuing Bank (or to the Administrative Agent or the Collateral
Agent, on behalf of any Agent, any Arranger, any Lender or any Issuing Bank), or
any Agent, any Arranger, any Lender or any Issuing Bank enforces any security
interests or exercises any right of set-off, and such payment or payments or the
proceeds of such enforcement or set-off or any part thereof are subsequently
invalidated, declared to be fraudulent, preferential or at undervalue, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Laws, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or set-off had
not occurred.
 
SECTION .13. SECTION 6.14. Security Interest Absolute
 
. All rights of the Collateral Agent hereunder, the Security Interest, the grant
of a security interest in the Pledged Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Credit
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of
 
 
 
 
 

 
 
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Credit Document or any other agreement or instrument, (c)
any exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or (d)
subject only to termination of a Grantor’s obligations hereunder in accordance
with the terms of Section 9.8 of the Credit Agreement, but without prejudice to
reinstatement rights under Section 7.9 of the Credit Agreement, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
 
SECTION .14. SECTION 6.15. Termination or Release
 
(a) . This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations when all
Secured Obligations (excluding contingent obligations as to which no claim has
been made and the Specified Hedge Obligations and Specified Cash Management
Services Obligations) have been paid in full, all Commitments have terminated
and no Letter of Credit shall be outstanding.
 
(a) A Guarantor Subsidiary shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Guarantor
Subsidiary shall be automatically released in the circumstances set forth in
Section 9.8(d) of the Credit Agreement.
 
(b) The Security Interest in any Collateral shall be automatically released in
the circumstances set forth in Section 9.8(d) of the Credit Agreement.
 
(c) In connection with any termination or release pursuant to Section 6.15(a),
6.15(b) or 6.15(c), the Collateral Agent shall promptly (i) execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and (ii) subject to
the provisions of any Permitted Intercreditor Agreement, return or cause to be
returned to such Grantor all Collateral that is subject to such release and is
held or controlled by the Collateral Agent. Any execution and delivery of
documents, or performing of other actions, pursuant to this Section 6.15 shall
be without recourse to or warranty by the Collateral Agent.
 
(d) At any time that any Grantor desires that the Collateral Agent take any
action described in Section 6.15(d), such Grantor shall, upon request of the
Collateral Agent, deliver to the Collateral Agent a certificate of an Authorized
Officer of the Borrower certifying that the release of the applicable Collateral
is permitted pursuant to Section 6.15(a), 6.15(b) or 6.15(c). The Collateral
Agent shall have no liability whatsoever to any Secured Party as the result of
any release of any Collateral by it as permitted (or which the Collateral Agent
in good faith believes to be permitted) by this Section 6.15.
 
SECTION .15. SECTION 6.16. Additional Grantors
 
. Pursuant to Section 5.10 of the Credit Agreement, certain Restricted
Subsidiaries of the Borrower may or are required to enter in this Agreement from
time to time as Grantors. Upon execution and delivery by the Collateral Agent
and a Restricted Subsidiary of a Pledge and Security Agreement Supplement, such
Restricted Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
any Pledge and Security
 
 
 

 
 
 
 
Agreement Supplement shall not require the consent of any other Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.
 
SECTION .16. SECTION 6.17. Collateral Agent Appointed Attorney-in-Fact
 
. Each Grantor hereby appoints the Collateral Agent the true and lawful
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after the occurrence and during the continuance of an Event
of Default, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Collateral Agent’s name
or in the name of such Grantor: (a) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts or Payment Intangibles to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent or to a Collateral Account and adjust, settle or compromise
the amount of payment of any Account or Payment Intangible; (h) to make, settle
and adjust claims in respect of Collateral under policies of insurance and to
endorse the name of such Grantor on any check, draft, instrument or any other
item of payment with respect to the proceeds of such policies of insurance and
for making all determinations and decisions with respect thereto; and (i) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and none of the Collateral Agent, any other Secured Party or any
Related Party of any of the foregoing shall be responsible to any Grantor for
any act or failure to act hereunder, except for its own gross negligence or
willful misconduct or a material breach in bad faith by it of its express
obligations under this Agreement, in each case, as determined by the final
non-appealable judgment of a court of competent jurisdiction. Notwithstanding
anything to the contrary contained herein or in any other Credit Document,
neither the Administrative Agent nor the Collateral Agent shall have any
responsibility for the preparing, recording, filing, re-recording or re-filing
of any financing statements (amendments or continuations) or other instruments
in any public office.
 
 
 
 
 

 
 
SECTION .17. SECTION 6.18. General Authority of the Collateral Agent
 
. By acceptance of the benefits of this Agreement and any other Collateral
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Collateral Documents, (b) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement, any other Collateral Documents and any Permitted
Intercreditor Agreement then in effect. BY ACCEPTING THE BENEFITS OF THIS
AGREEMENT AND THE SECURITY INTERESTS CREATED HEREBY, EACH SECURED PARTY
ACKNOWLEDGES THE PROVISIONS OF SECTION 9 OF THE CREDIT AGREEMENT, INCLUDING THE
RIGHTS, POWERS, PRIVILEGES, PROTECTIONS, INDEMNITIES AND IMMUNITIES OF THE
AGENTS, AND AGREES TO BE BOUND BY SUCH PROVISIONS AS FULLY AS IF THEY WERE SET
FORTH HEREIN.
 
SECTION .18. SECTION 6.19. Recourse
 
. This Agreement is made with full recourse to each Grantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Grantor contained herein, in the Credit Agreement and the other Credit
Documents and otherwise in writing in connection herewith or therewith, with
respect to the Secured Obligations of each applicable Secured Party. It is the
desire and intent of each Grantor and each Secured Party that this Agreement
shall be enforced against each Grantor to the fullest extent permissible under
the laws applied in each jurisdiction in which enforcement is sought.
 
SECTION .19. SECTION 6.20. Mortgages
 
. In the event that any of the Collateral hereunder is also subject to a valid
and enforceable Lien under the terms of a Mortgage and the terms thereof are
inconsistent with the terms of this Agreement, then with respect to such
Collateral, the terms of such Mortgage shall control in the case of Fixtures and
Real Estate Asset leases, letting and licenses of, and contracts, and agreements
relating to the lease of, Real Estate Assets, and the terms of this Agreement
shall control in the case of all other Collateral.
 
SECTION .20. SECTION 6.21. Permitted Intercreditor Agreements
 
(a) . Notwithstanding anything to the contrary herein, the Collateral Agent
acknowledges and agrees that no Grantor shall be required to take or refrain
from taking any action at the request of the Collateral Agent with respect to
the Collateral if such action or inaction would be inconsistent with the terms
of any Permitted Intercreditor Agreement then in effect.
 
(a) Notwithstanding anything to the contrary herein but subject to any Permitted
Intercreditor Agreement then in effect, in the event that any Permitted Second
Lien Indebtedness Document or any other credit agreement, indenture or other
agreement or instrument evidencing or governing the rights of the holders of any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness provides for the grant of a
 
 
 
 
 

 
 
(b) security interest or pledge over the assets of any Grantor and such assets
do not otherwise constitute Collateral under this Agreement or any other Credit
Document, such Grantor shall (i) promptly grant a security interest in or pledge
such assets to secure the Secured Obligations, (ii) promptly take any actions
necessary to perfect such security interest or pledge to the extent set forth in
such Permitted Second Lien Indebtedness Document or such other credit agreement,
indenture or other agreement or instrument evidencing or governing the rights of
the holders of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness and (iii) take all other steps
reasonably requested by the Collateral Agent in connection with the foregoing.
 
(c) Nothing contained in any Permitted Intercreditor Agreement shall be deemed
to modify any of the provisions of this Agreement, which, as among the Grantors
and the Collateral Agent, shall remain in full force and effect in accordance
with its terms.
 
SECTION .21. Super Senior Intercreditor Agreement. Reference is made to the
Super Senior Intercreditor Agreement dated as of [___], 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Super
Senior Intercreditor Agreement”), among Wilmington Trust, National Association,
as Super Senior Representative (as defined therein), Wilmington Trust, National
Association, as First Lien Representative (as defined therein), each Additional
Super Senior Obligations Representative (as defined therein) that may become a
party thereto and each Additional First Lien Obligations Representative (as
defined therein) that may become a party thereto. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent and the other
Secured Parties hereunder are subject to the provisions of the Super Senior
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Super Senior Intercreditor Agreement and this Agreement,
the provisions of the Super Senior Intercreditor Agreement shall control.
 
 
SECTION .22. SECTION 6.22. Regulatory Matters
 
(a) . Notwithstanding anything in any Credit Document to the contrary, the
Collateral Agent, on behalf of the Secured Parties, agrees that to the extent
prior FCC or State PUC approval is required pursuant to Communications Laws for
(i) the operation and effectiveness of any right or remedy hereunder or under
any other Collateral Document or (ii) taking any action that may be taken by the
Collateral Agent hereunder or under the other Collateral Documents, such right,
remedy or actions will be subject to any such prior FCC or State PUC, as
applicable, approval having been obtained by or in favor of the Collateral
Agent, on behalf of the Secured Parties. Notwithstanding anything herein to the
contrary, the Collateral Agent, on behalf of the Secured Parties, acknowledges
that, to the extent required by the FCC or any applicable State PUC, the voting
rights in the Pledged Securities, as well as de jure, de facto and negative
control over all FCC or State PUC authorizations, shall remain with the Grantors
even if an Event of Default has occurred and is continuing until the FCC and/or
State PUC(s), as applicable, shall have given its prior consent to the exercise
of securityholder rights by a purchaser at a public or private sale of the
Pledged Securities or to the exercise of such rights by a receiver, trustee,
conservator or other agent duly appointed in accordance with the applicable law.
The Grantors shall, upon the occurrence and during the continuance of an Event
of Default, at the Collateral Agent’s request, file or cause to be filed such
 
 
 
 
 

 
 
applications for approval and shall take such other actions reasonably required
by the Collateral Agent to obtain each such FCC or State PUC approval or consent
as is necessary to transfer ownership and control to the Collateral Agent, on
behalf of the Secured Parties, or their successors, assigns or designees, of the
Licenses held by the Grantors. To enforce the provisions of this Section 6.22,
the Collateral Agent is empowered to request the appointment of a receiver from
any court of competent jurisdiction. Such receiver shall be instructed to seek
from the FCC and every applicable State PUC an involuntary transfer of control
of any such License for the purpose of seeking a bona fide purchaser to whom
control will ultimately be transferred. Upon the occurrence and during the
continuance of an Event of Default, at the Collateral Agent’s request, the
Grantors shall further use their reasonable best efforts to assist in obtaining
approval of the FCC and/or applicable State PUC(s), if required, for any action
or transactions contemplated hereby, including the preparation, execution and
filing with the FCC and/or applicable State PUC(s) of the assignor’s or
transferor’s portion of any application for consent to the assignment of any
License or transfer of control, or notice of such assignment or transfer, as
applicable, necessary or appropriate under the FCC’s and/or any applicable State
PUC(s)’ rules and regulations for approval of the transfer or assignment of any
portion of the Collateral, together with any License or other authorization.
 
(a) The Grantors acknowledge that the assignment or transfer of Licenses is
integral to the Secured Parties’ realization of the value of the Collateral,
that there is no adequate remedy at law for failure by the Grantors to comply
with the provisions of this Section 6.22 and that such failure would not be
adequately compensable in damages, and therefore agree that this Section 6.22
may be specifically enforced.
 
(b) Notwithstanding anything in this Agreement or in any other Credit Document
to the contrary, neither the Collateral Agent nor any other Secured Party shall,
without first obtaining the approval of the FCC and/or any applicable State PUC
(where required), take any action hereunder or under any other Collateral
Document that would constitute or result in any assignment of a License, change
of material control or ownership of any Grantor, or any assignment or transfer
of the material operating assets of any Grantor if such assignment, change of
material control or ownership or assignment or transfer of material operating
assets would require the approval of the FCC or any such applicable State PUC
under applicable law (including the FCC’s and any such applicable State PUC’s
rules and regulations).
 
[Remainder of page intentionally left blank]
 
 
 
 

EXECUTION VERSION
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
FUSION CONNECT, INC.,
FUSION NBS ACQUISITION CORP.,
FUSION, LLC,
FUSION BCHI ACQUISITION LLC,
BIRCH COMMUNICATIONSFUSION CLOUD SERVICES, LLC,
CBEYONDFUSION CB HOLDINGS, INC.,
CBEYONDFUSION COMMUNICATIONS, LLC,
BIRCHFUSION MANAGEMENT SERVICES LLC
BIRCHFUSION TELECOM , LLC,
BIRCHFUSION TEXAS HOLDINGS, INC.,
BIRCHFUSION TELECOM OF KANSAS, LLC,
BIRCHFUSION TELECOM OF OKLAHOMA, LLC,
BIRCHFUSION TELECOM OF MISSOURI, LLC,
BIRCHFUSION TELECOM OF TEXAS LTD., L.L.P.,
BIRCAN HOLDINGS, LLC
PRIMUSFUSION PM HOLDINGS, INC.
FUSION CLOUD COMPANY LLC
FUSION MPHC GROUP, INC.
FUSION MPHC HOLDING CORP.,
[NEW SPECIFIED SUB], as Grantors
 
 
By:
 
 
Name:                       Kevin Dotts
 
By:                                                   Name: Keith
SoldanTitle: Executive Vice President, Chief Financial Officer and Principal
Accounting Officer

 
[Signature Page to Fusion First Lien Pledge and Security Agreement]

 
 
 
[Signature Page to Fusion First Lien Pledge and Security Agreement]

 
 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent 
 
By:
 
By:                                                   Name: Title: 
 
Name:
Title:

[Signature Page to Fusion First Lien Pledge and Security Agreement]

EXECUTION VERSION
SCHEDULE ITO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
PLEDGED EQUITY; PLEDGED DEBT
 
 
EQUITY INTERESTS
 
 
Grantor
Issuer
Type ofOrganization
Number ofShares/UnitsOwned
TotalShares/UnitsOutstanding
Percentage ofInterestPledged
Certificate No. (if uncertificated, please indicate so)uncertificated,please
indicate so)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
DEBT INSTRUMENTS
 
Grantor
Debtor
Type of Instrument
Outstanding Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 

 

SCHEDULE IITO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
 
COMMERCIAL TORT CLAIMS
 
 
 
 

SCHEDULE IIITO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
INTELLECTUAL PROPERTY
 
 
 
COPYRIGHTS OWNED BY GRANTORS
 
 
COPYRIGHT REGISTRATIONS AND PENDING COPYRIGHT APPLICATIONS FOR
 
REGISTRATION
 
 
EXCLUSIVE COPYRIGHT LICENSES (UNDER WHICH ANY GRANTOR IS A
 
LICENSEE)
 
 

 
PATENTS OWNED BY GRANTORS
 
 
Title
Country
Type
ApplicationNo./RegistrationNo.
ApplicationDate/RegistrationDate
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Title
Country
Type
ApplicationNo./RegistrationNo.
ApplicationDate/RegistrationDate
Date Filed
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 
 
TRADEMARKS OWNED BY GRANTORS
 
 
Mark
Country
Registration No.
Registration Date
Next Renewal Date
 
 
 
 
 

 
 

EXHIBIT ITO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
[FORM OF] SUPPLEMENT NO. __, dated as of [ ] (this “Supplement”), to the First
Lien Pledge and Security Agreement dated as of May 4, 2018 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge and Security Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), the other Grantors party thereto from time to time
and Wilmington Trust, National Association (“Wilmington Trust”), as Collateral
Agent for the Secured Parties.
 
Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
May 4, 2018 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, certain
Subsidiaries of the Borrower party thereto, the Lenders party thereto and
Wilmington Trust, as Administrative Agent and Collateral Agent. Capitalized
terms used in this Supplement and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Pledge and
Security Agreement, as applicable.
 
The Grantors have entered into the Pledge and Security Agreement in order to
induce the Lenders and the Issuing Banks to make Loans and other extensions of
credit. Section 6.16 of the Pledge and Security Agreement provides that
additional Restricted Subsidiaries of the Borrower may become Grantors under the
Pledge and Security Agreement by execution and delivery of an instrument
substantially in the form of this Supplement. The undersigned Restricted
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Grantor under the
Pledge and Security Agreement in order to induce the Lenders and the Issuing
Banks to make additional Loans and other extensions of credit and as
consideration for permitting to remain outstanding Loans and other extensions of
credit previously made.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
SECTION 1. SECTION 1. In accordance with Section 6.16 of the Pledge and Security
Agreement, the New Subsidiary by its signature below becomes a Grantor under the
Pledge and Security Agreement with the same force and effect as if originally
named therein as a Grantor, and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Pledge and Security Agreement applicable to it as a
Grantor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof (or, to the extent that such representations and warranties
specifically refer to an earlier date, as of such earlier date). In furtherance
of the foregoing, the New Subsidiary, as security for the payment and
performance in full of the Secured Obligations hereby assigns and pledges to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in, all of the New Subsidiary’s right, title and interest in, to and under the
Collateral (as defined in the Pledge and Security Agreement) of the New
Subsidiary, whether now owned or at any time hereafter acquired by the New
Subsidiary or in which the New Subsidiary now has or at any time in the future
may acquire any right, title or interest. Each reference to a “Grantor” in the
Pledge and Security Agreement shall be deemed to include the New Subsidiary. The
Pledge and Security Agreement is hereby incorporated herein by reference.
 
SECTION 2. SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that (a) the execution and
delivery of this Supplement by it have been duly authorized by all necessary
corporate or other organizational and, if required, stockholder or other
equityholder action on the part of the New Subsidiary and (b) this Supplement
has been duly executed and delivered by the New Subsidiary and is the legally
valid and binding obligation of the New Subsidiary, enforceable against the New
Subsidiary in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.
 
SECTION 3. SECTION 3. This Supplement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Supplement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Supplement.
This Supplement shall become effective when the Collateral Agent shall have
received a counterpart of this Supplement that bears the signature of the New
Subsidiary and the Collateral Agent has executed a counterpart hereof.
 
SECTION 4. SECTION 4. The New Subsidiary hereby represents and warrants that (a)
Schedule A hereto sets forth, as of the date hereof, the true and correct legal
name of the New Subsidiary, its jurisdiction of organization and the location of
its chief executive office, and whether the New Subsidiary is a transmitting
utility (as defined in the UCC) and, if applicable, the location where its
transmitting utility equipment is held, (b) Schedule B hereto sets forth (and
such Schedule hereby supplements Schedule I set forth in the Pledge and Security
Agreement), as of the date hereof, a true and complete list of (i) all the
Pledged Equity of the New Subsidiary, specifying the percentage of the issued
and outstanding units of each class of the Equity Interests of the issuer
thereof represented by such Pledged Equity, and (ii) all the Pledged Debt of the
New Subsidiary, specifying the issuer thereof and the principal amount thereof
as of the date hereof, and includes all Equity Interests, Promissory Notes and
Instruments owned by the New Subsidiary required to be pledged hereunder in
order to satisfy the Collateral and Guarantee Requirement, (c) Schedule C hereto
sets forth, as of the date hereof, a true and complete list of (i) all
Copyrights that have been registered and Copyrights for which registration
applications are pending, (ii) all exclusive Copyright Licenses under which the
New Subsidiary is a licensee, (iii) all Patents that have been granted and
Patents for which applications are pending and (iv) all Trademarks that have
been registered and Trademarks for which registration applications are pending
and that, in each case, are owned by the New Subsidiary, in each case truly and
completely specifying the name of the registered owner, title, type or mark,
registration or application number, expiration date (if already registered) or
filing date, a brief description thereof and, if applicable, the licensee and
licensor and (d) Schedule D hereto sets forth, as of the date hereof, each
Commercial Tort Claim of the New Subsidiary as to which the claim thereunder is
$2,000,000 or more in existence on the date hereof.
 
SECTION 5. SECTION 5. Except as expressly supplemented hereby, the Pledge and
Security Agreement shall remain in full force and effect. This Supplement
constitutes a Credit Document for all purpose of the Credit Agreement and the
other Credit Documents.
 
SECTION 6. SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 7. SECTION 7. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
SECTION 8. SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 6.01 of the Pledge and Security
Agreement.
 
SECTION 9. SECTION 9. The New Subsidiary agrees to reimburse the Collateral
Agent for its actual reasonable and documented out-of-pocket expenses in
connection with this Supplement, including all reasonable and documented fees
and expenses of counsel for the Collateral Agent.
 
 
 

 
 
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Pledge and Security Agreement as of the day and
year first above written.
 
 
[NAME OF NEW SUBSIDIARYNAME OF NEW SUBSIDIARY],
 
by
 
 
 
NameBy:                                                   Name: Title:
 
 
Title: 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
By:
 
By:                                                   Name: Title: 
 
 
Name:
Title:

 

EXHIBIT II
TO PLEDGE AND SECURITY AGREEMENT
ScheduleSCHEDULE A
 
NEW SUBSIDIARY
 
Legal Name
Jurisdiction ofOrganization
Location of ChiefExecutive Office(including county)
Transmitting utility?If so, jurisdictionwhere transmittingutility equipment is
held
 
 
 
 

 

 
ScheduleSCHEDULE B
 
PLEDGED EQUITY; PLEDGED DEBT
 
 
EQUITY INTERESTS
 
Credit Party
Issuer
Type ofOrganization
Number ofShares/UnitsOwned
Total Shares/UnitsOutstanding
Percentage ofInterestPledged
Certificate No.(if uncertificated,please indicate so)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
DEBT INSTRUMENTS
 
Credit Party
Debtor
Type of Instrument
OutstandingPrincipal Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

EXHIBIT II
TO PLEDGE AND SECURITY AGREEMENT
ScheduleSCHEDULE C
 
INTELLECTUAL PROPERTY
 
I.            
Copyrights and Copyright Applications
 
Property
Description
Registration Status
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
II.            
Exclusive Copyright Licenses (where the New Subsidiary is a licensee)
 
Licensee
Licensor
Title
RegistrationNumber
ExpirationDate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 
 
III.            
Patents
 
Title
Country
Type
RegistrationNumber
IssueDate
ExpirationDate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
IV.            
Patent Applications
 
Title
Country
Type
ApplicationNumber
DateFiled
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

 
 
V.            
Trademarks
 
Trademark
RegistrationNo./Application No.
ApplicationDate/Registration No.
Goods/Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
VI.            
Trademark Applications
 
Trademark
Application No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

EXHIBIT II
TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
ScheduleSCHEDULE D
 
COMMERCIAL TORT CLAIMS
 
 
 
 

EXHIBIT IITO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
[FORM OF] FIRST LIEN COPYRIGHT SECURITY AGREEMENT, dated as of [__________],
20[__] (as it may be amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), among the ENTITIES IDENTIFIED AS GRANTORS ON
THE SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the First Lien Pledge and Security Agreement,
dated as of May 4, 2018 (the “Pledge and Security Agreement”), among Fusion
Connect, Inc., a Delaware corporation, the other Grantors party thereto from
time to time and Wilmington Trust, as Collateral Agent, pursuant to which the
Grantors granted a security interest to the Collateral Agent in the Copyright
Collateral (as defined below) and are required to execute and deliver this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1. SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Pledge and Security Agreement and used herein have the meaning
given to them in the Pledge and Security Agreement.
 
SECTION 2. SECTION 2. Grant of Security Interest. As security for the payment
and performance in full of the Secured Obligations, each Grantor hereby assigns
and pledges to the Collateral Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties, a
continuing security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Copyright Collateral”):
 
(a) (a)                      (i) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (ii) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations, pending
applications for registration and renewals in the United States Copyright
Office, including those listed on Schedule A under the heading “Copyright
Registrations and Applications”, (iii) all rights and privileges arising under
applicable law with respect to such Grantor’s use of such copyrights, (iv) all
reissues, renewals, continuations and extensions thereof and amendments thereto,
(v) all income, fees, royalties, damages, claims and payments now or hereafter
due and/or payable with respect to the foregoing, including damages and payments
for past, present or future infringements thereof, (vi) all rights corresponding
thereto throughout the world and (vii) all rights to sue for past, present or
future infringements thereof; and
 
(b) (b)                      any and all written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement, including each such agreement set forth on Schedule A under the
heading “Exclusive Copyright Licenses”.
 
Notwithstanding anything herein to the contrary, if, for so long and to the
extent as any such asset constitutes Excluded Property, the security interest
granted under this Section 2 shall not attach to, and the Copyright Collateral
shall not include, such asset; provided, however, that the security interest
granted under this Section 2 shall immediately attach to, and the Copyright
Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be Excluded Property.
SECTION 3. SECTION 3. Security Agreement. The security interest granted pursuant
to this Agreement is granted in conjunction with the security interest granted
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Pledge and Security Agreement, and the Grantors hereby acknowledge and affirm
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Pledge and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event that any provision of this Agreement is deemed to conflict with the
Pledge and Security Agreement, the provisions of the Pledge and Security
Agreement shall control.
 
SECTION 4. SECTION 4. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5. SECTION 5. Counterparts. This Agreement may be executed in one or
more counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
 
[Remainder of page intentionally left blank]
 
 
 

EXHIBIT II
TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
 
[NAME OF GRANTOR]
 
By:
 
By:                                                   Name: Title: 
 
Name:
 
Title:
 

 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
[Signature Page to First Lien Copyright Security Agreement

 
Accepted and Agreed:
 
 
 
Accepted and Agreed:
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
by
 
 
 
By:                                                   Name: Title:
 
 
 

 
[Signature Page to First Lien Copyright Security Agreement
 

 
SCHEDULE A
 
to
 
FIRST LIEN COPYRIGHT SECURITY AGREEMENT
 
COPYRIGHT REGISTRATIONS AND APPLICATIONS
 
Registered Owner
Property
Description
Registration Status
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
EXCLUSIVE COPYRIGHT LICENSES (WHERE A GRANTOR IS A LICENSEE)
 
Licensee
Licensor
Title
RegistrationNumber
ExpirationDate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

EXHIBIT IIITO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
FIRST LIEN PATENT SECURITY AGREEMENT, dated as of [__________], 20[__] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made among THE ENTITIES IDENTIFIED AS GRANTORS ON THE
SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the First Lien Pledge and Security Agreement,
dated as of May 4, 2018 (the “Pledge and Security Agreement”), among Fusion
Connect, Inc., a Delaware corporation, the other Grantors party thereto from
time to time and Wilmington Trust, as Collateral Agent, pursuant to which the
Grantors granted a security interest to the Collateral Agent in the Patent
Collateral (as defined below) and are required to execute and deliver this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1. SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Pledge and Security Agreement and used herein have the meaning
given to them in the Pledge and Security Agreement.
 
SECTION 2. SECTION 2. Grant of Security Interest. As security for the payment
and performance in full of the Secured Obligations, each Grantor hereby assigns
and pledges to the Collateral Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties, a
continuing security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Patent Collateral”): (a) all letters patent of the United States or the
equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule A under
the heading “Patents and Patent Applications”, (b) all rights and privileges
arising under applicable law with respect to such Grantor’s use of any patents,
(c) all inventions and improvements described and claimed therein, (d) all
reissues, divisions, continuations, renewals, extensions, reexaminations,
supplemental examinations, inter partes reviews, adjustments and
continuations-in-part thereof and amendments thereto, (e) all income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect to any of the foregoing including damages and payments for past, present
or future infringements thereof, (f) all rights corresponding thereto throughout
the world, including the right to prevent others from making, having made,
using, selling, offering to sell, importing or exporting the inventions claimed
therein and (g) rights to sue for past, present or future infringements thereof.
 
Notwithstanding anything herein to the contrary, if, for so long and to the
extent as any such asset constitutes Excluded Property, the security interest
granted under this Section 2 shall not attach to, and the Patent Collateral
shall not include, such asset, provided, however, that the security interest
granted under this Section 2 shall immediately attach to, and the Patent
Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be Excluded Property.
SECTION 3. SECTION 3. Security Agreement. The security interest granted pursuant
to this Agreement is granted in conjunction with the security interest granted
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Pledge and Security Agreement, and the Grantors hereby acknowledge and affirm
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Pledge and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event that any provision of this Agreement is deemed to conflict with the
Pledge and Security Agreement, the provisions of the Pledge and Security
Agreement shall control.
 
SECTION 4. SECTION 4. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5. SECTION 5. Counterparts. This Agreement may be executed in one or
more counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
 
[Remainder of page intentionally left blank]
 
 

EXHIBIT III
TO PLEDGE AND SECURITY AGREEMENT
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
 
[NAME OF GRANTOR]
 
By:
 
By:                                                   Name: Title: 
 
Name:
 
Title:
 

 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
Exhibit III to Pledge and[Signature Page to First Lien Patent Security Agreement

 
 
Accepted and Agreed:
 
 
 
Accepted and Agreed:
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
by
 
 
 
By:                                                   Name: Title:
 
 
 

 
[Signature Page to First Lien Patent Security Agreement
 
 

EXHIBIT III
TO PLEDGE AND SECURITY AGREEMENT
SCHEDULE A
 
to
 
FIRST LIEN PATENT SECURITY AGREEMENT
 
Patent and Patent Applications
 
 PATENTS
 
RegisteredOwner
Title ofPatent
Country
Type
Registration Number
IssueDate
ExpirationDate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
PATENT APPLICATIONS
 
RegisteredOwner
Title ofPatent
Country
Type
ApplicationNumber
DateFiled
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit III to Pledge and Security Agreement
 

EXHIBIT IVTO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
FIRST LIEN TRADEMARK SECURITY AGREEMENT, dated as of [__________], 20[__] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made among THE ENTITIES IDENTIFIED AS GRANTORS ON THE
SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the First Lien Pledge and Security Agreement,
dated as of May 4, 2018 (the “Pledge and Security Agreement”), among Fusion
Connect, Inc., a Delaware corporation, the other Grantors party thereto from
time to time and Wilmington Trust, as Collateral Agent, pursuant to which the
Grantors granted a security interest to the Collateral Agent in the Trademark
Collateral (as defined below) and are required to execute and deliver this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1. SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Pledge and Security Agreement and used herein have the meaning
given to them in the Pledge and Security Agreement.
 
SECTION 2. SECTION 2. Grant of Security. As security for the payment and
performance in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
continuing security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”): (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, the goodwill of the business symbolized
thereby or associated therewith, all registrations and recordings thereof, and
all registration and recording applications filed in connection therewith,
including registrations and registration applications in the United States
Patent and Trademark Office or any similar offices in any State of the United
States or any other country or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule A under the
heading “Trademark Registrations and Applications”, (b) all rights and
privileges arising under applicable law with respect to such Grantor’s use of
any trademarks, (c) all reissues, continuations, extensions and renewals thereof
and amendments thereto, (d) all income, fees, royalties, damages and payments
now and hereafter due and/or payable with respect to any of the foregoing,
including damages, claims and payments for past, present or future infringements
thereof, (e) all rights corresponding thereto throughout the world and (f)
rights to sue for past, present and future infringements or dilutions thereof or
other injuries thereto.
 
Notwithstanding anything herein to the contrary, (a) in no event shall the
Trademark Collateral include or the security interest granted under this Section
2 attach to any “intent to use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such intent
to use application under applicable federal law and (b) if, for so long and to
the extent as any such asset constitutes Excluded Property, the security
interest granted under this Section 2 shall not attach to, and the Trademark
Collateral shall not include, such asset, provided, however, that the security
interest granted under this Section 2 shall immediately attach to, and the
Trademark Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be Excluded Property.
SECTION 3. SECTION 3. Security Agreement. The security interest granted pursuant
to this Agreement is granted in conjunction with the security interest granted
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Pledge and Security Agreement, and the Grantors hereby acknowledge and affirm
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Pledge and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event that any provision of this Agreement is deemed to conflict with the
Pledge and Security Agreement, the provisions of the Pledge and Security
Agreement shall control.
 
SECTION 4. SECTION 4. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5. SECTION 5. Counterparts. This Agreement may be executed in one or
more counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
 
Exhibit IV-1

EXHIBIT IV
TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT
 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
 
[NAME OF GRANTOR]
 
By:
 
By:                                                   Name: Title: 
 
Name:
 
Title:
 

 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
 
Exhibit IV-2
[Signature Page to First Lien Trademark Security Agreement

 
Accepted and Agreed:
 
 
Accepted and Agreed:
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
by
 
 
 
By:                                                   Name: Title:
 
 
 

 
 
[Signature Page to First Lien Trademark Security Agreement]
 

 
SCHEDULE A
 
to
 
FIRST LIEN TRADEMARK SECURITY AGREEMENT
 
Trademark Registrations and Applications
 
 TRADEMARKS
 
Registered Owner
Trademark
RegistrationNo./Application No.
ApplicationDate/Registration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
TRADEMARK APPLICATIONS
 
Registered Owner
Trademark
Application No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
Schedule A-1

 
 
 
